--------------------------------------------------------------------------------

Exhibit 10.1











August 5, 2009




Trust under the Will of Malcolm G. Chace, Jr. f/b/o Malcolm G. Chace III
Under Article Five, Arnold B. Chace Jr. and Malcolm G. Chace III, Trustees
c/o Point Gammon Corp.
121 South Main Street 4th Floor
Providence, RI 02903
Attn: Malcolm G. Chace III




Re:
Standby Commitment to Purchase up to $8,000,000 in Aggregate Amount of Capital
Securities.





Dear Mr. Chace:


In order to provide additional capital to the Company, if needed, you (the
“Purchaser”) have agreed to purchase, at the option of the Company, and upon the
terms and conditions set forth in this Standby Commitment Letter Agreement (this
“Agreement”), up to $8,000,000 in aggregate amount (the “Maximum Amount”) of
Capital Securities (the “Capital Securities”) of BRI Statutory Trust V (the
“Trust”), a statutory trust as may be created prior to the Closing Date (as
defined below) pursuant to a declaration of trust filed with the State of
Connecticut (the “Initial Declaration”), as amended and restated thereafter by
that certain Amended and Restated Declaration of Trust among U.S. Bank National
Association or such other bank or trust company qualified to act under the
Declaration and reasonably acceptable to the Purchaser, as institutional trustee
(the “Trustee”), the Administrators named therein, and the Company in
substantially the form of Exhibit A attached hereto and completed as indicated
therein (the “Declaration”).  Capitalized terms not otherwise defined herein
shall have the meaning as ascribed in the Declaration.
 
1.           Standby Purchase Commitment. In accordance with the terms and
conditions of this Agreement, the Company shall have the option to require the
Purchaser to purchase the Capital Securities (the “Option”) at the purchase
price of $1,000.00 per Capital Security (the “Purchase Price”) up to the Maximum
Amount as specified by the Company in the Notice (as defined below) (the
“Specified Amount”).  Upon exercise of the Option, the Purchaser hereby
covenants that it shall purchase the Capital Securities in the Specified Amount
at the Purchase Price and upon the other terms and conditions as contained
herein.  Notwithstanding anything herein to the contrary, nothing contained in
this Agreement shall obligate the Company to exercise the Option.


 
1

--------------------------------------------------------------------------------

 
2.           Exercise of Option; Payment of Purchase Price. Prior to the
expiration or earlier termination of this Agreement in accordance with terms and
conditions hereof, the Option shall be exercisable by the Company commencing
with the date of this Agreement up to the Expiration Date (as defined below), or
such other period as may be agreed to by the Company and the Purchaser in
writing (the “Exercise Period”).  The Option shall be exercisable by the Company
during the Exercise Period upon written notice from the Company to the Purchaser
substantially in the form of Exhibit B attached hereto (the “Notice”), which
Notice shall indicate the Specified Amount of Capital Securities to be purchased
by the Purchaser and the Closing Date for the purchase of the Capital Securities
by the Purchaser, which date shall not be less 30 days after the date of the
Notice.  The Purchaser shall pay the Purchase Price at the Closing (as defined
below) by wire transfer of immediately available funds.


3.           Terms of Capital Securities; Use of Proceeds.  The issuer of the
Capital Securities will be the Trust, a newly formed trust under the Statutory
Trust Act of the State of Connecticut (the “Statutory Trust Act”) to be created
prior to the Closing Date pursuant to a Certificate of Trust to be filed with
the State of Connecticut and the Initial Declaration, as amended and restated
thereafter in the form of the Declaration.  The sponsor of the Trust is the
Company.  At or before the Closing Date, the Trust shall also execute a copy of
this Agreement for the purpose of becoming a party to this Agreement.  The
exclusive purpose of the Trust will be as set forth in Section 2.3 of the
Declaration.  The Capital Securities shall be fully and unconditionally
guaranteed on a subordinated basis by the Company with respect to distributions
and amounts payable upon liquidation, redemption or repayment (the “Guarantee”)
pursuant and subject to the Guarantee Agreement (the “Guarantee Agreement”), to
be dated as of the Closing Date and executed and delivered by the Company and
the Trustee, for the benefit from time to time of the holders of the Capital
Securities in substantially the form of Exhibit C attached hereto and completed
as indicated therein.  The entire proceeds from the sale by the Trust to the
Purchaser of the Capital Securities shall be combined with the entire proceeds
from the sale by the Trust to the Company of common securities of the Trust (the
“Common Securities”), and shall be used by the Trust to purchase Floating Rate
Junior Subordinated Deferrable Interest Debentures (the “Debentures”) of the
Company in the aggregate principal amount such that the amount of the Common
Securities is at least equal to 3% of the sum of the amount of the Common
Securities plus the Specified Amount.  The Capital Securities and the Common
Securities of the Trust shall be issued pursuant to the Declaration.  The
Debentures shall be issued pursuant to an Indenture (the “Indenture”), to be
dated as of the Closing Date, between the Company and the Trustee in
substantially the form of Exhibit D attached hereto and completed as indicated
therein.  The documents identified in this Section 3 are referred to herein as
the “Operative Documents.”
 


4.           Closing; Closing Date. The purchase of the Capital Securities by
the Purchaser shall take place at a closing (the “Closing”) at the offices of
Hinckley, Allen & Snyder LLP at 10:00 a.m. (Providence, Rhode Island time) not
less than 30 days after delivery of the Notice to the Purchaser unless otherwise
agreed to by the Company and the Purchaser (the “Closing Date”).


5.           Delivery; Legends. The certificate(s) for the Capital Securities
shall be in definitive form, registered in the name of the Purchaser and in the
aggregate amount of the Capital Securities purchased by the Purchaser.  Upon
original issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), the Capital Securities and Debentures certificates shall each
contain a legend as required pursuant to any of the Operative Documents.


 
2

--------------------------------------------------------------------------------

 
6.           Commitment Fee. Upon delivery by the Purchaser of the Account
Control Agreement (as defined below) and confirmation of the establishment of
the Account (as defined below) in accordance with Section 9(b)(ii) hereof, the
Company shall pay to the Purchaser a non-refundable fee equal to 4% of the
Maximum Amount (the “Commitment Fee”) as compensation for the Purchaser’s
commitment to purchase the Capital Securities at the Purchase
Price.  Notwithstanding anything herein to the contrary, in the event the
Commitment Fee is not paid when due, this Agreement shall be automatically null
and void without any action on the part of the parties hereto.


7.           Closing Conditions.


(a)           The obligations of the Purchaser to purchase the Capital
Securities on the Closing Date shall be subject to the accuracy, at and as of
the Closing Date, of the representations and warranties of the Company contained
in Section 8(a) of this Agreement, to the accuracy, at and as of the Closing
Date, of the statements of the Company made in any certificates pursuant to this
Agreement, to the performance by the Company of its obligations under this
Agreement, to compliance, at and as of the Closing Date, by the Company with its
agreements herein contained, and to the following further conditions:


(i)           Opinions of Counsel: On the Closing Date, the Purchaser shall have
received the favorable opinions dated as of the Closing Date, from Hinckley,
Allen & Snyder LLP, counsel for the Company and special counsel for the Trust,
in substantially the forms set forth on Exhibit E-1 and Exhibit E-2 attached
hereto (collectively, the “Company Counsel Opinions”).  In rendering the Company
Counsel Opinions, counsel to the Company and the Trust may rely as to factual
matters upon certificates or other documents furnished by officers, directors,
trustees and administrators of the Company or the Trust, as applicable, (copies
of which shall be delivered to the Purchaser) and by government officials, and
upon such other documents as counsel to the Company may, in their reasonable
opinion, deem appropriate as a basis for the Company Counsel Opinions.  Counsel
to the Company may specify the jurisdictions in which they are admitted to
practice and that they are not admitted to practice in any other jurisdiction
and are not experts in the law of any other jurisdiction.


(ii)           Officer’s Certificate.  At the Closing Date, the Purchaser shall
have received certificates from the Chief Executive Officer of the Company,
dated as of the Closing Date, stating that (A) the representations and
warranties of the Company set forth in Section 8(a) hereof are true and correct
as of the Closing Date and that the Company and the Trust have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Date and including pro forma financial
information and the assumptions underlying such calculations demonstrating
compliance with the conditions set forth in Section 7(a)(vii), and (B) since the
date of this Agreement the Company and the Trust have not incurred any material
liabilities other than in the ordinary course of business.


 
3

--------------------------------------------------------------------------------

 
(iii)           Administrator’s Certificate.  At the Closing Date, the Purchaser
shall have received a certificate of one or more Administrators of the Trust,
dated as of the Closing Date, stating that the representations and warranties
regarding the Trust set forth in Section 8(a) hereof are true and correct as of
the Closing Date and that the Trust has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Date.


(iv)           Purchase Permitted by Applicable Law; Legal Investment.  The
purchase of and payment for the Capital Securities as described in this
Agreement shall (A) not be prohibited by any applicable law or governmental
regulation, (B) not subject the Purchaser to any penalty or, in the reasonable
judgment of the Purchaser, other onerous conditions under or pursuant to any
applicable law or governmental regulation, and (C) be permitted by the laws and
regulations of the jurisdictions to which the Purchaser is subject.


(v)           Consents and Permits.  The Company and the Trust shall have
received all consents, permits and other authorizations, and made all such
filings and declarations, as may be required from any person or entity pursuant
to any law, statute, regulation or rule (federal, state, local and foreign), or
pursuant to any agreement, order or decree to which the Company or the Trust is
a party or to which either is subject, in connection with the transactions
contemplated by this Agreement.


(vi)           Information. Prior to or on the Closing Date, the Company and the
Trust shall have furnished to the Purchaser such further information,
certificates, opinions and documents addressed to the Purchaser, which the
Purchaser may reasonably request, including, without limitation, a complete set
of the Operative Documents or any other documents or certificates required by
this Section 7(a); and all proceedings taken by the Company and the Trust in
connection with the issuance of the Capital Securities as herein contemplated
shall be reasonably satisfactory in form and substance to the Purchaser.


(vii)           Adequately Capitalized.  Immediately following the purchase of
the Capital Securities by the Purchaser, after giving pro-forma effect thereto
and to any additions to the loan and lease loss reserve of the Company’s banking
Subsidiary (as defined below) to reflect any facts or conditions then known to
the Company as if the same had occurred as of the last day of the calendar month
ending immediately prior to the Closing Date, the Company and its banking
Subsidiary shall qualify as at least adequately capitalized for regulatory
capital purposes under the rules and regulations of the Board of Governors of
the Federal Reserve System (the “Federal Reserve”) and Federal Deposit Insurance
Corporation (the “FDIC”).


(b)           The obligations of the Company and the Trust to sell the Capital
Securities to the Purchaser and consummate the transactions contemplated by this
Agreement shall be subject to the accuracy, at and as of the Closing Date, of
the representations and warranties of the Purchaser contained in Section 8(b) of
this Agreement and to the following further conditions:


 
4

--------------------------------------------------------------------------------

 
(i)           Fulfillment of Other Obligations.  The Purchaser shall have
fulfilled all of its other obligations and duties required to be fulfilled under
this Agreement prior to or at the Closing.


8.           Representations and Warranties.


(a)           The Company hereby represents and warrants to the Purchaser as
follows which representations and warranties shall be true and correct as of the
date hereof and as of the Closing Date:


(i)           Securities Law Matters.


(A)           Neither the Company nor the Trust, nor any of their “Affiliates”
(as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), nor any person acting on any of their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration under the
Securities Act of any of the Capital Securities, the Guarantee or the Debentures
(collectively, the “Securities”) or any other securities to be issued, or which
may be issued, by the Company or the Trust.


(B)           Neither the Company nor the Trust, nor any of their Affiliates,
nor any person acting on any of their behalf has (i) other than to the
Purchaser, offered for sale or solicited offers to purchase the Securities, (ii)
engaged or will engage in any "directed selling efforts" (within the meaning of
Regulation S under the Securities Act) with respect to the Securities or (iii)
engaged in any form of offering, general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of any
of the Securities.


(C)           The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act.


(D)           Neither the Company nor the Trust is or, after giving effect to
the purchase and sale of the Capital Securities and the consummation of the
transactions described in this Agreement, will be an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), without regard to Section 3(c) of the Investment
Company Act.


(E)           Neither the Company nor the Trust has paid or agreed to pay to any
person or entity any compensation for soliciting another to purchase any of the
Securities.

 
5

--------------------------------------------------------------------------------

 
(ii)           Organization, Standing and Qualification of the Trust. As of the
Closing Date, the Trust will be duly created and validly existing in good
standing as a statutory trust under the Statutory Trust Act with the power and
authority to own property and to conduct the business it proposes to transact
and to enter into and perform its obligations under the Operative Documents.  As
of the Closing Date, the Trust will be duly qualified to transact business as a
foreign entity and be in good standing in each jurisdiction in which such
qualification is necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on the Trust.  As of the
Closing Date, the Trust will not be a party to or otherwise bound by any
agreement other than the Operative Documents.  The Trust will, under current
law, be classified for federal income tax purposes as a grantor trust and not as
an association taxable as a corporation.


(iii)           Declaration. The form of Declaration has been duly authorized by
the Company and, on the Closing Date, the Declaration will have been duly
authorized by the Company and duly executed and delivered by the Company and the
Administrators of the Trust, and, assuming due authorization, execution and
delivery by the Trustee, will be a valid and binding obligation of the Company
and such Administrators, enforceable against them in accordance with its terms,
subject to (a) applicable bankruptcy, insolvency, moratorium, receivership,
reorganization, liquidation and other laws relating to or affecting creditors’
rights generally, and (b) general principles of equity (regardless of whether
considered and applied in a proceeding in equity or at law) (“Bankruptcy and
Equity”).  Each of the Administrators of the Trust is an employee, officer or a
director of the Company or of a financial institution subsidiary of the Company
and has been duly authorized by the Company to execute and deliver the
Declaration.


(iv)           Guarantee Agreement and the Indenture.  Each of the forms of
Guarantee and the Indenture have been duly authorized by the Company and, on the
Closing Date, the Guarantee and the Indenture will have been duly authorized by
the Company and duly executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the Trustee, in the case of the
Guarantee, and by the Trustee, in the case of the Indenture, will be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, subject to Bankruptcy and Equity.


(v)           Capital Securities and Common Securities.  The Capital Securities
and the Common Securities are duly authorized by the Declaration and, when
issued and delivered against payment therefor on the Closing Date to the
Purchaser, in the case of the Capital Securities, and to the Company, in the
case of the Common Securities, will be validly issued and represent undivided
beneficial interests in the assets of the Trust. None of the Capital Securities
or the Common Securities is subject to preemptive or other similar rights.  On
the Closing Date, all of the issued and outstanding Common Securities will be
directly owned by the Company free and clear of any pledge, security interest,
claim, lien or other encumbrance.


 
6

--------------------------------------------------------------------------------

 
(vi)           Debentures.  The form of Debentures have been duly authorized by
the Company and, at the Closing Date, will have been duly executed and delivered
to the Trustee for authentication in accordance with the Indenture, and, when
authenticated in the manner provided for in the Indenture and delivered against
payment therefor by the Trust, will constitute valid and binding obligations of
the Company entitled to the benefits of the Indenture enforceable against the
Company in accordance with their terms, subject to Bankruptcy and Equity.


(vii)           Power and Authority.  This Agreement has been duly authorized,
executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to Bankruptcy and Equity.


(viii)           No Defaults.  As of the Closing Date, the Trust will not be in
violation of the Declaration or, to the knowledge of the Administrators, any
provision of the Statutory Trust Act.  The execution, delivery and performance
by the Company or the Declaration, this Agreement or the Operative Documents to
which it is a party, and the consummation of the transactions contemplated
herein or therein and the use of the proceeds therefrom, will not conflict with
or constitute a breach of, or a default under, or result in the creation or
imposition of any lien, charge or other encumbrance upon any property or assets
of the Trust, the Company or any of the Company’s subsidiaries (as defined in
Section 1-02(x) of Regulation S-X to the Securities Act) (each a “Subsidiary”
and collectively “Subsidiaries”) pursuant to any contract, indenture, mortgage,
loan agreement, note, lease or other instrument to which the Trust, the Company
or any of its Subsidiaries is a party or by which it or any of them may be
bound, or to which any of the property or assets of any of them is subject,
except for a conflict, breach, default, lien, charge or encumbrance which could
not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect nor will such action result in any violation of the Declaration
or the Statutory Trust Act or require the consent, approval, authorization or
order of any court or governmental agency or body.  As used herein, the term
“Material Adverse Effect” means any one or more events that individually or in
the aggregate are material and adverse to the Company’s or the Trust’s ability
to issue the Capital Securities.


(ix)           Organization, Standing and Qualification.  The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Rhode Island, with all requisite corporate power
and authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.


(x)           Subsidiaries.  Each of the Company’s Subsidiaries has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction in which it is chartered or organized, with all requisite power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
subsidiary to be so qualified would not, singly or in the aggregate, have a
Material Adverse Effect.  All of the issued and outstanding shares of capital
stock of the Company’s Subsidiaries (A) have been duly authorized and are
validly issued, (B) are fully paid and nonassessable, and (C) are wholly owned,
directly or indirectly, by the Company free and clear of any security interest,
mortgage, pledge, lien, encumbrance, restriction upon voting or transfer,
preemptive rights, claim, equity or other defect.


 
7

--------------------------------------------------------------------------------

 
(xi)           Permits.  The Company and each of its Subsidiaries have all
requisite power and authority, and all necessary authorizations, approvals,
orders, licenses, certificates and permits of and from regulatory or
governmental officials, bodies and tribunals, to own or lease their respective
properties and to conduct their respective businesses as now being conducted,
except such authorizations, approvals, orders, licenses, certificates and
permits which, if not obtained and maintained, would not, singly or in the
aggregate, have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such authorizations, approvals, orders,
licenses, certificates or permits which, singly or in the aggregate, if the
failure to be so licensed or approved is the subject of an unfavorable decision,
ruling or finding, would, singly or in the aggregate, have a Material Adverse
Effect; and the Company and its Subsidiaries are in compliance with all
applicable laws, rules, regulations and orders and consents, the violation of
which would, singly or in the aggregate, have a Material Adverse Effect.


(xii)           Conflicts, Authorizations and Approvals.  Neither the Company
nor any of its Subsidiaries is in violation of its respective articles or
certificate of incorporation, charter or by-laws or similar organizational
documents or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which either the
Company or any of its Subsidiaries is a party, or by which it or any of them may
be bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, the effect of which violation or default in performance
or observance would have, singly or in the aggregate, a Material Adverse Effect.


(xiii)           Holding Company Registration and Deposit Insurance.  The
Company is duly registered as a bank holding company or financial holding
company under the Bank Holding Company Act of 1956, as amended, and the
regulations of the Federal Reserve, and the deposit accounts of the Company’s
Subsidiary depository institutions are insured by the FDIC to the fullest extent
permitted by law and the rules and regulations of the FDIC (except for any
additional deposit insurance available under the FDIC’s Temporary Liquidity
Guarantee Program for which a separate fee is payable), and no proceedings for
the termination of such insurance are pending or threatened.





                 (xiv)         Financial Statements.
 
(A)           The consolidated balance sheets of the Company and all of its
Subsidiaries as of December 31, 2008 and December 31, 2007 and related
consolidated income statements and statements of changes in shareholders’ equity
for the 3 years ended December 31, 2008 together with the notes thereto, copies
of each of which have been provided to the Purchaser (together, the “Financial
Statements”), have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (except as may be disclosed
therein) and fairly present in all material respects the financial position and
the results of operations and changes in shareholders’ equity of the Company and
all of its Subsidiaries as of the dates and for the periods indicated.  The
books and records of the Company and all of its Subsidiaries have been, and are
being, maintained in all material respects in accordance with generally accepted
accounting principles and any other applicable legal and accounting requirements
and reflect only actual transactions.


 
8

--------------------------------------------------------------------------------

 
(B)           The information in the Company’s most recently filed (i) FR Y-9C
filed with the Federal Reserve if the Company is a bank holding company, (ii) FR
Y-9SP filed with the Federal Reserve if the Company is a small bank holding
company or (iii) H-(b)11 filed with the OTS if the Company is a savings and loan
holding company (the “Regulatory Report”), previously provided to the Purchaser
fairly presents in all material respects the financial position of the Company
and, where applicable, all of its Subsidiaries as of the end of the period
represented by such Regulatory Report.


(C)           The accountants of the Company who certified the Financial
Statements are registered independent public accountants of the Company and its
Subsidiaries within the meaning of the Securities Act and the rules and
regulations thereunder.
 
          (xv)           Regulatory Matters.   Neither the Company nor any of
its Subsidiaries is subject or is party to, or has received any notice or advice
that any of them may become subject or party to, any investigation with respect
to, any cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or, is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been since January 1, 2006, a recipient of
any supervisory letter from, or since January 1, 2006 has adopted any board
resolutions at the request of, any Regulatory Agency (as defined below) that
currently restricts in any material respect the conduct of their business or
that in any material manner relates to their capital adequacy, their credit
policies, their ability or authority to pay dividends or make distributions to
their shareholders or make payments of principal or interest on their debt
obligations, their management or their business (each, a “Regulatory
Agreement”), except as required under the Emergency Economic Stabilization Act
of 2008 or the American Recovery and Reinvestment Act of 2009 in connection with
the Company’s participation in the Treasury’s Capital Purchase Program, nor has
the Company or any of its Subsidiaries been advised since January 1, 2006, by
any Regulatory Agency that it is considering issuing or requesting any such
Regulatory Agreement.  There is no material unresolved violation, criticism or
exception by any Regulatory Agency with respect to any report or statement
relating to any examinations of the Company or any of its Subsidiaries.  As used
herein, the term “Regulatory Agency” means any federal or state agency charged
with the supervision or regulation of depository institutions, bank, financial
or savings and loan holding companies, or engaged in the insurance of depository
institution deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Company or any of its
Subsidiaries.  Neither the Company nor any of the Subsidiaries is currently
unable to pay dividends or make distributions to its shareholders with respect
to any class of its equity securities, or prohibited from paying principal or
interest on its debt obligations, due to a restriction or limitation, whether by
statute, contract or otherwise, and, in the reasonable judgment of the Company’s
management, neither the Company nor any of the Subsidiaries will be unable in
the foreseeable future to pay dividends or make distributions with respect to
any class of equity securities, or be prohibited from paying principal or
interest on its debt obligations, due to a restriction or limitation, whether by
statute, contract or otherwise.


 
9

--------------------------------------------------------------------------------

 
(xvi)           No Undisclosed Liabilities.  Neither the Company nor any of its
Subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its Subsidiaries giving rise to any such liability), except
(i) for liabilities set forth in the Financial Statements and (ii) normal
fluctuation in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Company and all of its
Subsidiaries since the date of the most recent balance sheet included in the
Financial Statements.


(xvii)           Litigation.  No charge, investigation, action, suit or
proceeding is pending or, to the knowledge of the Company, threatened, against
or affecting the Company or its Subsidiaries or any of their respective
properties before or by any courts or any regulatory, administrative or
governmental official, commission, board, agency or other authority or body, or
any arbitrator, wherein an unfavorable decision, ruling or finding could have,
singly or in the aggregate, a Material Adverse Effect.


(xviii)           Deferral of Interest Payments on Debentures.  The Company has
no present intention to exercise its option to defer payments of interest on the
Debentures as provided in the Indenture.  The Company believes that the
likelihood that it would exercise its right to defer payments of interest on the
Debentures as provided in the Indenture at any time during which the Debentures
are outstanding is remote because of the restrictions that would be imposed on
the Company’s ability to declare or pay dividends or distributions on, or to
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Company’s capital stock and on the Company’s ability to make any payments of
principal, interest or premium on, or repay, repurchase or redeem, any of its
debt securities that rank pari passu in all respects with, or junior in interest
to, the Debentures.


 
10

--------------------------------------------------------------------------------

 
(b)           The Purchaser hereby represents and warrants to the Company as
follows which representations and warranties shall be true and correct as of the
date hereof and as of the Closing Date:


(i)           Organization, Standing and Qualification.  The Purchaser is a duly
created, validly existing trust created under the laws of the State of Rhode
Island, with full power and authority to own its properties and assets.


(ii)           Power and Authority.  The Purchaser has all requisite power and
authority to enter into this Agreement, and this Agreement has been duly and
validly authorized, executed and delivered by the Purchaser and constitutes the
legal, valid and binding agreement of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to Bankruptcy and Equity.


(iii)           Investment Purpose.  The Purchaser is acquiring the Capital
Securities for its own account and does not intend to distribute the Capital
Securities in contravention of the Securities Act or any other applicable
securities laws, and the Purchaser is an “accredited investor” (as defined in
Rule 501 of Regulation D).


9.           Covenants.


               (a)           The Company covenants and agrees with the Purchaser
as follows:


(i)           Compliance with Representations and Warranties.  During the period
from the date of this Agreement to the Closing Date, the Company shall use its
best efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 8(a) hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.


(ii)           Sale and Registration of Securities.  The Company and their
Affiliates shall not nor shall any of them permit any person acting on their
behalf, to directly or indirectly (A) sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would or could be integrated with the sale of the Capital
Securities in a manner that would require the registration under the Securities
Act of the Securities or (B) make offers or sales of any such Security, or
solicit offers to buy any such Security, under circumstances that would require
the registration of any of such Securities under the Securities Act.


(iii)           Use of Proceeds.  The Trust shall use the proceeds from the sale
of the Capital Securities to purchase the Debentures from the Company.


(iv)           Investment Company.  The Company and the Trust shall not engage,
or permit any Subsidiary to engage, in any activity which would cause it or any
Subsidiary to be an “investment company” under the provisions of the Investment
Company Act.


 
11

--------------------------------------------------------------------------------

 
(v)           Compliance with Rule 144 under the Securities Act.  The Company
and the Trust will at all times make available adequate current public
information as set forth in Rule 144(c) under the Securities Act and provide to
each holder of the Securities, upon the request of such holder in connection
with any proposed transfer, a written statement as to whether it has complied
with this Section 9(a)(v).  This covenant is intended to be for the benefit of
the holders from time to time of the Securities.  The information made available
by the Company and the Trust pursuant to this Section 9(a)(v) will not, at the
date thereof, contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company’s and the
Trust’s obligations under this Section 9(a)(v) shall terminate as to any holder
of the Securities when such holder can sell such holder’s Securities under Rule
144 without regard to the availability of adequate current public information.


(vi)           Quarterly Reports.  Within 50 days of the end of each calendar
year quarter and within 100 days of the end of each calendar year during which
the Debentures are issued and outstanding, the Company and the Trust will submit
to the Purchaser and each successor holder of the Capital Securities copies of
the financial statements of the Company and its Subsidiaries, including a
consolidated balance sheet and related consolidated income statements and
statements of changes in shareholders’ equity for the fiscal period to the end
of such calendar quarter, prepared in the same form as such statements have been
prepared currently, and in the case of the statements for the fiscal year,
prepared in substantially the form of the Financial Statements, together with a
completed quarterly report in the form attached hereto as Exhibit F attached
hereto with the data reported therein for the fiscal period and year to
date.  The Company and the Trust acknowledge and agree that any holders of the
Capital Securities are third party beneficiaries of this Section 10(a)(vi).


                (b)
The Purchaser covenants and agrees with the Company as follows:



(i)           Representations and Warranties.  That during the period from the
date of this Agreement to the Closing Date, the Purchaser shall use its best
efforts and take all action necessary or appropriate to cause its
representations and warranties contained in Section 8(b) to be true as of
Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.  The Purchaser further
covenants and agrees not to engage in hedging transactions with respect to the
Capital Securities unless such transactions are conducted in compliance with the
Securities Act.
 
                (ii)           Deposit of Securities; Pledge of Account.  Within
20 days following the date of this Agreement, the Purchaser will cause cash
and/or securities in an amount equal to or greater than 115% of the Maximum
Amount (the “Threshold Collateral Amount”) to be deposited with Fidelity
Investments, Inc. (“Fidelity”) in an account in the name of the Purchaser (the
“Account”) as security for the purchase of the Capital Securities upon exercise
of the Option, and deliver to the Company an Account Control Agreement executed
by the Purchaser and Fidelity with respect to the control of the Account (the
“Account Control Agreement”).  In connection therewith and as security for the
purchase of the Capital Securities upon exercise of the Option, the Purchaser
hereby grants the Company a security interest in the Account up to the Maximum
Amount, together with all cash or cash equivalents, security entitlements,
financial assets, investment property, instruments, securities, property,
credits, claims, balances, proceeds, and general intangibles relating thereto of
whatever nature, at any time in the possession or control of, or owned by,
Fidelity in the Account, all replacements and substitutions therefor, and all
proceeds of all of the foregoing, in each case whether now existing or hereafter
arising, being pledged and impressed with a lien for the fulfillment of the
obligation of the Purchaser to purchase the Capital Securities upon exercise of
the Option (all of the foregoing property and the Account are herein
collectively called the “Pledged Collateral”).  At all times following the
establishment of the Account and during the term of this Agreement, the value of
the Pledged Collateral shall be equal to or greater than Threshold Collateral
Amount.  If at anytime, the value of the Pledged Collateral is below the
Threshold Collateral Amount, the Purchaser shall, at the direction of the
Company, deposit additional cash or securities into the Account so that the
value of the Pledged Collateral held in the Account is equal to or greater than
Threshold Collateral Amount.


 
12

--------------------------------------------------------------------------------

 
10.           Commissions. Each party represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Agreement or
the transactions provided for herein, and that no person or entity is entitled
to any brokerage or finder’s fee, commission or other compensation on account of
any such dealings with the warranting party. Each party shall indemnify, save
and hold the other harmless from and against any and all loss, cost or expense
(including, without limitation, any and all attorneys’ fees related to suits,
actions or judgments incident hereto), whether direct, contingent or
consequential, and no matter how arising, in any way related to or arising from
any breach of the representations and warranties contained in this Paragraph 9.


11.           Binding Nature; Termination. The parties acknowledge that this
Agreement represents the binding intent of the parties to proceed in accordance
with the terms hereof and this Agreement represents the legally enforceable
obligations of the parties hereto in accordance with the terms hereof.  This
Agreement shall terminate automatically and without further action of the
parties if the Option is not exercised by the Company on or prior to February 5,
2011 (the “Expiration Date”); subject to earlier termination by the Company, in
its sole discretion upon at least 30 days prior written notice to the
Purchaser.  Furthermore, in the event the Company is merged into or consolidated
with another corporation under circumstances where the Company is not the
surviving corporation, or if there is a merger or consolidation where the
Company is the surviving corporation but the shareholders of the Company
immediately prior to such merger or consolidation do not own after such merger
or consolidation shares representing at least fifty percent of the voting power
of the Company, or if the Company is liquidated, or sells or otherwise disposes
of substantially all of its assets to another corporation prior to the exercise
of the Option by the Company, after the effective date of such merger,
consolidation, reorganization, liquidation, sale or disposition, as the case may
be, the Purchaser shall be entitled to terminate this Agreement upon 10 days
prior written notice to the Company.  Upon any such termination, neither party
hereto shall have any further obligations hereunder to the other with respect to
the subject matter of this Agreement.


 
13

--------------------------------------------------------------------------------

 
12.           Costs and Expenses. The Company shall be responsible for all fees
and expenses incurred by the Purchaser and the Company in connection with the
negotiation, execution and delivery of this Agreement and the issuance of the
Capital Securities; provided however, that the Company’s obligation to pay or
reimburse the Purchaser under this Section 12 for any fees and expenses incurred
shall be limited to reasonable fees and expenses in an amount not to exceed
$50,000.00.


13.           Indemnification. The Company and the Trust (the “Indemnifying
Party”) shall, jointly and severally, indemnify and hold harmless the Purchaser
and each of its agents, employees, officers, directors and trustees, and each
person that controls the Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and agents, employees,
officers and directors or any such controlling person of the Purchaser (each
such person or entity, an “Indemnified Party”) from and against any and all
losses, claims, damages, judgments, liabilities or expenses, joint or several,
which the Indemnified Party may suffer, sustain or become subject to, as a
result of, in connection with, relating or incidental to or by virtue of:  (a)
any material breach or other inaccuracy of any representation or warranty made
by the Indemnifying Party and contained in this Agreement; (b) any
nonfulfillment or material breach of any covenant or agreement made by the
Indemnifying Party under this Agreement; or (c) any action, suit, claim,
proceeding or investigation related to any of the foregoing subparagraphs (a) or
(b).


14.           Third-Party Consents. The Parties shall cooperate with each other
in securing or obtaining all authorizations, consents, approvals, or clearances
of any third parties or governmental agencies, if any, necessary for the
consummation of the transactions contemplated hereby.


15.           Notices. Any notice required or permitted to be given hereunder
shall be in writing, and shall be either (i) personally delivered, (ii) sent by
U.S. certified or registered mail, return receipt requested, postage prepaid,
(iii) sent by Federal Express or other reputable common carrier guaranteeing
next business day delivery, (iv) by electronic mail; or (iv) by facsimile, in
any event to the respective addresses of the parties set forth below, or to such
other place as any party hereto may by notice given as provided herein designate
for receipt of notices hereunder. Any such notice shall be deemed given and
effective upon receipt or refusal of receipt thereof by the primary party to
whom it is to be sent; provided, however, a notice delivered by electronic mail
or facsimile after 5:00 PM on any day shall be deemed received on the next
business day.


If to the Company:


Bancorp Rhode Island, Inc.
One Turks Head Place
Providence, Rhode Island 020903
Attention:  Linda H. Simmons
Telecopy:  401-456-5065
 
 
14

--------------------------------------------------------------------------------

 
If to the Purchaser:


Trust u/w of Malcolm G. Chace Jr. f/b/o Malcolm G. Chace III
Under Article Five, Arnold B. Chace Jr & Malcolm G. Chace III Trustees
c/o Point Gammon Corp.
121 South Main Street
Providence, RI 02903
Attn. Malcolm G. Chace III
Telecopy: 401-854-0634


16.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Rhode Island without
reference to its rules regarding conflict of laws. Any action, suit or
proceeding initiated by either party hereto against the other party hereto under
or in connection with this Agreement shall be brought only in a state or federal
court located in Providence, Rhode Island. Each party hereto submits itself to
the exclusive jurisdiction of any such court, waives any claims of forum non
conveniens and agrees that service of process may be effected on it by the means
by which notices are to be given pursuant to this agreement.


17.           Assignment. Neither party may assign this agreement without the
prior written consent of the other party.


18.           Integration. This Agreement constitutes and comprises the entire
agreement and understanding between parties hereto as of the date hereof with
regard to the subject matter hereof and there are no other prior or
contemporaneous written or oral agreements, undertakings, promises, warranties
or covenants respecting such subject matter not expressly set forth herein.


19.           Counterparts. This Agreement may be executed in counterparts and
the counterparts together will constitute a single, fully-executed original.


[Remainder of page intentionally left blank]
 
 
15

--------------------------------------------------------------------------------

 
Please indicate your acceptance of this Agreement by executing the duplicate
copy of this letter agreement enclosed herewith and returning it to the Company
at the address indicated above.



 
Sincerely,
         
BANCORP RHODE ISLAND, INC.
         
By: /s/ Merrill W. Sherman
 
Name: Merrill W. Sherman
 
Title: President & CEO







ACCEPTED AND AGREED TO BY:




TRUST UNDER THE WILL OF MALCOLM G. CHACE, JR.
F/B/O MALCOLM G. CHACE III






By: /s/ Arnold B. Chace,
Jr.                                                                                     
Name: Arnold B. Chace, Jr.
Title: Trustee




Date: August 5,
2009                                                                                     




By: /s/ Malcolm G. Chace
III                                                                                     
Name: Malcolm G. Chace III
Title: Trustee




Date: August 5,
2009                                                                                     
 

 
 
 

--------------------------------------------------------------------------------

 
ACCEPTED AND AGREED TO BY (to be executed prior to the Closing upon exercise of
the Option):




BRI STATUTORY TRUST V






By:______________________________________
By: ________________________
Name:
Name:
Title:
Title:
   



Date:_____________________________________




Address for purposes of the delivery of notices under the Agreement:


______________________________
______________________________
______________________________
______________________________
______________________________




 
 

--------------------------------------------------------------------------------

 
Exhibit A


Form of Declaration of Trust


(See attached)
 
 
 
 

--------------------------------------------------------------------------------

 
                                                                




--------------------------------------------------------------------------------






AMENDED AND RESTATED DECLARATION OF TRUST


by and among


U.S. BANK NATIONAL ASSOCIATION,
as Institutional Trustee,


BANCORP RHODE ISLAND, INC.,
as Sponsor,


and


MERRILL W. SHERMAN, LINDA H. SIMMONS AND MARGARET D. FARRELL,
as Administrators,


Dated as of [____________]





--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

   
Page
ARTICLE I
INTERPRETATION AND DEFINITIONS
1
Section 1.1.
Definitions.
1
     
ARTICLE II
ORGANIZATION
7
Section 2.1.
Name.
7
Section 2.2.
Office.
7
Section 2.3.
Purpose.
7
Section 2.4.
Authority.
7
Section 2.5.
Title to Property of the Trust.
8
Section 2.6.
Powers and Duties of the Institutional Trustee and the Administrators
8
Section 2.7.
Prohibition of Actions by the Trust and the Institutional Trustee
11
Section 2.8.
Powers and Duties of the Institutional Trustee
12
Section 2.9.
Certain Duties and Responsibilities of the Institutional Trustee and
Administrators
13
Section 2.10.
Certain Rights of Institutional Trustee.
15
Section 2.11.
Execution of Documents.
17
Section 2.12.
Not Responsible for Recitals or Issuance of Securities.
17
Section 2.13.
Duration of Trust.
17
Section 2.14.
Mergers
17
     
ARTICLE III
SPONSOR
18
Section 3.1.
Sponsor’s Purchase of Common Securities.
18
Section 3.2.
Responsibilities of the Sponsor.
18
Section 3.3.
Expenses.
19
Section 3.4.
Right to Proceed.
19
     
ARTICLE IV
INSTITUTIONAL TRUSTEE AND ADMINISTRATORS
19
Section 4.1.
Institutional Trustee; Eligibility
19
Section 4.2.
Administrators.
20
Section 4.3.
Appointment, Removal and Resignation of Institutional Trustee and
Administrators.
20
Section 4.4.
Institutional Trustee Vacancies.
21
Section 4.5.
Effect of Vacancies.
21
Section 4.6.
Meetings of the Institutional Trustee and the Administrators.
22
Section 4.7.
Delegation of Power
22
Section 4.8.
Conversion, Consolidation or Succession to Business.
22
     
ARTICLE V
DISTRIBUTIONS
22
Section 5.1.
Distributions.
22

 
 
i
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
ISSUANCE OF SECURITIES
23
Section 6.1.
General Provisions Regarding Securities
23
Section 6.2.
Paying Agent, Transfer Agent and Registrar.
23
Section 6.3.
Form and Dating.
24
Section 6.4.
Mutilated, Destroyed, Lost or Stolen Certificates
24
Section 6.5.
Temporary Securities.
24
Section 6.6.
Cancellation.
25
Section 6.7.
Rights of Holders; Waivers of Past Defaults
25
     
ARTICLE VII
DISSOLUTION AND TERMINATION OF TRUST
26
Section 7.1.
Dissolution and Termination of Trust
26
     
ARTICLE VIII
TRANSFER OF INTERESTS
27
Section 8.1.
General
27
Section 8.2.
Transfer Procedures and Restrictions
28
Section 8.3.
Deemed Security Holders.
30
     
ARTICLE IX
LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, INSTITUTIONAL TRUSTEE OR
OTHERS
30
Section 9.1.
Liability
30
Section 9.2.
Exculpation
30
Section 9.3.
Fiduciary Duty
31
Section 9.4.
Indemnification
31
Section 9.5.
Outside Businesses.
33
Section 9.6.
Compensation; Fee.
33
     
ARTICLE X
ACCOUNTING
34
Section 10.1.
Fiscal Year.
34
Section 10.2.
Certain Accounting Matters.
34
Section 10.3.
Banking.
34
Section 10.4.
Withholding.
35
     
ARTICLE XI
AMENDMENTS AND MEETINGS
35
Section 11.1.
Amendments
35
Section 11.2.
Meetings of the Holders of Securities; Action by Written Consent
36
     
ARTICLE XII
REPRESENTATIONS OF INSTITUTIONAL TRUSTEE
37
Section 12.1.
Representations and Warranties of Institutional Trustee.
37
     

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
MISCELLANEOUS
38
Section 13.1.
Notices.
38
Section 13.2.
Governing Law.
39
Section 13.3.
Intention of the Parties.
39
Section 13.4.
Headings.
39
Section 13.5.
Successors and Assigns.
39
Section 13.6.
Partial Enforceability.
39
Section 13.7.
Counterparts.
40
     
Annex I
Terms of Securities
 
Exhibit A-1
Form of Capital Security Certificate
 
Exhibit A-2
Form of Common Security Certificate
 
Exhibit B
Specimen of Initial Debenture
 
Exhibit C
Standby Purchase Agreement
 

 
 

 
 
iii

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED DECLARATION OF TRUST
 
OF
 
BRI STATUTORY TRUST V
 
[________________]
 
AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and effective as
of [___________], by the Institutional Trustee (as defined herein), the
Administrators (as defined herein), the Sponsor (as defined herein) and by the
holders, from time to time, of undivided beneficial interests in the Trust (as
defined herein) to be issued pursuant to this Declaration;
 
WHEREAS, the Institutional Trustee, the Administrators and the Sponsor
established BRI Statutory Trust V (the “Trust”), a statutory trust under the
Statutory Trust Act (as defined herein) pursuant to a Declaration of Trust dated
as of _______________ (the "Original Declaration"), and a Certificate of Trust
filed with the Secretary of State of the State of Connecticut on
______________________, for the sole purpose of issuing and selling certain
securities representing undivided beneficial interests in the assets of the
Trust and investing the proceeds thereof in certain debentures of the Debenture
Issuer (as defined herein);
 
WHEREAS, as of the date hereof, no interests in the Trust have been issued; and
 
WHEREAS, the Institutional Trustee, the Administrators and the Sponsor, by this
Declaration, amend and restate each and every term and provision of the Original
Declaration;
 
NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Statutory Trust Act and that this
Declaration constitutes the governing instrument of such statutory trust, the
Institutional Trustee declares that all assets contributed to the Trust will be
held in trust for the benefit of the holders, from time to time, of the
securities representing undivided beneficial interests in the assets of the
Trust issued hereunder, subject to the provisions of this Declaration.  The
parties hereto hereby agree as follows:
 
ARTICLE IINTERPRETATION AND DEFINITIONS
 
Section 1.1.                      Definitions.  Unless the context otherwise
requires:
 
(a)             capitalized terms used in this Declaration but not defined in
the preamble above have the respective meanings assigned to them in this Section
1.1;
 
(b)             a term defined anywhere in this Declaration has the same meaning
throughout;
 
(c)             all references to “the Declaration” or “this Declaration” are to
this Declaration as modified, supplemented or amended from time to time;
 
(d)             all references in this Declaration to Articles and Sections and
Annexes and Exhibits are to Articles and Sections of and Annexes and Exhibits to
this Declaration unless otherwise specified; and
 
(e)             a reference to the singular includes the plural and vice versa.
 
“Additional Interest” has the meaning set forth in the Indenture.
 
 
1

--------------------------------------------------------------------------------

 
“Administrative Action” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Administrators” means each of Merrill W. Sherman, Linda H. Simmons and Margaret
D. Farrell, solely in such Person’s capacity as Administrator of the Trust
created and continued hereunder and not in such Person’s individual capacity, or
such Administrator’s successor in interest in such capacity, or any successor
appointed as herein provided.
 
“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act or any successor rule thereunder.
 
“Authorized Officer” of a Person means any Person that is authorized to bind
such Person.
 
“Bankruptcy Event” means, with respect to any Person:
 
(a)           a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of such Person in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of
90 consecutive days; or
 
(b)           such Person shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of such Person of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.
 
“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in Providence, Rhode Island or Hartford, Connecticut
are permitted or required by any applicable law or executive order to close.
 
“Capital Securities” has the meaning set forth in paragraph 1(a) of Annex I.
 
“Capital Security Certificate” means a definitive Certificate in fully
registered form representing a Capital Security substantially in the form of
Exhibit A-1.
 
“Capital Treatment Event” has the meaning set forth in paragraph 4(a) of
Annex I.
 
“Certificate” means any certificate evidencing Securities.
 
“Closing Date” has the meaning set forth in the Standby Purchase Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.
 
“Common Securities” has the meaning set forth in paragraph 1(b) of Annex I.
 
“Common Security Certificate” means a definitive Certificate in fully registered
form representing a Common Security substantially in the form of Exhibit A-2.
 
 
2

--------------------------------------------------------------------------------

 
“Company Indemnified Person” means (a) any Administrator; (b) any Affiliate of
any Administrator; (c) any officers, directors, shareholders, members, partners,
employees, representatives or agents of any Administrator; or (d) any officer,
employee or agent of the Trust or its Affiliates.
 
“Corporate Trust Office” means the office of the Institutional Trustee at which
the corporate trust business of the Institutional Trustee shall, at any
particular time, be principally administered, which office at the date of
execution of this Declaration is located at 225 Asylum Street, Goodwin Square,
Hartford, Connecticut  06103.
 
“Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.
 
“Covered Person” means:  (a) any Administrator, officer, director, shareholder,
partner, member, representative, employee or agent of (i) the Trust or (ii) any
of the Trust’s Affiliates; and (b) any Holder of Securities.
 
“Creditor” has the meaning set forth in Section 3.3.
 
“Debenture Issuer” means Bancorp Rhode Island, Inc., a Rhode Island corporation,
in its capacity as issuer of the Debentures under the Indenture.
 
“Debenture Trustee” means U.S. Bank National Association, as trustee under the
Indenture until a successor is appointed thereunder, and thereafter means such
successor trustee.
 
“Debentures” means the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 20__1 to be issued by the Debenture Issuer under the Indenture.
 
“Defaulted Interest” has the meaning set forth in the Indenture.
 
“Determination Date” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Direct Action” has the meaning set forth in Section 2.8(d).
 
“Distribution” means a distribution payable to Holders of Securities in
accordance with Section 5.1.
 
“Distribution Payment Date” has the meaning set forth in paragraph 2(b) of
Annex I.
 
“Distribution Period” means (i) with respect to the Distribution paid on the
First Distribution Payment Date, the period beginning on (and including) the
Issue Date and ending on (but excluding) the First Distribution Payment Date and
(ii) thereafter, with respect to a Distribution paid on each successive
Distribution Payment Date, the period beginning on (and including) the preceding
Distribution Payment Date and ending on (but excluding) such current
Distribution Payment Date.
 
“Distribution Rate” means, for the Distribution Period beginning on (and
including) the Issue Date and ending on (but excluding) the First Distribution
Payment Date, the rate per annum of ____%,2 and for each Distribution Period
beginning on or after the First Distribution Payment Date, the Coupon Rate for
such Distribution Period.
 
1 30 years after Closing Date.
 
2 Rate fixed at the closing based on the Coupon Rate.
 
 
3

--------------------------------------------------------------------------------

 
 
“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
 
(a)           the occurrence of an Indenture Event of Default; or
 
(b)           default by the Trust in the payment of any Redemption Price or
Special Redemption Price of any Security when it becomes due and payable; or
 
(c)           default in the performance, or breach, in any material respect, of
any covenant or warranty of the Institutional Trustee in this Declaration (other
than those specified in clause (a) or (b) above) and continuation of such
default or breach for a period of 60 days after there has been given, by
registered or certified mail to the Institutional Trustee and to the Sponsor by
the Holders of at least 25% in aggregate liquidation amount of the outstanding
Capital Securities, a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or
 
(d)           the occurrence of a Bankruptcy Event with respect to the
Institutional Trustee if a successor Institutional Trustee has not been
appointed within 90 days thereof.
 
“Extension Period” has the meaning set forth in paragraph 2(b) of Annex I.
 
“Federal Reserve” has the meaning set forth in paragraph 3 of Annex I.
 
“Fiduciary Indemnified Person” shall mean the Institutional Trustee, any
Affiliate of the Institutional Trustee and any officers, directors,
shareholders, members, partners, employees, representatives, custodians,
nominees or agents of the Institutional Trustee.
 
“First Distribution Payment Date” means [___________].3
 
“Fiscal Year” has the meaning set forth in Section 10.1.
 
“Guarantee” means the guarantee agreement to be dated as of the Closing Date, of
the Sponsor in respect of the Capital Securities.
 
“Holder” means a Person in whose name a Certificate representing a Security is
registered, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.
 
“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.
 
“Indenture” means the Indenture dated as of the Closing Date, between the
Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued, as such Indenture and
any supplemental indenture may be amended, supplemented or otherwise modified
from time to time.
 
“Indenture Event of Default” means an “Event of Default” as defined in the
Indenture.
 
“Institutional Trustee” means the Trustee meeting the eligibility requirements
set forth in Section 4.1.
 
3 The First Distribution Payment Date shall be the date that is approximately
three months from the Issue Date.
 
 
4

--------------------------------------------------------------------------------

 
“Interest” means any interest due on the Debentures including any Additional
Interest and Defaulted Interest.
 
“Issue Date” means the date of issuance of the Securities by the Trust.
 
“Investment Company” means an investment company as defined in the Investment
Company Act.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.
 
“Investment Company Event” has the meaning set forth in paragraph 4(a) of
Annex I.
 
“Liquidation” has the meaning set forth in paragraph 3 of Annex I.
 
“Liquidation Distribution” has the meaning set forth in paragraph 3 of Annex I.
 
“Majority in liquidation amount of the Securities” means Holder(s) of
outstanding Securities voting together as a single class or, as the context may
require, Holders of outstanding Capital Securities or Holders of outstanding
Common Securities voting separately as a class, who are the record owners of
more than 50% of the aggregate liquidation amount (including the stated amount
that would be paid on redemption, liquidation or otherwise, plus accrued and
unpaid Distributions to the date upon which the voting percentages are
determined) of all outstanding Securities of the relevant class.
 
“Maturity Date” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Officers’ Certificates” means, with respect to any Person, a certificate signed
by two Authorized Officers of such Person.  Any Officers’ Certificate delivered
with respect to compliance with a condition or covenant providing for it in this
Declaration shall include:
 
(a)           a statement that each officer signing the Certificate has read the
covenant or condition and the definitions relating thereto;
 
(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Certificate;
 
(c)           a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
 
(d)           a statement as to whether, in the opinion of each such officer,
such condition or covenant has been complied with.
 
“OTS” has the meaning set forth in paragraph 3 of Annex I.
 
“Paying Agent” has the meaning specified in Section 6.2.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.
 
“Property Account” has the meaning set forth in Section 2.8(c).
 
 
5

--------------------------------------------------------------------------------

 
“Pro Rata” has the meaning set forth in paragraph 8 of Annex I.
 
“Quorum” means a majority of the Administrators or, if there are only two
Administrators, both of them.
 
“Redemption Date” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Redemption/Distribution Notice” has the meaning set forth in paragraph 4(e) of
Annex I.
 
“Redemption Price” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Registrar” has the meaning set forth in Section 6.2.
 
“Responsible Officer” means, with respect to the Institutional Trustee, any
officer within the Corporate Trust Office of the Institutional Trustee,
including any vice-president, any assistant vice-president, any assistant
secretary, the treasurer, any assistant treasurer, any trust officer or other
officer of the Corporate Trust Office of the Institutional Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of that officer’s
knowledge of and familiarity with the particular subject.
 
“Restricted Securities Legend” has the meaning set forth in Section 8.2(b).
 
“Rule 3a-5” means Rule 3a-5 under the Investment Company Act.
 
“Rule 3a-7” means Rule 3a-7 under the Investment Company Act.
 
“Securities” means the Common Securities and the Capital Securities.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.
 
“Special Event” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Special Redemption Date” has the meaning set forth in paragraph 4(a) of
Annex I.
 
“Special Redemption Price” has the meaning set forth in paragraph 4(a) of
Annex I.
 
“Sponsor” means Bancorp Rhode Island, Inc., a Rhode Island corporation, or any
successor entity in a merger, consolidation or amalgamation, in its capacity as
sponsor of the Trust.
 
"Standby Purchase Agreement" means the Standby Commitment to Purchase up to
$8,000,000 in Aggregate Principal Amount of Capital Securities relating to the
offering and sale of Capital Securities in the form of Exhibit C.
 
“Statutory Trust Act” means Chapter 615 of Title 34 of the Connecticut General
Statutes, Sections 500, et seq. as may be amended from time to time.
 
“Successor Entity” has the meaning set forth in Section 2.14(b).
 
“Successor Institutional Trustee” has the meaning set forth in Section 4.3(a).
 
“Successor Securities” has the meaning set forth in Section 2.14(b).
 
 
6

--------------------------------------------------------------------------------

 
“Super Majority” has the meaning set forth in paragraph 5(b) of Annex I.
 
“Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.
 
“10% in liquidation amount of the Securities” means Holder(s) of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of 10% or
more of the aggregate liquidation amount (including the stated amount that would
be paid on redemption, liquidation or otherwise, plus accrued and unpaid
Distributions to the date upon which the voting percentages are determined) of
all outstanding Securities of the relevant class.
 
“3-Month LIBOR” has the meaning set forth in paragraph 4(a) of Annex I.
 
“Transfer Agent” has the meaning set forth in Section 6.2.
 
“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
 
“Trust Property” means (a) the Debentures, (b) any cash on deposit in, or owing
to, the Property Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Institutional Trustee pursuant to the trusts of this Declaration.
 
“U.S. Person” means a United States Person as defined in Section 7701(a)(30) of
the Code.
 
ARTICLE IIORGANIZATION
 
Section 2.1.                      Name.  The Trust is named “BRI Statutory Trust
V,” as such name may be modified from time to time by the Administrators
following written notice to the Holders of the Securities.  The Trust’s
activities may be conducted under the name of the Trust or any other name deemed
advisable by the Administrators.
 
Section 2.2.                      Office.  The address of the principal office
of the Trust is c/o U.S. Bank National Association, 225 Asylum Street, Goodwin
Square, Hartford, Connecticut  06103.  On at least 10 Business Days written
notice to the Holders of the Securities, the Administrators may designate
another principal office, which shall be in a state of the United States or in
the District of Columbia.
 
Section 2.3.                      Purpose.  The exclusive purposes and functions
of the Trust are (a) to issue and sell the Securities representing undivided
beneficial interests in the assets of the Trust, (b) to invest the gross
proceeds from such sale to acquire the Debentures, (c) to facilitate direct
investment in the assets of the Trust through issuance of the Common Securities
and the Capital Securities and (d) except as otherwise limited herein, to engage
in only those other activities necessary or incidental thereto.  The Trust shall
not borrow money, issue debt or reinvest proceeds derived from investments,
pledge any of its assets, or otherwise undertake (or permit to be undertaken)
any activity that would cause the Trust not to be classified for United States
federal income tax purposes as a grantor trust.
 
Section 2.4.                      Authority.  Except as specifically provided in
this Declaration, the Institutional Trustee shall have exclusive and complete
authority to carry out the purposes of the Trust.  An action taken by the
Institutional Trustee in accordance with its powers shall constitute the act of
and serve to bind the Trust.  In dealing with the Institutional Trustee acting
on behalf of the Trust, no Person shall be required to inquire into the
authority of the Institutional Trustee to bind the Trust.  Persons dealing with
the Trust are entitled to rely conclusively on the power and authority of the
Institutional Trustee as set forth in this Declaration.  The Administrators
shall have only those ministerial duties set forth herein with respect to
accomplishing the purposes of the Trust and are not intended to be trustees or
fiduciaries with respect to the Trust or the Holders.  The Institutional Trustee
shall have the right, but shall not be obligated except as provided in Section
2.6, to perform those duties assigned to the Administrators.
 
 
7

--------------------------------------------------------------------------------

 
Section 2.5.                      Title to Property of the Trust.  Except as
provided in Section 2.8 with respect to the Debentures and the Property Account
or as otherwise provided in this Declaration, legal title to all assets of the
Trust shall be vested in the Trust.  The Holders shall not have legal title to
any part of the assets of the Trust, but shall have an undivided beneficial
interest in the assets of the Trust.
 
Section 2.6.                      Powers and Duties of the Institutional Trustee
and the Administrators.
 
(a)             The Institutional Trustee and the Administrators shall conduct
the affairs of the Trust in accordance with the terms of this
Declaration.  Subject to the limitations set forth in paragraph (b) of this
Section, and in accordance with the following provisions (i) and (ii), the
Institutional Trustee and the Administrators shall have the authority to enter
into all transactions and agreements determined by the Institutional Trustee to
be appropriate in exercising the authority, express or implied, otherwise
granted to the Institutional Trustee or the Administrators, as the case may be,
under this Declaration, and to perform all acts in furtherance thereof,
including without limitation, the following:
 
(i)             Each Administrator shall have the power and authority to act on
behalf of the Trust with respect to the following matters:
 
(A)             the issuance and sale of the Securities;
 
(B)             to cause the Trust to enter into, and to execute and deliver on
behalf of the Trust, such agreements as may be necessary or desirable in
connection with the purposes and function of the Trust, including agreements
with the Paying Agent;
 
(C)             ensuring compliance with the Securities Act, applicable state
securities or blue sky laws;
 
(D)             the sending of notices (other than notices of default), and
other information regarding the Securities and the Debentures to the Holders in
accordance with this Declaration;
 
(E)             the consent to the appointment of a Paying Agent, Transfer Agent
and Registrar in accordance with this Declaration, which consent shall not be
unreasonably withheld or delayed;
 
(F)             execution and delivery of the Securities in accordance with this
Declaration;
 
(G)             execution and delivery of certificates pursuant to the Standby
Purchase Agreement and the application for a taxpayer identification number;
 
(H)             unless otherwise determined by the Holders of a Majority in
liquidation amount of the Securities or as otherwise required by the Statutory
Trust Act, to execute on behalf of the Trust (either acting alone or together
with any or all of the Administrators) any documents that the Administrators
have the power to execute pursuant to this Declaration;
 
 
8

--------------------------------------------------------------------------------

 
(I)             the taking of any action incidental to the foregoing as the
Institutional Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Declaration for the benefit of the Holders
(without consideration of the effect of any such action on any particular
Holder);
 
(J)             to establish a record date with respect to all actions to be
taken hereunder that require a record date be established, including
Distributions, voting rights, redemptions and exchanges, and to issue relevant
notices to the Holders of Capital Securities and Holders of Common Securities as
to such actions and applicable record dates; and
 
(K)             to duly prepare and file all applicable tax returns and tax
information reports that are required to be filed with respect to the Trust on
behalf of the Trust.
 
(ii)             As among the Institutional Trustee and the Administrators, the
Institutional Trustee shall have the power, duty and authority to act on behalf
of the Trust with respect to the following matters:
 
(A)             the establishment of the Property Account;
 
(B)             the receipt of the Debentures;
 
(C)             the collection of interest, principal and any other payments
made in respect of the Debentures in the Property Account;
 
(D)             the distribution through the Paying Agent of amounts owed to the
Holders in respect of the Securities;
 
(E)             the exercise of all of the rights, powers and privileges of a
holder of the Debentures;
 
(F)             the sending of notices of default and other information
regarding the Securities and the Debentures to the Holders in accordance with
this Declaration;
 
(G)             the distribution of the Trust Property in accordance with the
terms of this Declaration;
 
(H)             to the extent provided in this Declaration, the winding up of
the affairs of and liquidation of the Trust and the preparation, execution and
filing of the certificate of cancellation with the Secretary of State of the
State of Connecticut;
 
(I)             after any Event of Default (provided that such Event of Default
is not by or with respect to the Institutional Trustee) the taking of any action
incidental to the foregoing as the Institutional Trustee may from time to time
determine is necessary or advisable to give effect to the terms of this
Declaration and protect and conserve the Trust Property for the benefit of the
Holders (without consideration of the effect of any such action on any
particular Holder); and
 
(J)             to take all action that may be necessary for the preservation
and the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory trust under the laws of the State of Connecticut and
of each other jurisdiction in which such existence is necessary to protect the
limited liability of the Holders of the Capital Securities or to enable the
Trust to effect the purposes for which the Trust was created.
 
 
9

--------------------------------------------------------------------------------

 
(iii)             The Institutional Trustee shall have the power and authority
to act on behalf of the Trust with respect to any of the duties, liabilities,
powers or the authority of the Administrators set forth in Section 2.6(a)(i)(D),
(E) and (F) herein but shall not have a duty to do any such act unless
specifically requested to do so in writing by the Sponsor, and shall then be
fully protected in acting pursuant to such written request; and in the event of
a conflict between the action of the Administrators and the action of the
Institutional Trustee, the action of the Institutional Trustee shall prevail.
 
(b)             So long as this Declaration remains in effect, the Trust (or the
Institutional Trustee or Administrators acting on behalf of the Trust) shall not
undertake any business, activities or transaction except as expressly provided
herein or contemplated hereby. In particular, neither the Institutional Trustee
nor the Administrators may cause the Trust to (i) acquire any investments or
engage in any activities not authorized by this Declaration, (ii) sell, assign,
transfer, exchange, mortgage, pledge, set-off or otherwise dispose of any of the
Trust Property or interests therein, including to Holders, except as expressly
provided herein, (iii) take any action that would reasonably be expected (x) to
cause the Trust to fail or cease to qualify as a “grantor trust” for United
States federal income tax purposes or (y) to require the trust to register as an
Investment Company under the Investment Company Act, (iv) incur any indebtedness
for borrowed money or issue any other debt or (v) take or consent to any action
that would result in the placement of a lien on any of the Trust Property.  The
Institutional Trustee shall, at the sole cost and expense of the Trust, defend
all claims and demands of all Persons at any time claiming any lien on any of
the Trust Property adverse to the interest of the Trust or the Holders in their
capacity as Holders.
 
(c)             In connection with the issuance and sale of the Capital
Securities, the Sponsor shall have the right and responsibility to assist the
Trust with respect to, or effect on behalf of the Trust, the following (and any
actions taken by the Sponsor in furtherance of the following prior to the date
of this Declaration are hereby ratified and confirmed in all respects):
 
(i)             the taking of any action necessary to obtain an exemption from
the Securities Act;
 
(ii)             the determination of the States in which to take appropriate
action to qualify or register for sale all or part of the Capital Securities and
the determination of any and all such acts, other than actions which must be
taken by or on behalf of the Trust, and the advice to the Administrators of
actions they must take on behalf of the Trust, and the preparation for execution
and filing of any documents to be executed and filed by the Trust or on behalf
of the Trust, as the Sponsor deems necessary or advisable in order to comply
with the applicable laws of any such States in connection with the sale of the
Capital Securities;
 
(iii)             the negotiation of the terms of, and the execution and
delivery of, the Standby Purchase Agreement providing for the sale of the
Capital Securities; and
 
(iv)           the taking of any other actions necessary or desirable to carry
out any of the foregoing activities.
 
 
10

--------------------------------------------------------------------------------

 
(d)             Notwithstanding anything herein to the contrary, the
Administrators and the Holders of a Majority in liquidation amount of the Common
Securities are authorized and directed to conduct the affairs of the Trust and
to operate the Trust so that the Trust will not (i) be deemed to be an
Investment Company required to be registered under the Investment Company Act,
and (ii) fail to be classified as a “grantor trust” for United States federal
income tax purposes.  The Administrators and the Holders of a Majority in
liquidation amount of the Common Securities shall not take any action
inconsistent with the treatment of the Debentures as indebtedness of the
Debenture Issuer for United States federal income tax purposes.  In this
connection, the Administrators and the Holders of a Majority in liquidation
amount of the Common Securities are authorized to take any action, not
inconsistent with applicable laws, the Certificate of Trust or this Declaration,
as amended from time to time, that each of the Administrators and the Holders of
a Majority in liquidation amount of the Common Securities determines in their
discretion to be necessary or desirable for such purposes.
 
(e)             All expenses incurred by the Administrators or the Institutional
Trustee pursuant to this Section 2.6 shall be reimbursed by the Sponsor, and the
Institutional Trustee and the Administrators shall have no obligations with
respect to such expenses.
 
(f)             The assets of the Trust shall consist of the Trust Property.
 
(g)             Legal title to all Trust Property shall be vested at all times
in the Institutional Trustee (in its capacity as such) and shall be held and
administered by the Institutional Trustee and the Administrators for the benefit
of the Trust in accordance with this Declaration.
 
(h)             If the Institutional Trustee or any Holder has instituted any
proceeding to enforce any right or remedy under this Declaration and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Institutional Trustee or to such Holder, then and in
every such case the Sponsor, the Institutional Trustee and the Holders shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Institutional Trustee and the Holders shall continue as though
no such proceeding had been instituted.
 
Section 2.7.                      Prohibition of Actions by the Trust and the
Institutional Trustee.
 
(a)             The Trust shall not, and the Institutional Trustee shall cause
the Trust not to, engage in any activity other than as required or authorized by
this Declaration.  In particular, the Trust shall not and the Institutional
Trustee shall cause the Trust not to:
 
(i)             invest any proceeds received by the Trust from holding the
Debentures, but shall distribute all such proceeds to Holders of the Securities
pursuant to the terms of this Declaration and of the Securities;
 
(ii)             acquire any assets other than as expressly provided herein;
 
(iii)             possess Trust Property for other than a Trust purpose;
 
(iv)             make any loans or incur any indebtedness other than loans
represented by the Debentures;
 
(v)             possess any power or otherwise act in such a way as to vary the
Trust assets or the terms of the Securities in any way whatsoever other than as
expressly provided herein;
 
(vi)             issue any securities or other evidences of beneficial ownership
of, or beneficial interest in, the Trust other than the Securities;
 
 
11

--------------------------------------------------------------------------------

 
(vii)             carry on any “trade or business” as that phrase is used in the
Code; or
 
(viii)             other than as provided in this Declaration (including
Annex I), (A) direct the time, method and place of exercising any trust or power
conferred upon the Debenture Trustee with respect to the Debentures, (B) waive
any past default that is waivable under the Indenture, (C) exercise any right to
rescind or annul any declaration that the principal of all the Debentures shall
be due and payable, or (D) consent to any amendment, modification or termination
of the Indenture or the Debentures where such consent shall be required unless
the Trust shall have received a written opinion of counsel to the effect that
such modification will not cause the Trust to cease to be classified as a
“grantor trust” for United States federal income tax purposes.
 
Section 2.8.                      Powers and Duties of the Institutional
Trustee.
 
(a)             The legal title to the Debentures shall be owned by and held of
record in the name of the Institutional Trustee in trust for the benefit of the
Trust and the Holders of the Securities.  The right, title and interest of the
Institutional Trustee to the Debentures shall vest automatically in each Person
who may hereafter be appointed as Institutional Trustee in accordance with
Section 4.3.  Such vesting and cessation of title shall be effective whether or
not conveyancing documents with regard to the Debentures have been executed and
delivered.
 
(b)             The Institutional Trustee shall not transfer its right, title
and interest in the Debentures to the Administrators.
 
(c)             The Institutional Trustee shall:
 
(i)             establish and maintain a segregated non-interest bearing trust
account (the “Property Account”) in the name of and under the exclusive control
of the Institutional Trustee, and maintained in the Institutional Trustee’s
trust department, on behalf of the Holders of the Securities and, upon the
receipt of payments of funds made in respect of the Debentures held by the
Institutional Trustee, deposit such funds into the Property Account and make
payments, or cause the Paying Agent to make payments, to the Holders of the
Capital Securities and Holders of the Common Securities from the Property
Account in accordance with Section 5.1.  Funds in the Property Account shall be
held uninvested until disbursed in accordance with this Declaration;
 
(ii)             engage in such ministerial activities as shall be necessary or
appropriate to effect the redemption of the Capital Securities and the Common
Securities to the extent the Debentures are redeemed or mature; and
 
(iii)             upon written notice of distribution issued by the
Administrators in accordance with the terms of the Securities, engage in such
ministerial activities as shall be necessary or appropriate to effect the
distribution of the Debentures to Holders of Securities upon the occurrence of
certain circumstances pursuant to the terms of the Securities.
 
(d)             The Institutional Trustee may bring or defend, pay, collect,
compromise, arbitrate, resort to legal action with respect to, or otherwise
adjust claims or demands of or against, the Trust which arises out of or in
connection with an Event of Default of which a Responsible Officer of the
Institutional Trustee has actual knowledge or arises out of the Institutional
Trustee’s duties and obligations under this Declaration; provided, however, that
if an Event of Default has occurred and is continuing and such event is
attributable to the failure of the Debenture Issuer to pay interest or principal
on the Debentures on the date such interest or principal is otherwise payable
(or in the case of redemption, on the redemption date), then a Holder of the
Capital Securities may directly institute a proceeding for enforcement of
payment to such Holder of the principal of or interest on the Debentures having
a
 
 
12

--------------------------------------------------------------------------------

 
principal amount equal to the aggregate liquidation amount of the Capital
Securities of such Holder (a “Direct Action”) on or after the respective due
date specified in the Debentures.  In connection with such Direct Action, the
rights of the Holders of the Common Securities will be subrogated to the rights
of such Holder of the Capital Securities to the extent of any payment made by
the Debenture Issuer to such Holder of the Capital Securities in such Direct
Action; provided, however, that no Holder of the Common Securities may exercise
such right of subrogation so long as an Event of Default with respect to the
Capital Securities has occurred and is continuing.
 
(e)             The Institutional Trustee shall continue to serve as a Trustee
until either:
 
(i)             the Trust has been completely liquidated and the proceeds of the
liquidation distributed to the Holders of the Securities pursuant to the terms
of the Securities and this Declaration; or
 
(ii)             a Successor Institutional Trustee has been appointed and has
accepted that appointment in accordance with Section 4.3.
 
(f)             The Institutional Trustee shall have the legal power to exercise
all of the rights, powers and privileges of a Holder of the Debentures under the
Indenture and, if an Event of Default occurs and is continuing, the
Institutional Trustee may, for the benefit of Holders of the Securities, enforce
its rights as holder of the Debentures subject to the rights of the Holders
pursuant to this Declaration (including Annex I) and the terms of the
Securities.
 
The Institutional Trustee must exercise the powers set forth in this Section 2.8
in a manner that is consistent with the purposes and functions of the Trust set
out in Section 2.3, and the Institutional Trustee shall not take any action that
is inconsistent with the purposes and functions of the Trust set out in Section
2.3.
 
Section 2.9.                      Certain Duties and Responsibilities of the
Institutional Trustee and Administrators.
 
(a)             The Institutional Trustee, before the occurrence of any Event of
Default and after the curing or waiving of all such Events of Default that may
have occurred, shall undertake to perform only such duties as are specifically
set forth in this Declaration and no implied covenants shall be read into this
Declaration against the Institutional Trustee.  In case an Event of Default has
occurred (that has not been cured or waived pursuant to Section 6.7), the
Institutional Trustee shall exercise such of the rights and powers vested in it
by this Declaration, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs.
 
(b)             The duties and responsibilities of the Institutional Trustee and
the Administrators shall be as provided by this Declaration.  Notwithstanding
the foregoing, no provision of this Declaration shall require the Institutional
Trustee or Administrators to expend or risk their own funds or otherwise incur
any financial liability in the performance of any of their duties hereunder, or
in the exercise of any of their rights or powers if it shall have reasonable
grounds to believe that repayment of such funds or adequate protection against
such risk of liability is not reasonably assured to it.  Whether or not therein
expressly so provided, every provision of this Declaration relating to the
conduct or affecting the liability of or affording protection to the
Institutional Trustee or Administrators shall be subject to the provisions of
this Article.  Nothing in this Declaration shall be construed to relieve an
Administrator or the Institutional Trustee from liability for its own negligent
act, its own negligent failure to act, or its own willful misconduct.  To the
extent that, at law or in equity, the
 
 
13

--------------------------------------------------------------------------------

 
 Institutional Trustee or an Administrator has duties and liabilities relating
to the Trust or to the Holders, the Institutional Trustee or such Administrator
shall not be liable to the Trust or to any Holder for the Institutional
Trustee’s or such Administrator’s good faith reliance on the provisions of this
Declaration.  The provisions of this Declaration, to the extent that they
restrict the duties and liabilities of the Administrators or the Institutional
Trustee otherwise existing at law or in equity, are agreed by the Sponsor and
the Holders to replace such other duties and liabilities of the Administrators
or the Institutional Trustee.
 
(c)             All payments made by the Institutional Trustee or a Paying Agent
in respect of the Securities shall be made only from the revenue and proceeds
from the Trust Property and only to the extent that there shall be sufficient
revenue or proceeds from the Trust Property to enable the Institutional Trustee
or a Paying Agent to make payments in accordance with the terms hereof.  Each
Holder, by its acceptance of a Security, agrees that it will look solely to the
revenue and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Institutional Trustee and the
Administrators are not personally liable to it for any amount distributable in
respect of any Security or for any other liability in respect of any
Security.  This Section 2.9(c) does not limit the liability of the Institutional
Trustee expressly set forth elsewhere in this Declaration.
 
(d)             The Institutional Trustee shall not be liable for its own acts
or omissions hereunder except as a result of its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:
 
(i)             the Institutional Trustee shall not be liable for any error of
judgment made in good faith by an Authorized Officer of the Institutional
Trustee, unless it shall be proved that the Institutional Trustee was negligent
in ascertaining the pertinent facts;
 
(ii)             the Institutional Trustee shall not be liable with respect to
any action taken or omitted to be taken by it in good faith in accordance with
the direction of the Holders of not less than a Majority in liquidation amount
of the Capital Securities or the Common Securities, as applicable, relating to
the time, method and place of conducting any proceeding for any remedy available
to the Institutional Trustee, or exercising any trust or power conferred upon
the Institutional Trustee under this Declaration;
 
(iii)             the Institutional Trustee’s sole duty with respect to the
custody, safekeeping and physical preservation of the Debentures and the
Property Account shall be to deal with such property in a similar manner as the
Institutional Trustee deals with similar property for its fiduciary accounts
generally, subject to the protections and limitations on liability afforded to
the Institutional Trustee under this Declaration;
 
(iv)             the Institutional Trustee shall not be liable for any interest
on any money received by it except as it may otherwise agree in writing with the
Sponsor; and money held by the Institutional Trustee need not be segregated from
other funds held by it except in relation to the Property Account maintained by
the Institutional Trustee pursuant to Section 2.8(c)(i) and except to the extent
otherwise required by law; and
 
(v)             the Institutional Trustee shall not be responsible for
monitoring the compliance by the Administrators or the Sponsor with their
respective duties under this Declaration, nor shall the Institutional Trustee be
liable for any default or misconduct of the Administrators or the Sponsor.
 
Section 2.10.                      Certain Rights of Institutional
Trustee.  Subject to the provisions of Section 2.9:
 
 
14

--------------------------------------------------------------------------------

 
(a)             the Institutional Trustee may conclusively rely and shall fully
be protected in acting or refraining from acting in good faith upon any
resolution, opinion of counsel, certificate, written representation of a Holder
or transferee, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
appraisal, bond, debenture, note, other evidence of indebtedness or other paper
or document believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties;
 
(b)             if (i) in performing its duties under this Declaration, the
Institutional Trustee is required to decide between alternative courses of
action, (ii) in construing any of the provisions of this Declaration, the
Institutional Trustee finds the same ambiguous or inconsistent with any other
provisions contained herein, or (iii) the Institutional Trustee is unsure of the
application of any provision of this Declaration, then, except as to any matter
as to which the Holders of Capital Securities are entitled to vote under the
terms of this Declaration, the Institutional Trustee may deliver a notice to the
Sponsor requesting the Sponsor’s written instructions as to the course of action
to be taken and the Institutional Trustee shall take such action, or refrain
from taking such action, as the Institutional Trustee shall be instructed in
writing, in which event the Institutional Trustee shall have no liability except
for its own negligence or willful misconduct;
 
(c)             any direction or act of the Sponsor or the Administrators
contemplated by this Declaration shall be sufficiently evidenced by an Officers’
Certificate;
 
(d)             whenever in the administration of this Declaration, the
Institutional Trustee shall deem it desirable that a matter be proved or
established before undertaking, suffering or omitting any action hereunder, the
Institutional Trustee (unless other evidence is herein specifically prescribed)
may request and conclusively rely upon an Officers’ Certificate as to factual
matters which, upon receipt of such request, shall be promptly delivered by the
Sponsor or the Administrators;
 
(e)             the Institutional Trustee shall have no duty to see to any
recording, filing or registration of any instrument (including any financing or
continuation statement or any filing under tax or securities laws) or any
rerecording, refiling or reregistration thereof;
 
(f)             the Institutional Trustee may consult with counsel of its
selection (which counsel may be counsel to the Sponsor or any of its Affiliates)
and the advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon and in accordance with such advice; the
Institutional Trustee shall have the right at any time to seek instructions
concerning the administration of this Declaration from any court of competent
jurisdiction;
 
(g)             the Institutional Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Declaration at the
request or direction of any of the Holders pursuant to this Declaration, unless
such Holders shall have offered to the Institutional Trustee security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction; provided, that nothing contained in this Section 2.10(g) shall be
taken to relieve the Institutional Trustee, subject to Section 2.9(b), upon the
occurrence of an Event of Default (that has not been cured or waived pursuant to
Section 6.7), to exercise such of the rights and powers vested in it by this
Declaration, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs;
 
(h)             the Institutional Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond, debenture, note or other evidence of indebtedness or other paper
or document, unless requested in writing to do so by one or more Holders, but
the Institutional Trustee may make such further inquiry or investigation into
such facts or matters as it may see fit;
 
 
15

--------------------------------------------------------------------------------

 
(i)             the Institutional Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through its agents or attorneys and the Institutional Trustee shall not be
responsible for any misconduct or negligence on the part of or for the
supervision of, any such agent or attorney appointed with due care by it
hereunder;
 
(j)             whenever in the administration of this Declaration the
Institutional Trustee shall deem it desirable to receive instructions with
respect to enforcing any remedy or right or taking any other action hereunder
the Institutional Trustee (i) may request instructions from the Holders of the
Capital Securities which instructions may only be given by the Holders of the
same proportion in liquidation amount of the Capital Securities as would be
entitled to direct the Institutional Trustee under the terms of the Capital
Securities in respect of such remedy, right or action, (ii) may refrain from
enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be fully protected in acting in
accordance with such instructions;
 
(k)             except as otherwise expressly provided in this Declaration, the
Institutional Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Declaration;
 
(l)             when the Institutional Trustee incurs expenses or renders
services in connection with a Bankruptcy Event, such expenses (including the
fees and expenses of its counsel) and the compensation for such services are
intended to constitute expenses of administration under any bankruptcy law or
law relating to creditors rights generally;
 
(m)             the Institutional Trustee shall not be charged with knowledge of
an Event of Default unless a Responsible Officer of the Institutional Trustee
obtains actual knowledge of such event or the Institutional Trustee receives
written notice of such event from any Holder, the Sponsor or the Debenture
Trustee;
 
(n)             any action taken by the Institutional Trustee or its agents
hereunder shall bind the Trust and the Holders of the Securities, and the
signature of the Institutional Trustee or its agents alone shall be sufficient
and effective to perform any such action and no third party shall be required to
inquire as to the authority of the Institutional Trustee to so act or as to its
compliance with any of the terms and provisions of this Declaration, both of
which shall be conclusively evidenced by the Institutional Trustee’s or its
agent’s taking such action; and
 
(o)             
 
no provision of this Declaration shall be deemed to impose any duty or
obligation on the Institutional Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Institutional Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, or to exercise any such right, power, duty or
obligation.  No permissive power or authority available to the Institutional
Trustee shall be construed to be a duty.
 
Section 2.11.                      Execution of Documents.  Unless otherwise
determined in writing by the Institutional Trustee, and except as otherwise
required by the Statutory Trust Act, the Institutional Trustee, or any one or
more of the Administrators, as the case may be, is authorized to execute on
behalf of the Trust any documents that the Institutional Trustee or the
Administrators, as the case may be, have the power and authority to execute
pursuant to Section 2.6.
 
 
16

--------------------------------------------------------------------------------

 
Section 2.12.                      Not Responsible for Recitals or Issuance of
Securities.  The recitals contained in this Declaration and the Securities shall
be taken as the statements of the Sponsor, and the Institutional Trustee does
not assume any responsibility for their correctness.  The Institutional Trustee
makes no representations as to the value or condition of the property of the
Trust or any part thereof.  The Institutional Trustee makes no representations
as to the validity or sufficiency of this Declaration, the Debentures or the
Securities.
 
Section 2.13.                      Duration of Trust.  The Trust, unless earlier
dissolved pursuant to the provisions of Article VII hereof, shall be in
existence for 35 years from the Closing Date.
 
Section 2.14.                      Mergers.
 
(a)             The Trust may not consolidate, amalgamate, merge with or into,
or be replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to any corporation or other body, except as
described in Section 2.14(b) and (c) and except in connection with the
liquidation of the Trust and the distribution of the Debentures to Holders of
Securities pursuant to Section 7.1(a)(iv) of the Declaration or Section 4 of
Annex I.
 
(b)             The Trust may, with the consent of the Institutional Trustee and
without the consent of the Holders of the Capital Securities, consolidate,
amalgamate, merge with or into, or be replaced by a trust organized as such
under the laws of any state; provided that:
 
(i)             if the Trust is not the surviving entity, such successor entity
(the “Successor Entity”) either:
 
(A)             expressly assumes all of the obligations of the Trust under the
Securities; or
 
(B)             substitutes for the Securities other securities having
substantially the same terms as the Securities (the “Successor Securities”) so
that the Successor Securities rank the same as the Securities rank with respect
to Distributions and payments upon Liquidation, redemption and otherwise;
 
(ii)             the Sponsor expressly appoints a trustee of the Successor
Entity that possesses substantially the same powers and duties as the
Institutional Trustee as the Holder of the Debentures;
 
(iii)             such merger, consolidation, amalgamation or replacement does
not adversely affect the rights, preferences and privileges of the Holders of
the Securities (including any Successor Securities) in any material respect;
 
(iv)             the Institutional Trustee receives written confirmation from
Moody’s Investor Services, Inc. and any other nationally recognized statistical
rating organization that rates securities issued by the initial purchaser of the
Capital Securities that it will not reduce or withdraw the rating of any such
securities because of such merger, conversion, consolidation, amalgamation or
replacement;
 
(v)             such Successor Entity has a purpose substantially identical to
that of the Trust;
 
(vi)             prior to such merger, consolidation, amalgamation or
replacement, the Trust has received an opinion of a nationally recognized
independent counsel to the Trust experienced in such matters to the effect that:
 
 
17

--------------------------------------------------------------------------------

 
(A)             such merger, consolidation, amalgamation or replacement does not
adversely affect the rights, preferences and privileges of the Holders of the
Securities (including any Successor Securities) in any material respect;
 
(B)             following such merger, consolidation, amalgamation or
replacement, neither the Trust nor the Successor Entity will be required to
register as an Investment Company; and
 
(C)             following such merger, consolidation, amalgamation or
replacement, the Trust (or the Successor Entity) will continue to be classified
as a “grantor trust” for United States federal income tax purposes;
 
(vii)             the Sponsor guarantees the obligations of such Successor
Entity under the Successor Securities at least to the extent provided by the
Guarantee;
 
(viii)             the Sponsor owns 100% of the common securities of any
Successor Entity; and
 
(ix)             prior to such merger, consolidation, amalgamation or
replacement, the Institutional Trustee shall have received an Officers’
Certificate of the Administrators and an opinion of counsel, each to the effect
that all conditions precedent under this Section 2.14(b) to such transaction
have been satisfied.
 
(c)             Notwithstanding Section 2.14(b), the Trust shall not, except
with the consent of Holders of 100% in aggregate liquidation amount of the
Securities, consolidate, amalgamate, merge with or into, or be replaced by any
other entity or permit any other entity to consolidate, amalgamate, merge with
or into, or replace it if such consolidation, amalgamation, merger or
replacement would cause the Trust or Successor Entity to be classified as other
than a grantor trust for United States federal income tax purposes.
 
ARTICLE IIISPONSOR
 
Section 3.1.                      Sponsor’s Purchase of Common Securities.  On
the Closing Date, the Sponsor will purchase all of the Common Securities issued
by the Trust in an amount at least equal to 3% of the capital of the Trust, at
the same time as the Capital Securities are sold.
 
Section 3.2.                      Responsibilities of the Sponsor.  In
connection with the issue and sale of the Capital Securities, the Sponsor shall
have the exclusive right and responsibility to engage in, or direct the
Administrators to engage in, the following activities:
 
(a)             to determine the States in which to take appropriate action to
qualify or register for sale all or part of the Capital Securities and to do any
and all such acts, other than actions which must be taken by the Trust, and
advise the Trust of actions it must take, and prepare for execution and filing
any documents to be executed and filed by the Trust, as the Sponsor deems
necessary or advisable in order to comply with the applicable laws of any such
States; and
 
(b)             to negotiate the terms of and/or execute on behalf of the Trust,
the Standby Purchase Agreement and other related agreements providing for the
sale of the Capital Securities.
 
 
18

--------------------------------------------------------------------------------

 
Section 3.3.                      Expenses.  In connection with the offering,
sale and issuance of the Debentures to the Trust and in connection with the sale
of the Securities by the Trust, the Sponsor, in its capacity as Debenture
Issuer, shall:
 
(a)             pay all reasonable costs and expenses owing to the Debenture
Trustee pursuant to Section 6.6 of the Indenture;
 
(b)             be responsible for and shall pay all debts and obligations
(other than with respect to the Securities) and all costs and expenses of the
Trust, the offering, sale and issuance of the Securities (including fees to the
purchaser[s] under the Standby Purchase Agreement in connection therewith), the
costs and expenses (including reasonable counsel fees and expenses) of the
Institutional Trustee and the Administrators, the costs and expenses relating to
the operation of the Trust, including, without limitation, costs and expenses of
accountants, attorneys, statistical or bookkeeping services, expenses for
printing and engraving and computing or accounting equipment, Paying Agents,
Registrars, Transfer Agents, duplicating, travel and telephone and other
telecommunications expenses and costs and expenses incurred in connection with
the acquisition, financing, and disposition of Trust assets and the enforcement
by the Institutional Trustee of the rights of the Holders (for purposes of
clarification, this Section 3.3(b) does not contemplate the payment by the
Sponsor of acceptance or annual administration fees owing to the Institutional
Trustee pursuant to the services to be provided by the Institutional Trustee
under this Declaration or the fees and expenses of the Institutional Trustee’s
counsel in connection with the closing of the transactions contemplated by this
Declaration); and
 
(c)             pay any and all taxes (other than United States withholding
taxes attributable to the Trust or its assets) and all liabilities, costs and
expenses with respect to such taxes of the Trust.
 
The Sponsor’s obligations under this Section 3.3 shall be for the benefit of,
and shall be enforceable by, any Person to whom such debts, obligations, costs,
expenses and taxes are owed (a “Creditor”) whether or not such Creditor has
received notice hereof.  Any such Creditor may enforce the Sponsor’s obligations
under this Section 3.3 directly against the Sponsor and the Sponsor irrevocably
waives any right or remedy to require that any such Creditor take any action
against the Trust or any other Person before proceeding against the
Sponsor.  The Sponsor agrees to execute such additional agreements as may be
necessary or desirable in order to give full effect to the provisions of this
Section 3.3.
 
Section 3.4.                      Right to Proceed.  The Sponsor acknowledges
the rights of Holders to institute a Direct Action as set forth in Section
2.8(d) hereto.
 
ARTICLE IVINSTITUTIONAL TRUSTEE AND ADMINISTRATORS
 
Section 4.1.                      Institutional Trustee; Eligibility.
 
(a)             There shall at all times be one Institutional Trustee which
shall:
 
(i)             not be an Affiliate of the Sponsor;
 
(ii)             not offer or provide credit or credit enhancement to the Trust;
and
 
(iii)             be a banking corporation or trust company organized and doing
business under the laws of the United States of America or any state thereof or
the District of Columbia, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least 50 million U.S.
dollars ($50,000,000.00), and subject to supervision or examination by Federal,
state, or District of Columbia authority.  If such corporation publishes reports
of condition at least annually, pursuant to law or to the requirements of the
supervising or examining authority referred to above, then for the purposes of
this Section 4.1(a)(iii), the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.
 
 
19

--------------------------------------------------------------------------------

 
(b)             If at any time the Institutional Trustee shall cease to be
eligible to so act under Section 4.1(a), the Institutional Trustee shall
immediately resign in the manner and with the effect set forth in Section
4.3(a).
 
(c)             If the Institutional Trustee has or shall acquire any
“conflicting interest” within the meaning of Section 310(b) of the Trust
Indenture Act of 1939, as amended, the Institutional Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to this Declaration.
 
(d)             The initial Institutional Trustee shall be U.S. Bank National
Association.
 
Section 4.2.                      Administrators.  Each Administrator shall be a
U.S. Person, 21 years of age or older and authorized to bind the Sponsor.  The
initial Administrators shall be Merrill W. Sherman, Linda H. Simmons and
Margaret D. Farrell.  There shall at all times be at least one
Administrator.  Except where a requirement for action by a specific number of
Administrators is expressly set forth in this Declaration and except with
respect to any action the taking of which is the subject of a meeting of the
Administrators, any action required or permitted to be taken by the
Administrators may be taken by, and any power of the Administrators may be
exercised by, or with the consent of, any one such Administrator.
 
Section 4.3.                      Appointment, Removal and Resignation of
Institutional Trustee and Administrators.  
 
(a)             Notwithstanding anything to the contrary in this Declaration, no
resignation or removal of the Institutional Trustee and no appointment of a
Successor Institutional Trustee pursuant to this Article shall become effective
until the acceptance of appointment by the Successor Institutional Trustee in
accordance with the applicable requirements of this Section 4.3.
 
Subject to the immediately preceding paragraph, the Institutional Trustee may
resign at any time by giving written notice thereof to the Holders of the
Securities and by appointing a Successor Institutional Trustee.  Upon the
resignation of the Institutional Trustee, the Institutional Trustee shall
appoint a successor by requesting from at least three Persons meeting the
eligibility requirements, its expenses and charges to serve as the successor
Institutional Trustee on a form provided by the Administrators, and selecting
the Person who agrees to the lowest expense and charges (the “Successor
Institutional Trustee”).  If the instrument of acceptance by the Successor
Institutional Trustee required by this Section 4.3 shall not have been delivered
to the Institutional Trustee within 60 days after the giving of such notice of
resignation or delivery of the instrument of removal, the Institutional Trustee
may petition, at the expense of the Trust, any Federal, state or District of
Columbia court of competent jurisdiction for the appointment of a Successor
Institutional Trustee.  Such court may thereupon, after prescribing such notice,
if any, as it may deem proper, appoint a Successor Institutional Trustee.  The
Institutional Trustee shall have no liability for the selection of such
successor pursuant to this Section 4.3.
 
 
20

--------------------------------------------------------------------------------

 
The Institutional Trustee may be removed by the act of the Holders of a Majority
in liquidation amount of the Capital Securities, delivered to the Institutional
Trustee (in its individual capacity and on behalf of the Trust) if an Event of
Default shall have occurred and be continuing.  If the Institutional Trustee
shall be so removed, the Holders of Capital Securities, by act of the Holders of
a Majority in liquidation amount of the Capital Securities then outstanding
delivered to the Institutional Trustee, shall promptly appoint a Successor
Institutional Trustee, and such Successor Institutional Trustee shall comply
with the applicable requirements of this Section 4.3.  If no Successor
Institutional Trustee shall have been so appointed by the Holders of a Majority
in liquidation amount of the Capital Securities and accepted appointment in the
manner required by this Section 4.3, within 30 days after delivery of an
instrument of removal, any Holder who has been a Holder of the Securities for at
least 6 months may, on behalf of himself and all others similarly situated,
petition any Federal, state or District of Columbia court of competent
jurisdiction for the appointment of the Successor Institutional Trustee.  Such
court may thereupon, after prescribing such notice, if any, as it may deem
proper, appoint a Successor Institutional Trustee.
 
The Institutional Trustee shall give notice of its resignation and removal and
each appointment of a Successor Institutional Trustee to all Holders in the
manner provided in Section 13.1(d) and shall give notice to the Sponsor.  Each
notice shall include the name of the Successor Institutional Trustee and the
address of its Corporate Trust Office.
 
(b)             In case of the appointment hereunder of a Successor
Institutional Trustee, the retiring Institutional Trustee and the Successor
Institutional Trustee shall execute and deliver an amendment hereto wherein the
Successor Institutional Trustee shall accept such appointment and which
(i) shall contain such provisions as shall be necessary or desirable to transfer
and confirm to, and to vest in, the Successor Institutional Trustee all the
rights, powers, trusts and duties of the retiring Institutional Trustee with
respect to the Securities and the Trust and (ii) shall add to or change any of
the provisions of this Declaration as shall be necessary to provide for or
facilitate the administration of the Trust by more than one Institutional
Trustee, it being understood that nothing herein or in such amendment shall
constitute such Institutional Trustees co-trustees and upon the execution and
delivery of such amendment the resignation or removal of the retiring
Institutional Trustee shall become effective to the extent provided therein and
each Successor Institutional Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Institutional Trustee; but, on request of the Trust or any
Successor Institutional Trustee such retiring Institutional Trustee shall duly
assign, transfer and deliver to such Successor Institutional Trustee all Trust
Property, all proceeds thereof and money held by such retiring Institutional
Trustee hereunder with respect to the Securities and the Trust.
 
(c)             No Institutional Trustee shall be liable for the acts or
omissions to act of any Successor Institutional Trustee.
 
(d)             The Holders of the Capital Securities will have no right to vote
to appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Holder of the Common Securities.
 
Section 4.4.                      Institutional Trustee Vacancies.  If the
Institutional Trustee ceases to hold office for any reason a vacancy shall
occur.  A resolution certifying the existence of such vacancy by the
Institutional Trustee shall be conclusive evidence of the existence of such
vacancy.  The vacancy shall be filled with a trustee appointed in accordance
with Section 4.3.
 
Section 4.5.                      Effect of Vacancies.  The death, resignation,
retirement, removal, bankruptcy, dissolution, liquidation, incompetence or
incapacity to perform the duties of the Institutional Trustee shall not operate
to dissolve, terminate or annul the Trust or terminate this Declaration.
 
 
21

--------------------------------------------------------------------------------

 
Section 4.6.                      Meetings of the Institutional Trustee and the
Administrators.  Meetings of the Administrators shall be held from time to time
upon the call of an Administrator.  Regular meetings of the Administrators may
be held in person in the United States or by telephone, at a place (if
applicable) and time fixed by resolution of the Administrators.  Notice of any
in-person meetings of the Institutional Trustee with the Administrators or
meetings of the Administrators shall be hand delivered or otherwise delivered in
writing (including by facsimile, with a hard copy by overnight courier) not less
than 48 hours before such meeting.  Notice of any telephonic meetings of the
Institutional Trustee with the Administrators or meetings of the Administrators
or any committee thereof shall be hand delivered or otherwise delivered in
writing (including by facsimile, with a hard copy by overnight courier) not less
than 24 hours before a meeting.  Notices shall contain a brief statement of the
time, place and anticipated purposes of the meeting.  The presence (whether in
person or by telephone) of the Institutional Trustee or an Administrator, as the
case may be, at a meeting shall constitute a waiver of notice of such meeting
except where the Institutional Trustee or an Administrator, as the case may be,
attends a meeting for the express purpose of objecting to the transaction of any
activity on the grounds that the meeting has not been lawfully called or
convened.  Unless provided otherwise in this Declaration, any action of the
Institutional Trustee or the Administrators, as the case may be, may be taken at
a meeting by vote of the Institutional Trustee or a majority vote of the
Administrators present (whether in person or by telephone) and eligible to vote
with respect to such matter, provided that a Quorum is present, or without a
meeting by the unanimous written consent of the Institutional Trustee or the
Administrators.  Meetings of the Institutional Trustee and the Administrators
together shall be held from time to time upon the call of the Institutional
Trustee or an Administrator.
 
Section 4.7.                      Delegation of Power.
 
(a)             Any Administrator may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 that is
a U.S. Person his or her power for the purpose of executing any documents
contemplated in Section 2.6; and
 
(b)             the Administrators shall have power to delegate from time to
time to such of their number the doing of such things and the execution of such
instruments either in the name of the Trust or the names of the Administrators
or otherwise as the Administrators may deem expedient, to the extent such
delegation is not prohibited by applicable law or contrary to the provisions of
the Trust, as set forth herein.
 
Section 4.8.                      Conversion, Consolidation or Succession to
Business.  Any Person into which the Institutional Trustee may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Institutional Trustee shall be
a party, or any Person succeeding to all or substantially all the corporate
trust business of the Institutional Trustee shall be the successor of the
Institutional Trustee hereunder, provided such Person shall be otherwise
qualified and eligible under this Article, without the execution or filing of
any paper or any further act on the part of any of the parties hereto.
 
ARTICLE VDISTRIBUTIONS
 
Section 5.1.                      Distributions.  Holders shall receive
Distributions in accordance with the applicable terms of the relevant Holder’s
Securities. Distributions shall be made on the Capital Securities and the Common
Securities in accordance with the preferences set forth in their respective
terms.  If and to the extent that the Debenture Issuer makes a payment of
Interest or any principal on the Debentures held by the Institutional Trustee,
the Institutional Trustee shall and is directed, to the extent funds are
available for that purpose, to make a distribution (a “Distribution”) of such
amounts to Holders.
 
 
22

--------------------------------------------------------------------------------

 
ARTICLE VIISSUANCE OF SECURITIES
 
Section 6.1.                      General Provisions Regarding Securities.
 
(a)             The Administrators shall, on behalf of the Trust, issue one
series of capital securities substantially in the form of Exhibit A-1
representing undivided beneficial interests in the assets of the Trust having
such terms as are set forth in Annex I and one series of common securities
representing undivided beneficial interests in the assets of the Trust having
such terms as are set forth in Annex I.  The Trust shall issue no securities or
other interests in the assets of the Trust other than the Capital Securities and
the Common Securities.  The Capital Securities rank pari passu to, and payment
thereon shall be made Pro Rata with, the Common Securities except that, where an
Event of Default has occurred and is continuing, the rights of Holders of the
Common Securities to payment in respect of Distributions and payments upon
liquidation, redemption and otherwise are subordinated to the rights to payment
of the Holders of the Capital Securities as set forth in Annex I.
 
(b)             The Certificates shall be signed on behalf of the Trust by one
or more Administrators. Such signature shall be the facsimile or manual
signature of any Administrator.  In case any Administrator of the Trust who
shall have signed any of the Securities shall cease to be such Administrator
before the Certificates so signed shall be delivered by the Trust, such
Certificates nevertheless may be delivered as though the person who signed such
Certificates had not ceased to be such Administrator, and any Certificate may be
signed on behalf of the Trust by such persons who, at the actual date of
execution of such Security, shall be an Administrator of the Trust, although at
the date of the execution and delivery of the Declaration any such person was
not such an Administrator.  A Capital Security shall not be valid until
authenticated by the facsimile or manual signature of an Authorized Officer of
the Institutional Trustee.  Such signature shall be conclusive evidence that the
Capital Security has been authenticated under this Declaration.  Upon written
order of the Trust signed by one Administrator, the Institutional Trustee shall
authenticate the Capital Securities for original issue.  The Institutional
Trustee may appoint an authenticating agent that is a U.S. Person acceptable to
the Trust to authenticate the Capital Securities.  A Common Security need not be
so authenticated.
 
(c)             The consideration received by the Trust for the issuance of the
Securities shall constitute a contribution to the capital of the Trust and shall
not constitute a loan to the Trust.
 
(d)             Upon issuance of the Securities as provided in this Declaration,
the Securities so issued shall be deemed to be validly issued, fully paid and,
except as provided in Section 9.1(b) with respect to the Common Securities,
non-assessable.
 
(e)             Every Person, by virtue of having become a Holder in accordance
with the terms of this Declaration, shall be deemed to have expressly assented
and agreed to the terms of, and shall be bound by, this Declaration and the
Guarantee.
 
Section 6.2.                      Paying Agent, Transfer Agent and
Registrar.  The Trust shall maintain in Hartford, Connecticut, an office or
agency where the Capital Securities may be presented for payment (“Paying
Agent”), and an office or agency where Securities may be presented for
registration of transfer or exchange (the “Transfer Agent”).  The Trust shall
keep or cause to be kept at such office or agency a register for the purpose of
registering Securities, transfers and exchanges of Securities, such register to
be held by a registrar (the “Registrar”).  The Administrators may appoint the
Paying Agent, the Registrar and the Transfer Agent and may appoint one or more
additional Paying Agents or one or more co-Registrars, or one or more
co-Transfer Agents in such other locations as it shall determine.  The term
“Paying Agent” includes any additional paying agent, the term “Registrar”
includes any additional registrar or co-Registrar and the term “Transfer Agent”
includes any additional transfer agent.  The Administrators may change any
Paying Agent, Transfer Agent or Registrar at any time without prior notice to
any Holder.  The Administrators shall notify the Institutional Trustee of the
name and address of any Paying Agent, Transfer Agent and Registrar not a party
to this Declaration.  The Administrators hereby initially appoint the
Institutional Trustee to act as Paying Agent, Transfer Agent and Registrar for
the Capital Securities and the Common Securities.  The Institutional Trustee or
any of its Affiliates in the United States may act as Paying Agent, Transfer
Agent or Registrar.
 
 
23

--------------------------------------------------------------------------------

 
Section 6.3.                      Form and Dating.  The Capital Securities and
the Institutional Trustee’s certificate of authentication thereon shall be
substantially in the form of Exhibit A-1, and the Common Securities shall be
substantially in the form of Exhibit A-2, each of which is hereby incorporated
in and expressly made a part of this Declaration.  Certificates may be typed,
printed, lithographed or engraved or may be produced in any other manner as is
reasonably acceptable to the Administrators, as conclusively evidenced by their
execution thereof.  The Securities may have letters, numbers, notations or other
marks of identification or designation and such legends or endorsements required
by law, stock exchange rule, agreements to which the Trust is subject if any, or
usage (provided that any such notation, legend or endorsement is in a form
acceptable to the Sponsor).  The Trust at the direction of the Sponsor shall
furnish any such legend not contained in Exhibit A-1 to the Institutional
Trustee in writing.  Each Capital Security shall be dated on or before the date
of its authentication.  The terms and provisions of the Securities set forth in
Annex I and the forms of Securities set forth in Exhibits A-1 and A-2 are part
of the terms of this Declaration and to the extent applicable, the Institutional
Trustee, the Administrators and the Sponsor, by their execution and delivery of
this Declaration, expressly agree to such terms and provisions and to be bound
thereby.  Capital Securities will be issued only in blocks having a stated
liquidation amount of not less than $100,000.00 and any multiple of $1,000.00 in
excess thereof.
 
The Capital Securities are being offered and sold by the Trust pursuant to the
Standby Purchase Agreement in definitive, registered form without coupons and
with the Restricted Securities Legend.
 
Section 6.4.                      Mutilated, Destroyed, Lost or Stolen
Certificates.
 
If:
 
(a)             any mutilated Certificates should be surrendered to the
Registrar, or if the Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Certificate; and
 
(b)             there shall be delivered to the Registrar, the Administrators
and the Institutional Trustee such security or indemnity as may be required by
them to keep each of them harmless;
 
then, in the absence of notice that such Certificate shall have been acquired by
a protected purchaser, an Administrator on behalf of the Trust shall execute
(and in the case of a Capital Security Certificate, the Institutional Trustee
shall authenticate) and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
denomination.  In connection with the issuance of any new Certificate under this
Section 6.4, the Registrar or the Administrators may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection therewith.  Any duplicate Certificate issued pursuant to this
Section shall constitute conclusive evidence of an ownership interest in the
relevant Securities, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.
 
Section 6.5.                      Temporary Securities.  Until definitive
Securities are ready for delivery, the Administrators may prepare and, in the
case of the Capital Securities, the Institutional Trustee shall authenticate,
temporary Securities.  Temporary Securities shall be substantially in the form
of definitive Securities but may have variations that the Administrators
consider appropriate for temporary Securities.  Without unreasonable delay, the
Administrators shall prepare and, in the case of the Capital Securities, the
Institutional Trustee shall authenticate, definitive Securities in exchange for
temporary Securities.
 
Section 6.6.                      Cancellation.  The Administrators at any time
may deliver Securities to the Institutional Trustee for cancellation.  The
Registrar shall forward to the Institutional Trustee any Securities surrendered
to it for registration of transfer, redemption or payment.  The Institutional
Trustee shall promptly cancel all Securities surrendered for registration of
transfer, payment, replacement or cancellation and shall dispose of such
canceled Securities as the Administrators direct.  The Administrators may not
issue new Securities to replace Securities that have been paid or that have been
delivered to the Institutional Trustee for cancellation.
 
 
24

--------------------------------------------------------------------------------

 
Section 6.7.                      Rights of Holders; Waivers of Past Defaults.
 
(a)             The legal title to the Trust Property is vested exclusively in
the Institutional Trustee (in its capacity as such) in accordance with Section
2.5, and the Holders shall not have any right or title therein other than the
undivided beneficial interest in the assets of the Trust conferred by their
Securities and they shall have no right to call for any partition or division of
property, profits or rights of the Trust except as described below.  The
Securities shall be personal property giving only the rights specifically set
forth therein and in this Declaration.  The Securities shall have no preemptive
or similar rights.
 
(b)             For so long as any Capital Securities remain outstanding, if
upon an Indenture Event of Default, the Debenture Trustee fails or the holders
of not less than 25% in principal amount of the outstanding Debentures fail to
declare the principal of all of the Debentures to be immediately due and
payable, the Holders of a Majority in liquidation amount of the Capital
Securities then outstanding shall have the right to make such declaration by a
notice in writing to the Institutional Trustee, the Sponsor and the Debenture
Trustee.
 
At any time after a declaration of acceleration with respect to the Debentures
has been made and before a judgment or decree for payment of the money due has
been obtained by the Debenture Trustee as provided in the Indenture, if the
Institutional Trustee, subject to the provisions hereof, fails to annul any such
declaration and waive such default, the Holders of a Majority in liquidation
amount of the Capital Securities, by written notice to the Institutional
Trustee, the Sponsor and the Debenture Trustee, may rescind and annul such
declaration and its consequences if:
 
(i)             the Debenture Issuer has paid or deposited with the Debenture
Trustee a sum sufficient to pay
 
(A)             all overdue installments of interest on all of the Debentures,
 
(B)             any accrued Additional Interest on all of the Debentures,
 
(C)             the principal of (and premium, if any, on) any Debentures that
have become due otherwise than by such declaration of acceleration and interest
and Additional Interest thereon at the rate borne by the Debentures, and
 
(D)             all sums paid or advanced by the Debenture Trustee under the
Indenture and the reasonable compensation, expenses, disbursements and advances
of the Debenture Trustee and the Institutional Trustee, their agents and
counsel; and
 
(ii)             all Events of Default with respect to the Debentures, other
than the non-payment of the principal of the Debentures that has become due
solely by such acceleration, have been cured or waived as provided in
Section 5.7 of the Indenture.
 
The Holders of at least a Majority in liquidation amount of the Capital
Securities may, on behalf of the Holders of all the Capital Securities, waive
any past default under the Indenture or any Indenture Event of Default, except a
default or Indenture Event of Default in the payment of principal or interest on
the Debentures (unless such default or Indenture Event of Default has been cured
and a sum sufficient to pay all matured installments of interest and principal
due otherwise than by acceleration has been deposited with the Debenture
Trustee) or a default under the Indenture or an Indenture Event of Default in
respect of a covenant or provision that under the Indenture cannot be modified
or amended without the consent of the holder of each outstanding Debenture.  No
such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
 
25

--------------------------------------------------------------------------------

 
Upon receipt by the Institutional Trustee of written notice declaring such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Capital Securities, a record date shall be established for determining Holders
of outstanding Capital Securities entitled to join in such notice, which record
date shall be at the close of business on the day the Institutional Trustee
receives such notice.  The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is 90 days after
such record date, such notice of declaration of acceleration, or rescission and
annulment, as the case may be, shall automatically and without further action by
any Holder be canceled and of no further effect.  Nothing in this paragraph
shall prevent a Holder, or a proxy of a Holder, from giving, after expiration of
such 90-day period, a new written notice of declaration of acceleration, or
rescission and annulment thereof, as the case may be, that is identical to a
written notice that has been canceled pursuant to the proviso to the preceding
sentence, in which event a new record date shall be established pursuant to the
provisions of this Section 6.7.
 
(c)             Except as otherwise provided in paragraphs (a) and (b) of this
Section 6.7, the Holders of at least a Majority in liquidation amount of the
Capital Securities may, on behalf of the Holders of all the Capital Securities,
waive any past default or Event of Default and its consequences.  Upon such
waiver, any such default or Event of Default shall cease to exist, and any
default or Event of Default arising therefrom shall be deemed to have been
cured, for every purpose of this Declaration, but no such waiver shall extend to
any subsequent or other default or Event of Default or impair any right
consequent thereon.
 
ARTICLE VIIDISSOLUTION AND TERMINATION OF TRUST
 
Section 7.1.                      Dissolution and Termination of Trust.
 
(a)             The Trust shall dissolve on the first to occur of:
 
(i)             unless earlier dissolved, on _______________4, the expiration of
the term of the Trust;
 
(ii)             upon a Bankruptcy Event with respect to the Sponsor, the Trust
or the Debenture Issuer;
 
(iii)             upon the filing of a certificate of dissolution or its
equivalent with respect to the Sponsor (other than in connection with a merger,
consolidation or similar transaction not prohibited by the Indenture, this
Declaration or the Guarantee, as the case may be) or upon the revocation of the
charter of the Sponsor and the expiration of 90 days after the date of
revocation without a reinstatement thereof;
 
(iv)             upon the distribution of the Debentures to the Holders of the
Securities, upon exercise of the right of the Holder of all of the outstanding
Common Securities to dissolve the Trust as provided in Annex I hereto;
 
4 Five Years after the Maturity Date.
 
 
26

--------------------------------------------------------------------------------

 
(v)             upon the entry of a decree of judicial dissolution of the Holder
of the Common Securities, the Sponsor, the Trust or the Debenture Issuer;
 
(vi)             when all of the Securities shall have been called for
redemption and the amounts necessary for redemption thereof shall have been paid
to the Holders in accordance with the terms of the Securities; or
 
(vii)             before the issuance of any Securities, with the consent of the
Institutional Trustee and the Sponsor.
 
(b)             As soon as is practicable after the occurrence of an event
referred to in Section 7.1(a), and after satisfaction of liabilities to
creditors of the Trust as required by applicable law, including of the Statutory
Trust Act, and subject to the terms set forth in Annex I, the Institutional
Trustee shall terminate the Trust by filing a certificate of cancellation with
the Secretary of State of the State of Connecticut.
 
(c)             The provisions of Section 2.9 and Article IX shall survive the
termination of the Trust.
 
ARTICLE VIIITRANSFER OF INTERESTS
 
Section 8.1.                      General.
 
(a)             Subject to Section 8.1(c), where Capital Securities are
presented to the Registrar or a co-registrar with a request to register a
transfer or to exchange them for an equal number of Capital Securities
represented by different certificates, the Registrar shall register the transfer
or make the exchange if its requirements for such transactions are met.  To
permit registrations of transfer and exchanges, the Trust shall issue and the
Institutional Trustee shall authenticate Capital Securities at the Registrar’s
request.
 
(b)             Upon issuance of the Common Securities, the Sponsor shall
acquire and retain beneficial and record ownership of the Common Securities and
for so long as the Securities remain outstanding, the Sponsor shall maintain
100% ownership of the Common Securities; provided, however, that any permitted
successor of the Sponsor, in its capacity as Debenture Issuer, under the
Indenture that is a U.S. Person may succeed to the Sponsor’s ownership of the
Common Securities.
 
(c)             Capital Securities may only be transferred, in whole or in part,
in accordance with the terms and conditions set forth in this Declaration and in
the terms of the Securities.  To the fullest extent permitted by applicable law,
any transfer or purported transfer of any Security not made in accordance with
this Declaration shall be null and void and will be deemed to be of no legal
effect whatsoever and any such transferee shall be deemed not to be the holder
of such Capital Securities for any purpose, including but not limited to the
receipt of Distributions on such Capital Securities, and such transferee shall
be deemed to have no interest whatsoever in such Capital Securities.
 
(d)             The Registrar shall provide for the registration of Securities
and of transfers of Securities, which will be effected without charge but only
upon payment (with such indemnity as the Registrar may require) in respect of
any tax or other governmental charges that may be imposed in relation to
it.  Upon surrender for registration of transfer of any Securities, the
Registrar shall cause one or more new Securities of the same tenor to be issued
in the name of the designated transferee or transferees.  Every Security
surrendered for registration of transfer shall be accompanied by a written
instrument of transfer in form satisfactory to the Registrar duly executed by
the Holder or such Holder’s attorney duly authorized in writing.  Each Security
surrendered for registration of transfer shall be canceled by the Institutional
Trustee pursuant to Section 6.6.  A transferee of a Security shall be entitled
to the rights and subject to the obligations of a Holder hereunder upon the
receipt by such transferee of a Security.  By acceptance of a Security, each
transferee shall be deemed to have agreed to be bound by this Declaration.
 
 
27

--------------------------------------------------------------------------------

 
(e)             The Trust shall not be required (i) to issue, register the
transfer of, or exchange any Securities during a period beginning at the opening
of business 15 days before the day of any selection of Securities for redemption
and ending at the close of business on the earliest date on which the relevant
notice of redemption is deemed to have been given to all Holders of the
Securities to be redeemed, or (ii) to register the transfer or exchange of any
Security so selected for redemption in whole or in part, except the unredeemed
portion of any Security being redeemed in part.
 
Section 8.2.                      Transfer Procedures and Restrictions.
 
(a)             The Capital Securities shall bear the Restricted Securities
Legend, which shall not be removed unless there is delivered to the Trust such
satisfactory evidence, which may include an opinion of counsel satisfactory to
the Trustee, as may be reasonably required by the Trust, that neither the legend
nor the restrictions on transfer set forth therein are required to ensure that
transfers thereof comply with the provisions of the Securities Act.  Upon
provision of such satisfactory evidence, the Institutional Trustee, at the
written direction of the Trust, shall authenticate and deliver Capital
Securities that do not bear the legend.
 
(b)             Except as permitted by Section 8.2(a), each Capital Security
shall bear a legend (the “Restricted Securities Legend”) in substantially the
following form and a Capital Security shall not be transferred except in
compliance with such legend, unless otherwise determined by the Sponsor, upon
the advice of counsel expert in securities law, in accordance with applicable
law:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE SPONSOR OR THE TRUST,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE SPONSOR’S AND THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE
DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE SPONSOR OR THE
TRUST.  HEDGING TRANSACTIONS INVOLVING THIS SECURITY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.
 
 
28

--------------------------------------------------------------------------------

 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES) AND MULTIPLES
OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF SECURITIES IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER.
 
THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.
 
(c)             To permit registrations of transfers and exchanges, the Trust
shall execute and the Institutional Trustee shall authenticate Capital
Securities at the Registrar’s request.
 
29

--------------------------------------------------------------------------------

 
(d)             Registrations of transfers or exchanges will be effected without
charge, but only upon payment (with such indemnity as the Registrar or the
Sponsor may require) in respect of any tax or other governmental charge that may
be imposed in relation to it.
 
(e)             All Capital Securities issued upon any registration of transfer
or exchange pursuant to the terms of this Declaration shall evidence the same
security and shall be entitled to the same benefits under this Declaration as
the Capital Securities surrendered upon such registration of transfer or
exchange.
 
Section 8.3.                      Deemed Security Holders.  The Trust, the
Administrators, the Institutional Trustee, the Paying Agent, the Transfer Agent
or the Registrar may treat the Person in whose name any Certificate shall be
registered on the books and records of the Trust as the sole holder of such
Certificate and of the Securities represented by such Certificate for purposes
of receiving Distributions and for all other purposes whatsoever and,
accordingly, shall not be bound to recognize any equitable or other claim to or
interest in such Certificate or in the Securities represented by such
Certificate on the part of any Person, whether or not the Trust, the
Administrators, the Institutional Trustee, the Paying Agent, the Transfer Agent
or the Registrar shall have actual or other notice thereof.
 
ARTICLE IXLIMITATION OF LIABILITY OF
 
HOLDERS OF SECURITIES, INSTITUTIONAL TRUSTEE OR OTHERS
 
Section 9.1.                      Liability.
 
(a)             Except as expressly set forth in this Declaration, the Guarantee
and the terms of the Securities, the Sponsor shall not be:
 
(i)             personally liable for the return of any portion of the capital
contributions (or any return thereon) of the Holders of the Securities which
shall be made solely from assets of the Trust; or
 
(ii)             required to pay to the Trust or to any Holder of the Securities
any deficit upon dissolution of the Trust or otherwise.
 
(b)             The Holder of the Common Securities shall be liable for all of
the debts and obligations of the Trust (other than with respect to the
Securities) to the extent not satisfied out of the Trust’s assets.
 
(c)             Pursuant to the Statutory Trust Act, the Holders of the Capital
Securities shall be entitled to the same limitation of personal liability
extended to stockholders of private corporations for profit organized under the
General Corporation Law of the State of Connecticut.
 
Section 9.2.                      Exculpation.
 
(a)             No Indemnified Person shall be liable, responsible or
accountable in damages or otherwise to the Trust or any Covered Person for any
loss, damage or claim incurred by reason of any act or omission performed or
omitted by such Indemnified Person in good faith on behalf of the Trust and in a
manner such Indemnified Person reasonably believed to be within the scope of the
authority conferred on such Indemnified Person by this Declaration or by law,
except that an Indemnified Person shall be liable for any such loss, damage or
claim incurred by reason of such Indemnified Person’s negligence or willful
misconduct with respect to such acts or omissions.
 
 
30

--------------------------------------------------------------------------------

 
(b)             An Indemnified Person shall be fully protected in relying in
good faith upon the records of the Trust and upon such information, opinions,
reports or statements presented to the Trust by any Person as to matters the
Indemnified Person reasonably believes are within such other Person’s
professional or expert competence and, if selected by such Indemnified Person,
has been selected by such Indemnified Person with reasonable care by or on
behalf of the Trust, including information, opinions, reports or statements as
to the value and amount of the assets, liabilities, profits, losses, or any
other facts pertinent to the existence and amount of assets from which
Distributions to Holders of Securities might properly be paid.
 
Section 9.3.                      Fiduciary Duty.
 
(a)             To the extent that, at law or in equity, an Indemnified Person
has duties (including fiduciary duties) and liabilities relating thereto to the
Trust or to any other Covered Person, an Indemnified Person acting under this
Declaration shall not be liable to the Trust or to any other Covered Person for
its good faith reliance on the provisions of this Declaration.  The provisions
of this Declaration, to the extent that they restrict the duties and liabilities
of an Indemnified Person otherwise existing at law or in equity, are agreed by
the parties hereto to replace such other duties and liabilities of the
Indemnified Person.
 
(b)             Whenever in this Declaration an Indemnified Person is permitted
or required to make a decision:
 
(i)             in its “discretion” or under a grant of similar authority, the
Indemnified Person shall be entitled to consider such interests and factors as
it desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest of or factors affecting the Trust or any
other Person; or
 
(ii)             in its “good faith” or under another express standard, the
Indemnified Person shall act under such express standard and shall not be
subject to any other or different standard imposed by this Declaration or by
applicable law.
 
Section 9.4.                      Indemnification.
 
(a)             The Sponsor shall indemnify, to the full extent permitted by
law, any Indemnified Person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Trust) arising out of or in connection with the
acceptance or administration of this Declaration by reason of the fact that he
is or was an Indemnified Person against expenses (including reasonable
attorneys’ fees and expenses), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Trust, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnified
Person did not act in good faith and in a manner which he reasonably believed to
be in or not opposed to the best interests of the Trust, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that his
conduct was unlawful.
 
 
31

--------------------------------------------------------------------------------

 
(b)             The Sponsor shall indemnify, to the full extent permitted by
law, any Indemnified Person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the Trust to procure a judgment in its favor arising out of or in connection
with the acceptance or administration of this Declaration by reason of the fact
that he is or was an Indemnified Person against expenses (including reasonable
attorneys’ fees and expenses) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Trust; provided, however, that no such indemnification
shall be made in respect of any claim, issue or matter as to which such
Indemnified Person shall have been adjudged to be liable to the Trust unless and
only to the extent that the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.
 
(c)             To the extent that an Indemnified Person shall be successful on
the merits or otherwise (including dismissal of an action without prejudice or
the settlement of an action without admission of liability) in defense of any
action, suit or proceeding referred to in paragraphs (a) and (b) of this Section
9.4, or in defense of any claim, issue or matter therein, he shall be
indemnified, to the full extent permitted by law, against expenses (including
attorneys’ fees and expenses) actually and reasonably incurred by him in
connection therewith.
 
(d)             Any indemnification of an Administrator under paragraphs (a) and
(b) of this Section 9.4 (unless ordered by a court) shall be made by the Sponsor
only as authorized in the specific case upon a determination that
indemnification of the Indemnified Person is proper in the circumstances because
he has met the applicable standard of conduct set forth in paragraphs (a) and
(b).  Such determination shall be made (i) by the Administrators by a majority
vote of a Quorum consisting of such Administrators who were not parties to such
action, suit or proceeding, (ii) if such a Quorum is not obtainable, or, even if
obtainable, if a Quorum of disinterested Administrators so directs, by
independent legal counsel in a written opinion, or (iii) by the Common Security
Holder of the Trust.
 
(e)             To the fullest extent permitted by law, expenses (including
reasonable attorneys’ fees and expenses) incurred by an Indemnified Person in
defending a civil, criminal, administrative or investigative action, suit or
proceeding referred to in paragraphs (a) and (b) of this Section 9.4 shall be
paid by the Sponsor in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that he is not
entitled to be indemnified by the Sponsor as authorized in this Section
9.4.  Notwithstanding the foregoing, no advance shall be made by the Sponsor if
a determination is reasonably and promptly made (i) by the Administrators by a
majority vote of a Quorum of disinterested Administrators, (ii) if such a Quorum
is not obtainable, or, even if obtainable, if a quorum of disinterested
Administrators so directs, by independent legal counsel in a written opinion or
(iii) by the Common Security Holder of the Trust, that, based upon the facts
known to the Administrators, counsel or the Common Security Holder at the time
such determination is made, such Indemnified Person acted in bad faith or in a
manner that such Indemnified Person did not believe to be in the best interests
of the Trust, or, with respect to any criminal proceeding, that such Indemnified
Person believed or had reasonable cause to believe his conduct was unlawful.  In
no event shall any advance be made in instances where the Administrators,
independent legal counsel or the Common Security Holder reasonably determine
that such Indemnified Person deliberately breached his duty to the Trust or its
Common or Capital Security Holders.
 
(f)             The Institutional Trustee, at the sole cost and expense of the
Sponsor, retains the right to representation by counsel of its own choosing in
any action, suit or any other proceeding for which it is indemnified under
paragraphs (a) and (b) of this Section 9.4, without affecting its right to
indemnification hereunder or waiving any rights afforded to it under this
Declaration or applicable law.
 
 
32

--------------------------------------------------------------------------------

 
(g)             The indemnification and advancement of expenses provided by, or
granted pursuant to, the other paragraphs of this Section 9.4 shall not be
deemed exclusive of any other rights to which those seeking indemnification and
advancement of expenses may be entitled under any agreement, vote of
stockholders or disinterested directors of the Sponsor or Capital Security
Holders of the Trust or otherwise, both as to action in his official capacity
and as to action in another capacity while holding such office.  All rights to
indemnification under this Section 9.4 shall be deemed to be provided by a
contract between the Sponsor and each Indemnified Person who serves in such
capacity at any time while this Section 9.4 is in effect.  Any repeal or
modification of this Section 9.4 shall not affect any rights or obligations then
existing.
 
(h)             The Sponsor or the Trust may purchase and maintain insurance on
behalf of any Person who is or was an Indemnified Person against any liability
asserted against him and incurred by him in any such capacity, or arising out of
his status as such, whether or not the Sponsor would have the power to indemnify
him against such liability under the provisions of this Section 9.4.
 
(i)             For purposes of this Section 9.4, references to “the Trust”
shall include, in addition to the resulting or surviving entity, any constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger, so that any Person who is or was a director, trustee, officer or
employee of such constituent entity, or is or was serving at the request of such
constituent entity as a director, trustee, officer, employee or agent of another
entity, shall stand in the same position under the provisions of this Section
9.4 with respect to the resulting or surviving entity as he would have with
respect to such constituent entity if its separate existence had continued.
 
(j)             The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 9.4 shall, unless otherwise provided when
authorized or ratified, (i) continue as to a Person who has ceased to be an
Indemnified Person and shall inure to the benefit of the heirs, executors and
administrators of such a Person; and (ii) survive the termination or expiration
of this Declaration or the earlier removal or resignation of an Indemnified
Person.
 
Section 9.5.                      Outside Businesses.  Any Covered Person, the
Sponsor and the Institutional Trustee may engage in or possess an interest in
other business ventures of any nature or description, independently or with
others, similar or dissimilar to the business of the Trust, and the Trust and
the Holders of Securities shall have no rights by virtue of this Declaration in
and to such independent ventures or the income or profits derived therefrom, and
the pursuit of any such venture, even if competitive with the business of the
Trust, shall not be deemed wrongful or improper.  None of any Covered Person,
the Sponsor or the Institutional Trustee shall be obligated to present any
particular investment or other opportunity to the Trust even if such opportunity
is of a character that, if presented to the Trust, could be taken by the Trust,
and any Covered Person, the Sponsor and the Institutional Trustee shall have the
right to take for its own account (individually or as a partner or fiduciary) or
to recommend to others any such particular investment or other opportunity.  Any
Covered Person and the Institutional Trustee may engage or be interested in any
financial or other transaction with the Sponsor or any Affiliate of the Sponsor,
or may act as depositary for, trustee or agent for, or act on any committee or
body of holders of, securities or other obligations of the Sponsor or its
Affiliates.
 
Section 9.6.                      Compensation; Fee.  The Sponsor agrees:
 
(a)             to pay to the Institutional Trustee from time to time such
compensation for all services rendered by it hereunder as the parties shall
agree from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust); and
 
(b)             except as otherwise expressly provided herein, to reimburse the
Institutional Trustee upon request for all reasonable expenses, disbursements
and advances incurred or made by the Institutional Trustee in accordance with
any provision of this Declaration (including the reasonable compensation and the
expenses and disbursements of their respective agents and counsel), except any
such expense, disbursement or advance as may be attributable to its negligence,
bad faith or willful misconduct.
 
33

--------------------------------------------------------------------------------

 
The provisions of this Section 9.6 shall survive the dissolution of the Trust
and the termination of this Declaration and the removal or resignation of the
Institutional Trustee.
 
No Institutional Trustee may claim any lien or charge on any property of the
Trust as a result of any amount due pursuant to this Section 9.6.
 
ARTICLE XACCOUNTING
 
Section 10.1.                      Fiscal Year.  The fiscal year (“Fiscal Year”)
of the Trust shall be the calendar year, or such other year as is required by
the Code.
 
Section 10.2.                      Certain Accounting Matters.  
 
(a)             At all times during the existence of the Trust, the
Administrators shall keep, or cause to be kept at the principal office of the
Trust in the United States, as defined for purposes of Treasury Regulations
section 301.7701-7, full books of account, records and supporting documents,
which shall reflect in reasonable detail each transaction of the Trust.  The
books of account shall be maintained, at the Sponsor’s expense, in accordance
with generally accepted accounting principles, consistently applied.  The books
of account and the records of the Trust shall be examined by and reported upon
(either separately or as part of the Sponsor’s regularly prepared consolidated
financial report) as of the end of each Fiscal Year of the Trust by a firm of
independent certified public accountants selected by the Administrators.
 
(b)             The Administrators shall cause to be duly prepared and delivered
to each of the Holders of Securities Form 1099 or such other annual United
States federal income tax information statement required by the Code, containing
such information with regard to the Securities held by each Holder as is
required by the Code and the Treasury Regulations.  Notwithstanding any right
under the Code to deliver any such statement at a later date, the Administrators
shall endeavor to deliver all such statements within 30 days after the end of
each Fiscal Year of the Trust.
 
(c)             The Administrators, at the Sponsor’s expense, shall cause to be
duly prepared at the principal office of the Sponsor in the United States, as
‘United States’ is defined in Section 7701(a)(9) of the Code (or at the
principal office of the Trust if the Sponsor has no such principal office in the
United States), and filed an annual United States federal income tax return on a
Form 1041 or such other form required by United States federal income tax law,
and any other annual income tax returns required to be filed by the
Administrators on behalf of the Trust with any state or local taxing authority.
 
Section 10.3.                      Banking.  The Trust shall maintain in the
United States, as defined for purposes of Treasury Regulations section
301.7701-7, one or more bank accounts in the name and for the sole benefit of
the Trust; provided, however, that all payments of funds in respect of the
Debentures held by the Institutional Trustee shall be made directly to the
Property Account and no other funds of the Trust shall be deposited in the
Property Account.  The sole signatories for such accounts (including the
Property Account) shall be designated by the Institutional Trustee.
 
Section 10.4.                      Withholding.  The Institutional Trustee or
any Paying Agent and the Administrators shall comply with all withholding
requirements under United States federal, state and local law.  The
Institutional Trustee or any Paying Agent shall request, and each Holder shall
provide to the Institutional Trustee or any Paying Agent, such forms or
certificates as are necessary to establish an exemption from withholding with
respect to the Holder, and any representations and forms as shall reasonably be
requested by the Institutional Trustee or any Paying Agent to assist it in
determining the extent of, and in fulfilling, its withholding obligations.  The
Administrators shall file required forms with applicable jurisdictions and,
unless an exemption from withholding is properly established by a Holder, shall
remit amounts withheld with respect to the Holder to applicable
jurisdictions.  To the extent that the Institutional Trustee or any Paying Agent
is required to withhold and pay over any amounts to any authority with respect
to distributions or allocations to any Holder, the amount withheld shall be
 
 
34

--------------------------------------------------------------------------------

 
deemed to be a Distribution in the amount of the withholding to the Holder.  In
the event of any claimed overwithholding, Holders shall be limited to an action
against the applicable jurisdiction.  If the amount required to be withheld was
not withheld from actual Distributions made, the Institutional Trustee or any
Paying Agent may reduce subsequent Distributions by the amount of such
withholding.
 
ARTICLE XIAMENDMENTS AND MEETINGS
 
Section 11.1.                      Amendments.
 
(a)             Except as otherwise provided in this Declaration or by any
applicable terms of the Securities, this Declaration may only be amended by a
written instrument approved and executed by the Institutional Trustee.
 
(b)             Notwithstanding any other provision of this Article XI, an
amendment may be made, and any such purported amendment shall be valid and
effective only if:
 
(i)             the Institutional Trustee shall have first received
 
(A)             an Officers’ Certificate from each of the Trust and the Sponsor
that such amendment is permitted by, and conforms to, the terms of this
Declaration (including the terms of the Securities); and
 
(B)             an opinion of counsel (who may be counsel to the Sponsor or the
Trust) that such amendment is permitted by, and conforms to, the terms of this
Declaration (including the terms of the Securities); and
 
(ii)             the result of such amendment would not be to
 
(A)             cause the Trust to cease to be classified for purposes of United
States federal income taxation as a grantor trust; or
 
(B)             cause the Trust to be deemed to be an Investment Company
required to be registered under the Investment Company Act.
 
(c)             Except as provided in Section 11.1(d), (e) or (h), no amendment
shall be made, and any such purported amendment shall be void and ineffective,
unless the Holders of a Majority in liquidation amount of the Capital Securities
shall have consented to such amendment.
 
(d)             In addition to and notwithstanding any other provision in this
Declaration, without the consent of each affected Holder, this Declaration may
not be amended to (i) change the amount or timing of any Distribution on the
Securities or otherwise adversely affect the amount of any Distribution required
to be made in respect of the Securities as of a specified date or change any
conversion or exchange provisions or (ii) restrict the right of a Holder to
institute suit for the enforcement of any such payment on or after such date.
 
(e)             Sections 9.1(b) and 9.1(c) and this Section 11.1 shall not be
amended without the consent of all of the Holders of the Securities.
 
(f)             Article III shall not be amended without the consent of the
Holders of a Majority in liquidation amount of the Common Securities.
 
35

--------------------------------------------------------------------------------

 
(g)           The rights of the Holders of the Capital Securities under
Article IV to appoint and remove the Institutional Trustee shall not be amended
without the consent of the Holders of a Majority in liquidation amount of the
Capital Securities.
 
(h)             This Declaration may be amended by the Institutional Trustee and
the Holders of a Majority in liquidation amount of the Common Securities without
the consent of the Holders of the Capital Securities to:
 
(i)             cure any ambiguity;
 
(ii)             correct or supplement any provision in this Declaration that
may be defective or inconsistent with any other provision of this Declaration;
 
(iii)             add to the covenants, restrictions or obligations of the
Sponsor; or
 
(iv)             modify, eliminate or add to any provision of this Declaration
to such extent as may be necessary to ensure that the Trust will be classified
for United States federal income tax purposes at all times as a grantor trust
and will not be required to register as an Investment Company (including without
limitation to conform to any change in Rule 3a-5, Rule 3a-7 or any other
applicable rule under the Investment Company Act or written change in
interpretation or application thereof by any legislative body, court, government
agency or regulatory authority) which amendment does not have a material adverse
effect on the rights, preferences or privileges of the Holders of Securities;
 
provided, however, that no such modification, elimination or addition referred
to in clauses (i), (ii), (iii) or (iv) shall adversely affect in any material
respect the powers, preferences or special rights of Holders of Capital
Securities.
 
Section 11.2.                      Meetings of the Holders of Securities; Action
by Written Consent.
 
(a)             Meetings of the Holders of any class of Securities may be called
at any time by the Administrators (or as provided in the terms of the
Securities) to consider and act on any matter on which Holders of such class of
Securities are entitled to act under the terms of this Declaration or the terms
of the Securities.  The Administrators shall call a meeting of the Holders of
such class if directed to do so by the Holders of at least 10% in liquidation
amount of such class of Securities.  Such direction shall be given by delivering
to the Administrators one or more calls in a writing stating that the signing
Holders of the Securities wish to call a meeting and indicating the general or
specific purpose for which the meeting is to be called.  Any Holders of the
Securities calling a meeting shall specify in writing the Certificates held by
the Holders of the Securities exercising the right to call a meeting and only
those Securities represented by such Certificates shall be counted for purposes
of determining whether the required percentage set forth in the second sentence
of this paragraph has been met.
 
(b)             Except to the extent otherwise provided in the terms of the
Securities, the following provisions shall apply to meetings of Holders of the
Securities:
 
(i)             notice of any such meeting shall be given to all the Holders of
the Securities having a right to vote thereat at least 7 days and not more than
60 days before the date of such meeting.  Whenever a vote, consent or approval
of the Holders of the Securities is permitted or required under this
Declaration, such vote, consent or approval may be given at a meeting of the
Holders of the Securities.  Any action that may be taken at a meeting of the
Holders of the Securities may be taken without a meeting if a consent in writing
setting forth the action so taken is signed by the Holders of the Securities
owning not less than the minimum amount of Securities in liquidation amount that
would be necessary to authorize or take such action at a meeting at which all
Holders of the Securities having a right to vote thereon were present and
voting.  Prompt notice of the taking of action without a meeting shall be given
to the Holders of the Securities entitled to vote who have not consented in
writing.  The Administrators may specify that any written ballot submitted to
the Holders of the Securities for the purpose of taking any action without a
meeting shall be returned to the Trust within the time specified by the
Administrators;
 
 
36

--------------------------------------------------------------------------------

 
(ii)             each Holder of a Security may authorize any Person to act for
it by proxy on all matters in which a Holder of Securities is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. No proxy shall be valid after the expiration of 11 months from the
date thereof unless otherwise provided in the proxy.  Every proxy shall be
revocable at the pleasure of the Holder of the Securities executing it.  Except
as otherwise provided herein, all matters relating to the giving, voting or
validity of proxies shall be governed by the General Corporation Law of the
State of Connecticut relating to proxies, and judicial interpretations
thereunder, as if the Trust were a Connecticut corporation and the Holders of
the Securities were stockholders of a Connecticut corporation; each meeting of
the Holders of the Securities shall be conducted by the Administrators or by
such other Person that the Administrators may designate; and
 
(iii)             unless the Statutory Trust Act, this Declaration, or the terms
of the Securities otherwise provides, the Administrators, in their sole
discretion, shall establish all other provisions relating to meetings of Holders
of Securities, including notice of the time, place or purpose of any meeting at
which any matter is to be voted on by any Holders of the Securities, waiver of
any such notice, action by consent without a meeting, the establishment of a
record date, quorum requirements, voting in person or by proxy or any other
matter with respect to the exercise of any such right to vote; provided,
however, that each meeting shall be conducted in the United States (as that term
is defined in Treasury Regulations section 301.7701-7).
 
ARTICLE XIIREPRESENTATIONS OF INSTITUTIONAL TRUSTEE
 
Section 12.1.                      Representations and Warranties of
Institutional Trustee.  The initial Institutional Trustee represents and
warrants to the Trust and to the Sponsor at the date of this Declaration, and
each Successor Institutional Trustee represents and warrants to the Trust and
the Sponsor at the time of the Successor Institutional Trustee’s acceptance of
its appointment as Institutional Trustee, that:
 
(a)             the Institutional Trustee is a national banking association with
trust powers, duly organized and validly existing under the laws of the United
States of America with trust power and authority to execute and deliver, and to
carry out and perform its obligations under the terms of, this Declaration;
 
(b)             the execution, delivery and performance by the Institutional
Trustee of this Declaration has been duly authorized by all necessary corporate
action on the part of the Institutional Trustee.  This Declaration has been duly
executed and delivered by the Institutional Trustee, and it constitutes a legal,
valid and binding obligation of the Institutional Trustee, enforceable against
it in accordance with its terms, subject to applicable bankruptcy,
reorganization, moratorium, insolvency, and other similar laws affecting
creditors’ rights generally and to general principles of equity (regardless of
whether considered in a proceeding in equity or at law);
 
37

--------------------------------------------------------------------------------

 
(c)             the execution, delivery and performance of this Declaration by
the Institutional Trustee does not conflict with or constitute a breach of the
charter or by-laws of the Institutional Trustee; and
 
(d)             no consent, approval or authorization of, or registration with
or notice to, any state or federal banking authority is required for the
execution, delivery or performance by the Institutional Trustee of this
Declaration.
 
ARTICLE XIIIMISCELLANEOUS
 
Section 13.1.                      Notices.  All notices provided for in this
Declaration shall be in writing, duly signed by the party giving such notice,
and shall be delivered, telecopied (which telecopy shall be followed by notice
delivered or mailed by first class mail) or mailed by first class mail, as
follows:
 
(a)             if given to the Trust, in care of the Administrators at the
Trust’s mailing address set forth below (or such other address as the Trust may
give notice of to the Holders of the Securities):
 
BRI Statutory Trust V
c/o Bancorp Rhode Island, Inc.
One Turks Head Place
Providence, Rhode Island 020903
Attention:  Linda H. Simmons
Telecopy:  401-456-5065
 
(b)             if given to the Institutional Trustee, at the Institutional
Trustee’s mailing address set forth below (or such other address as the
Institutional Trustee may give notice of to the Holders of the Securities):
 
U.S. Bank National Association
225 Asylum Street, Goodwin Square
Hartford, Connecticut  06103
Attention:  Vice President, Corporate Trust Services Division
Telecopy:  860-241-6889
 
With a copy to:
 
U.S. Bank National Association
1 Federal Street - 3rd Floor
Boston, Massachusetts  02110
Attention:  Paul D. Allen, Corporate Trust Services Division
Telecopy:  617-603-6665
 
(c)             if given to the Holder of the Common Securities, at the mailing
address of the Sponsor set forth below (or such other address as the Holder of
the Common Securities may give notice of to the Trust):
 
Bancorp Rhode Island, Inc.
One Turks Head Place
Providence, Rhode Island 020903
Attention:  Linda H. Simmons
Telecopy:  401-456-5065
 
38

--------------------------------------------------------------------------------

 
(d)             if given to any other Holder, at the address set forth on the
books and records of the Trust.
 
All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.
 
Section 13.2.                      Governing Law.  This Declaration and the
rights of the parties hereunder shall be governed by and interpreted in
accordance with the law of the State of Connecticut and all rights and remedies
shall be governed by such laws without regard to the principles of conflict of
laws of the State of Connecticut or any other jurisdiction that would call for
the application of the law of any jurisdiction other than the State of
Connecticut; provided, however, that there shall not be applicable to the Trust,
the Institutional Trustee or this Declaration any provision of the laws
(statutory or common) of the State of Connecticut pertaining to trusts that
relate to or regulate, in a manner inconsistent with the terms hereof (a) the
filing with any court or governmental body or agency of trustee accounts or
schedules of trustee fees and charges, (b) affirmative requirements to post
bonds for trustees, officers, agents or employees of a trust, (c) the necessity
for obtaining court or other governmental approval concerning the acquisition,
holding or disposition of real or personal property, (d) fees or other sums
payable to trustees, officers, agents or employees of a trust, (e) the
allocation of receipts and expenditures to income or principal, or
(f) restrictions or limitations on the permissible nature, amount or
concentration of trust investments or requirements relating to the titling,
storage or other manner of holding or investing trust assets.
 
Section 13.3.                      Intention of the Parties.  It is the
intention of the parties hereto that the Trust be classified for United States
federal income tax purposes as a grantor trust. The provisions of this
Declaration shall be interpreted to further this intention of the parties.
 
Section 13.4.                      Headings.  Headings contained in this
Declaration are inserted for convenience of reference only and do not affect the
interpretation of this Declaration or any provision hereof.
 
Section 13.5.                      Successors and Assigns.  Whenever in this
Declaration any of the parties hereto is named or referred to, the successors
and assigns of such party shall be deemed to be included, and all covenants and
agreements in this Declaration by the Sponsor and the Institutional Trustee
shall bind and inure to the benefit of their respective successors and assigns,
whether or not so expressed.
 
Section 13.6.                      Partial Enforceability.  If any provision of
this Declaration, or the application of such provision to any Person or
circumstance, shall be held invalid, the remainder of this Declaration, or the
application of such provision to persons or circumstances other than those to
which it is held invalid, shall not be affected thereby.
 
Section 13.7.                      Counterparts.  This Declaration may contain
more than one counterpart of the signature page and this Declaration may be
executed by the affixing of the signature of each of the Institutional Trustee
and Administrators to any of such counterpart signature pages.  All of such
counterpart signature pages shall be read as though one, and they shall have the
same force and effect as though all of the signers had signed a single signature
page.
 
Signatures appear on the following page
 

 
 
39

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused these presents to be executed as
of the day and year first above written.
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Institutional Trustee
         
By:  ________________________________
 
Name:
 
Title:
         
BANCORP RHODE ISLAND, INC., as Sponsor
         
By:  ________________________________
 
Name:
 
Title:
         
BRI STATUTORY TRUST V
         
By:  ________________________________
 
Administrator
         
By:  ________________________________
 
Administrator
         
By:  _________________________________
 
Administrator

 
40

--------------------------------------------------------------------------------

 
ANNEX I


TERMS OF SECURITIES


Pursuant to Section 6.1 of the Amended and Restated Declaration of Trust, dated
as of [______________] (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Capital Securities and the Common Securities are set out below
(each capitalized term used but not defined herein has the meaning set forth in
the Declaration):
 
1.           Designation and Number.
 
(a)           [8,000] Floating Rate Capital Securities of BRI Statutory Trust V
(the “Trust”), with an aggregate stated liquidation amount with respect to the
assets of the Trust of eight million dollars ($[8,000,000.00]) and a stated
liquidation amount with respect to the assets of the Trust of $1,000.00 per
Capital Security, are hereby designated for the purposes of identification only
as the “Capital Securities”.  The Capital Security Certificates evidencing the
Capital Securities shall be substantially in the form of Exhibit A-1 to the
Declaration, with such changes and additions thereto or deletions therefrom as
may be required by ordinary usage, custom or practice.
 
(b)           [248] Floating Rate Common Securities of the Trust (the “Common
Securities”) will be evidenced by Common Security Certificates substantially in
the form of Exhibit A-2 to the Declaration, with such changes and additions
thereto or deletions therefrom as may be required by ordinary usage, custom or
practice.
 
2.           Distributions.
 
(a)           Distributions will be payable on each Security for the
Distribution Period beginning on (and including) the date of original issuance
and ending on (but excluding) the First Distribution Payment Date at a rate per
annum of ____%5 and shall bear interest for each successive Distribution Period
beginning on (and including) the First Distribution Payment Date, and each
succeeding Distribution Payment Date, and ending on (but excluding) the next
succeeding Distribution Payment Date at a rate per annum equal to the lesser of
(a) 3-Month LIBOR, determined below, plus 7.98% or (b) 14.00% (the “Coupon
Rate”), applied to the stated liquidation amount thereof, such rate being the
rate of interest payable on the Debentures to be held by the Institutional
Trustee.  Distributions in arrears will bear interest thereon compounded
quarterly at the applicable Distribution Rate (to the extent permitted by
law).  Distributions, as used herein, include cash distributions and any such
compounded distributions unless otherwise noted.  A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
available therefor.  The amount of the Distribution payable for any Distribution
Period will be calculated by applying the Distribution Rate to the stated
liquidation amount outstanding at the commencement of the Distribution Period on
the basis of the actual number of days in the Distribution Period concerned
divided by 360.  All percentages resulting from any calculations on the Capital
Securities will be rounded, if necessary, to the nearest one hundred-thousandth
of a percentage point, with five one-millionths of a percentage point rounded
upward (e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or .0987655),
and all dollar amounts used in or resulting from such calculation will be
rounded to the nearest cent (with one-half cent being rounded upward)).
 
5 Initial rate based on Coupon Rate calculation.
 
 
I-1

--------------------------------------------------------------------------------

 
(b)           Distributions on the Securities will be cumulative, will accrue
from the date of original issuance, and will be payable, subject to extension of
distribution payment periods as described herein, quarterly in arrears on
[________], [________], [________] and [_______] in each calendar year, or if
such day is not a Business Day, then the next succeeding Business Day (each a
“Distribution Payment Date”), commencing on the First Distribution Payment Date6
when, as and if available for payment.  The Debenture Issuer has the right under
the Indenture to defer payments of interest on the Debentures, so long as no
Indenture Event of Default has occurred and is continuing, by deferring the
payment of interest on the Debentures for up to 20 consecutive quarterly periods
(each an “Extension Period”) at any time and from time to time, subject to the
conditions described below, during which Extension Period no interest shall be
due and payable.  During any Extension Period, interest will continue to accrue
on the Debentures, and interest on such accrued interest will accrue at an
annual rate equal to the Distribution Rate in effect for each such Extension
Period, compounded quarterly from the date such interest would have been payable
were it not for the Extension Period, to the extent permitted by law (such
interest referred to herein as “Additional Interest”).  No Extension Period may
end on a date other than a Distribution Payment Date.  At the end of any such
Extension Period, the Debenture Issuer shall pay all interest then accrued and
unpaid on the Debentures (together with Additional Interest thereon); provided,
however, that no Extension Period may extend beyond the Maturity Date and
provided further, however, that during any such Extension Period, the Debenture
Issuer and its Affiliates shall not (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Debenture Issuer’s or its Affiliates’ capital stock
(other than payments of dividends or distributions to the Debenture Issuer) or
make any guarantee payments with respect to the foregoing, or (ii) make any
payment of principal of or interest or premium, if any, on or repay, repurchase
or redeem any debt securities of the Debenture Issuer or any Affiliate that rank
pari passu in all respects with or junior in interest to the Debentures (other
than, with respect to clauses (i) and (ii) above, (a) repurchases, redemptions
or other acquisitions of shares of capital stock of the Debenture Issuer in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of capital
stock of the Debenture Issuer (or securities convertible into or exercisable for
such capital stock) as consideration in an acquisition transaction entered into
prior to the applicable Extension Period, (b) as a result of any exchange or
conversion of any class or series of the Debenture Issuer’s capital stock (or
any capital stock of a subsidiary of the Debenture Issuer) for any class or
series of the Debenture Issuer’s capital stock or of any class or series of the
Debenture Issuer’s indebtedness for any class or series of the Debenture
Issuer’s capital stock, (c) the purchase of fractional interests in shares of
the Debenture Issuer’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged,
(d) any declaration of a dividend in connection with any stockholders’ rights
plan, or the issuance of rights, stock or other property under any stockholders’
rights plan, or the redemption or repurchase of rights pursuant thereto, (e) any
dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock and any cash payments in lieu of
fractional shares issued in connection therewith, or (f)  payments under the
Capital Securities Guarantee).  Prior to the termination of any Extension
Period, the Debenture Issuer may further extend such period, provided that such
period together with all such previous and further consecutive extensions
thereof shall not exceed 20 consecutive quarterly periods, or extend beyond the
Maturity Date.  Upon the termination of any Extension Period
 
6  Distribution Payment Dates shall be made quarterly on the same day of each
month in such quarter as the date of issuance of the Debentures and are the same
as the Distribution Payment Dates in the Indenture and Bonds.  The First
Distribution Payment Date shall be made in the first quarter ending following
the date of issuance of the Securities.
 
 
I-2

--------------------------------------------------------------------------------

 
and upon the payment of all accrued and unpaid interest and Additional Interest,
the Debenture Issuer may commence a new Extension Period, subject to the
foregoing requirements.  No interest or Additional Interest shall be due and
payable during an Extension Period, except at the end thereof, but each
installment of interest that would otherwise have been due and payable during
such Extension Period shall bear Additional Interest.  During any Extension
Period, Distributions on the Securities shall be deferred for a period equal to
the Extension Period.  If Distributions are deferred, the Distributions due
shall be paid on the date that the related Extension Period terminates to
Holders of the Securities as they appear on the books and records of the Trust
on the record date immediately preceding such date.  Distributions on the
Securities must be paid on the dates payable (after giving effect to any
Extension Period) to the extent that the Trust has funds available for the
payment of such distributions in the Property Account of the Trust.  The Trust’s
funds available for Distribution to the Holders of the Securities will be
limited to payments received from the Debenture Issuer.  The payment of
Distributions out of moneys held by the Trust is guaranteed by the Guarantor
pursuant to the Guarantee.
 
(c)           Distributions on the Securities will be payable to the Holders
thereof as they appear on the books and records of the Trust on the relevant
record dates.  The relevant record dates shall be 15 days before the relevant
Distribution Payment Date.  Distributions payable on any Securities that are not
punctually paid on any Distribution Payment Date, as a result of the Debenture
Issuer having failed to make a payment under the Debentures, as the case may be,
when due (taking into account any Extension Period), will cease to be payable to
the Person in whose name such Securities are registered on the relevant record
date, and such defaulted Distribution will instead be payable to the Person in
whose name such Securities are registered on the special record date or other
specified date determined in accordance with the Indenture.
 
(d)           In the event that there is any money or other property held by or
for the Trust that is not accounted for hereunder, such property shall be
distributed Pro Rata (as defined herein) among the Holders of the Securities.
 
3.           Liquidation Distribution Upon Dissolution.  In the event of the
voluntary or involuntary liquidation, dissolution, winding-up or termination of
the Trust (each a “Liquidation”) other than in connection with a redemption of
the Debentures, the Holders of the Securities will be entitled to receive out of
the assets of the Trust available for distribution to Holders of the Securities,
after satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer), distributions equal to the aggregate of the
stated liquidation amount of $1,000.00 per Security plus accrued and unpaid
Distributions thereon to the date of payment (such amount being the “Liquidation
Distribution”), unless in connection with such Liquidation, the Debentures in an
aggregate stated principal amount equal to the aggregate stated liquidation
amount of such Securities, with an interest rate equal to the Distribution Rate
of, and bearing accrued and unpaid interest in an amount equal to the accrued
and unpaid Distributions on, and having the same record date as, such
Securities, after paying or making reasonable provision to pay all claims and
obligations of the Trust in accordance with the Statutory Trust Act, shall be
distributed on a Pro Rata basis to the Holders of the Securities in exchange for
such Securities.
 
The Sponsor, as the Holder of all of the Common Securities, has the right at any
time to dissolve the Trust (including, without limitation, upon the occurrence
of a Special Event), subject to the receipt by the Debenture Issuer of prior
approval from the Board of Governors of the Federal Reserve System, or its
designated district bank, as applicable, and any successor federal agency that
is primarily responsible for regulating the activities of the Sponsor (the
“Federal Reserve”), if the Sponsor is a bank holding company, or from the Office
of Thrift Supervision and any successor federal agency that is primarily
responsible for regulating the activities of Sponsor, (the “OTS”) if the Sponsor
is a savings and loan holding company, in either case if then required under
applicable capital guidelines or policies of the Federal Reserve or OTS, as
applicable, and, after satisfaction of liabilities to creditors of the Trust,
cause the Debentures to be distributed to the Holders of the Securities on a Pro
Rata basis in accordance with the aggregate stated liquidation amount thereof.
 
I-3

--------------------------------------------------------------------------------

 
If a Liquidation of the Trust occurs as described in clause (i), (ii), (iii) or
(v) in Section 7.1(a) of the Declaration, the Trust shall be liquidated by the
Institutional Trustee as expeditiously as it determines to be possible by
distributing, after satisfaction of liabilities to creditors of the Trust, to
the Holders of the Securities, the Debentures on a Pro Rata basis to the extent
not satisfied by the Debenture Issuer, unless such distribution is determined by
the Institutional Trustee not to be practical, in which event such Holders will
be entitled to receive out of the assets of the Trust available for distribution
to the Holders, after satisfaction of liabilities of creditors of the Trust to
the extent not satisfied by the Debenture Issuer, an amount equal to the
Liquidation Distribution.  An early Liquidation of the Trust pursuant to
clause (iv) of Section 7.1(a) of the Declaration shall occur if the
Institutional Trustee determines that such Liquidation is possible by
distributing, after satisfaction of liabilities to creditors of the Trust, to
the Holders of the Securities on a Pro Rata basis, the Debentures, and such
distribution occurs.
 
If, upon any such Liquidation the Liquidation Distribution can be paid only in
part because the Trust has insufficient assets available to pay in full the
aggregate Liquidation Distribution, then the amounts payable directly by the
Trust on such Capital Securities shall be paid to the Holders of the Trust
Securities on a Pro Rata basis, except that if an Event of Default has occurred
and is continuing, the Capital Securities shall have a preference over the
Common Securities with regard to such distributions.
 
After the date for any distribution of the Debentures upon dissolution of the
Trust (i) the Securities of the Trust will be deemed to be no longer
outstanding, (ii) upon surrender of a Holder’s Securities certificate, such
Holder of the Securities will receive a certificate representing the Debentures
to be delivered upon such distribution, (iii) any certificates representing the
Securities still outstanding will be deemed to represent undivided beneficial
interests in such of the Debentures as have an aggregate principal amount equal
to the aggregate stated liquidation amount with an interest rate identical to
the Distribution Rate of, and bearing accrued and unpaid interest equal to
accrued and unpaid distributions on, the Securities until such certificates are
presented to the Debenture Issuer or its agent for transfer or reissuance (and
until such certificates are so surrendered, no payments of interest or principal
shall be made to Holders of Securities in respect of any payments due and
payable under the Debentures; provided, however that such failure to pay shall
not be deemed to be an Event of Default and shall not entitle the Holder to the
benefits of the Guarantee), and (iv) all rights of Holders of Securities under
the Declaration shall cease, except the right of such Holders to receive
Debentures upon surrender of certificates representing such Securities.
 
4.           Redemption and Distribution.
 
(a)           The Debentures will mature on the Maturity Date. The Debentures
may be redeemed by the Debenture Issuer, in whole or in part, at any
Distribution Payment Date on or after the fifth anniversary of the date of Issue
Date, at the Redemption Price. In addition, the Debentures may be redeemed by
the Debenture Issuer at the Special Redemption Price, in whole but not in part,
at any Distribution Payment Date, upon the occurrence and continuation of a
Special Event within 120 days following the occurrence of such Special Event at
the Special Redemption Price, upon not less than 30 nor more than 60 days’
notice to holders of such Debentures so long as such Special Event is
continuing. In each case, the right of the Debenture Issuer to redeem the
Debentures is subject to the Debenture Issuer having received prior approval
from the Federal Reserve (if the Debenture Issuer is a bank holding company) or
prior approval from the OTS (if the Debenture Issuer is a savings and loan
holding company), in each case if then required under applicable capital
guidelines or policies of the applicable federal agency.
 
I-4

--------------------------------------------------------------------------------

 
“3-Month LIBOR” means the London interbank offered interest rate for
three-month, U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:
 
(1)           the rate (expressed as a percentage per annum) for U.S. dollar
deposits having a three-month maturity that appears on Telerate Page 3750 as of
11:00 a.m. (London time) on the related Determination Date (as defined
below).  “Telerate Page 3750” means the display designated as “Page 3750” on the
Dow Jones Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits;
 
(2)           if such rate cannot be identified on the related Determination
Date, the Debenture Trustee will request the principal London offices of four
leading banks in the London interbank market to provide such banks’ offered
quotations (expressed as percentages per annum) to prime banks in the London
interbank market for U.S. dollar deposits having a three-month maturity as of
11:00 a.m. (London time) on such Determination Date.  If at least two quotations
are provided, 3-Month LIBOR will be the arithmetic mean of such quotations;
 
(3)           if fewer than two such quotations are provided as requested in
clause (2) above, the Debenture Trustee will request four major New York City
banks to provide such banks’ offered quotations (expressed as percentages per
annum) to leading European banks for loans in U.S. dollars as of 11:00 a.m.
(London time) on such Determination Date.  If at least two such quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations; and
 
(4)           if fewer than two such quotations are provided as requested in
clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect
to the Distribution Period immediately preceding such current Distribution
Period.
 
If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the
related Determination Date is superseded on the Telerate Page 3750 by a
corrected rate by 12:00 noon (London time) on such Determination Date, then the
corrected rate as so substituted on the applicable page will be the applicable
3-Month LIBOR for such Determination Date.
 
The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by Rhode Island law as the same may be modified
by United States law.
 
“Capital Treatment Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of the occurrence of any amendment to, or change (including any
announced prospective change) in, the laws, rules or regulations of the United
States or any political subdivision thereof or therein, or as the result of any
official or administrative pronouncement or action or decision interpreting or
applying such laws, rules or regulations, which amendment or change is effective
or which pronouncement, action or decision is announced on or after the date of
original issuance of the Debentures, there is more than an insubstantial risk
that the Sponsor will not, within 90 days of the date of such opinion, be
entitled to treat an amount equal to the aggregate liquidation amount of the
Capital Securities as “Tier 1 Capital” (or its then equivalent) for purposes of
the capital adequacy guidelines of the Federal Reserve, as then in effect and
applicable to the Sponsor (or if the Sponsor is not a bank holding company, such
guidelines applied to the Sponsor as if the Sponsor were subject to such
guidelines); provided, however, that the inability of the Sponsor to treat all
or any portion of the liquidation amount of the Capital Securities as Tier l
Capital shall not constitute the basis for a Capital Treatment Event, if such
inability results from the Sponsor having cumulative preferred stock, minority
interests in consolidated subsidiaries, or any other class of security or
interest which the Federal Reserve or OTS, as applicable, may now or hereafter
accord Tier 1 Capital treatment in excess of the amount which may now or
hereafter qualify for treatment as Tier 1 Capital under applicable capital
adequacy guidelines; provided further, however, that the distribution of
Debentures in connection with the Liquidation of the Trust shall not in and of
itself constitute a Capital Treatment Event unless such Liquidation shall have
occurred in connection with a Tax Event or an Investment Company Event.
 
I-5

--------------------------------------------------------------------------------

 
“Determination Date” means the date that is two London Banking Days (i.e., a
business day in which dealings in deposits in U.S. dollars are transacted in the
London interbank market) preceding the particular Distribution Period for which
a Coupon Rate is being determined.
 
“Investment Company Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of the occurrence of a change in law or regulation or written change
(including any announced prospective change) in interpretation or application of
law or regulation by any legislative body, court, governmental agency or
regulatory authority, there is more than an insubstantial risk that the Trust is
or, within 90 days of the date of such opinion, will be considered an Investment
Company that is required to be registered under the Investment Company Act which
change or prospective change becomes effective or would become effective, as the
case may be, on or after the date of the issuance of the Debentures.
 
“Maturity Date” means ________________.7
 
“Redemption Date” shall mean the date fixed for the redemption of Capital
Securities, which shall be any Distribution Payment Date occurring on or after
the fifth anniversary of the Issue Date.
 
“Redemption Price” means 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid Interest on such Debentures to the Redemption
Date.
 
“Special Event” means a Tax Event, an Investment Company Event or a Capital
Treatment Event.
 
“Special Redemption Date” means a date on which a Special Event redemption
occurs, which shall be a Distribution Payment Date.
 
“Special Redemption Price” means the price set forth in the following table for
any Special Redemption Date that occurs on the date indicated below (or if such
day is not a Business Day, then the next succeeding Business Day), expressed as
the percentage of the principal amount of the Debentures being redeemed:
 

 
Month in which Special
Redemption Date Occurs8
 
Special Redemption Price
     
106.125%
     
[104.300]%9
 

 
7 30 years after Issue Date.
 
8 Special Redemption Dates shall be the Interest Payment Dates up to the fifth
anniversary of the date of issuance of the Debentures.
 
9 Adjust all subsequent Special Redemption Prices to reflect the higher starting
point.
 
 
I-6

--------------------------------------------------------------------------------

 

   
[104.000]%
     
[103.650]%
     
[103.350]%
     
[103.000]%
     
[102.700]%
     
[102.350]%
     
[102.050]%
     
[101.700]%
     
[101.400]%
     
[101.050]%
     
[100.750]%
     
[100.450]%
     
[100.200]%
     
100.000%
 



 
plus, in each case, accrued and unpaid Interest on such Debentures to the
Special Redemption Date.
 
“Tax Event” means the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to or change (including any announced prospective change) in
the laws or any regulations thereunder of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum, field service advice, regulatory procedure, notice
or announcement including any notice or announcement of intent to adopt such
procedures or regulations) (an “Administrative Action”) or judicial decision
interpreting or applying such laws or regulations, regardless of whether such
Administrative Action or judicial decision is issued to or in connection with a
proceeding involving the Debenture Issuer or the Trust and whether or not
subject to review or appeal, which amendment, clarification, change,
Administrative Action or decision is enacted, promulgated or announced, in each
case on or after the date of original issuance of the Debentures, there is more
than an insubstantial risk that: (i) the Trust is, or will be within 90 days of
the date of such opinion, subject to United States federal income tax with
respect to income received or accrued on the Debentures; (ii) interest payable
by the Debenture Issuer on the Debentures is not, or within 90 days of the date
of such opinion, will not be, deductible by the Debenture Issuer, in whole or in
part, for United States federal income tax purposes; or (iii) the Trust is, or
will be within 90 days of the date of such opinion, subject to more than a de
minimis amount of other taxes, duties or other governmental charges.
 
I-7

--------------------------------------------------------------------------------

 
(b)           Upon the repayment in full at maturity or redemption in whole or
in part of the Debentures (other than following the distribution of the
Debentures to the Holders of the Securities), the proceeds from such repayment
or payment shall concurrently be applied to redeem Pro Rata at the applicable
Redemption Price or Special Redemption Price, as applicable, Securities having
an aggregate liquidation amount equal to the aggregate principal amount of the
Debentures so repaid or redeemed; provided, however, that holders of such
Securities shall be given not less than 30 nor more than 60 days’ notice of such
redemption (other than at the scheduled maturity of the Debentures).
 
(c)           If fewer than all the outstanding Securities are to be so
redeemed, the Common Securities and the Capital Securities will be redeemed Pro
Rata and the Capital Securities to be redeemed will be redeemed Pro Rata from
each Holder of Capital Securities.
 
(d)           The Trust may not redeem fewer than all the outstanding Capital
Securities unless all accrued and unpaid Distributions have been paid on all
Capital Securities for all quarterly Distribution periods terminating on or
before the date of redemption.
 
(e)           Redemption or Distribution Procedures.
 
(i)           Notice of any redemption of, or notice of distribution of the
Debentures in exchange for, the Securities (a “Redemption/Distribution Notice”)
will be given by the Trust by mail to each Holder of Securities to be redeemed
or exchanged not fewer than 30 nor more than 60 days before the date fixed for
redemption or exchange thereof which, in the case of a redemption, will be the
date fixed for redemption of the Debentures. For purposes of the calculation of
the date of redemption or exchange and the dates on which notices are given
pursuant to this paragraph 4(e)(i), a Redemption/Distribution Notice shall be
deemed to be given on the day such notice is first mailed by first-class mail,
postage prepaid, to Holders of such Securities. Each Redemption/Distribution
Notice shall be addressed to the Holders of such Securities at the address of
each such Holder appearing on the books and records of the Trust. No defect in
the Redemption/Distribution Notice or in the mailing thereof with respect to any
Holder shall affect the validity of the redemption or exchange proceedings with
respect to any other Holder.
 
(ii)           If the Securities are to be redeemed and the Trust gives a
Redemption/ Distribution Notice, which notice may only be issued if the
Debentures are redeemed as set out in this paragraph 4 (which notice will be
irrevocable), then, provided that the Institutional Trustee has a sufficient
amount of cash in connection with the related redemption or maturity of the
Debentures, the Institutional Trustee will pay the relevant Redemption Price or
Special Redemption Price, as applicable, to the Holders of such Securities by
check mailed to the address of each such Holder appearing on the books and
records of the Trust on the Redemption Date.  If a Redemption/Distribution
Notice shall have been given and funds deposited as required then immediately
prior to the close of business on the date of such deposit Distributions will
cease to accrue on the Securities so called for redemption and all rights of
Holders of such Securities so called for redemption will cease, except the right
of the Holders of such Securities to receive the applicable Redemption Price or
Special Redemption Price specified in paragraph 4(a), but without interest on
such Redemption Price or Special Redemption Price.  If payment of the Redemption
Price or Special Redemption Price in respect of any Securities is improperly
withheld or refused and not paid either by the Trust or by the Debenture Issuer
as guarantor pursuant to the Guarantee, Distributions on such Securities will
continue to accrue at the Distribution Rate from the original Redemption Date to
the actual date of payment, in which case the actual payment date will be
considered the date fixed for redemption for purposes of calculating the
Redemption Price or Special Redemption Price.  In the event of any redemption of
 
 
I-8

--------------------------------------------------------------------------------

 
 
the Capital Securities issued by the Trust in part, the Trust shall not be
required to (i) issue, register the transfer of or exchange any Security during
a period beginning at the opening of business 15 days before any selection for
redemption of the Capital Securities and ending at the close of business on the
earliest date on which the relevant notice of redemption is deemed to have been
given to all Holders of the Capital Securities to be so redeemed or
(ii) register the transfer of or exchange any Capital Securities so selected for
redemption, in whole or in part, except for the unredeemed portion of any
Capital Securities being redeemed in part.
 
(iii)           Redemption/Distribution Notices shall be sent by the
Administrators on behalf of the Trust to (A) in respect of the Capital
Securities, the Holders thereof and (B) in respect of the Common Securities, the
Holder thereof.
 
(iv)           Subject to the foregoing and applicable law (including, without
limitation, United States federal securities laws), and provided that the
acquiror is not the Holder of the Common Securities or the obligor under the
Indenture, the Sponsor or any of its subsidiaries may at any time and from time
to time purchase outstanding Capital Securities by tender, in the open market or
by private agreement.
 
5.           Voting Rights - Capital Securities.
 
(a)           Except as provided under paragraphs 5(b) and 7 and as otherwise
required by law and the Declaration, the Holders of the Capital Securities will
have no voting rights. The Administrators are required to call a meeting of the
Holders of the Capital Securities if directed to do so by Holders of at least
10% in liquidation amount of the Capital Securities.
 
(b)           Subject to the requirements of obtaining a tax opinion by the
Institutional Trustee in certain circumstances set forth in the last sentence of
this paragraph, the Holders of a Majority in liquidation amount of the Capital
Securities, voting separately as a class, have the right to direct the time,
method, and place of conducting any proceeding for any remedy available to the
Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under the Declaration, including the right to direct the
Institutional Trustee, as holder of the Debentures, to (i) exercise the remedies
available under the Indenture as the holder of the Debentures, (ii) waive any
past default that is waivable under the Indenture, (iii) exercise any right to
rescind or annul a declaration that the principal of all the Debentures shall be
due and payable or (iv) consent on behalf of all the Holders of the Capital
Securities to any amendment, modification or termination of the Indenture or the
Debentures where such consent shall be required; provided, however, that, where
a consent or action under the Indenture would require the consent or act of the
holders of greater than a simple majority in aggregate principal amount of
Debentures (a “Super Majority”) affected thereby, the Institutional Trustee may
only give such consent or take such action at the written direction of the
Holders of at least the proportion in liquidation amount of the Capital
Securities outstanding which the relevant Super Majority represents of the
aggregate principal amount of the Debentures outstanding. If the Institutional
Trustee fails to enforce its rights under the Debentures after the Holders of a
Majority in liquidation amount of such Capital Securities have so directed the
Institutional Trustee, to the fullest extent permitted by law, a Holder of the
Capital Securities may institute a legal proceeding directly against the
Debenture Issuer to enforce the Institutional Trustee’s rights under the
Debentures without first instituting any legal proceeding against the
Institutional Trustee or any other person or entity. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing and such event
is attributable to the failure of the Debenture Issuer to pay interest or
principal on the Debentures on the date the interest or principal is payable (or
in the case of redemption, the Redemption Date or the Special Redemption Date,
as applicable), then a Holder of record of the Capital Securities may directly
institute a proceeding for enforcement of payment, on or after the respective
due dates specified in the Debentures, to such Holder directly of the principal
of or interest on the Debentures
 
I-9

--------------------------------------------------------------------------------

 
having an aggregate principal amount equal to the aggregate liquidation amount
of the Capital Securities of such Holder. The Institutional Trustee shall notify
all Holders of the Capital Securities of any default actually known to the
Institutional Trustee with respect to the Debentures unless (x) such default has
been cured prior to the giving of such notice or (y) the Institutional Trustee
determines in good faith that the withholding of such notice is in the interest
of the Holders of such Capital Securities, except where the default relates to
the payment of principal of or interest on any of the Debentures. Such notice
shall state that such Indenture Event of Default also constitutes an Event of
Default hereunder. Except with respect to directing the time, method and place
of conducting a proceeding for a remedy, the Institutional Trustee shall not
take any of the actions described in clauses (i), (ii) or (iii) above unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that,
as a result of such action, the Trust will not be classified as other than a
grantor trust for United States federal income tax purposes.
 
In the event the consent of the Institutional Trustee, as the holder of the
Debentures, is required under the Indenture with respect to any amendment,
modification or termination of the Indenture, the Institutional Trustee shall
request the direction of the Holders of the Securities with respect to such
amendment, modification or termination and shall vote with respect to such
amendment, modification or termination as directed by a Majority in liquidation
amount of the Securities voting together as a single class; provided, however,
that where a consent under the Indenture would require the consent of a
Super-Majority, the Institutional Trustee may only give such consent at the
direction of the Holders of at least the proportion in liquidation amount of the
Securities outstanding which the relevant Super-Majority represents of the
aggregate principal amount of the Debentures outstanding. The Institutional
Trustee shall not take any such action in accordance with the directions of the
Holders of the Securities unless the Institutional Trustee has obtained an
opinion of tax counsel to the effect that, as a result of such action, the Trust
will not be classified as other than a grantor trust for United States federal
income tax purposes.
 
A waiver of an Indenture Event of Default will constitute a waiver of the
corresponding Event of Default hereunder. Any required approval or direction of
Holders of the Capital Securities may be given at a separate meeting of Holders
of the Capital Securities convened for such purpose, at a meeting of all of the
Holders of the Securities in the Trust or pursuant to written consent. The
Institutional Trustee will cause a notice of any meeting at which Holders of the
Capital Securities are entitled to vote, or of any matter upon which action by
written consent of such Holders is to be taken, to be mailed to each Holder of
record of the Capital Securities. Each such notice will include a statement
setting forth the following information (i) the date of such meeting or the date
by which such action is to be taken, (ii) a description of any resolution
proposed for adoption at such meeting on which such Holders are entitled to vote
or of such matter upon which written consent is sought and (iii) instructions
for the delivery of proxies or consents. No vote or consent of the Holders of
the Capital Securities will be required for the Trust to redeem and cancel
Capital Securities or to distribute the Debentures in accordance with the
Declaration and the terms of the Securities.
 
Notwithstanding that Holders of the Capital Securities are entitled to vote or
consent under any of the circumstances described above, any of the Capital
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not entitle the Holder thereof to vote or consent and shall, for purposes of
such vote or consent, be treated as if such Capital Securities were not
outstanding.
 
In no event will Holders of the Capital Securities have the right to vote to
appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Sponsor as the Holder of all of the Common Securities of the
Trust.  Under certain circumstances as more fully described in the Declaration,
Holders of Capital Securities have the right to vote to appoint, remove or
replace the Institutional Trustee.
 
I-10

--------------------------------------------------------------------------------

 
6.           Voting Rights - Common Securities.
 
(a)           Except as provided under paragraphs 6(b), 6(c) and 7 and as
otherwise required by law and the Declaration, the Common Securities will have
no voting rights.
 
(b)           The Holders of the Common Securities are entitled, in accordance
with Article IV of the Declaration, to vote to appoint, remove or replace any
Administrators.
 
(c)           Subject to Section 6.7 of the Declaration and only after each
Event of Default (if any) with respect to the Capital Securities has been cured,
waived, or otherwise eliminated and subject to the requirements of the second to
last sentence of this paragraph, the Holders of a Majority in liquidation amount
of the Common Securities, voting separately as a class, may direct the time,
method, and place of conducting any proceeding for any remedy available to the
Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under the Declaration, including (i) directing the time,
method, place of conducting any proceeding for any remedy available to the
Debenture Trustee, or exercising any trust or power conferred on the Debenture
Trustee with respect to the Debentures, (ii) waiving any past default and its
consequences that is waivable under the Indenture, or (iii) exercising any right
to rescind or annul a declaration that the principal of all the Debentures shall
be due and payable; provided, however, that, where a consent or action under the
Indenture would require a Super Majority, the Institutional Trustee may only
give such consent or take such action at the written direction of the Holders of
at least the proportion in liquidation amount of the Common Securities which the
relevant Super Majority represents of the aggregate principal amount of the
Debentures outstanding. Notwithstanding this paragraph 6(c), the Institutional
Trustee shall not revoke any action previously authorized or approved by a vote
or consent of the Holders of the Capital Securities. Other than with respect to
directing the time, method and place of conducting any proceeding for any remedy
available to the Institutional Trustee or the Debenture Trustee as set forth
above, the Institutional Trustee shall not take any action described in (i),
(ii) or (iii) above, unless the Institutional Trustee has obtained an opinion of
tax counsel to the effect that for the purposes of United States federal income
tax the Trust will not be classified as other than a grantor trust on account of
such action. If the Institutional Trustee fails to enforce its rights under the
Declaration to the fullest extent permitted by law, any Holder of the Common
Securities may institute a legal proceeding directly against any Person to
enforce the Institutional Trustee’s rights under the Declaration, without first
instituting a legal proceeding against the Institutional Trustee or any other
Person.
 
Any approval or direction of Holders of the Common Securities may be given at a
separate meeting of Holders of the Common Securities convened for such purpose,
at a meeting of all of the Holders of the Securities in the Trust or pursuant to
written consent.  The Administrators will cause a notice of any meeting at which
Holders of the Common Securities are entitled to vote, or of any matter upon
which action by written consent of such Holders is to be taken, to be mailed to
each Holder of the Common Securities. Each such notice will include a statement
setting forth (i) the date of such meeting or the date by which such action is
to be taken, (ii) a description of any resolution proposed for adoption at such
meeting on which such Holders are entitled to vote or of such matter upon which
written consent is sought and (iii) instructions for the delivery of proxies or
consents.
 
No vote or consent of the Holders of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.
 
 
I-11

--------------------------------------------------------------------------------

 
7.           Amendments to Declaration and Indenture.
 
(a)           In addition to any requirements under Section 11.1 of the
Declaration, if any proposed amendment to the Declaration provides for, or the
Institutional Trustee, Sponsor or Administrators otherwise propose to effect,
(i) any action that would adversely affect the powers, preferences or special
rights of the Securities, whether by way of amendment to the Declaration or
otherwise, or (ii) the Liquidation of the Trust, other than as described in
Section 7.1 of the Declaration, then the Holders of outstanding Securities,
voting together as a single class, will be entitled to vote on such amendment or
proposal and such amendment or proposal shall not be effective except with the
approval of the Holders of at least a Majority in liquidation amount of the
Securities, affected thereby; provided, however, if any amendment or proposal
referred to in clause (i) above would adversely affect only the Capital
Securities or only the Common Securities, then only the affected class will be
entitled to vote on such amendment or proposal and such amendment or proposal
shall not be effective except with the approval of a Majority in liquidation
amount of such class of Securities.
 
(b)           In the event the consent of the Institutional Trustee as the
holder of the Debentures is required under the Indenture with respect to any
amendment, modification or termination of the Indenture or the Debentures, the
Institutional Trustee shall request the written direction of the Holders of the
Securities with respect to such amendment, modification or termination and shall
vote with respect to such amendment, modification, or termination as directed by
a Majority in liquidation amount of the Securities voting together as a single
class; provided, however, that where a consent under the Indenture would require
a Super Majority, the Institutional Trustee may only give such consent at the
direction of the Holders of at least the proportion in liquidation amount of the
Securities which the relevant Super Majority represents of the aggregate
principal amount of the Debentures outstanding.
 
(c)           Notwithstanding the foregoing, no amendment or modification may be
made to the Declaration if such amendment or modification would (i) cause the
Trust to be classified for purposes of United States federal income taxation as
other than a grantor trust, (ii) reduce or otherwise adversely affect the powers
of the Institutional Trustee or (iii) cause the Trust to be deemed an Investment
Company which is required to be registered under the Investment Company Act.
 
(d)           Notwithstanding any provision of the Declaration, the right of any
Holder of the Capital Securities to receive payment of distributions and other
payments upon redemption or otherwise, on or after their respective due dates,
or to institute a suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder. For the protection and enforcement of the foregoing provision, each and
every Holder of the Capital Securities shall be entitled to such relief as can
be given either at law or equity.
 
8.           Pro Rata.  A reference in these terms of the Securities to any
payment, distribution or treatment as being “Pro Rata” shall mean pro rata to
each Holder of the Securities according to the aggregate liquidation amount of
the Securities held by the relevant Holder in relation to the aggregate
liquidation amount of all Securities then outstanding unless, in relation to a
payment, an Event of Default has occurred and is continuing, in which case any
funds available to make such payment shall be paid first to each Holder of the
Capital Securities Pro Rata according to the aggregate liquidation amount of the
Capital Securities held by the relevant Holder relative to the aggregate
liquidation amount of all Capital Securities outstanding, and only after
satisfaction of all amounts owed to the Holders of the Capital Securities, to
each Holder of the Common Securities Pro Rata according to the aggregate
liquidation amount of the Common Securities held by the relevant Holder relative
to the aggregate liquidation amount of all Common Securities outstanding.
 
 
I-12

--------------------------------------------------------------------------------

 
9.           Ranking.  The Capital Securities rank pari passu with and payment
thereon shall be made Pro Rata with the Common Securities except that, where an
Event of Default has occurred and is continuing, the rights of Holders of the
Common Securities to receive payment of Distributions and payments upon
liquidation, redemption and otherwise are subordinated to the rights of the
Holders of the Capital Securities with the result that no payment of any
Distribution on, or Redemption Price (or Special Redemption Price) of, any
Common Security, and no other payment on account of redemption, liquidation or
other acquisition of Common Securities, shall be made unless payment in full in
cash of all accumulated and unpaid Distributions on all outstanding Capital
Securities for all distribution periods terminating on or prior thereto, or in
the case of payment of the Redemption Price (or Special Redemption Price) the
full amount of such Redemption Price (or Special Redemption Price) on all
outstanding Capital Securities then called for redemption, shall have been made
or provided for, and all funds immediately available to the Institutional
Trustee shall first be applied to the payment in full in cash of all
Distributions on, or the Redemption Price (or Special Redemption Price) of, the
Capital Securities then due and payable.
 
10.           Acceptance of Guarantee and Indenture. Each Holder of the Capital
Securities and the Common Securities, by the acceptance of such Securities,
agrees to the provisions of the Guarantee, including the subordination
provisions therein and to the provisions of the Indenture.
 
11.           No Preemptive Rights. The Holders of the Securities shall have no
preemptive or similar rights to subscribe for any additional securities.
 
12.           Miscellaneous. These terms constitute a part of the Declaration.
The Sponsor will provide a copy of the Declaration, the Guarantee, and the
Indenture to a Holder without charge on written request to the Sponsor at its
principal place of business.
 

 
 
I-13

--------------------------------------------------------------------------------

 
 EXHIBIT A-1


FORM OF CAPITAL SECURITY CERTIFICATE


[FORM OF FACE OF SECURITY]
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE SPONSOR OR THE TRUST,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE SPONSOR’S AND THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE
DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE SPONSOR OR THE
TRUST.  HEDGING TRANSACTIONS INVOLVING THIS SECURITY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.
 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE
 
 
A-1-1

--------------------------------------------------------------------------------

 
MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES) AND MULTIPLES
OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF SECURITIES IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER.
 
THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.
 
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
DECLARATION TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.
 
Certificate Number
P-1                                                                                                [8,000]
Capital Securities
 
[______________], 20__
 
Certificate Evidencing Floating Rate Capital Securities
 
of
 
BRI Statutory Trust V
 
(liquidation amount $1,000.00 per Capital Security)
 
BRI Statutory Trust V, a statutory trust created under the laws of the State of
Connecticut (the “Trust”), hereby certifies that [___________], is the
registered owner of capital securities of the Trust representing undivided
beneficial interests in the assets of the Trust, (liquidation amount $1,000.00
per capital security) (the “Capital Securities”). Subject to the Declaration (as
defined below), the Capital Securities are transferable on the books and records
of the Trust in person or by a duly authorized attorney, upon surrender of this
Certificate duly endorsed and in proper form for transfer.  The Capital
Securities represented hereby are issued pursuant to, and the designation,
rights, privileges, restrictions, preferences and other terms and provisions of
the Capital Securities shall in all respects be subject to, the provisions of
the Amended and Restated Declaration of Trust of the Trust dated as of
_____________, 20__, among Merrill W. Sherman, Linda H. Simmons and Margaret D.
Farrell, as Administrators, U.S. Bank National Association, as Institutional
Trustee, Bancorp Rhode Island, Inc., as Sponsor, and the holders from time to
time of undivided beneficial interests in the assets of the Trust, including the
designation of the terms of the Capital Securities as set forth in Annex I to
such amended and restated declaration as the same may be amended from time to
time (the “Declaration”).  Capitalized terms used herein but not defined shall
have the meaning given them in the Declaration. The Holder is entitled to the
benefits of the Guarantee to the extent provided therein. The Sponsor will
provide a copy of the Declaration, the Guarantee, and the Indenture to the
Holder without charge upon written request to the Sponsor at its principal place
of business.
 
 
A-1-2

--------------------------------------------------------------------------------

 
Upon receipt of this Security, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.
 
By acceptance of this Security, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Capital
Securities as evidence of beneficial ownership in the Debentures.
 
This Capital Security is governed by, and construed in accordance with, the laws
of the State of Connecticut, without regard to principles of conflict of laws.
 
Signatures appear on following page
 
 
 
 
 
 
A-1-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Trust has duly executed this certificate.
 

 
BRI STATUTORY TRUST V
             
By:  ______________________
 
Name:
 
Title:  Administrator





CERTIFICATE OF AUTHENTICATION


This is one of the Capital Securities referred to in the within-mentioned
Declaration.





 
U.S. BANK NATIONAL ASSOCIATION,
 
as the Institutional Trustee
         
By:  ________________________
 
Authorized Officer

 

 
 
A-1-4

--------------------------------------------------------------------------------

 
[FORM OF REVERSE OF CAPITAL SECURITY]
 
Distributions payable on each Capital Security will be payable at an annual rate
equal to ____% beginning on (and including) the Issue Date and ending on (but
excluding) the First Distribution Payment Date and at an annual rate for each
successive period beginning on (and including) the First Distribution Payment
Date, and each succeeding Distribution Payment Date, and ending on (but
excluding) the next succeeding Distribution Payment Date (each a "Distribution
Period"), equal to the lesser of (a) 3-Month LIBOR, determined as described
below, plus 7.98% or (b) 14.00% (the “Coupon Rate”), applied to the stated
liquidation amount of $1,000.00 per Capital Security, such rate being the rate
of interest payable on the Debentures to be held by the Institutional Trustee.
Distributions in arrears will bear interest thereon compounded quarterly at the
Distribution Rate (to the extent permitted by applicable law).  The term
“Distributions” as used herein includes cash distributions and any such
compounded distributions unless otherwise noted.  A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
available therefor.  As used herein, “Determination Date” means the date that is
two London Banking Days (i.e., a business day in which dealings in deposits in
U.S. dollars are transacted in the London interbank market) preceding the
commencement of the relevant Distribution Period.  The amount of the
Distribution payable for any Distribution Period will be calculated by applying
the Distribution Rate to the stated liquidation amount outstanding at the
commencement of the Distribution Period on the basis of the actual number of
days in the Distribution Period concerned divided by 360.
 
“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:  (i) the rate (expressed as a percentage per annum)
for U.S. dollar deposits having a three-month maturity that appears on Telerate
Page 3750 as of 11:00 a.m. (London time) on the related Determination Date
(“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits); (ii) if such rate
cannot be identified on the related Determination Date, the Debenture Trustee
will request the principal London offices of four leading banks in the London
interbank market to provide such banks’ offered quotations (expressed as
percentages per annum) to prime banks in the London interbank market for U.S.
dollar deposits having a three-month maturity as of 11:00 a.m. (London time) on
such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations; (iii) if fewer than two such
quotations are provided as requested in clause (ii) above, the Debenture Trustee
will request four major New York City banks to provide such banks’ offered
quotations (expressed as percentages per annum) to leading European banks for
loans in U.S. dollars as of 11:00 a.m. (London time) on such Determination
Date.  If at least two such quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; and (iv) if fewer than two such quotations
are provided as requested in clause (iii) above, 3-Month LIBOR will be a 3-Month
LIBOR determined with respect to the Distribution Period immediately preceding
such current Distribution Period.  If the rate for U.S. dollar deposits having a
three-month maturity that initially appears on Telerate Page 3750 as of 11:00
a.m. (London time) on the related Determination Date is superseded on the
Telerate Page 3750 by a corrected rate by 12:00 noon (London time) on such
Determination Date, then the corrected rate as so substituted on the applicable
page will be the applicable 3-Month LIBOR for such Determination Date.
 
The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by Rhode Island law as the same may be modified
by United States law.
 
All percentages resulting from any calculations on the Capital Securities will
be rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).
 
 
A-1-5

--------------------------------------------------------------------------------

 
Except as otherwise described below, Distributions on the Capital Securities
will be cumulative, will accrue from the Issue Date and will be payable
quarterly in arrears on each Distribution Payment Date commencing with the First
Distribution Payment Date. The Debenture Issuer has the right under the
Indenture to defer payments of interest on the Debentures, so long as no
Indenture Event of Default has occurred and is continuing, by extending the
interest payment period for up to 20 consecutive quarterly periods (each an
“Extension Period”) at any time and from time to time on the Debentures, subject
to the conditions described below, during which Extension Period no interest
shall be due and payable.  During any Extension Period, interest will continue
to accrue on the Debentures, and interest on such accrued interest will accrue
at an annual rate equal to the Distribution Rate in effect for each such
Extension Period, compounded quarterly from the date such interest would have
been payable were it not for the Extension Period, to the extent permitted by
law (such interest referred to herein as “Additional Interest”). No Extension
Period may end on a date other than a Distribution Payment Date. At the end of
any such Extension Period, the Debenture Issuer shall pay all interest then
accrued and unpaid on the Debentures (together with Additional Interest
thereon); provided, however, that no Extension Period may extend beyond the
Maturity Date.  Prior to the termination of any Extension Period, the Debenture
Issuer may further extend such period, provided that such period together with
all such previous and further consecutive extensions thereof shall not exceed 20
consecutive quarterly periods, or extend beyond the Maturity Date. Upon the
termination of any Extension Period and upon the payment of all accrued and
unpaid interest and Additional Interest, the Debenture Issuer may commence a new
Extension Period, subject to the foregoing requirements.  No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  During any Extension Period, Distributions on the Capital Securities
shall be deferred for a period equal to the Extension Period.  If Distributions
are deferred, the Distributions due shall be paid on the date that the related
Extension Period terminates, to Holders of the Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
date. Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such distributions in the Property Account of the
Trust.  The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.  The
payment of Distributions out of moneys held by the Trust is guaranteed by the
Guarantor pursuant to the Guarantee.
 
The Capital Securities shall be redeemable as provided in the Declaration.
 
 
 
A-1-6

--------------------------------------------------------------------------------

 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned assigns and transfers this Capital Security
Certificate to:
 
____________________________________________________

 
(Insert assignee’s social security or tax identification number)
___________________________
 
__________________________________________________________________________
 
__________________________________________________________________________
 


 
(Insert address and zip code of assignee) and irrevocably appoints
 
__________________________________________________________________________

 
agent to transfer this Capital Security Certificate on the books of the
Trust.  The agent may substitute another to act for him or her.
 
Date:  _________________________
 
Signature:  _____________________
 
(Sign exactly as your name appears on the other side of this Capital Security
Certificate)
 
Signature Guarantee:10
 

10 Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.
 
 
 
A-1-7

--------------------------------------------------------------------------------

 
EXHIBIT A-2
 
FORM OF COMMON SECURITY CERTIFICATE
 
THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION.
 
THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH SECTION 8.1 OF
THE DECLARATION.
 
Certificate Number
C-1                                                                                                [248]
Common Securities
 
[__________]
 
Certificate Evidencing Floating Rate Common Securities
 
of
 
BRI Statutory Trust V
 
BRI Statutory Trust V, a statutory trust created under the laws of the State of
Connecticut (the “Trust”), hereby certifies that Bancorp Rhode Island, Inc. (the
“Holder”) is the registered owner of common securities of the Trust representing
undivided beneficial interests in the assets of the Trust (the “Common
Securities”).  The Common Securities represented hereby are issued pursuant to,
and the designation, rights, privileges, restrictions, preferences and other
terms and provisions of the Common Securities shall in all respects be subject
to, the provisions of the Amended and Restated Declaration of Trust of the Trust
dated as of _________________, 20__, among Merrill W. Sherman, Linda H. Simmons
and Margaret D. Farrell, as Administrators, U.S. Bank National Association, as
Institutional Trustee, Bancorp Rhode Island, Inc., as Sponsor, and the holders
from time to time of undivided beneficial interest in the assets of the Trust
including the designation of the terms of the Common Securities as set forth in
Annex I to such amended and restated declaration, as the same may be amended
from time to time (the “Declaration”).  Capitalized terms used herein but not
defined shall have the meaning given them in the Declaration.  The Holder is
entitled to the benefits of the Guarantee to the extent provided therein.  The
Sponsor will provide a copy of the Declaration, the Guarantee and the Indenture
to the Holder without charge upon written request to the Sponsor at its
principal place of business.
 
As set forth in the Declaration, when an Event of Default has occurred and is
continuing, the rights of Holders of Common Securities to payment in respect of
Distributions and payments upon Liquidation, redemption or otherwise are
subordinated to the rights of payment of Holders of the Capital Securities.
 
Upon receipt of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.
 
By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of undivided beneficial ownership in the Debentures.
 
This Common Security is governed by, and construed in accordance with, the laws
of the State of Connecticut, without regard to principles of conflict of laws.
 
 
A-2-1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Trust has duly executed this certificate.
 

 
BRI STATUTORY TRUST V
         
By:  ________________
 
Name:
 
Title: Administrator

 
 
 
A-2-2

--------------------------------------------------------------------------------

 
[FORM OF REVERSE OF COMMON SECURITY]
 
Distributions payable on each Common Security will be payable at an annual rate
equal to ____%11 beginning on (and including) the date of Issue Date and ending
on (but excluding) the First Distribution Payment Date and at an annual rate for
each successive period beginning on (and including) the First Distribution
Payment Date, and each succeeding Distribution Payment Date, and ending on (but
excluding) the next succeeding Distribution Payment Date (each a "Distribution
Period"), equal to the lesser of (a) 3-Month LIBOR, determined as described
below, plus 7.98% or (b) 14.00% (the “Coupon Rate”), applied to the stated
liquidation amount of $1,000.00 per Common Security, such rate being the rate of
interest payable on the Debentures to be held by the Institutional Trustee.
Distributions in arrears will bear interest thereon compounded quarterly at the
Distribution Rate (to the extent permitted by applicable law).  The term
“Distributions” as used herein includes cash distributions and any such
compounded distributions unless otherwise noted.  A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
available therefor.  As used herein, “Determination Date” means the date that is
two London Banking Days (i.e., a business day in which dealings in deposits in
U.S. dollars are transacted in the London interbank market) preceding the
commencement of the relevant Distribution Period.  The amount of the
Distribution payable for any Distribution Period will be calculated by applying
the Distribution Rate to the stated liquidation amount outstanding at the
commencement of the Distribution Period on the basis of the actual number of
days in the Distribution Period concerned divided by 360.
 
“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:  (i) the rate (expressed as a percentage per annum)
for U.S. dollar deposits having a three-month maturity that appears on Telerate
Page 3750 as of 11:00 a.m. (London time) on the related Determination Date
(“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits); (ii) if such rate
cannot be identified on the related Determination Date, the Debenture Trustee
will request the principal London offices of four leading banks in the London
interbank market to provide such banks’ offered quotations (expressed as
percentages per annum) to prime banks in the London interbank market for U.S.
dollar deposits having a three-month maturity as of 11:00 a.m. (London time) on
such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations; (iii) if fewer than two such
quotations are provided as requested in clause (ii) above, the Debenture Trustee
will request four major New York City banks to provide such banks’ offered
quotations (expressed as percentages per annum) to leading European banks for
loans in U.S. dollars as of 11:00 a.m. (London time) on such Determination
Date.  If at least two such quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; and (iv) if fewer than two such quotations
are provided as requested in clause (iii) above, 3-Month LIBOR will be a 3-Month
LIBOR determined with respect to the Distribution Period immediately preceding
such current Distribution Period.  If the rate for U.S. dollar deposits having a
three-month maturity that initially appears on Telerate Page 3750 as of 11:00
a.m. (London time) on the related Determination Date is superseded on the
Telerate Page 3750 by a corrected rate by 12:00 noon (London time) on such
Determination Date, then the corrected rate as so substituted on the applicable
page will be the applicable 3-Month LIBOR for such Determination Date.
 
The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by Rhode Island law as the same may be modified
by United States law.
 
11 Same initial rate as for the Capital Securities.
 
 
A-2-3

--------------------------------------------------------------------------------

 
All percentages resulting from any calculations on the Common Securities will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).
 
Except as otherwise described below, Distributions on the Common Securities will
be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on each Distribution Payment Date.  The Debenture
Issuer has the right under the Indenture to defer payments of interest on the
Debentures, so long as no Indenture Event of Default has occurred and is
continuing, by extending the interest payment period for up to 20 consecutive
quarterly periods (each an “Extension Period”) at any time and from time to time
on the Debentures, subject to the conditions described below, during which
Extension Period no interest shall be due and payable.  During any Extension
Period, interest will continue to accrue on the Debentures, and interest on such
accrued interest will accrue at an annual rate equal to the Distribution Rate in
effect for each such Extension Period, compounded quarterly from the date such
interest would have been payable were it not for the Extension Period, to the
extent permitted by law (such interest referred to herein as “Additional
Interest”). No Extension Period may end on a date other than a Distribution
Payment Date.  At the end of any such Extension Period, the Debenture Issuer
shall pay all interest then accrued and unpaid on the Debentures (together with
Additional Interest thereon); provided, however, that no Extension Period may
extend beyond the Maturity Date.  Prior to the termination of any Extension
Period, the Debenture Issuer may further extend such period, provided that such
period together with all such previous and further consecutive extensions
thereof shall not exceed 20 consecutive quarterly periods, or extend beyond the
Maturity Date. Upon the termination of any Extension Period and upon the payment
of all accrued and unpaid interest and Additional Interest, the Debenture Issuer
may commence a new Extension Period, subject to the foregoing requirements. No
interest or Additional Interest shall be due and payable during an Extension
Period, except at the end thereof, but each installment of interest that would
otherwise have been due and payable during such Extension Period shall bear
Additional Interest.  During any Extension Period, Distributions on the Common
Securities shall be deferred for a period equal to the Extension Period.  If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates, to Holders of the Securities as they
appear on the books and records of the Trust on the record date immediately
preceding such date. Distributions on the Securities must be paid on the dates
payable (after giving effect to any Extension Period) to the extent that the
Trust has funds available for the payment of such distributions in the Property
Account of the Trust. The Trust’s funds available for Distribution to the
Holders of the Securities will be limited to payments received from the
Debenture Issuer.
 
The Common Securities shall be redeemable as provided in the Declaration.
 

 
 
A-2-4

--------------------------------------------------------------------------------

 
 
 
 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned assigns and transfers this Common Security
Certificate to:
 


__________________________________________________________________________
 
(Insert assignee’s social security or tax identification number) 
__________________________
 
__________________________________________________________________________

 
(Insert address and zip code of assignee) and irrevocably appoints
 
__________________________________________________________________________

 


 
________________________________________________________agent
to transfer this Common Security Certificate on the books of the Trust.  The
agent may substitute another to act for him or her.
 
Date:  ___________________________
 
Signature:  ________________________
 
(Sign exactly as your name appears on the other side of this Common Security
Certificate)
 
Signature:  ______________________
 
(Sign exactly as your name appears on the other side of this Common Security
Certificate)
 
Signature Guarantee12
 
12 Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.
 
A-2-5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SPECIMEN OF INITIAL DEBENTURE
 
(See Exhibit A to the Indenture)
 
 
 

 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
STANDBY PURCHASE AGREEMENT
 


 


 


 
 
 
C-1

--------------------------------------------------------------------------------

 
Exhibit B


Form of Notice


[DATE]




Trust under the Will of Malcolm G. Chace, Jr. f/b/o Malcolm G. Chace III
Under Article Five, Arnold B. Chace Jr. and Malcolm G. Chace III, Trustees
c/o Point Gammon Corp.
121 South Main Street 4th Floor
Providence, RI 02903
Attn: Malcolm G. Chace III


Re: Standby Commitment to Purchase up to $8,000,000 in Aggregate Amount of
Capital Securities.




Dear: [____________]


Reference is made to that certain Standby Commitment Letter Agreement (this
“Agreement”) dated [_______], 2009 between you and Bancorp Rhode Island, Inc.
(the “Company”), pursuant to which you agreed to purchase up to $8,000,000 in
aggregate amount of Capital Securities of BRI Statutory Trust V (the “Trust”) at
the option of the Company upon the terms and conditions as set forth in the
Agreement.  Capitalized terms not otherwise defined herein shall have the
meaning as ascribed in the Agreement.


In accordance with Section 2 of the Agreement, notice is hereby given that the
Company is electing to exercise the Option.  The Specified Amount of Capital
Securities to be purchased by you and the Closing Date for such purchase is as
set forth on Appendix I attached hereto.  Pursuant to Section 2 of the
Agreement, payment for the purchase of the Capital Securities shall be made by
wire transfer of immediately available funds.


In connection with the exercise of the Option by the Company and the Closing,
the Company shall cause the Trust to be formed in accordance with the terms of
the Agreement.  Copies of the signed Declaration, Indenture and Guarantee, along
with such other closing deliverables shall be provided on or before the Closing
Date in accordance with Section 7(a) of the Agreement.



 
Sincerely,
     
Bancorp Rhode Island, Inc.
     
By:___________________________
 
Name:_________________________
 
Title:__________________________

 
 
 
 

--------------------------------------------------------------------------------

 
Appendix I


Specified Amount


Number of Capital Securities to be Issued: __________________


Total Aggregate Amount of Capital Securities:  $____________________


Closing Date


_________________ (shall be a date not less 30 days after the date of the
Notice)
 
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit C


Form of Guarantee Agreement


(See attached)
 
 
 
 
 

--------------------------------------------------------------------------------

 
_________________________________________________








GUARANTEE AGREEMENT


by and between


BANCORP RHODE ISLAND, INC.


and


U.S. BANK NATIONAL ASSOCIATION


Dated as of [___________]






_________________________________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTEE AGREEMENT
 
This GUARANTEE AGREEMENT (this “Guarantee”), dated as of [__________], is
executed and delivered by Bancorp Rhode Island, Inc., a Rhode Island corporation
(the “Guarantor”), and U.S. Bank National Association, a national banking
association, organized under the laws of the United States of America, as
trustee (the “Guarantee Trustee”), for the benefit of the Holders (as defined
herein) from time to time of the Capital Securities (as defined herein) of BRI
Statutory Trust V, a Connecticut statutory trust (the “Issuer”).
 
WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the
“Declaration”), dated as of the date hereof among U.S. Bank National
Association, not in its individual capacity but solely as institutional trustee,
the administrators of the Issuer named therein, the Guarantor, as sponsor, and
the holders from time to time of undivided beneficial interests in the assets of
the Issuer, the Issuer is issuing on the date hereof those undivided beneficial
interests, having an aggregate liquidation amount of $[8,000,000.00] (the
“Capital Securities”); and
 
WHEREAS, as incentive for the Holders to purchase the Capital Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of Capital Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the purchase by each Holder of the Capital
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of
the Holders.
 
ARTICLE I
 


 
DEFINITIONS AND INTERPRETATION
 
Section 1.1.                      Definitions and Interpretation.  In this
Guarantee, unless the context otherwise requires:
 
(a)           capitalized terms used in this Guarantee but not defined in the
preamble above have the respective meanings assigned to them in this Section
1.1;
 
(b)           a term defined anywhere in this Guarantee has the same meaning
throughout;
 
(c)           all references to “the Guarantee” or “this Guarantee” are to this
Guarantee as modified, supplemented or amended from time to time;
 
(d)           all references in this Guarantee to “Articles” or “Sections” are
to Articles or Sections of this Guarantee, unless otherwise specified;
 
(e)           terms defined in the Declaration as at the date of execution of
this Guarantee have the same meanings when used in this Guarantee, unless
otherwise defined in this Guarantee or unless the context otherwise requires;
and
 
(f)           a reference to the singular includes the plural and vice versa.
 
“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.
 
 
 

--------------------------------------------------------------------------------

 
“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.
 
“Capital Securities” has the meaning set forth in the recitals to this
Guarantee.
 
“Common Securities” means the common securities issued by the Issuer to the
Guarantor pursuant to the Declaration.
 
“Corporate Trust Office” means the office of the Guarantee Trustee at which the
corporate trust business of the Guarantee Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Guarantee is located at 225 Asylum Street, Goodwin Square, Hartford,
Connecticut  06103.
 
“Covered Person” means any Holder of Capital Securities.
 
“Debentures” means the debt securities of the Guarantor designated the Floating
Rate Junior Subordinated Deferrable Interest Debentures due 20__1 held by the
Institutional Trustee (as defined in the Declaration) of the Issuer.
 
“Declaration Event of Default” means an “Event of Default” as defined in the
Declaration.
 
“Event of Default” has the meaning set forth in Section 2.4(a).
 
“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Capital Securities, to the extent not paid or
made by the Issuer:  (i) any accrued and unpaid Distributions (as defined in the
Declaration) which are required to be paid on such Capital Securities to the
extent the Issuer shall have funds available therefor, (ii) the Redemption Price
to the extent the Issuer has funds available therefor, with respect to any
Capital Securities called for redemption by the Issuer, (iii) the Special
Redemption Price to the extent the Issuer has funds available therefor, with
respect to Capital Securities redeemed upon the occurrence of a Special Event,
and (iv) upon a voluntary or involuntary liquidation, dissolution, winding-up or
termination of the Issuer (other than in connection with the distribution of
Debentures to the Holders of the Capital Securities in exchange therefor as
provided in the Declaration), the lesser of (a) the aggregate of the liquidation
amount and all accrued and unpaid Distributions on the Capital Securities to the
date of payment, to the extent the Issuer shall have funds available therefor,
and (b) the amount of assets of the Issuer remaining available for distribution
to Holders in liquidation of the Issuer (in either case, the “Liquidation
Distribution”).
 
“Guarantee Trustee” means U.S. Bank National Association, until a Successor
Guarantee Trustee has been appointed and has accepted such appointment pursuant
to the terms of this Guarantee and thereafter means each such Successor
Guarantee Trustee.
 
“Guarantor” means Bancorp Rhode Island, Inc. and each of its successors and
assigns.
 
“Holder” means any holder, as registered on the books and records of the Issuer,
of any Capital Securities; provided, however, that, in determining whether the
Holders of the requisite percentage of Capital Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor or any Affiliate of the Guarantor.
 
1 30 years after Issue Date.
 
 
2

--------------------------------------------------------------------------------

 
“Indemnified Person” means the Guarantee Trustee, any Affiliate of the Guarantee
Trustee, or any officers, directors, shareholders, members, partners, employees,
representatives, nominees, custodians or agents of the Guarantee Trustee.
 
“Indenture” means the Indenture dated as of the date hereof between the
Guarantor and U.S. Bank National Association, not in its individual capacity but
solely as trustee, and any indenture supplemental thereto pursuant to which the
Debentures are to be issued to the institutional trustee of the Issuer.
 
“Issuer” has the meaning set forth in the opening paragraph to this Guarantee.
 
“Liquidation Distribution” has the meaning set forth in the definition of
“Guarantee Payments” herein.
 
“Majority in liquidation amount of the Capital Securities” means Holder(s) of
outstanding Capital Securities, voting together as a class, but separately from
the holders of Common Securities, of more than 50% of the aggregate liquidation
amount (including the stated amount that would be paid on redemption,
liquidation or otherwise, plus accrued and unpaid Distributions to the date upon
which the voting percentages are determined) of all Capital Securities then
outstanding.
 
“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer other than obligations of the Issuer
to pay to holders of any Trust Securities the amounts due such holders pursuant
to the terms of the Trust Securities.
 
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Authorized Officer of such Person. Any Officer’s Certificate delivered
with respect to compliance with a condition or covenant provided for in this
Guarantee shall include:
 
(a)           a statement that the officer signing the Officer’s Certificate has
read the covenant or condition and the definitions relating thereto;
 
(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by the officer in rendering the Officer’s Certificate;
 
(c)           a statement that the officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
 
(d)           a statement as to whether, in the opinion of the officer, such
condition or covenant has been complied with.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.
 
“Redemption Price” has the meaning set forth in the Indenture.
 
“Responsible Officer” means, with respect to the Guarantee Trustee, any officer
within the Corporate Trust Office of the Guarantee Trustee including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Guarantee Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.
 
3

--------------------------------------------------------------------------------

 
“Special Event” has the meaning set forth in the Indenture.
 
“Special Redemption Price” has the meaning set forth in the Indenture.
 
“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 3.1.
 
“Trust Securities” means the Common Securities and the Capital Securities.
 
ARTICLE II
 


 
POWERS, DUTIES AND RIGHTS OF
 
GUARANTEE TRUSTEE
 
Section 2.1.                      Powers and Duties of the Guarantee Trustee.
 
(a)           This Guarantee shall be held by the Guarantee Trustee for the
benefit of the Holders of the Capital Securities, and the Guarantee Trustee
shall not transfer this Guarantee to any Person except a Holder of Capital
Securities exercising his or her rights pursuant to Section 4.4(b) or to a
Successor Guarantee Trustee on acceptance by such Successor Guarantee Trustee of
its appointment to act as Successor Guarantee Trustee.  The right, title and
interest of the Guarantee Trustee shall automatically vest in any Successor
Guarantee Trustee, and such vesting and cessation of title shall be effective
whether or not conveyancing documents have been executed and delivered pursuant
to the appointment of such Successor Guarantee Trustee.
 
(b)           If an Event of Default actually known to a Responsible Officer of
the Guarantee Trustee has occurred and is continuing, the Guarantee Trustee
shall enforce this Guarantee for the benefit of the Holders of the Capital
Securities.
 
(c)           The Guarantee Trustee, before the occurrence of any Event of
Default and after curing all Events of Default that may have occurred, shall
undertake to perform only such duties as are specifically set forth in this
Guarantee, and no implied covenants shall be read into this Guarantee against
the Guarantee Trustee.  In case an Event of Default has occurred (that has not
been waived pursuant to Section 2.4) and is actually known to a Responsible
Officer of the Guarantee Trustee, the Guarantee Trustee shall exercise such of
the rights and powers vested in it by this Guarantee, and use the same degree of
care and skill in its exercise thereof, as a prudent person would exercise or
use under the circumstances in the conduct of his or her own affairs.
 
(d)           No provision of this Guarantee shall be construed to relieve the
Guarantee Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
 
(i)           prior to the occurrence of any Event of Default and after the
curing or waiving of all such Events of Default that may have occurred:
 
(A)           the duties and obligations of the Guarantee Trustee shall be
determined solely by the express provisions of this Guarantee, and the Guarantee
Trustee shall not be liable except for the performance of such duties and
obligations as are specifically set forth in this Guarantee, and no implied
covenants or obligations shall be read into this Guarantee against the Guarantee
Trustee; and
 
 
4

--------------------------------------------------------------------------------

 
(B)           in the absence of bad faith on the part of the Guarantee Trustee,
the Guarantee Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Guarantee Trustee and conforming to the requirements
of this Guarantee; but in the case of any such certificates or opinions that by
any provision hereof are specifically required to be furnished to the Guarantee
Trustee, the Guarantee Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Guarantee;
 
(ii)           the Guarantee Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer of the Guarantee Trustee,
unless it shall be proved that such Responsible Officer of the Guarantee Trustee
or the Guarantee Trustee was negligent in ascertaining the pertinent facts upon
which such judgment was made;
 
(iii)           the Guarantee Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
written direction of the Holders of not less than a Majority in liquidation
amount of the Capital Securities relating to the time, method and place of
conducting any proceeding for any remedy available to the Guarantee Trustee, or
relating to the exercise of any trust or power conferred upon the Guarantee
Trustee under this Guarantee; and
 
(iv)           no provision of this Guarantee shall require the Guarantee
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if the Guarantee Trustee shall have reasonable grounds for
believing that the repayment of such funds is not reasonably assured to it under
the terms of this Guarantee or security and indemnity, reasonably satisfactory
to the Guarantee Trustee, against such risk or liability is not reasonably
assured to it.
 
Section 2.2.                      Certain Rights of Guarantee Trustee.
 
(a)           Subject to the provisions of Section 2.1:
 
(i)           The Guarantee Trustee may conclusively rely, and shall be fully
protected in acting or refraining from acting upon, any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed, sent or presented
by the proper party or parties.
 
(ii)           Any direction or act of the Guarantor contemplated by this
Guarantee shall be sufficiently evidenced by an Officer’s Certificate.
 
(iii)           Whenever, in the administration of this Guarantee, the Guarantee
Trustee shall deem it desirable that a matter be proved or established before
taking, suffering or omitting any action hereunder, the Guarantee Trustee
(unless other evidence is herein specifically prescribed) may, in the absence of
bad faith on its part, request and conclusively rely upon an Officer’s
Certificate of the Guarantor which, upon receipt of such request, shall be
promptly delivered by the Guarantor.
 
5

--------------------------------------------------------------------------------

 
(iv)           The Guarantee Trustee shall have no duty to see to any recording,
filing or registration of any instrument (or any re-recording, refiling or
re-registration thereof).
 
(v)           The Guarantee Trustee may consult with counsel of its selection,
and the advice or opinion of such counsel with respect to legal matters shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with such
advice or opinion. Such counsel may be counsel to the Guarantor or any of its
Affiliates and may include any of its employees.  The Guarantee Trustee shall
have the right at any time to seek instructions concerning the administration of
this Guarantee from any court of competent jurisdiction.
 
(vi)           The Guarantee Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Guarantee at the request or
direction of any Holder, unless such Holder shall have provided to the Guarantee
Trustee such security and indemnity, reasonably satisfactory to the Guarantee
Trustee, against the costs, expenses (including attorneys’ fees and expenses and
the expenses of the Guarantee Trustee’s agents, nominees or custodians) and
liabilities that might be incurred by it in complying with such request or
direction, including such reasonable advances as may be requested by the
Guarantee Trustee; provided, however, that nothing contained in this Section
2.2(a)(vi) shall relieve the Guarantee Trustee, upon the occurrence of an Event
of Default, of its obligation to exercise the rights and powers vested in it by
this Guarantee.
 
(vii)           The Guarantee Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Guarantee Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit.
 
(viii)           The Guarantee Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, nominees, custodians or attorneys, and the Guarantee Trustee shall not
be responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder.
 
(ix)           Any action taken by the Guarantee Trustee or its agents hereunder
shall bind the Holders of the Capital Securities, and the signature of the
Guarantee Trustee or its agents alone shall be sufficient and effective to
perform any such action.  No third party shall be required to inquire as to the
authority of the Guarantee Trustee to so act or as to its compliance with any of
the terms and provisions of this Guarantee, both of which shall be conclusively
evidenced by the Guarantee Trustee’s or its agent’s taking such action.
 
(x)           Whenever in the administration of this Guarantee the Guarantee
Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right or taking any other action hereunder, the
Guarantee Trustee (i) may request instructions from the Holders of a Majority in
liquidation amount of the Capital Securities, (ii) may refrain from enforcing
such remedy or right or taking such other action until such instructions are
received, and (iii) shall be protected in conclusively relying on or acting in
accordance with such instructions.
 
(xi)           The Guarantee Trustee shall not be liable for any action taken,
suffered, or omitted to be taken by it in good faith, without negligence, and
reasonably believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Guarantee.
 
6

--------------------------------------------------------------------------------

 
(b)           No provision of this Guarantee shall be deemed to impose any duty
or obligation on the Guarantee Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal or in which the Guarantee Trustee
shall be unqualified or incompetent in accordance with applicable law to perform
any such act or acts or to exercise any such right, power, duty or
obligation.  No permissive power or authority available to the Guarantee Trustee
shall be construed to be a duty.
 
Section 2.3.                      Not Responsible for Recitals or Issuance of
Guarantee.  The recitals contained in this Guarantee shall be taken as the
statements of the Guarantor, and the Guarantee Trustee does not assume any
responsibility for their correctness.  The Guarantee Trustee makes no
representation as to the validity or sufficiency of this Guarantee.
 
Section 2.4.                      Events of Default; Waiver.
 
(a)           An Event of Default under this Guarantee will occur upon the
failure of the Guarantor to perform any of its payment or other obligations
hereunder.
 
(b)           The Holders of a Majority in liquidation amount of the Capital
Securities may, voting or consenting as a class, on behalf of the Holders of all
of the Capital Securities, waive any past Event of Default and its
consequences.  Upon such waiver, any such Event of Default shall cease to exist,
and shall be deemed to have been cured, for every purpose of this Guarantee, but
no such waiver shall extend to any subsequent or other default or Event of
Default or impair any right consequent thereon.
 
Section 2.5.                      Events of Default; Notice.
 
(a)           The Guarantee Trustee shall, within 90 days after the occurrence
of an Event of Default, transmit by mail, first class postage prepaid, to the
Holders of the Capital Securities and the Guarantor, notices of all Events of
Default actually known to a Responsible Officer of the Guarantee Trustee, unless
such defaults have been cured before the giving of such notice, provided,
however, that the Guarantee Trustee shall be protected in withholding such
notice if and so long as a Responsible Officer of the Guarantee Trustee in good
faith determines that the withholding of such notice is in the interests of the
Holders of the Capital Securities.
 
(b)           The Guarantee Trustee shall not be deemed to have knowledge of any
Event of Default unless the Guarantee Trustee shall have received written notice
from the Guarantor or a Holder of the Capital Securities (except in the case of
a payment default), or a Responsible Officer of the Guarantee Trustee charged
with the administration of this Guarantee shall have obtained actual knowledge
thereof.
 
ARTICLE III
 
GUARANTEE TRUSTEE
 
Section 3.1.                      Guarantee Trustee; Eligibility.
 
(a)           There shall at all times be a Guarantee Trustee which shall:
 
(i)           not be an Affiliate of the Guarantor, and
 
(ii)           be a corporation organized and doing business under the laws of
the United States of America or any State or Territory thereof or of the
District of Columbia, or Person authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least 50 million U.S.
dollars ($50,000,000), and subject to supervision or examination by Federal,
State, Territorial or District of Columbia authority.  If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the supervising or examining authority referred to above, then,
for the purposes of this Section 3.1(a)(ii), the combined capital and surplus of
such corporation shall be deemed to be its combined capital and surplus as set
forth in its most recent report of condition so published.
 
7

--------------------------------------------------------------------------------

 
(b)           If at any time the Guarantee Trustee shall cease to be eligible to
so act under Section 3.1(a), the Guarantee Trustee shall immediately resign in
the manner and with the effect set out in Section 3.2(c).
 
(c)           If the Guarantee Trustee has or shall acquire any “conflicting
interest” within the meaning of Section 310(b) of the Trust Indenture Act, the
Guarantee Trustee shall either eliminate such interest or resign to the extent
and in the manner provided by, and subject to this Guarantee.
 
Section 3.2.                      Appointment, Removal and Resignation of
Guarantee Trustee.
 
(a)           Subject to Section 3.2(b), the Guarantee Trustee may be appointed
or removed without cause at any time by the Guarantor except during an Event of
Default.
 
(b)           The Guarantee Trustee shall not be removed in accordance with
Section 3.2(a) until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by written instrument executed by such Successor
Guarantee Trustee and delivered to the Guarantor.
 
(c)           The Guarantee Trustee appointed to office shall hold office until
a Successor Guarantee Trustee shall have been appointed or until its removal or
resignation.  The Guarantee Trustee may resign from office (without need for
prior or subsequent accounting) by an instrument in writing executed by the
Guarantee Trustee and delivered to the Guarantor, which resignation shall not
take effect until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by an instrument in writing executed by such Successor
Guarantee Trustee and delivered to the Guarantor and the resigning Guarantee
Trustee.
 
(d)           If no Successor Guarantee Trustee shall have been appointed and
accepted appointment as provided in this Section 3.2 within 60 days after
delivery of an instrument of removal or resignation, the Guarantee Trustee
resigning or being removed may petition any court of competent jurisdiction for
appointment of a Successor Guarantee Trustee.  Such court may thereupon, after
prescribing such notice, if any, as it may deem proper, appoint a Successor
Guarantee Trustee.
 
(e)           No Guarantee Trustee shall be liable for the acts or omissions to
act of any Successor Guarantee Trustee.
 
(f)           Upon termination of this Guarantee or removal or resignation of
the Guarantee Trustee pursuant to this Section 3.2, the Guarantor shall pay to
the Guarantee Trustee all amounts owing to the Guarantee Trustee under
Sections 7.2 and 7.3 accrued to the date of such termination, removal or
resignation.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE IV
 
GUARANTEE
 
Section 4.1.                      Guarantee.
 
(a)           The Guarantor irrevocably and unconditionally agrees to pay in
full to the Holders the Guarantee Payments (without duplication of amounts
theretofore paid by the Issuer), as and when due, regardless of any defense
(except the defense of payment by the Issuer), right of set-off or counterclaim
that the Issuer may have or assert.  The Guarantor’s obligation to make a
Guarantee Payment may be satisfied by direct payment of the required amounts by
the Guarantor to the Holders or by causing the Issuer to pay such amounts to the
Holders.
 
(b)           The Guarantor hereby also agrees to assume any and all Obligations
of the Issuer and in the event any such Obligation is not so assumed, subject to
the terms and conditions hereof, the Guarantor hereby irrevocably and
unconditionally guarantees to each Beneficiary the full payment, when and as
due, of any and all Obligations to such Beneficiaries.  This Guarantee is
intended to be for the benefit of, and to be enforceable by, all such
Beneficiaries, whether or not such Beneficiaries have received notice hereof.
 
Section 4.2.                      Waiver of Notice and Demand.  The Guarantor
hereby waives notice of acceptance of this Guarantee and of any liability to
which it applies or may apply, presentment, demand for payment, any right to
require a proceeding first against the Issuer or any other Person before
proceeding against the Guarantor, protest, notice of nonpayment, notice of
dishonor, notice of redemption and all other notices and demands.
 
Section 4.3.                      Obligations Not Affected.  The obligations,
covenants, agreements and duties of the Guarantor under this Guarantee shall in
no way be affected or impaired by reason of the happening from time to time of
any of the following:
 
(a)           the release or waiver, by operation of law or otherwise, of the
performance or observance by the Issuer of any express or implied agreement,
covenant, term or condition relating to the Capital Securities to be performed
or observed by the Issuer;
 
(b)           the extension of time for the payment by the Issuer of all or any
portion of the Distributions, Redemption Price, Special Redemption Price,
Liquidation Distribution or any other sums payable under the terms of the
Capital Securities or the extension of time for the performance of any other
obligation under, arising out of or in connection with, the Capital Securities
(other than an extension of time for payment of Distributions, Redemption Price,
Special Redemption Price, Liquidation Distribution or other sum payable that
results from the extension of any interest payment period on the Debentures or
any extension of the maturity date of the Debentures permitted by the
Indenture);
 
(c)           any failure, omission, delay or lack of diligence on the part of
the Holders to enforce, assert or exercise any right, privilege, power or remedy
conferred on the Holders pursuant to the terms of the Capital Securities, or any
action on the part of the Issuer granting indulgence or extension of any kind;
 
(d)           the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;
 
9

--------------------------------------------------------------------------------

 
(e)           any invalidity of, or defect or deficiency in, the Capital
Securities;
 
(f)           the settlement or compromise of any obligation guaranteed hereby
or hereby incurred; or
 
(g)           any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge or defense of a guarantor, it being the intent of
this Section 4.3 that the obligations of the Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.
 
There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.
 
Section 4.4.                      Rights of Holders.
 
(a)           The Holders of a Majority in liquidation amount of the Capital
Securities have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Guarantee Trustee in respect of this
Guarantee or to direct the exercise of any trust or power conferred upon the
Guarantee Trustee under this Guarantee; provided, however, that (subject to
Section 2.1) the Guarantee Trustee shall have the right to decline to follow any
such direction if the Guarantee Trustee being advised by counsel determines that
the action or proceeding so directed may not lawfully be taken or if the
Guarantee Trustee in good faith by its board of directors or trustees, executive
committees or a trust committee of directors or trustees and/or Responsible
Officers shall determine that the action or proceedings so directed would
involve the Guarantee Trustee in personal liability.
 
(b)           Any Holder of Capital Securities may institute a legal proceeding
directly against the Guarantor to enforce the Guarantee Trustee’s rights under
this Guarantee, without first instituting a legal proceeding against the Issuer,
the Guarantee Trustee or any other Person.  The Guarantor waives any right or
remedy to require that any such action be brought first against the Issuer, the
Guarantee Trustee or any other Person before so proceeding directly against the
Guarantor.
 
Section 4.5.                      Guarantee of Payment.  This Guarantee creates
a guarantee of payment and not of collection.
 
Section 4.6.                      Subrogation.  The Guarantor shall be
subrogated to all (if any) rights of the Holders of Capital Securities against
the Issuer in respect of any amounts paid to such Holders by the Guarantor under
this Guarantee; provided, however, that the Guarantor shall not (except to the
extent required by mandatory provisions of law) be entitled to enforce or
exercise any right that it may acquire by way of subrogation or any indemnity,
reimbursement or other agreement, in all cases as a result of payment under this
Guarantee, if, after giving effect to any such payment, any amounts are due and
unpaid under this Guarantee.  If any amount shall be paid to the Guarantor in
violation of the preceding sentence, the Guarantor agrees to hold such amount in
trust for the Holders and to pay over such amount to the Holders.
 
Section 4.7.                      Independent Obligations.  The Guarantor
acknowledges that its obligations hereunder are independent of the obligations
of the Issuer with respect to the Capital Securities and that the Guarantor
shall be liable as principal and as debtor hereunder to make Guarantee Payments
pursuant to the terms of this Guarantee notwithstanding the occurrence of any
event referred to in subsections (a) through (g), inclusive, of Section 4.3
hereof.
 
 
10

--------------------------------------------------------------------------------

 
Section 4.8.                      Enforcement by a Beneficiary.  A Beneficiary
may enforce the obligations of the Guarantor contained in Section 4.1(b)
directly against the Guarantor and the Guarantor waives any right or remedy to
require that any action be brought against the Issuer or any other person or
entity before proceeding against the Guarantor.  The Guarantor shall be
subrogated to all rights (if any) of any Beneficiary against the Issuer in
respect of any amounts paid to the Beneficiaries by the Guarantor under this
Guarantee; provided, however, that the Guarantor shall not (except to the extent
required by mandatory provisions of law) be entitled to enforce or exercise any
rights that it may acquire by way of subrogation or any indemnity, reimbursement
or other agreement, in all cases as a result of payment under this Guarantee, if
at the time of any such payment, and after giving effect to such payment, any
amounts are due and unpaid under this Guarantee.
 
ARTICLE V
 
LIMITATION OF TRANSACTIONS; SUBORDINATION
 
Section 5.1.                      Limitation of Transactions.  So long as any
Capital Securities remain outstanding, if (a) there shall have occurred and be
continuing an Event of Default or a Declaration Event of Default or (b) the
Guarantor shall have selected an Extension Period as provided in the Declaration
and such period, or any extension thereof, shall have commenced and be
continuing, then the Guarantor shall not and shall not permit any Affiliate to
(x) declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any of the Guarantor’s
or such Affiliate’s capital stock (other than payments of dividends or
distributions to the Guarantor) or make any guarantee payments with respect to
the foregoing or (y) make any payment of principal of or interest or premium, if
any, on or repay, repurchase or redeem any debt securities of the Guarantor or
any Affiliate that rank pari passu in all respects with or junior in interest to
the Debentures (other than, with respect to clauses (x) and (y) above,
(i) repurchases, redemptions or other acquisitions of shares of capital stock of
the Guarantor in connection with any employment contract, benefit plan or other
similar arrangement with or for the benefit of one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of capital
stock of the Guarantor (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the occurrence of the Event of Default, Declaration Event of Default or
Extension Period, as applicable, (ii) as a result of any exchange or conversion
of any class or series of the Guarantor’s capital stock (or any capital stock of
a subsidiary of the Guarantor) for any class or series of the Guarantor’s
capital stock or of any class or series of the Guarantor’s indebtedness for any
class or series of the Guarantor’s capital stock, (iii) the purchase of
fractional interests in shares of the Guarantor’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, (iv) any declaration of a dividend in connection with
any stockholders’ rights plan, or the issuance of rights, stock or other
property under any stockholders’ rights plan, or the redemption or repurchase of
rights pursuant thereto, (v) any dividend in the form of stock, warrants,
options or other rights where the dividend stock or the stock issuable upon
exercise of such warrants, options or other rights is the same stock as that on
which the dividend is being paid or ranks pari passu with or junior to such
stock and any cash payments in lieu of fractional shares issued in connection
therewith, or (vi) payments under this Guarantee).
 
Section 5.2.                      Ranking.  This Guarantee will constitute an
unsecured obligation of the Guarantor and will rank subordinate and junior in
right of payment to all present and future Senior Indebtedness (as defined in
the Indenture) of the Guarantor.  By their acceptance thereof, each Holder of
Capital Securities agrees to the foregoing provisions of this Guarantee and the
other terms set forth herein.
 
The right of the Guarantor to participate in any distribution of assets of any
of its subsidiaries upon any such subsidiary’s liquidation or reorganization or
otherwise is subject to the prior claims of creditors of that subsidiary, except
to the extent the Guarantor may itself be recognized as a creditor of that
subsidiary.  Accordingly, the Guarantor’s obligations under this Guarantee will
be effectively subordinated to all existing and future liabilities of the
Guarantor’s subsidiaries, and claimants should look only to the assets of the
Guarantor for payments hereunder.  This Guarantee does not limit the incurrence
or issuance of other secured or unsecured debt of the Guarantor, including
Senior Indebtedness of the Guarantor, under any indenture that the Guarantor may
enter into in the future or otherwise.
 
11

--------------------------------------------------------------------------------

 
ARTICLE VI
 
TERMINATION
 
Section 6.1.                      Termination.  This Guarantee shall terminate
as to the Capital Securities (i) upon full payment of the Redemption Price or
Special Redemption Price of all Capital Securities then outstanding, (ii) upon
the distribution of all of the Debentures to the Holders of all of the Capital
Securities or (iii) upon full payment of the amounts payable in accordance with
the Declaration upon dissolution of the Issuer.  This Guarantee will continue to
be effective or will be reinstated, as the case may be, if at any time any
Holder of Capital Securities must restore payment of any sums paid under the
Capital Securities or under this Guarantee.
 
ARTICLE VII
 
INDEMNIFICATION
 
Section 7.1.                      Exculpation.
 
(a)           No Indemnified Person shall be liable, responsible or accountable
in damages or otherwise to the Guarantor or any Covered Person for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Indemnified Person in good faith in accordance with this Guarantee and
in a manner that such Indemnified Person reasonably believed to be within the
scope of the authority conferred on such Indemnified Person by this Guarantee or
by law, except that an Indemnified Person shall be liable for any such loss,
damage or claim incurred by reason of such Indemnified Person’s negligence or
willful misconduct with respect to such acts or omissions.
 
(b)           An Indemnified Person shall be fully protected in relying in good
faith upon the records of the Issuer or the Guarantor and upon such information,
opinions, reports or statements presented to the Issuer or the Guarantor by any
Person as to matters the Indemnified Person reasonably believes are within such
other Person’s professional or expert competence and who, if selected by such
Indemnified Person, has been selected with reasonable care by such Indemnified
Person, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders of Capital Securities might properly be paid.
 
 
12

--------------------------------------------------------------------------------

 
Section 7.2.                      Indemnification.
 
(a)           The Guarantor agrees to indemnify each Indemnified Person for, and
to hold each Indemnified Person harmless against, any and all loss, liability,
damage, claim or expense incurred without negligence or willful misconduct on
the part of the Indemnified Person, arising out of or in connection with the
acceptance or administration of the trust or trusts hereunder, including, but
not limited to, the costs and expenses (including reasonable legal fees and
expenses) of the Indemnified Person defending itself against, or investigating,
any claim or liability in connection with the exercise or performance of any of
the Indemnified Person’s powers or duties hereunder.  The obligation to
indemnify as set forth in this Section 7.2 shall survive the resignation or
removal of the Guarantee Trustee and the termination of this Guarantee.
 
(b)           Promptly after receipt by an Indemnified Person under this
Section 7.2 of notice of the commencement of any action, such Indemnified Person
will, if a claim in respect thereof is to be made against the Guarantor under
this Section 7.2, notify the Guarantor in writing of the commencement thereof;
but the failure so to notify the Guarantor (i) will not relieve the Guarantor
from liability under paragraph (a) above unless and to the extent that the
Guarantor did not otherwise learn of such action and such failure results in the
forfeiture by the Guarantor of substantial rights and defenses and (ii) will
not, in any event, relieve the Guarantor from any obligations to any Indemnified
Person other than the indemnification obligation provided in paragraph (a)
above.  The Guarantor shall be entitled to appoint counsel of the Guarantor’s
choice at the Guarantor’s expense to represent the Indemnified Person in any
action for which indemnification is sought (in which case the Guarantor shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the Indemnified Person or Persons except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
Indemnified Person.  Notwithstanding the Guarantor’s election to appoint counsel
to represent the Guarantor in an action, the Indemnified Person shall have the
right to employ separate counsel (including local counsel), and the Guarantor
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Guarantor to represent the Indemnified
Person would present such counsel with a conflict of interest, (ii) the actual
or potential defendants in, or targets of, any such action include both the
Indemnified Person and the Guarantor and the Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it and/or
other Indemnified Person(s) which are different from or additional to those
available to the Guarantor, (iii) the Guarantor shall not have employed counsel
satisfactory to the Indemnified Person to represent the Indemnified Person
within a reasonable time after notice of the institution of such action or
(iv) the Guarantor shall authorize the Indemnified Person to employ separate
counsel at the expense of the Guarantor.  The Guarantor will not, without the
prior written consent of the Indemnified Persons, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Persons are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Person from all liability arising out of such claim, action, suit or proceeding.
 
Section 7.3.                      Compensation; Reimbursement of Expenses.  The
Guarantor agrees:
 
(a)           to pay to the Guarantee Trustee from time to time such
compensation for all services rendered by it hereunder as the parties shall
agree to from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust); and
 
 
13

--------------------------------------------------------------------------------

 
(b)           except as otherwise expressly provided herein, to reimburse the
Guarantee Trustee upon request for all reasonable expenses, disbursements and
advances incurred or made by it in accordance with any provision of this
Guarantee (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or willful misconduct.
 
For purposes of clarification, this Section 7.3 does not contemplate the payment
by the Guarantor of acceptance or annual administration fees owing to the
Guarantee Trustee for services to be provided by the Guarantee Trustee under
this Guarantee or the fees and expenses of the Guarantee Trustee’s counsel in
connection with the closing of the transactions contemplated by this
Guarantee.  The provisions of this Section 7.3 shall survive the resignation or
removal of the Guarantee Trustee and the termination of this Guarantee.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1.                      Successors and Assigns.  All guarantees and
agreements contained in this Guarantee shall bind the successors, assigns,
receivers, trustees and representatives of the Guarantor and shall inure to the
benefit of the Holders of the Capital Securities then outstanding.  Except in
connection with any merger or consolidation of the Guarantor with or into
another entity or any sale, transfer or lease of the Guarantor’s assets to
another entity, in each case, to the extent permitted under the Indenture, the
Guarantor may not assign its rights or delegate its obligations under this
Guarantee without the prior approval of the Holders of at least a Majority in
liquidation amount of the Capital Securities.
 
Section 8.2.                      Amendments.  Except with respect to any
changes that do not adversely affect the rights of Holders of the Capital
Securities in any material respect (in which case no consent of Holders will be
required), this Guarantee may be amended only with the prior approval of the
Holders of not less than a Majority in liquidation amount of the Capital
Securities.  The provisions of the Declaration with respect to amendments
thereof apply to the giving of such approval.
 
Section 8.3.                      Notices.  All notices provided for in this
Guarantee shall be in writing, duly signed by the party giving such notice, and
shall be delivered, telecopied or mailed by first class mail, as follows:
 
(a)           If given to the Guarantee Trustee, at the Guarantee Trustee’s
mailing address set forth below (or such other address as the Guarantee Trustee
may give notice of to the Holders of the Capital Securities and the Guarantor):
 
U.S. Bank National Association
225 Asylum Street, Goodwin Square
Hartford, Connecticut  06103
Attention:  Corporate Trust Services Division
Telecopy:  860-241-6889
 
With a copy to:
 
U.S. Bank National Association
1 Federal Street - 3rd Floor
Boston, Massachusetts  02110
Attention:  Paul D. Allen, Corporate Trust Services Division
Telecopy:  617-603-6665
 
14

--------------------------------------------------------------------------------

 
(b)           If given to the Guarantor, at the Guarantor’s mailing address set
forth below (or such other address as the Guarantor may give notice of to the
Holders of the Capital Securities and to the Guarantee Trustee):
 
Bancorp Rhode Island, Inc.
One Turks Head Place
Providence, Rhode Island 020903
Attention:  Linda H. Simmons
Telecopy:  401-456-5065
 
(c)           If given to any Holder of the Capital Securities, at the address
set forth on the books and records of the Issuer.
 
All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.
 
Section 8.4.                      Benefit.  This Guarantee is solely for the
benefit of the Beneficiaries and, subject to Section 2.1(a), is not separately
transferable from the Capital Securities.
 
Section 8.5.                      Governing Law.  THIS GUARANTEE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF RHODE ISLAND, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Section 8.6.                      Counterparts.  This Guarantee may be executed
in one or more counterparts, each of which shall be an original, but all of
which taken together shall constitute one and the same instrument.
 
Section 8.7                      Separability.  In case one or more of the
provisions contained in this Guarantee shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Guarantee, but
this Guarantee shall be construed as if such invalid or illegal or unenforceable
provision had never been contained herein.
 
Signatures appear on the following page
 

 
 
15

--------------------------------------------------------------------------------

 
 
 
THIS GUARANTEE is executed as of the day and year first above written.
 


 

 
BANCORP RHODE ISLAND, INC., as Guarantor
     
By:  ____________________________
 
Name:
 
Title:
             
U.S. BANK NATIONAL ASSOCIATION, as Guarantee Trustee
     
By:  ______________________________
 
Name:
 
Title:



 
 
 
16

--------------------------------------------------------------------------------

 
Exhibit D


Form of Indenture


(See attached)
 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


BANCORP RHODE ISLAND, INC.,
as Issuer












INDENTURE
Dated as of [___________]






U.S. BANK NATIONAL ASSOCIATION,
as Trustee








FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURES




DUE [____________]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

   
Page
 
ARTICLE I.
DEFINITIONS
1
Section 1.1.
Definitions.
1
     
ARTICLE II.
DEBENTURES
8
Section 2.1.
Authentication and Dating.
8
Section 2.2.
Form of Trustee’s Certificate of Authentication.
9
Section 2.3.
Form and Denomination of Debentures.
9
Section 2.4.
Execution of Debentures.
9
Section 2.5.
Exchange and Registration of Transfer of Debentures.
9
Section 2.6.
Mutilated, Destroyed, Lost or Stolen Debentures.
11
Section 2.7.
Temporary Debentures.
12
Section 2.8.
Payment of Interest and Additional Interest.
12
Section 2.9.
Cancellation of Debentures Paid, etc.
14
Section 2.10.
Computation of Interest.
14
Section 2.11.
Extension of Interest Payment Period.
15
Section 2.12.
CUSIP Numbers.
16
     
ARTICLE III.
PARTICULAR COVENANTS OF THE COMPANY
16
Section 3.1.
Payment of Principal, Premium and Interest; Agreed Treatment of the Debentures
16
Section 3.2.
Offices for Notices and Payments, etc.
17
Section 3.3.
Appointments to Fill Vacancies in Trustee’s Office.
18
Section 3.4.
Provision as to Paying Agent
18
Section 3.5.
Certificate to Trustee.
18
Section 3.6.
Additional Sums.
19
Section 3.7.
Compliance with Consolidation Provisions.
19
Section 3.8.
Limitation on Dividends.
19
Section 3.9.
Covenants as to the Trust.
20
Section 3.10.
Additional Junior Indebtedness.
20
     
ARTICLE IV.
SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE
20
Section 4.1.
Securityholders’ Lists.
20
Section 4.2.
Preservation and Disclosure of Lists
20

 
i
 

--------------------------------------------------------------------------------

 
 
ARTICLE V.
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT
21
Section 5.1.
Events of Default.
21
Section 5.2.
Payment of Debentures on Default; Suit Therefor.
23
Section 5.3.
Application of Moneys Collected by Trustee.
24
Section 5.4.
Proceedings by Securityholders.
25
Section 5.5.
Proceedings by Trustee.
25
Section 5.6.
Remedies Cumulative and Continuing; Delay or Omission Not a Waiver.
25
Section 5.7.
Direction of Proceedings and Waiver of Defaults by Majority of Securityholders.
26
Section 5.8.
Notice of Defaults.
26
Section 5.9.
Undertaking to Pay Costs.
26
     
ARTICLE VI.
CONCERNING THE TRUSTEE
27
Section 6.1.
Duties and Responsibilities of Trustee.
27
Section 6.2.
Reliance on Documents, Opinions, etc.
28
Section 6.3.
No Responsibility for Recitals, etc.
28
Section 6.4.
Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May
Own Debentures.
29
Section 6.5.
Moneys to be Held in Trust.
29
Section 6.6.
Compensation and Expenses of Trustee.
29
Section 6.7.
Officers’ Certificate as Evidence.
30
Section 6.8.
Eligibility of Trustee.
30
Section 6.9.
Resignation or Removal of Trustee
30
Section 6.10.
Acceptance by Successor Trustee.
31
Section 6.11.
Succession by Merger, etc.
32
Section 6.12.
Authenticating Agents.
32
     
ARTICLE VII.
CONCERNING THE SECURITYHOLDERS
33
Section 7.1.
Action by Securityholders.
33
Section 7.2.
Proof of Execution by Securityholders.
34
Section 7.3.
Who Are Deemed Absolute Owners.
34
Section 7.4.
Debentures Owned by Company Deemed Not Outstanding.
34
Section 7.5.
Revocation of Consents; Future Holders Bound.
34
     
ARTICLE VIII.
SECURITYHOLDERS’ MEETINGS
35
Section 8.1.
Purposes of Meetings.
35
Section 8.2.
Call of Meetings by Trustee.
35
Section 8.3.
Call of Meetings by Company or Securityholders.
35
Section 8.4.
Qualifications for Voting.
35
Section 8.5.
Regulations.
36

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 8.6.
Voting.
36
Section 8.7.
Quorum; Actions.
36
     
ARTICLE IX.
SUPPLEMENTAL INDENTURES
37
Section 9.1.
Supplemental Indentures without Consent of Securityholders.
37
Section 9.2.
Supplemental Indentures with Consent of Securityholders.
38
Section 9.3.
Effect of Supplemental Indentures.
39
Section 9.4.
Notation on Debentures.
39
Section 9.5.
Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee.
39
     
ARTICLE X.
REDEMPTION OF SECURITIES
40
Section 10.1.
Optional Redemption.
40
Section 10.2.
Special Event Redemption.
40
Section 10.3.
Notice of Redemption; Selection of Debentures.
40
Section 10.4.
Payment of Debentures Called for Redemption.
41
     
ARTICLE XI.
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
41
Section 11.1.
Company May Consolidate, etc., on Certain Terms.
41
Section 11.2.
Successor Entity to be Substituted.
41
Section 11.3.
Opinion of Counsel to be Given to Trustee.
42
     
ARTICLE XII.
SATISFACTION AND DISCHARGE OF INDENTURE
42
Section 12.1.
Discharge of Indenture.
42
Section 12.2.
Deposited Moneys to be Held in Trust by Trustee.
42
Section 12.3.
Paying Agent to Repay Moneys Held.
43
Section 12.4.
Return of Unclaimed Moneys.
43
     
ARTICLE XIII.
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS
43
Section 13.1.
Indenture and Debentures Solely Corporate Obligations.
43
     
ARTICLE XIV.
MISCELLANEOUS PROVISIONS
43
Section 14.1.
Successors.
43
Section 14.2.
Official Acts by Successor Entity.
43
Section 14.3.
Surrender of Company Powers.
44

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 14.4.
Addresses for Notices, etc.
44
Section 14.5.
Governing Law.
44
Section 14.6.
Evidence of Compliance with Conditions Precedent.
44
Section 14.7.
Table of Contents, Headings, etc.
44
Section 14.8.
Execution in Counterparts.
44
Section 14.9.
Separability.
45
Section 14.10.
Assignment.
45
Section 14.11.
Acknowledgment of Rights.
45
     
ARTICLE XV.
SUBORDINATION OF DEBENTURES
45
Section 15.1.
Agreement to Subordinate.
45
Section 15.2.
Default on Senior Indebtedness.
46
Section 15.3.
Liquidation, Dissolution, Bankruptcy.
46
Section 15.4.
Subrogation.
47
Section 15.5.
Trustee to Effectuate Subordination.
48
Section 15.6.
Notice by the Company.
48
Section 15.7.
Rights of the Trustee; Holders of Senior Indebtedness.
48
Section 15.8.
Subordination May Not Be Impaired.
49
     
Exhibit A
Form of Floating Rate Junior Subordinated Deferrable Interest Debenture
 

 
 
iv

--------------------------------------------------------------------------------

 
THIS INDENTURE, dated as of [_________], between Bancorp Rhode Island, Inc., a
Rhode Island corporation (the “Company”), and U.S. Bank National Association, a
national banking association organized under the laws of the United States of
America, as debenture trustee (the “Trustee”).
 
WITNESSETH:
 
WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its Floating Rate Junior Subordinated Deferrable Interest Debentures
due 20__1 (the “Debentures”) under this Indenture to provide, among other
things, for the execution and authentication, delivery and administration
thereof, and the Company has duly authorized the execution of this Indenture;
and
 
WHEREAS, all acts and things necessary to make this Indenture a valid agreement
according to its terms, have been done and performed;
 
NOW, THEREFORE, This Indenture Witnesseth:
 
In consideration of the premises, and the purchase of the Debentures by the
holders thereof, the Company covenants and agrees with the Trustee for the equal
and proportionate benefit of the respective holders from time to time of the
Debentures as follows:
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.1.                       Definitions.  The terms defined in this
Section 1.1 (except as herein otherwise expressly provided or unless the context
otherwise requires) for all purposes of this Indenture and of any indenture
supplemental hereto shall have the respective meanings specified in this
Section 1.1.  All accounting terms used herein and not expressly defined shall
have the meanings assigned to such terms in accordance with generally accepted
accounting principles and the term “generally accepted accounting principles”
means such accounting principles as are generally accepted in the United States
at the time of any computation.  The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Indenture as a whole and not to
any particular Article, Section or other subdivision.
 
“Additional Interest” has the meaning set forth in Section 2.11.
 
“Additional Junior Indebtedness” means, without duplication and other than the
Debentures, any indebtedness, liabilities or obligations of the Company, or any
Subsidiary of the Company, under debt securities (or guarantees in respect of
debt securities) initially issued after the date of this Indenture to any trust,
or a trustee of a trust, partnership or other entity affiliated with the Company
that is, directly or indirectly, a finance subsidiary (as such term is defined
in Rule 3a-5 under the Investment Company Act of 1940) or other financing
vehicle of the Company or any Subsidiary of the Company in connection with the
issuance by that entity of preferred securities or other securities that are
eligible to qualify for Tier 1 capital treatment (or its then equivalent) for
purposes of the capital adequacy guidelines of the Federal Reserve, as then in
effect and applicable to the Company (or, if the Company is not a bank holding
company, such guidelines applied to the Company as if the Company were subject
to such guidelines); provided, however, that the inability of the Company to
treat all or any portion of the Additional Junior Indebtedness as Tier 1 capital
shall not disqualify it as Additional Junior Indebtedness if such inability
results from the Company having cumulative preferred stock, minority interests
in consolidated subsidiaries, or any other class of security or interest which
the Federal Reserve now or may hereafter accord Tier 1 capital treatment
(including the Debentures) in excess of the amount which may qualify for
treatment as Tier 1 capital under applicable capital adequacy guidelines.
 
1 30 years after Issue Date.
 
 
1

--------------------------------------------------------------------------------

 
“Additional Sums” has the meaning set forth in Section 3.6.
 
“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act or any successor rule thereunder.
 
“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.12.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.
 
“Board of Directors” means the board of directors or the executive committee or
any other duly authorized designated officers of the Company.
 
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification
and delivered to the Trustee.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in Providence, Rhode Island or Hartford, Connecticut
are permitted or required by any applicable law or executive order to close.
 
“Capital Securities” means undivided beneficial interests in the assets of the
Trust which rank pari passu with Common Securities issued by the Trust;
provided, however, that upon the occurrence and continuance of an Event of
Default (as defined in the Declaration), the rights of holders of such Common
Securities to payment in respect of distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights of holders of such
Capital Securities.
 
“Capital Securities Guarantee” means the guarantee agreement that the Company
enters into with U.S. Bank National Association, as guarantee trustee, or other
Persons that operates directly or indirectly for the benefit of holders of
Capital Securities of the Trust.
 
“Capital Treatment Event” means the receipt by the Company and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of the occurrence of any amendment to, or change (including any announced
prospective change) in, the laws, rules or regulations of the United States or
any political subdivision thereof or therein, or as the result of any official
or administrative pronouncement or action or decision interpreting or applying
such laws, rules or regulations, which amendment or change is effective or which
pronouncement, action or decision is announced on or after the date of original
issuance of the Debentures, there is more than an insubstantial risk that the
Company will not, within 90 days of the date of such opinion, be entitled to
treat an amount equal to the aggregate liquidation amount of the Capital
Securities as “Tier 1 Capital” (or its then equivalent) for purposes of the
capital adequacy guidelines of the Federal Reserve, as then in effect and
applicable to the Company (or if the Company is not a bank holding company, such
guidelines applied to the Company as if the Company were subject to such
guidelines); provided, however, that the inability of the Company to treat all
or any portion of the liquidation amount of the Capital Securities as Tier l
Capital shall not constitute the basis for a Capital Treatment Event, if such
inability results from the Company having cumulative preferred stock, minority
interests in consolidated subsidiaries, or any other class of security or
interest which the Federal Reserve or OTS, as applicable, may now or hereafter
accord Tier 1 Capital treatment in excess of the amount which may now or
hereafter qualify for treatment as Tier 1 Capital under applicable capital
adequacy guidelines; provided further, however, that the distribution of
Debentures in connection with the liquidation of the Trust shall not in and of
itself constitute a Capital Treatment Event unless such liquidation shall have
occurred in connection with a Tax Event or an Investment Company Event.
 
2

--------------------------------------------------------------------------------

 
“Certificate” means a certificate signed by any one of the principal executive
officer, the principal financial officer or the principal accounting officer of
the Company.
 
“Common Securities” means undivided beneficial interests in the assets of the
Trust which rank pari passu with Capital Securities issued by the Trust;
provided, however, that upon the occurrence and continuance of an Event of
Default (as defined in the Declaration), the rights of holders of such Common
Securities to payment in respect of distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights of holders of such
Capital Securities.
 
“Company” means Bancorp Rhode Island, Inc., a Rhode Island corporation, and,
subject to the provisions of Article XI, shall include its successors and
assigns.
 
“Coupon Rate” has the meaning set forth in Section 2.8.
 
“Debenture” or “Debentures” has the meaning stated in the first recital of this
Indenture.
 
“Debenture Register” has the meaning specified in Section 2.5.
 
“Declaration” means the Amended and Restated Declaration of Trust of the Trust,
as amended or supplemented from time to time.
 
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Defaulted Interest” has the meaning set forth in Section 2.8.
 
“Distribution Period” means (i) with respect to interest paid on the First
Interest Payment Date, the period beginning on (and including) the Issue Date an
ending on (but excluding) the First Interest Payment Date and (ii) thereafter,
with respect to interest paid on each successive Interest Payment Date, the
period beginning on (and including) the preceding Interest Payment Date and
ending on (but excluding) such current Interest Payment Date.
 
“Determination Date” has the meaning set forth in Section 2.10.
 
“Event of Default” means any event specified in Section 5.1, continued for the
period of time, if any, and after the giving of the notice, if any, therein
designated.
 
“Extension Period” has the meaning set forth in Section 2.11.
 
“Federal Reserve” means the Board of Governors of the Federal Reserve System, or
its designated district bank, as applicable, and any successor federal agency
that is primarily responsible for regulating the activities of bank holding
companies.
 
“First Interest Payment Date” means [___________].2
 
“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented, or both.
 
“Institutional Trustee” has the meaning set forth in the Declaration.
 
2  The First Interest Payment Date shall be the date that is approximately three
months from the Issue Date.
 
 
3

--------------------------------------------------------------------------------

 
“Interest Payment Date” means [________], [________], [________] and [_______]
in each calendar year during the term of this Indenture, or if such day is not a
Business Day, then the next succeeding Business Day, commencing [___________].3
 
“Interest Rate” means the Distribution Period beginning on (and including) the
Issue Date and ending on (but excluding) the First Interest Payment Date, the
rate per annum of ____%, and for each Distribution Period beginning on or after
the First Interest Payment Date, the Coupon Rate for such Distribution Period.
 
“Issue Date” means the date of issuance of the Securities by the Trust.
 
“Investment Company Event” means the receipt by the Company and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of the occurrence of a change in law or regulation or written change (including
any announced prospective change) in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority, there is more than an insubstantial risk that the Trust is or, within
90 days of the date of such opinion will be considered an “investment company”
that is required to be registered under the Investment Company Act of 1940, as
amended which change or prospective change becomes effective or would become
effective, as the case may be, on or after the date of the issuance of the
Debentures.
 
“Liquidation Amount” means the stated amount of $1,000.00 per Trust Security.
 
“Maturity Date” means __________________.4
 
“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Chief Executive Officer, the Vice Chairman, the President, any Managing
Director or any Vice President, and by the Treasurer, an Assistant Treasurer,
the Comptroller, an Assistant Comptroller, the Secretary or an Assistant
Secretary of the Company, and delivered to the Trustee.  Each such certificate
shall include the statements provided for in Section 14.6 if and to the extent
required by the provisions of such Section.
 
“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or may be other counsel
reasonably satisfactory to the Trustee.  Each such opinion shall include the
statements provided for in Section 14.6 if and to the extent required by the
provisions of such Section.
 
“OTS” means the Office of Thrift Supervision and any successor federal agency
that is primarily responsible for regulating the activities of savings and loan
holding companies.
 
The term “outstanding,” when used with reference to Debentures, means, subject
to the provisions of Section 7.4, as of any particular time, all Debentures
authenticated and delivered by the Trustee or the Authenticating Agent under
this Indenture, except:
 
(a)           Debentures theretofore canceled by the Trustee or the
Authenticating Agent or delivered to the Trustee for cancellation;
 
3  Interest Payment Dates shall be made quarterly on the same day of each month
in such quarter as the date of issuance of the Debentures.  The first Interest
Payment Date shall be made in the first quarter ending following the date of
issuance of the Debentures.
4 30 years after the Issue Date.
 
 
4

--------------------------------------------------------------------------------

 
(b)           Debentures, or portions thereof, for the payment or redemption of
which moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Company) or shall have been set
aside and segregated in trust by the Company (if the Company shall act as its
own paying agent); provided, however, that, if such Debentures, or portions
thereof, are to be redeemed prior to maturity thereof, notice of such redemption
shall have been given as provided in Section 10.3 or provision satisfactory to
the Trustee shall have been made for giving such notice; and
 
(c)           Debentures paid pursuant to Section 2.6 or in lieu of or in
substitution for which other Debentures shall have been authenticated and
delivered pursuant to the terms of Section 2.6 unless proof satisfactory to the
Company and the Trustee is presented that any such Debentures are held by bona
fide holders in due course.
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Predecessor Security” of any particular Debenture means every previous
Debenture evidencing all or a portion of the same debt as that evidenced by such
particular Debenture; and, for purposes of this definition, any Debenture
authenticated and delivered under Section 2.6 in lieu of a lost, destroyed or
stolen Debenture shall be deemed to evidence the same debt as the lost,
destroyed or stolen Debenture.
 
“Principal Office of the Trustee,” or other similar term, means the office of
the Trustee, at which at any particular time its corporate trust business shall
be principally administered, which at the time of the execution of this
Indenture shall be 225 Asylum Street, Goodwin Square, Hartford,
Connecticut  06103.
 
“Redemption Date” has the meaning set forth in Section 10.1.
 
“Redemption Price” means 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid interest (including any Additional Interest)
on such Debentures to the Redemption Date.
 
“Responsible Officer” means, with respect to the Trustee, any officer within the
Principal Office of the Trustee, including any vice-president, any assistant
vice-president, any secretary, any assistant secretary, the treasurer, any
assistant treasurer, any trust officer or other officer of the Principal Trust
Office of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time
or any successor legislation.
 
“Securityholder,” “holder of Debentures,” or other similar terms, means any
Person in whose name at the time a particular Debenture is registered on the
register kept by the Company or the Trustee for that purpose in accordance with
the terms hereof.
 
“Senior Indebtedness” means, with respect to the Company, (i) the principal,
premium, if any, and interest in respect of (A) indebtedness of the Company for
money borrowed and (B) indebtedness evidenced by securities, debentures, notes,
bonds or other similar instruments issued by the Company; (ii) all capital lease
obligations of the Company; (iii) all obligations of the Company issued or
assumed as the deferred purchase price of property, all conditional sale
obligations of the Company and all obligations of the Company under any title
retention agreement; (iv) all obligations of the Company for the reimbursement
of any letter of credit, any banker’s acceptance, any security purchase
facility, any repurchase agreement or similar arrangement, any interest rate
swap, any other hedging arrangement, any
 
5

--------------------------------------------------------------------------------

 
obligation under options or any similar credit or other transaction; (v) all
obligations of the type referred to in clauses (i) through (iv) above of other
Persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise; and (vi) all obligations of the type referred
to in clauses (i) through (v) above of other Persons secured by any lien on any
property or asset of the Company (whether or not such obligation is assumed by
the Company), whether incurred on or prior to the date of this Indenture or
thereafter incurred.  Notwithstanding the foregoing, “Senior Indebtedness” shall
not include (1) any Additional Junior Indebtedness, (2) Debentures issued
pursuant to this Indenture and guarantees in respect of such Debentures, (3)
trade accounts payable of the Company arising in the ordinary course of business
(such trade accounts payable being pari passu in right of payment to the
Debentures), or (4) obligations with respect to which (a) in the instrument
creating or evidencing the same or pursuant to which the same is outstanding, it
is provided that such obligations are pari passu, junior or otherwise not
superior in right of payment to the Debentures and (b) the Company, prior to the
issuance thereof, has notified (and, if then required under the applicable
guidelines of the regulating entity, has received approval from) the Federal
Reserve (if the Company is a bank holding company) or the OTS (if the Company is
a savings and loan holding company).  Senior Indebtedness shall continue to be
Senior Indebtedness and be entitled to the subordination provisions irrespective
of any amendment, modification or waiver of any term of such Senior
Indebtedness.
 
“Special Event” means any of a Capital Treatment Event, an Investment Company
Event or a Tax Event.
 
“Special Redemption Date” has the meaning set forth in Section 10.2.
 
“Special Redemption Price” means the price set forth in the following table for
any Special Redemption Date that occurs on the date indicated below (or if such
day is not a Business Day, then the next succeeding Business Day), expressed as
the percentage of the principal amount of the Debentures being redeemed:
 

 
Month in which Special
Redemption Date Occurs5
 
Special Redemption Price
     
106.125%
     
[104.300]6%
     
[104.000]%
     
[103.650]%
     
[103.350]%
     
[103.000]%
     
[102.700]%
     
[102.350]%
 

 
5 Special Redemption Dates shall be the Interest Payment Dates up to the fifth
anniversary of the date of issuance of the Debentures.
6 Adjust Special Redemption Prices to reflect initial price.
 
 
6

--------------------------------------------------------------------------------

 
 

   
[102.050]%
     
[101.700]%
     
[101.400]%
     
[101.050]%
     
[100.750]%
     
[100.450]%
     
[100.200]%
     
100.000%
 



 
plus, in each case, accrued and unpaid interest (including any Additional
Interest) on such Debentures to the Special Redemption Date.
 
“Subsidiary” means with respect to any Person, (i) any corporation at least a
majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of the outstanding partnership or
similar interests of which shall at the time be owned by such Person, or by one
or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries and (iii) any limited partnership of which such Person or any of
its Subsidiaries is a general partner.  For the purposes of this definition,
“voting stock” means shares, interests, participations or other equivalents in
the equity interest (however designated) in such Person having ordinary voting
power for the election of a majority of the directors (or the equivalent) of
such Person, other than shares, interests, participations or other equivalents
having such power only by reason of the occurrence of a contingency.
 
“Tax Event” means the receipt by the Company and the Trust of an opinion of
counsel experienced in such matters to the effect that, as a result of any
amendment to or change (including any announced prospective change) in the laws
or any regulations thereunder of the United States or any political subdivision
or taxing authority thereof or therein, or as a result of any official
administrative pronouncement (including any private letter ruling, technical
advice memorandum, field service advice, regulatory procedure, notice or
announcement, including any notice or announcement of intent to adopt such
procedures or regulations) (an “Administrative Action”) or judicial decision
interpreting or applying such laws or regulations, regardless of whether such
Administrative Action or judicial decision is issued to or in connection with a
proceeding involving the Company or the Trust and whether or not subject to
review or appeal, which amendment, clarification, change, Administrative Action
or decision is enacted, promulgated or announced, in each case on or after the
date of original issuance of the Debentures, there is more than an insubstantial
risk that:  (i) the Trust is, or will be within 90 days of the date of such
opinion, subject to United States federal income tax with respect to income
received or accrued on the Debentures; (ii) interest payable by the Company on
the Debentures is not, or within 90 days of the date of such opinion, will not
be, deductible by the Company, in whole or in part, for United States federal
income tax purposes; or (iii) the Trust is, or will be within 90 days of the
date of such opinion, subject to more than a de minimis amount of other taxes,
duties or other governmental charges.
 
“3-Month LIBOR” has the meaning set forth in Section 2.10.
 
7

--------------------------------------------------------------------------------

 
“Telerate Page 3750” has the meaning set forth in Section 2.10.
 
“Trust” shall mean BRI Statutory Trust V, a Connecticut statutory trust, or any
other similar trust created for the purpose of issuing Capital Securities in
connection with the issuance of Debentures under this Indenture, of which the
Company is the sponsor.
 
“Trust Securities” means Common Securities and Capital Securities of the Trust.
 
“Trustee” means U.S. Bank National Association, and, subject to the provisions
of Article VI hereof, shall also include its successors and assigns as Trustee
hereunder.
 
ARTICLE II.
 
DEBENTURES
 
Section 2.1.                       Authentication and Dating.  Upon the
execution and delivery of this Indenture, or from time to time thereafter,
Debentures in an aggregate principal amount not in excess of $[8,248,000.00] may
be executed and delivered by the Company to the Trustee for authentication, and
the Trustee shall thereupon authenticate and make available for delivery said
Debentures to or upon the written order of the Company, signed by its Chairman
of the Board of Directors, Chief Executive Officer, Vice Chairman, the
President, one of its Managing Directors or one of its Vice Presidents without
any further action by the Company hereunder.  In authenticating such Debentures,
and accepting the additional responsibilities under this Indenture in relation
to such Debentures, the Trustee shall be entitled to receive, and (subject to
Section 6.1) shall be fully protected in relying upon:
 
(a)           a copy of any Board Resolution or Board Resolutions relating
thereto and, if applicable, an appropriate record of any action taken pursuant
to such resolution, in each case certified by the Secretary or an Assistant
Secretary of the Company, as the case may be; and
 
(b)           an Opinion of Counsel prepared in accordance with Section 14.6
which shall also state:
 
(1)           that such Debentures, when authenticated and delivered by the
Trustee and issued by the Company in each case in the manner and subject to any
conditions specified in such Opinion of Counsel, will constitute valid and
legally binding obligations of the Company, subject to or limited by applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
moratorium and other statutory or decisional laws relating to or affecting
creditors’ rights or the reorganization of financial institutions (including,
without limitation, preference and fraudulent conveyance or transfer laws),
heretofore or hereafter enacted or in effect, affecting the rights of creditors
generally; and
 
(2)           that all laws and requirements in respect of the execution and
delivery by the Company of the Debentures have been complied with and that
authentication and delivery of the Debentures by the Trustee will not violate
the terms of this Indenture.
 
The Trustee shall have the right to decline to authenticate and deliver any
Debentures under this Section if the Trustee, being advised in writing by
counsel, determines that such action may not lawfully be taken or if a
Responsible Officer of the Trustee in good faith shall determine that such
action would expose the Trustee to personal liability to existing holders.
 
The definitive Debentures shall be typed, printed, lithographed or engraved on
steel engraved borders or may be produced in any other manner, all as determined
by the officers executing such Debentures, as evidenced by their execution of
such Debentures.
 
8

--------------------------------------------------------------------------------

 
Section 2.2.                       Form of Trustee’s Certificate of
Authentication.  The Trustee’s certificate of authentication on all Debentures
shall be in substantially the following form:
 
This is one of the Debentures referred to in the within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
By ________________________________
Authorized Signer
 
Section 2.3.                       Form and Denomination of Debentures.  The
Debentures shall be substantially in the form of Exhibit A attached hereto.  The
Debentures shall be in registered, certificated form without coupons and in
minimum denominations of $100,000.00 and any multiple of $1,000.00 in excess
thereof.  Any attempted transfer of the Debentures in a block having an
aggregate principal amount of less than $100,000.00 shall be deemed to be void
and of no legal effect whatsoever.  Any such purported transferee shall be
deemed not to be a holder of such Debentures for any purpose, including, but not
limited to the receipt of payments on such Debentures, and such purported
transferee shall be deemed to have no interest whatsoever in such
Debentures.  The Debentures shall be numbered, lettered, or otherwise
distinguished in such manner or in accordance with such plans as the officers
executing the same may determine with the approval of the Trustee as evidenced
by the execution and authentication thereof.
 
Section 2.4.                       Execution of Debentures.  The Debentures
shall be signed in the name and on behalf of the Company by the manual or
facsimile signature of its Chairman of the Board of Directors, Chief Executive
Officer, Vice Chairman, President, one of its Managing Directors or one of its
Executive Vice Presidents, Senior Vice Presidents or Vice Presidents.  Only such
Debentures as shall bear thereon a certificate of authentication substantially
in the form herein before recited, executed by the Trustee or the Authenticating
Agent by the manual signature of an authorized signer, shall be entitled to the
benefits of this Indenture or be valid or obligatory for any purpose.  Such
certificate by the Trustee or the Authenticating Agent upon any Debenture
executed by the Company shall be conclusive evidence that the Debenture so
authenticated has been duly authenticated and delivered hereunder and that the
holder is entitled to the benefits of this Indenture.
 
In case any officer of the Company who shall have signed any of the Debentures
shall cease to be such officer before the Debentures so signed shall have been
authenticated and delivered by the Trustee or the Authenticating Agent, or
disposed of by the Company, such Debentures nevertheless may be authenticated
and delivered or disposed of as though the Person who signed such Debentures had
not ceased to be such officer of the Company; and any Debenture may be signed on
behalf of the Company by such Persons as, at the actual date of the execution of
such Debenture, shall be the proper officers of the Company, although at the
date of the execution of this Indenture any such person was not such an officer.
 
Every Debenture shall be dated the date of its authentication.
 
Section 2.5.                       Exchange and Registration of Transfer of
Debentures.  The Company shall cause to be kept, at the office or agency
maintained for the purpose of registration of transfer and for exchange as
provided in Section 3.2, a register (the “Debenture Register”) for the
Debentures issued hereunder in which, subject to such reasonable regulations as
it may prescribe, the Company shall provide for the registration and transfer of
all Debentures as in this Article II provided.  The Debenture Register shall be
in written form or in any other form capable of being converted into written
form within a reasonable time.
 
9

--------------------------------------------------------------------------------

 
Debentures to be exchanged may be surrendered at the Principal Office of the
Trustee or at any office or agency to be maintained by the Company for such
purpose as provided in Section 3.2, and the Company shall execute, the Company
or the Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in exchange therefor the Debenture
or Debentures which the Securityholder making the exchange shall be entitled to
receive.  Upon due presentment for registration of transfer of any Debenture at
the Principal Office of the Trustee or at any office or agency of the Company
maintained for such purpose as provided in Section 3.2, the Company shall
execute, the Company or the Trustee shall register and the Trustee or the
Authenticating Agent shall authenticate and make available for delivery in the
name of the transferee or transferees a new Debenture for a like aggregate
principal amount.  Registration or registration of transfer of any Debenture by
the Trustee or by any agent of the Company appointed pursuant to Section 3.2,
and delivery of such Debenture, shall be deemed to complete the registration or
registration of transfer of such Debenture.
 
All Debentures presented for registration of transfer or for exchange or payment
shall (if so required by the Company or the Trustee or the Authenticating Agent)
be duly endorsed by, or be accompanied by a written instrument or instruments of
transfer in form satisfactory to the Company and the Trustee or the
Authenticating Agent duly executed by the holder or his attorney duly authorized
in writing.
 
No service charge shall be made for any exchange or registration of transfer of
Debentures, but the Company or the Trustee may require payment of a sum
sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.
 
The Company or the Trustee shall not be required to exchange or register a
transfer of any Debenture for a period of 15 days next preceding the date of
selection of Debentures for redemption.
 
Notwithstanding anything herein to the contrary, Debentures may not be
transferred except in compliance with the restricted securities legend set forth
below, unless otherwise determined by the Company, upon the advice of counsel
expert in securities law, in accordance with applicable law:
 
THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED BY THE
UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL
DEPOSIT INSURANCE CORPORATION.
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT
TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS
 
10

--------------------------------------------------------------------------------

 
SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN
ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.
 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.
 
THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.
 
Section 2.6.                       Mutilated, Destroyed, Lost or Stolen
Debentures.  In case any Debenture shall become mutilated or be destroyed, lost
or stolen, the Company shall execute, and upon its written request the Trustee
shall authenticate and deliver, a new Debenture bearing a number not
contemporaneously outstanding, in exchange and substitution for the mutilated
Debenture, or in lieu of and in substitution for the Debenture so destroyed,
lost or stolen.  In every case the applicant for a substituted Debenture shall
furnish to the Company and the Trustee such security or indemnity as may be
required by them to save each of them harmless, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company and
the Trustee evidence to their satisfaction of the destruction, loss or theft of
such Debenture and of the ownership thereof.
 
11

--------------------------------------------------------------------------------

 
The Trustee may authenticate any such substituted Debenture and deliver the same
upon the written request or authorization of any officer of the Company.  Upon
the issuance of any substituted Debenture, the Company may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses connected therewith.  In case
any Debenture which has matured or is about to mature or has been called for
redemption in full shall become mutilated or be destroyed, lost or stolen, the
Company may, instead of issuing a substitute Debenture, pay or authorize the
payment of the same (without surrender thereof except in the case of a mutilated
Debenture) if the applicant for such payment shall furnish to the Company and
the Trustee such security or indemnity as may be required by them to save each
of them harmless and, in case of destruction, loss or theft, evidence
satisfactory to the Company and to the Trustee of the destruction, loss or theft
of such Debenture and of the ownership thereof.
 
Every substituted Debenture issued pursuant to the provisions of this
Section 2.6 by virtue of the fact that any such Debenture is destroyed, lost or
stolen shall constitute an additional contractual obligation of the Company,
whether or not the destroyed, lost or stolen Debenture shall be found at any
time, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Debentures duly issued hereunder.  All
Debentures shall be held and owned upon the express condition that, to the
extent permitted by applicable law, the foregoing provisions are exclusive with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Debentures and shall preclude any and all other rights or remedies
notwithstanding any law or statute existing or hereafter enacted to the contrary
with respect to the replacement or payment of negotiable instruments or other
securities without their surrender.
 
Section 2.7.                       Temporary Debentures.  Pending the
preparation of definitive Debentures, the Company may execute and the Trustee
shall authenticate and make available for delivery temporary Debentures that are
typed, printed or lithographed.  Temporary Debentures shall be issuable in any
authorized denomination, and substantially in the form of the definitive
Debentures in lieu of which they are issued but with such omissions, insertions
and variations as may be appropriate for temporary Debentures, all as may be
determined by the Company.  Every such temporary Debenture shall be executed by
the Company and be authenticated by the Trustee upon the same conditions and in
substantially the same manner, and with the same effect, as the definitive
Debentures.  Without unreasonable delay the Company will execute and deliver to
the Trustee or the Authenticating Agent definitive Debentures and thereupon any
or all temporary Debentures may be surrendered in exchange therefor, at the
principal corporate trust office of the Trustee or at any office or agency
maintained by the Company for such purpose as provided in Section 3.2, and the
Trustee or the Authenticating Agent shall authenticate and make available for
delivery in exchange for such temporary Debentures a like aggregate principal
amount of such definitive Debentures.  Such exchange shall be made by the
Company at its own expense and without any charge therefor except that in case
of any such exchange involving a registration of transfer the Company may
require payment of a sum sufficient to cover any tax, fee or other governmental
charge that may be imposed in relation thereto.  Until so exchanged, the
temporary Debentures shall in all respects be entitled to the same benefits
under this Indenture as definitive Debentures authenticated and delivered
hereunder.
 
Section 2.8.                       Payment of Interest and Additional
Interest.  Interest at the Interest Rate and any Additional Interest on any
Debenture that is payable, and is punctually paid or duly provided for, on any
Interest Payment Date for Debentures shall be paid to the Person in whose name
said Debenture (or one or more Predecessor Securities) is registered at the
close of business on the regular record date for such interest installment
except that interest and any Additional Interest payable on the Maturity Date
shall be paid to the Person to whom principal is paid.
 
12

--------------------------------------------------------------------------------

 
Each Debenture shall bear interest for the period beginning on (and including)
the Issue Date and ending on (but excluding) the First Interest Payment Date at
a rate per annum of ____%,7 and shall bear interest for each successive
Distribution Period beginning on or after the First Interest Payment  Date, at a
rate per annum equal to the lesser of (a) 3-Month LIBOR, determined as described
in Section 2.10, plus 7.98% or (b) 14.00% (the “Coupon Rate”), applied to the
principal amount thereof, until the principal thereof becomes due and payable,
and on any overdue principal and to the extent that payment of such interest is
enforceable under applicable law (without duplication) on any overdue
installment of interest (including Additional Interest) at the Interest Rate in
effect for each applicable period compounded quarterly.  Interest shall be
payable (subject to any relevant Extension Period) quarterly in arrears on each
Interest Payment Date with the first installment of interest to be paid on the
First Interest Payment Date.
 
Any interest on any Debenture, including Additional Interest, that is payable,
but is not punctually paid or duly provided for, on any Interest Payment Date
(herein called “Defaulted Interest”) shall forthwith cease to be payable to the
registered holder on the relevant regular record date by virtue of having been
such holder; and such Defaulted Interest shall be paid by the Company to the
Persons in whose names such Debentures (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest, which shall be fixed in the following
manner: the Company shall notify the Trustee in writing at least 25 days prior
to the date of the proposed payment of the amount of Defaulted Interest proposed
to be paid on each such Debenture and the date of the proposed payment, and at
the same time the Company shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such Defaulted Interest as
in this clause provided.  Thereupon the Trustee shall fix a special record date
for the payment of such Defaulted Interest which shall not be more than 15 nor
less than 10 days prior to the date of the proposed payment and not less than 10
days after the receipt by the Trustee of the notice of the proposed
payment.  The Trustee shall promptly notify the Company of such special record
date and, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the special record date
therefor to be mailed, first class postage prepaid, to each Securityholder at
its address as it appears in the Debenture Register, not less than 10 days prior
to such special record date.  Notice of the proposed payment of such Defaulted
Interest and the special record date therefor having been mailed as aforesaid,
such Defaulted Interest shall be paid to the Persons in whose names such
Debentures (or their respective Predecessor Securities) are registered on such
special record date and shall be no longer payable.
 
The Company may make payment of any Defaulted Interest on any Debentures in any
other lawful manner after notice given by the Company to the Trustee of the
proposed payment method; provided, however, the Trustee in its sole discretion
deems such payment method to be practical.
 
Any interest (including Additional Interest) scheduled to become payable on an
Interest Payment Date occurring during an Extension Period shall not be
Defaulted Interest and shall be payable on such other date as may be specified
in the terms of such Debentures.
 
The term “regular record date” as used in this Section shall mean the close of
business on the 15th calendar day next preceding the applicable Interest Payment
Date.
 
7.  Rate for initial period based on the Coupon Rate calculation.
 
 
13

--------------------------------------------------------------------------------

 
Subject to the foregoing provisions of this Section, each Debenture delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Debenture shall carry the rights to interest accrued and
unpaid, and to accrue, that were carried by such other Debenture.
 
Section 2.9.                       Cancellation of Debentures Paid, etc.  All
Debentures surrendered for the purpose of payment, redemption, exchange or
registration of transfer, shall, if surrendered to the Company or any paying
agent, be surrendered to the Trustee and promptly canceled by it, or, if
surrendered to the Trustee or any Authenticating Agent, shall be promptly
canceled by it, and no Debentures shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Indenture.  All Debentures
canceled by any Authenticating Agent shall be delivered to the Trustee.  The
Trustee shall destroy all canceled Debentures unless the Company otherwise
directs the Trustee in writing.  If the Company shall acquire any of the
Debentures, however, such acquisition shall not operate as a redemption or
satisfaction of the indebtedness represented by such Debentures unless and until
the same are surrendered to the Trustee for cancellation.
 
Section 2.10.                       Computation of Interest.  The amount of
interest for each Distribution Period will be calculated by applying the
Interest Rate to the principal amount outstanding at the commencement of the
Distribution Period on the basis of the actual number of days in the
Distribution Period concerned divided by 360.  All percentages resulting from
any calculations on the Debentures will be rounded, if necessary, to the nearest
one hundred-thousandth of a percentage point, with five one-millionths of a
percentage point rounded upward (e.g., 9.876545% (or .09876545) being rounded to
9.87655% (or .0987655), and all dollar amounts used in or resulting from such
calculation will be rounded to the nearest cent (with one-half cent being
rounded upward)).
 
(a)           “3-Month LIBOR” means the London interbank offered interest rate
for three-month, U.S. dollar deposits determined by the Trustee in the following
order of priority:
 
(1)           the rate (expressed as a percentage per annum) for U.S. dollar
deposits having a three-month maturity that appears on Telerate Page 3750 as of
11:00 a.m. (London time) on the related Determination Date (as defined
below).  “Telerate Page 3750” means the display designated as “Page 3750” on the
Dow Jones Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits;
 
(2)           if such rate cannot be identified on the related Determination
Date, the Trustee will request the principal London offices of four leading
banks in the London interbank market to provide such banks’ offered quotations
(expressed as percentages per annum) to prime banks in the London interbank
market for U.S. dollar deposits having a three-month maturity as of 11:00 a.m.
(London time) on such Determination Date.  If at least two quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations;
 
(3)           if fewer than two such quotations are provided as requested in
clause (2) above, the Trustee will request four major New York City banks to
provide such banks’ offered quotations (expressed as percentages per annum) to
leading European banks for loans in U.S. dollars as of 11:00 a.m. (London time)
on such Determination Date.  If at least two such quotations are provided,
3-Month LIBOR will be the arithmetic mean of such quotations; and
 
(4)           if fewer than two such quotations are provided as requested in
clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect
to the Distribution Period immediately preceding such current Distribution
Period.
 
14

--------------------------------------------------------------------------------

 
If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the
related Determination Date is superseded on the Telerate Page 3750 by a
corrected rate by 12:00 noon (London time) on such Determination Date, then the
corrected rate as so substituted on the applicable page will be the applicable
3-Month LIBOR for such Determination Date.
 
(b)           The Interest Rate for any Distribution Period will at no time be
higher than the maximum rate then permitted by Rhode Island law as the same may
be modified by United States law.
 
(c)           “Determination Date” means the date that is two London Banking
Days (i.e., a business day in which dealings in deposits in U.S. dollars are
transacted in the London interbank market) preceding the particular Distribution
Period for which a Coupon Rate is being determined.
 
(d)           The Trustee shall notify the Company, the Institutional Trustee
and any securities exchange or interdealer quotation system on which the Capital
Securities are listed, of the Coupon Rate and the Determination Date for each
Distribution Period, in each case as soon as practicable after the determination
thereof but in no event later than the thirtieth (30th) day of the relevant
Distribution Period.  Failure to notify the Company, the Institutional Trustee
or any securities exchange or interdealer quotation system, or any defect in
said notice, shall not affect the obligation of the Company to make payment on
the Debentures at the applicable Coupon Rate.  Any error in the calculation of
the Coupon Rate by the Trustee may be corrected at any time by notice delivered
as above provided.  Upon the request of a holder of a Debenture, the Trustee
shall provide the Coupon Rate then in effect and, if determined, the Coupon Rate
for the next Distribution Period.
 
(e)           Subject to the corrective rights set forth above, all
certificates, communications, opinions, determinations, calculations, quotations
and decisions given, expressed, made or obtained for the purposes of the
provisions relating to the payment and calculation of interest on the Debentures
and distributions on the Capital Securities by the Trustee or the Institutional
Trustee will (in the absence of willful default, bad faith and manifest error)
be final, conclusive and binding on the Trust, the Company and all of the
holders of the Debentures and the Capital Securities, and no liability shall (in
the absence of willful default, bad faith or manifest error) attach to the
Trustee or the Institutional Trustee in connection with the exercise or
non-exercise by either of them or their respective powers, duties and
discretion.
 
Section 2.11.                       Extension of Interest Payment Period.  So
long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time, and without causing an Event of Default, to
defer payments of interest on the Debentures by extending the interest payment
period on the Debentures at any time and from time to time during the term of
the Debentures, for up to 20 consecutive quarterly periods (each such extended
interest payment period, an “Extension Period”), during which Extension Period
no interest (including Additional Interest) shall be due and payable (except any
Additional Sums that may be due and payable).  No Extension Period may end on a
date other than an Interest Payment Date.  During an Extension Period, interest
will continue to accrue on the Debentures, and interest on such accrued interest
will accrue at an annual rate equal to the Interest Rate in effect for such
Extension Period, compounded quarterly from the date such interest would have
been payable were it not for the Extension Period, to the extent permitted by
law (such interest referred to herein as “Additional Interest”).  At the end of
any such Extension Period the Company shall pay all interest then accrued and
unpaid on the Debentures (together with Additional Interest thereon); provided,
however, that no Extension Period may extend beyond the Maturity Date; provided
further, however, that during any such Extension Period, the Company shall not
and shall not permit any Affiliate to (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s or such Affiliate’s capital stock (other
than payments of dividends or distributions to the Company) or make any
guarantee payments with respect to the foregoing or
 
15

--------------------------------------------------------------------------------

 
(ii) make any payment of principal of or interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Company or any Affiliate
that rank pari passu in all respects with or junior in interest to the
Debentures (other than, with respect to clauses (i) or (ii) above,
(a) repurchases, redemptions or other acquisitions of shares of capital stock of
the Company in connection with any employment contract, benefit plan or other
similar arrangement with or for the benefit of one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of capital
stock of the Company (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the applicable Extension Period, (b) as a result of any exchange or
conversion of any class or series of the Company’s capital stock (or any capital
stock of a subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (c) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any
stockholders’ rights plan, or the issuance of rights, stock or other property
under any stockholders’ rights plan, or the redemption or repurchase of rights
pursuant thereto, (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock and any
cash payments in lieu of fractional shares issued in connection therewith, or
(f) payments under the Capital Securities Guarantee).  Prior to the termination
of any Extension Period, the Company may further extend such period, provided
that such period together with all such previous and further consecutive
extensions thereof shall not exceed 20 consecutive quarterly periods, or extend
beyond the Maturity Date.  Upon the termination of any Extension Period and upon
the payment of all accrued and unpaid interest and Additional Interest, the
Company may commence a new Extension Period, subject to the foregoing
requirements.  No interest or Additional Interest shall be due and payable
during an Extension Period, except at the end thereof, but each installment of
interest that would otherwise have been due and payable during such Extension
Period shall bear Additional Interest to the extent permitted by applicable
law.  The Company must give the Trustee notice of its election to begin or
extend an Extension Period at least 5 Business Days prior to the regular record
date (as such term is used in Section 2.8) immediately preceding the Interest
Payment Date with respect to which interest on the Debentures would have been
payable except for the election to begin or extend such Extension Period.  The
Trustee shall give notice of the Company’s election to begin a new Extension
Period to the Securityholders.
 
Section 2.12.                       CUSIP Numbers.  The Company in issuing the
Debentures may use “CUSIP” numbers (if then generally in use), and, if so, the
Trustee shall use CUSIP numbers in notices of redemption as a convenience to
Securityholders; provided, however, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Debentures or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Debentures, and any such redemption shall not be affected by any defect in or
omission of such numbers.  The Company will promptly notify the Trustee in
writing of any change in the CUSIP numbers.
 
ARTICLE III.
 
PARTICULAR COVENANTS OF THE COMPANY
 
Section 3.1.                       Payment of Principal, Premium and Interest;
Agreed Treatment of the Debentures.
 
16

--------------------------------------------------------------------------------

 
(a)           The Company covenants and agrees that it will duly and punctually
pay or cause to be paid the principal of and premium, if any, and interest and
any Additional Interest and other payments on the Debentures at the place, at
the respective times and in the manner provided in this Indenture and the
Debentures. Each installment of interest on the Debentures may be paid (i) by
mailing checks for such interest payable to the order of the holders of
Debentures entitled thereto as they appear on the registry books of the Company
if a request for a wire transfer has not been received by the Company or (ii) by
wire transfer to any account with a banking institution located in the United
States designated in writing by such Person to the paying agent no later than
the related record date.  Notwithstanding the foregoing, so long as the holder
of this Debenture is the Institutional Trustee, the payment of the principal of
and interest on this Debenture will be made in immediately available funds at
such place and to such account as may be designated by the Institutional
Trustee.
 
(b)           The Company will treat the Debentures as indebtedness, and the
amounts payable in respect of the principal amount of such Debentures as
interest, for all United States federal income tax purposes.  All payments in
respect of such Debentures will be made free and clear of United States
withholding tax to any beneficial owner thereof that has provided an Internal
Revenue Service Form W8 BEN (or any substitute or successor form) establishing
its non-United States status for United States federal income tax purposes.
 
(c)           As of the date of this Indenture, the Company has no present
intention to exercise its right under Section 2.11 to defer payments of interest
on the Debentures by commencing an Extension Period.
 
(d)           As of the date of this Indenture, the Company believes that the
likelihood that it would exercise its right under Section 2.11 to defer payments
of interest on the Debentures by commencing an Extension Period at any time
during which the Debentures are outstanding is remote because of the
restrictions that would be imposed on the Company’s ability to declare or pay
dividends or distributions on, or to redeem, purchase or make a liquidation
payment with respect to, any of its outstanding equity and on the Company’s
ability to make any payments of principal of or interest on, or repurchase or
redeem, any of its debt securities that rank pari passu in all respects with (or
junior in interest to) the Debentures.
 
Section 3.2.                       Offices for Notices and Payments, etc.  So
long as any of the Debentures remain outstanding, the Company will maintain in
Hartford, Connecticut, an office or agency where the Debentures may be presented
for payment, an office or agency where the Debentures may be presented for
registration of transfer and for exchange as in this Indenture provided and an
office or agency where notices and demands to or upon the Company in respect of
the Debentures or of this Indenture may be served.  The Company will give to the
Trustee written notice of the location of any such office or agency and of any
change of location thereof.  Until otherwise designated from time to time by the
Company in a notice to the Trustee, or specified as contemplated by Section 2.5,
such office or agency for all of the above purposes shall be the office or
agency of the Trustee.  In case the Company shall fail to maintain any such
office or agency in Hartford, Connecticut, or shall fail to give such notice of
the location or of any change in the location thereof, presentations and demands
may be made and notices may be served at the Principal Office of the Trustee.
 
In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Hartford, Connecticut, where
the Debentures may be presented for registration of transfer and for exchange in
the manner provided in this Indenture, and the Company may from time to time
rescind such designation, as the Company may deem desirable or expedient;
provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain any such office or agency in
Hartford, Connecticut, for the purposes above mentioned.  The Company will give
to the Trustee prompt written notice of any such designation or rescission
thereof.
 
17

--------------------------------------------------------------------------------

 
Section 3.3.                       Appointments to Fill Vacancies in Trustee’s
Office.  The Company, whenever necessary to avoid or fill a vacancy in the
office of Trustee, will appoint, in the manner provided in Section 6.9, a
Trustee, so that there shall at all times be a Trustee hereunder.
 
Section 3.4.                       Provision as to Paying Agent.
 
(a)           If the Company shall appoint a paying agent other than the
Trustee, it will cause such paying agent to execute and deliver to the Trustee
an instrument in which such agent shall agree with the Trustee, subject to the
provision of this Section 3.4,
 
(1)           that it will hold all sums held by it as such agent for the
payment of the principal of and premium, if any, or interest, if any, on the
Debentures (whether such sums have been paid to it by the Company or by any
other obligor on the Debentures) in trust for the benefit of the holders of the
Debentures;
 
(2)           that it will give the Trustee prompt written notice of any failure
by the Company (or by any other obligor on the Debentures) to make any payment
of the principal of and premium, if any, or interest, if any, on the Debentures
when the same shall be due and payable; and
 
(3)           that it will, at any time during the continuance of any Event of
Default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such paying agent.
 
(b)           If the Company shall act as its own paying agent, it will, on or
before each due date of the principal of and premium, if any, or interest or
other payments, if any, on the Debentures, set aside, segregate and hold in
trust for the benefit of the holders of the Debentures a sum sufficient to pay
such principal, premium, interest or other payments so becoming due and will
notify the Trustee in writing of any failure to take such action and of any
failure by the Company (or by any other obligor under the Debentures) to make
any payment of the principal of and premium, if any, or interest or other
payments, if any, on the Debentures when the same shall become due and payable.
 
Whenever the Company shall have one or more paying agents for the Debentures, it
will, on or prior to each due date of the principal of and premium, if any, or
interest, if any, on the Debentures, deposit with a paying agent a sum
sufficient to pay the principal, premium, interest or other payments so becoming
due, such sum to be held in trust for the benefit of the Persons entitled
thereto and (unless such paying agent is the Trustee) the Company shall promptly
notify the Trustee in writing of its action or failure to act.
 
(c)           Anything in this Section 3.4 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge with respect to the Debentures, or for any other reason, pay, or
direct any paying agent to pay to the Trustee all sums held in trust by the
Company or any such paying agent, such sums to be held by the Trustee upon the
trusts herein contained.
 
(d)           Anything in this Section 3.4 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 3.4 is subject to
Sections 12.3 and 12.4.
 
Section 3.5.                       Certificate to Trustee.  The Company will
deliver to the Trustee on or before 120 days after the end of each fiscal year,
so long as Debentures are outstanding hereunder, a Certificate stating that in
the course of the performance by the signers of their duties as officers of the
Company they would normally have knowledge of any default during such fiscal
year by the Company in the performance of any covenants contained herein,
stating whether or not they have knowledge of any such default and, if so,
specifying each such default of which the signers have knowledge and the nature
and status thereof.
 
18

--------------------------------------------------------------------------------

 
Section 3.6.                       Additional Sums.  If and for so long as the
Trust is the holder of all Debentures and the Trust is required to pay any
additional taxes (including withholding taxes), duties, assessments or other
governmental charges as a result of a Tax Event, the Company will pay such
additional amounts (“Additional Sums”) on the Debentures as shall be required so
that the net amounts received and retained by the Trust after paying taxes
(including withholding taxes), duties, assessments or other governmental charges
will be equal to the amounts the Trust would have received if no such taxes,
duties, assessments or other governmental charges had been imposed.  Whenever in
this Indenture or the Debentures there is a reference in any context to the
payment of principal of or interest on the Debentures, such mention shall be
deemed to include mention of payments of the Additional Sums provided for in
this paragraph to the extent that, in such context, Additional Sums are, were or
would be payable in respect thereof pursuant to the provisions of this paragraph
and express mention of the payment of Additional Sums (if applicable) in any
provisions hereof shall not be construed as excluding Additional Sums in those
provisions hereof where such express mention is not made; provided, however,
that the deferral of the payment of interest during an Extension Period pursuant
to Section 2.11 shall not defer the payment of any Additional Sums that may be
due and payable.
 
Section 3.7.                       Compliance with Consolidation
Provisions.  The Company will not, while any of the Debentures remain
outstanding, consolidate with, or merge into, or merge into itself, or sell or
convey all or substantially all of its property to any other Person unless the
provisions of Article XI hereof are complied with.
 
Section 3.8.                       Limitation on Dividends.  If Debentures are
initially issued to the Trust or a trustee of such Trust in connection with the
issuance of Trust Securities by the Trust (regardless of whether Debentures
continue to be held by such Trust) and (i) there shall have occurred and be
continuing an Event of Default, (ii) the Company shall be in default with
respect to its payment of any obligations under the Capital Securities
Guarantee, or (iii) the Company shall have given notice of its election to defer
payments of interest on the Debentures by extending the interest payment period
as provided herein and such period, or any extension thereof, shall be
continuing, then the Company shall not, and shall not allow any Affiliate of the
Company to, (x) declare or pay any dividends or distributions on, or redeem,
purchase, acquire, or make a liquidation payment with respect to, any of the
Company’s capital stock or its Affiliates’ capital stock (other than payments of
dividends or distributions to the Company) or make any guarantee payments with
respect to the foregoing or (y) make any payment of principal of or interest or
premium, if any, on or repay, repurchase or redeem any debt securities of the
Company or any Affiliate that rank pari passu in all respects with or junior in
interest to the Debentures (other than, with respect to clauses (x) and (y)
above,  (1) repurchases, redemptions or other acquisitions of shares of capital
stock of the Company in connection with any employment contract, benefit plan or
other similar arrangement with or for the benefit of one or more employees,
officers, directors or consultants, in connection with a dividend reinvestment
or stockholder stock purchase plan or in connection with the issuance of capital
stock of the Company (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the applicable Extension Period, if any, (2) as a result of any exchange or
conversion of any class or series of the Company’s capital stock (or any capital
stock of a subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (3) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (4) any declaration of a dividend in connection with any
stockholders’ rights plan, or the issuance of rights, stock or other property
under any stockholders’ rights plan, or the redemption or repurchase of rights
pursuant thereto, (5) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock and any
cash payments in lieu of fractional shares issued in connection therewith, or
(6) payments under the Capital Securities Guarantee).
 
19

--------------------------------------------------------------------------------

 
Section 3.9.                       Covenants as to the Trust.  For so long as
the Trust Securities remain outstanding, the Company shall maintain 100%
ownership of the Common Securities; provided, however, that any permitted
successor of the Company under this Indenture may succeed to the Company’s
ownership of such Common Securities.  The Company, as owner of the Common
Securities, shall, except in connection with a distribution of Debentures to the
holders of Trust Securities in liquidation of the Trust, the redemption of all
of the Trust Securities or certain mergers, consolidations or amalgamations,
each as permitted by the Declaration, cause the Trust  (a) to remain a statutory
trust, (b) to otherwise continue to be classified as a grantor trust for United
States federal income tax purposes, and (c) to cause each holder of Trust
Securities to be treated as owning an undivided beneficial interest in the
Debentures.
 
Section 3.10.                       Additional Junior Indebtedness.  The Company
shall not, and it shall not cause or permit any Subsidiary of the Company to,
incur, issue or be obligated on any Additional Junior Indebtedness, either
directly or indirectly, by way of guarantee, suretyship or otherwise, other than
Additional Junior Indebtedness (i) that, by its terms, is expressly stated to be
either junior and subordinate or pari passu in all respects to the Debentures,
and (ii) of which the Company has notified (and, if then required under the
applicable guidelines of the regulating entity, has received approval from) the
Federal Reserve, if the Company is a bank holding company, or the OTS, if the
Company is a savings and loan holding company.
 
ARTICLE IV.
 
SECURITYHOLDERS’ LISTS AND REPORTS
 
BY THE COMPANY AND THE TRUSTEE
 
Section 4.1.                       Securityholders’ Lists.  The Company
covenants and agrees that it will furnish or caused to be furnished to the
Trustee:
 
(a)           on each regular record date for the Debentures, a list, in such
form as the Trustee may reasonably require, of the names and addresses of the
Securityholders of the Debentures as of such record date; and
 
(b)           at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;
 
except that no such lists need be furnished under this Section 4.1 so long as
the Trustee is in possession thereof by reason of its acting as Debenture
registrar.
 
Section 4.2.                       Preservation and Disclosure of Lists.
 
(a)           The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of
Debentures (1) contained in the most recent list furnished to it as provided in
Section 4.1 or (2) received by it in the capacity of Debentures registrar (if so
acting) hereunder.  The Trustee may destroy any list furnished to it as provided
in Section 4.1 upon receipt of a new list so furnished.
 
 
20

--------------------------------------------------------------------------------

 
(b)           In case three or more holders of Debentures (hereinafter referred
to as “applicants”) apply in writing to the Trustee and furnish to the Trustee
reasonable proof that each such applicant has owned a Debenture for a period of
at least 6 months preceding the date of such application, and such application
states that the applicants desire to communicate with other holders of
Debentures with respect to their rights under this Indenture or under such
Debentures and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then the Trustee shall
within 5 Business Days after the receipt of such application, at its election,
either:
 
(1)           afford such applicants access to the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.2, or
 
(2)           inform such applicants as to the approximate number of holders of
Debentures whose names and addresses appear in the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.2, and as to the approximate cost of mailing to such Securityholders
the form of proxy or other communication, if any, specified in such application.
 
If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder whose name and address appear in the information
preserved at the time by the Trustee in accordance with the provisions of
subsection (a) of this Section 4.2 a copy of the form of proxy or other
communication which is specified in such request with reasonable promptness
after a tender to the Trustee of the material to be mailed and of payment, or
provision for the payment, of the reasonable expenses of mailing, unless within
five days after such tender, the Trustee shall mail to such applicants and file
with the Securities and Exchange Commission, if permitted or required by
applicable law, together with a copy of the material to be mailed, a written
statement to the effect that, in the opinion of the Trustee, such mailing would
be contrary to the best interests of the holders of all Debentures, as the case
may be, or would be in violation of applicable law.  Such written statement
shall specify the basis of such opinion.  If said Commission, as permitted or
required by applicable law, after opportunity for a hearing upon the objections
specified in the written statement so filed, shall enter an order refusing to
sustain any of such objections or if, after the entry of an order sustaining one
or more of such objections, said Commission shall find, after notice and
opportunity for hearing, that all the objections so sustained have been met and
shall enter an order so declaring, the Trustee shall mail copies of such
material to all such Securityholders with reasonable promptness after the entry
of such order and the renewal of such tender; otherwise the Trustee shall be
relieved of any obligation or duty to such applicants respecting their
application.
 
(c)           Each and every holder of Debentures, by receiving and holding the
same, agrees with Company and the Trustee that neither the Company nor the
Trustee nor any paying agent shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the holders
of Debentures in accordance with the provisions of subsection (b) of this
Section 4.2, regardless of the source from which such information was derived,
and that the Trustee shall not be held accountable by reason of mailing any
material pursuant to a request made under said subsection (b).
 
ARTICLE V.
 
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS
 
UPON AN EVENT OF DEFAULT
 
Section 5.1.                       Events of Default.  “Event of Default,”
wherever used herein, means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
 
 
21

--------------------------------------------------------------------------------

 
(a)           the Company defaults in the payment of any interest upon any
Debenture when it becomes due and payable, and fails to cure such default for a
period of 30 days; provided, however, that a valid extension of an interest
payment period by the Company in accordance with the terms of this Indenture
shall not constitute a default in the payment of interest for this purpose; or
 
(b)           the Company defaults in the payment of all or any part of the
principal of (or premium, if any, on) any Debentures as and when the same shall
become due and payable either at maturity, upon redemption, by declaration of
acceleration or otherwise; or
 
(c)           the Company defaults in the performance of, or breaches, any of
its covenants or agreements in this Indenture or in the terms of the Debentures
established as contemplated in this Indenture (other than a covenant or
agreement a default in whose performance or whose breach is elsewhere in this
Section specifically dealt with), and continuance of such default or breach for
a period of 60 days after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the holders
of at least 25% in aggregate principal amount of the outstanding Debentures, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or
 
(d)           a court of competent jurisdiction shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of
90 consecutive days; or
 
(e)           the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due; or
 
(f)           the Trust shall have voluntarily or involuntarily liquidated,
dissolved, wound-up its business or otherwise terminated its existence except in
connection with (i) the distribution of the Debentures to holders of such Trust
Securities in liquidation of their interests in the Trust, (ii) the redemption
of all of the outstanding Trust Securities or (iii) certain mergers,
consolidations or amalgamations, each as permitted by the Declaration.
 
If an Event of Default occurs and is continuing with respect to the Debentures,
then, and in each and every such case, unless the principal of the Debentures
shall have already become due and payable, either the Trustee or the holders of
not less than 25% in aggregate principal amount of the Debentures then
outstanding hereunder, by notice in writing to the Company (and to the Trustee
if given by Securityholders), may declare the entire principal of the Debentures
and the interest accrued thereon, if any, to be due and payable immediately, and
upon any such declaration the same shall become immediately due and payable.
 
The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Debentures shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all the Debentures and the principal of and
premium, if any, on the Debentures which shall have become due otherwise than by
acceleration (with interest upon such principal and premium, if any, and
Additional Interest) and such amount as shall be sufficient to cover reasonable
compensation to the Trustee and each predecessor Trustee, their respective
agents, attorneys
 
22

--------------------------------------------------------------------------------

 
and counsel, and all other amounts due to the Trustee pursuant to Section 6.6,
if any, and (ii) all Events of Default under this Indenture, other than the
non-payment of the principal of or premium, if any, on Debentures which shall
have become due by acceleration, shall have been cured, waived or otherwise
remedied as provided herein -- then and in every such case the holders of a
majority in aggregate principal amount of the Debentures then outstanding, by
written notice to the Company and to the Trustee, may waive all defaults and
rescind and annul such declaration and its consequences, but no such waiver or
rescission and annulment shall extend to or shall affect any subsequent default
or shall impair any right consequent thereon.
 
In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the holders of the Debentures shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Trustee and the holders of the Debentures shall
continue as though no such proceeding had been taken.
 
Section 5.2.                       Payment of Debentures on Default; Suit
Therefor.  The Company covenants that upon the occurrence of an Event of Default
pursuant to Section 5.1(a) or Section 5.1(b) then, upon demand of the Trustee,
the Company will pay to the Trustee, for the benefit of the holders of the
Debentures the whole amount that then shall have become due and payable on all
Debentures for principal and premium, if any, or interest, or both, as the case
may be, with Additional Interest accrued on the Debentures (to the extent that
payment of such interest is enforceable under applicable law and, if the
Debentures are held by the Trust or a trustee of such Trust, without duplication
of any other amounts paid by the Trust or a trustee in respect thereof); and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including a reasonable compensation to the Trustee,
its agents, attorneys and counsel, and any other amounts due to the Trustee
under Section 6.6.  In case the Company shall fail forthwith to pay such amounts
upon such demand, the Trustee, in its own name and as trustee of an express
trust, shall be entitled and empowered to institute any actions or proceedings
at law or in equity for the collection of the sums so due and unpaid, and may
prosecute any such action or proceeding to judgment or final decree, and may
enforce any such judgment or final decree against the Company or any other
obligor on such Debentures and collect in the manner provided by law out of the
property of the Company or any other obligor on such Debentures wherever
situated the moneys adjudged or decreed to be payable.
 
In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Debentures under
Bankruptcy Law, or in case a receiver or trustee shall have been appointed for
the property of the Company or such other obligor, or in the case of any other
similar judicial proceedings relative to the Company or other obligor upon the
Debentures, or to the creditors or property of the Company or such other
obligor, the Trustee, irrespective of whether the principal of the Debentures
shall then be due and payable as therein expressed or by declaration of
acceleration or otherwise and irrespective of whether the Trustee shall have
made any demand pursuant to the provisions of this Section 5.2, shall be
entitled and empowered, by intervention in such proceedings or otherwise,
 
 
(i)
to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Debentures,

 
 
23

--------------------------------------------------------------------------------

 
 
 
(ii)
in case of any judicial proceedings, to file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for reasonable compensation to the Trustee
and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all other amounts due to the Trustee under
Section 6.6), and of the Securityholders allowed in such judicial proceedings
relative to the Company or any other obligor on the Debentures, or to the
creditors or property of the Company or such other obligor, unless prohibited by
applicable law and regulations, to vote on behalf of the holders of the
Debentures in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency proceedings or
Person performing similar functions in comparable proceedings,

 
 
(iii)
to collect and receive any moneys or other property payable or deliverable on
any such claims, and

 
 
(iv)
to distribute the same after the deduction of its charges and expenses.

 
Any receiver, assignee or trustee in bankruptcy or reorganization is hereby
authorized by each of the Securityholders to make such payments to the Trustee,
and, in the event that the Trustee shall consent to the making of such payments
directly to the Securityholders, to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
amounts due to the Trustee under Section 6.6.
 
Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Debentures or the rights of any holder thereof or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.
 
All rights of action and of asserting claims under this Indenture, or under any
of the Debentures, may be enforced by the Trustee without the possession of any
of the Debentures, or the production thereof at any trial or other proceeding
relative thereto, and any such suit or proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the
Debentures.
 
In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the holders of the
Debentures, and it shall not be necessary to make any holders of the Debentures
parties to any such proceedings.
 
Section 5.3.                       Application of Moneys Collected by
Trustee.  Any moneys collected by the Trustee pursuant to this Article V shall
be applied in the following order, at the date or dates fixed by the Trustee for
the distribution of such moneys, upon presentation of the several Debentures in
respect of which moneys have been collected, and stamping thereon the payment,
if only partially paid, and upon surrender thereof if fully paid:
 
First:  To the payment of costs and expenses incurred by, and reasonable fees
of, the Trustee, its agents, attorneys and counsel, and of all other amounts due
to the Trustee under Section 6.6;
 
Second:  To the payment of all Senior Indebtedness of the Company if and to the
extent required by Article XV;
 
Third:  To the payment of the amounts then due and unpaid upon Debentures for
principal (and premium, if any), and interest on the Debentures, in respect of
which or for the benefit of which money has been collected, ratably, without
preference or priority of any kind, according to the amounts due on such
Debentures (including Additional Interest); and
 
24

--------------------------------------------------------------------------------

 
Fourth:  The balance, if any, to the Company.
 
Section 5.4.                       Proceedings by Securityholders.  No holder of
any Debenture shall have any right to institute any suit, action or proceeding
for any remedy hereunder, unless such holder previously shall have given to the
Trustee written notice of an Event of Default with respect to the Debentures and
unless the holders of not less than 25% in aggregate principal amount of the
Debentures then outstanding shall have given the Trustee a written request to
institute such action, suit or proceeding and shall have offered to the Trustee
such reasonable indemnity as it may require against the costs, expenses and
liabilities to be incurred thereby, and the Trustee for 60 days after its
receipt of such notice, request and offer of indemnity shall have failed to
institute any such action, suit or proceeding.
 
Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Debenture to receive payment of the principal of, premium, if
any, and interest, on such Debenture when due, or to institute suit for the
enforcement of any such payment, shall not be impaired or affected without the
consent of such holder and by accepting a Debenture hereunder it is expressly
understood, intended and covenanted by the taker and holder of every Debenture
with every other such taker and holder and the Trustee, that no one or more
holders of Debentures shall have any right in any manner whatsoever by virtue or
by availing itself of any provision of this Indenture to affect, disturb or
prejudice the rights of the holders of any other Debentures, or to obtain or
seek to obtain priority over or preference to any other such holder, or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal, ratable and common benefit of all holders of Debentures.  For the
protection and enforcement of the provisions of this Section, each and every
Securityholder and the Trustee shall be entitled to such relief as can be given
either at law or in equity.
 
Section 5.5.                       Proceedings by Trustee.  In case of an Event
of Default hereunder the Trustee may in its discretion proceed to protect and
enforce the rights vested in it by this Indenture by such appropriate judicial
proceedings as the Trustee shall deem most effectual to protect and enforce any
of such rights, either by suit in equity or by action at law or by proceeding in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this Indenture or in aid of the exercise of any power
granted in this Indenture, or to enforce any other legal or equitable right
vested in the Trustee by this Indenture or by law.
 
Section 5.6.                       Remedies Cumulative and Continuing; Delay or
Omission Not a Waiver.  Except as otherwise provided in Section 2.6, all powers
and remedies given by this Article V to the Trustee or to the Securityholders
shall, to the extent permitted by law, be deemed cumulative and not exclusive of
any other powers and remedies available to the Trustee or the holders of the
Debentures, by judicial proceedings or otherwise, to enforce the performance or
observance of the covenants and agreements contained in this Indenture or
otherwise established with respect to the Debentures, and no delay or omission
of the Trustee or of any holder of any of the Debentures to exercise any right,
remedy or power accruing upon any Event of Default occurring and continuing as
aforesaid shall impair any such right, remedy or power, or shall be construed to
be a waiver of any such default or an acquiescence therein; and, subject to the
provisions of Section 5.4, every power and remedy given by this Article V or by
law to the Trustee or to the Securityholders may be exercised from time to time,
and as often as shall be deemed expedient, by the Trustee (in accordance with
its duties under Section 6.1) or by the Securityholders.
 
Section 5.7.                       Direction of Proceedings and Waiver of
Defaults by Majority of Securityholders.  The holders of a majority in aggregate
principal amount of the Debentures affected (voting as one class) at the time
outstanding shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee with respect to such Debentures;
provided, however, that (subject to the provisions of Section 6.1) the Trustee
shall have the right to decline to follow any such direction if the
 
25

--------------------------------------------------------------------------------

 
Trustee shall determine that the action so directed would be unjustly
prejudicial to the holders not taking part in such direction or if the Trustee
being advised by counsel determines that the action or proceeding so directed
may not lawfully be taken or if a Responsible Officer of the Trustee shall
determine that the action or proceedings so directed would involve the Trustee
in personal liability.
 
The holders of a majority in aggregate principal amount of the Debentures at the
time outstanding may on behalf of the holders of all of the Debentures waive (or
modify any previously granted waiver of) any past default or Event of Default,
and its consequences, except a default (a) in the payment of principal of,
premium, if any, or interest on any of the Debentures, (b) in respect of
covenants or provisions hereof which cannot be modified or amended without the
consent of the holder of each Debenture affected, or (c) in respect of the
covenants contained in Section 3.9; provided, however, that if the Debentures
are held by the Trust or a trustee of such trust, such waiver or modification to
such waiver shall not be effective until the holders of a majority in
Liquidation Amount of Trust Securities of the Trust shall have consented to such
waiver or modification to such waiver, provided, further, that if the consent of
the holder of each outstanding Debenture is required, such waiver shall not be
effective until each holder of the Trust Securities of the Trust shall have
consented to such waiver.  Upon any such waiver, the default covered thereby
shall be deemed to be cured for all purposes of this Indenture and the Company,
the Trustee and the holders of the Debentures shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other default or Event of Default or impair any right
consequent thereon.  Whenever any default or Event of Default hereunder shall
have been waived as permitted by this Section, said default or Event of Default
shall for all purposes of the Debentures and this Indenture be deemed to have
been cured and to be not continuing.
 
Section 5.8.                       Notice of Defaults.  The Trustee shall,
within 90 days after the actual knowledge by a Responsible Officer of the
Trustee of the occurrence of a default with respect to the Debentures, mail to
all Securityholders, as the names and addresses of such holders appear upon the
Debenture Register, notice of all defaults with respect to the Debentures known
to the Trustee, unless such defaults shall have been cured before the giving of
such notice (the term “defaults” for the purpose of this Section 5.8 being
hereby defined to be the events specified in clauses (a), (b), (c), (d), (e) and
(f) of Section 5.1, not including periods of grace, if any, provided for
therein); provided, however, that, except in the case of default in the payment
of the principal of, premium, if any, or interest on any of the Debentures, the
Trustee shall be protected in withholding such notice if and so long as a
Responsible Officer of the Trustee in good faith determines that the withholding
of such notice is in the interests of the Securityholders.
 
Section 5.9.                       Undertaking to Pay Costs.  All parties to
this Indenture agree, and each holder of any Debenture by his acceptance thereof
shall be deemed to have agreed, that any court may in its discretion require, in
any suit for the enforcement of any right or remedy under this Indenture, or in
any suit against the Trustee for any action taken or omitted by it as Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; provided, however, that the provisions of
this Section 5.9 shall not apply to any suit instituted by the Trustee, to any
suit instituted by any Securityholder, or group of Securityholders, holding in
the aggregate more than 10% in principal amount of the Debentures outstanding,
or to any suit instituted by any Securityholder for the enforcement of the
payment of the principal of (or premium, if any) or interest on any Debenture
against the Company on or after the same shall have become due and payable.
 
26

--------------------------------------------------------------------------------

 
ARTICLE VI.
 
CONCERNING THE TRUSTEE
 
Section 6.1.                       Duties and Responsibilities of Trustee.  With
respect to the holders of Debentures issued hereunder, the Trustee, prior to the
occurrence of an Event of Default with respect to the Debentures and after the
curing or waiving of all Events of Default which may have occurred, with respect
to the Debentures, undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants shall be read
into this Indenture against the Trustee.  In case an Event of Default with
respect to the Debentures has occurred (which has not been cured or waived), the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.
 
No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:
 
(a)           prior to the occurrence of an Event of Default with respect to
Debentures and after the curing or waiving of all Events of Default which may
have occurred
 
(1)           the duties and obligations of the Trustee with respect to
Debentures shall be determined solely by the express provisions of this
Indenture, and the Trustee shall not be liable except for the performance of
such duties and obligations with respect to the Debentures as are specifically
set forth in this Indenture, and no implied covenants or obligations shall be
read into this Indenture against the Trustee, and
 
(2)           in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but, in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture;
 
(b)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer or Officers of the Trustee, unless it shall
be proved that the Trustee was negligent in ascertaining the pertinent facts;
and
 
(c)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith, in accordance with the direction of
the Securityholders pursuant to Section 5.7, relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture.
 
None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is ground for believing that the repayment of such funds or
liability is not assured to it under the terms of this Indenture or indemnity
satisfactory to the Trustee against such risk is not reasonably assured to it.
 
Section 6.2.                       Reliance on Documents, Opinions, etc.  Except
as otherwise provided in Section 6.1:
 
 
27

--------------------------------------------------------------------------------

 
(a)           the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, note,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;
 
(b)           any request, direction, order or demand of the Company mentioned
herein shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;
 
(c)           the Trustee may consult with counsel of its selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;
 
(d)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Securityholders, pursuant to the provisions of this
Indenture, unless such Securityholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby;
 
(e)           the Trustee shall not be liable for any action taken or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture; nothing contained herein
shall, however, relieve the Trustee of the obligation, upon the occurrence of an
Event of Default with respect to the Debentures (that has not been cured or
waived) to exercise with respect to Debentures such of the rights and powers
vested in it by this Indenture, and to use the same degree of care and skill in
their exercise, as a prudent man would exercise or use under the circumstances
in the conduct of his own affairs;
 
(f)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
coupon or other paper or document, unless requested in writing to do so by the
holders of not less than a majority in aggregate principal amount of the
outstanding Debentures affected thereby; provided, however, that if the payment
within a reasonable time to the Trustee of the costs, expenses or liabilities
likely to be incurred by it in the making of such investigation is, in the
opinion of the Trustee, not reasonably assured to the Trustee by the security
afforded to it by the terms of this Indenture, the Trustee may require
reasonable indemnity against such expense or liability as a condition to so
proceeding;
 
(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents (including
any Authenticating Agent) or attorneys, and the Trustee shall not be responsible
for any misconduct or negligence on the part of any such agent or attorney
appointed by it with due care; and
 
(h)           with the exceptions of defaults under Sections 5.1(a) or 5.1(b),
the Trustee shall not be charged with knowledge of any Default or Event of
Default with respect to the Debentures unless a written notice of such Default
or Event of Default shall have been given to the Trustee by the Company or any
other obligor on the Debentures or by any holder of the Debentures.
 
Section 6.3.                       No Responsibility for Recitals, etc.  The
recitals contained herein and in the Debentures (except in the certificate of
authentication of the Trustee or the Authenticating Agent) shall be taken as the
statements of the Company, and the Trustee and the Authenticating Agent assume
no responsibility for the correctness of the same.  The Trustee and the
Authenticating Agent make no representations as to the validity or sufficiency
of this Indenture or of the Debentures.  The Trustee and the Authenticating
Agent shall not be accountable for the use or application by the Company of any
Debentures or the proceeds of any Debentures authenticated and delivered by the
Trustee or the Authenticating Agent in conformity with the provisions of this
Indenture.
 
28

--------------------------------------------------------------------------------

 
Section 6.4.                       Trustee, Authenticating Agent, Paying Agents,
Transfer Agents or Registrar May Own Debentures.  The Trustee or any
Authenticating Agent or any paying agent or any transfer agent or any Debenture
registrar, in its individual or any other capacity, may become the owner or
pledgee of Debentures with the same rights it would have if it were not Trustee,
Authenticating Agent, paying agent, transfer agent or Debenture registrar.
 
Section 6.5.                       Moneys to be Held in Trust.  Subject to the
provisions of Section 12.4, all moneys received by the Trustee or any paying
agent shall, until used or applied as herein provided, be held in trust for the
purpose for which they were received, but need not be segregated from other
funds except to the extent required by law.  The Trustee and any paying agent
shall be under no liability for interest on any money received by it hereunder
except as otherwise agreed in writing with the Company.  So long as no Event of
Default shall have occurred and be continuing, all interest allowed on any such
moneys shall be paid from time to time upon the written order of the Company,
signed by the Chairman of the Board of Directors, the Chief Executive Officer,
the President, a Managing Director, a Vice President, the Treasurer or an
Assistant Treasurer of the Company.
 
Section 6.6.                       Compensation and Expenses of Trustee.  The
Company covenants and agrees to pay or reimburse the Trustee upon its request
for all reasonable expenses, disbursements and advances incurred or made by the
Trustee in accordance with any of the provisions of this Indenture (including
the reasonable compensation and the expenses and disbursements of its counsel
and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its negligence or willful
misconduct.  For purposes of clarification, this Section 6.6 does not
contemplate the payment by the Company of acceptance or annual administration
fees owing to the Trustee pursuant to the services to be provided by the Trustee
under this Indenture or the fees and expenses of the Trustee’s counsel in
connection with the closing of the transactions contemplated by this
Indenture.  The Company also covenants to indemnify each of the Trustee or any
predecessor Trustee (and its officers, agents, directors and employees) for, and
to hold it harmless against, any and all loss, damage, claim, liability or
expense including taxes (other than taxes based on the income of the Trustee)
incurred without negligence or willful misconduct on the part of the Trustee and
arising out of or in connection with the acceptance or administration of this
trust, including the costs and expenses of defending itself against any claim of
liability.  The obligations of the Company under this Section 6.6 to compensate
and indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall constitute additional indebtedness
hereunder.  Such additional indebtedness shall be secured by a lien prior to
that of the Debentures upon all property and funds held or collected by the
Trustee as such, except funds held in trust for the benefit of the holders of
particular Debentures.
 
Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with an
Event of Default specified in Section 5.1(d), Section 5.1(e) or Section 5.1(f),
the expenses (including the reasonable charges and expenses of its counsel) and
the compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.
 
The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.
 
Notwithstanding anything in this Indenture or any Debenture to the contrary, the
Trustee shall have no obligation whatsoever to advance funds to pay any
principal of or interest on or other amounts with respect to the Debentures or
otherwise advance funds to or on behalf of the Company.
 
29

--------------------------------------------------------------------------------

 
Section 6.7.                       Officers’ Certificate as Evidence.  Except as
otherwise provided in Sections 6.1 and 6.2, whenever in the administration of
the provisions of this Indenture the Trustee shall deem it necessary or
desirable that a matter be proved or established prior to taking or omitting any
action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of negligence or willful
misconduct on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee, and such
certificate, in the absence of negligence or willful misconduct on the part of
the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.
 
Section 6.8.                       Eligibility of Trustee.  The Trustee
hereunder shall at all times be a corporation organized and doing business under
the laws of the United States of America or any state or territory thereof or of
the District of Columbia or a corporation or other Person authorized under such
laws to exercise corporate trust powers, having (or whose obligations under this
Indenture are guaranteed by an affiliate having) a combined capital and surplus
of at least 50 million U.S. dollars ($50,000,000.00) and subject to supervision
or examination by federal, state, territorial, or District of Columbia
authority.  If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 6.8 the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent records of condition so
published.
 
The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee.
 
In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.8, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.9.
 
If the Trustee has or shall acquire any “conflicting interest” within the
meaning of §310(b) of the Trust Indenture Act of 1939, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner described by
this Indenture.
 
Section 6.9.                       Resignation or Removal of Trustee
 
(a)           The Trustee, or any trustee or trustees hereafter appointed, may
at any time resign by giving written notice of such resignation to the Company
and by mailing notice thereof, at the Company’s expense, to the holders of the
Debentures at their addresses as they shall appear on the Debenture
Register.  Upon receiving such notice of resignation, the Company shall promptly
appoint a successor trustee or trustees by written instrument, in duplicate,
executed by order of its Board of Directors, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor Trustee.  If
no successor Trustee shall have been so appointed and have accepted appointment
within 30 days after the mailing of such notice of resignation to the affected
Securityholders, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee, or any Securityholder
who has been a bona fide holder of a Debenture or Debentures for at least six
months may, subject to the provisions of Section 5.9, on behalf of himself and
all others similarly situated, petition any such court for the appointment of a
successor Trustee.  Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, appoint a successor Trustee.
 
(b)           In case at any time any of the following shall occur --
 
(1)           the Trustee shall fail to comply with the provisions of
Section 6.8 after written request therefor by the Company or by any
Securityholder who has been a bona fide holder of a Debenture or Debentures for
at least 6 months, or
 
30

--------------------------------------------------------------------------------

 
(2)           the Trustee shall cease to be eligible in accordance with the
provisions of Section 6.8 and shall fail to resign after written request
therefor by the Company or by any such Securityholder, or
 
(3)           the Trustee shall become incapable of acting, or shall be adjudged
as bankrupt or insolvent, or a receiver of the Trustee or of its property shall
be appointed, or any public officer shall take charge or control of the Trustee
or of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, the Company may remove the Trustee and appoint a
successor Trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee, or, subject to the
provisions of Section 5.9, any Securityholder who has been a bona fide holder of
a Debenture or Debentures for at least 6 months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the removal of the Trustee and the appointment of a successor Trustee.  Such
court may thereupon, after such notice, if any, as it may deem proper and
prescribe, remove the Trustee and appoint successor Trustee.
 
(c)           Upon prior written notice to the Company and the Trustee, the
holders of a majority in aggregate principal amount of the Debentures at the
time outstanding may at any time remove the Trustee and nominate a successor
Trustee, which shall be deemed appointed as successor Trustee unless within 10
Business Days after such nomination the Company objects thereto, in which case,
or in the case of a failure by such holders to nominate a successor Trustee, the
Trustee so removed or any Securityholder, upon the terms and conditions and
otherwise as in subsection (a) of this Section 6.9 provided, may petition any
court of competent jurisdiction for an appointment of a successor.
 
(d)           Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor Trustee as provided in
Section 6.10.
 
Section 6.10.                       Acceptance by Successor Trustee.  Any
successor Trustee appointed as provided in Section 6.9 shall execute,
acknowledge and deliver to the Company and to its predecessor Trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations with respect to the Debentures of
its predecessor hereunder, with like effect as if originally named as Trustee
herein; but, nevertheless, on the written request of the Company or of the
successor Trustee, the Trustee ceasing to act shall, upon payment of any amounts
then due it pursuant to the provisions of Section 6.6, execute and deliver an
instrument transferring to such successor Trustee all the rights and powers of
the Trustee so ceasing to act and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
thereunder.  Upon request of any such successor Trustee, the Company shall
execute any and all instruments in writing for more fully and certainly vesting
in and confirming to such successor Trustee all such rights and powers.  Any
Trustee ceasing to act shall, nevertheless, retain a lien upon all property or
funds held or collected by such Trustee to secure any amounts then due it
pursuant to the provisions of Section 6.6.
 
If a successor Trustee is appointed, the Company, the retiring Trustee and the
successor Trustee shall execute and deliver an indenture supplemental hereto
which shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Trustee
with respect to the Debentures as to which the predecessor Trustee is not
retiring shall continue to be vested in the predecessor Trustee, and shall add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Trust hereunder by more than
one Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees co-trustees of the same trust and that
each such Trustee shall be Trustee of a trust or trusts hereunder separate and
apart from any trust or trusts hereunder administered by any other such Trustee.
 
31

--------------------------------------------------------------------------------

 
No successor Trustee shall accept appointment as provided in this Section unless
at the time of such acceptance such successor Trustee shall be eligible under
the provisions of Section 6.8.
 
In no event shall a retiring Trustee be liable for the acts or omissions of any
successor Trustee hereunder.
 
Upon acceptance of appointment by a successor Trustee as provided in this
Section 6.10, the Company shall mail notice of the succession of such Trustee
hereunder to the holders of Debentures at their addresses as they shall appear
on the Debenture Register.  If the Company fails to mail such notice within 10
Business Days after the acceptance of appointment by the successor Trustee, the
successor Trustee shall cause such notice to be mailed at the expense of the
Company.
 
Section 6.11.                       Succession by Merger, etc.  Any corporation
into which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto; provided such corporation shall be otherwise eligible and qualified
under this Article.
 
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Debentures shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor Trustee, and deliver such Debentures so
authenticated; and in case at that time any of the Debentures shall not have
been authenticated, any successor to the Trustee may authenticate such
Debentures either in the name of any predecessor hereunder or in the name of the
successor Trustee; and in all such cases such certificates shall have the full
force which it is anywhere in the Debentures or in this Indenture provided that
the certificate of the Trustee shall have; provided, however, that the right to
adopt the certificate of authentication of any predecessor Trustee or
authenticate Debentures in the name of any predecessor Trustee shall apply only
to its successor or successors by merger, conversion or consolidation.
 
Section 6.12.                       Authenticating Agents.  There may be one or
more Authenticating Agents appointed by the Trustee upon the request of the
Company with power to act on its behalf and subject to its direction in the
authentication and delivery of Debentures issued upon exchange or registration
of transfer thereof as fully to all intents and purposes as though any such
Authenticating Agent had been expressly authorized to authenticate and deliver
Debentures; provided, however, that the Trustee shall have no liability to the
Company for any acts or omissions of the Authenticating Agent with respect to
the authentication and delivery of Debentures.  Any such Authenticating Agent
shall at all times be a corporation organized and doing business under the laws
of the United States or of any state or territory thereof or of the District of
Columbia authorized under such laws to act as Authenticating Agent, having a
combined capital and surplus of at least $50,000,000.00 and being subject to
supervision or examination by federal, state, territorial or District of
Columbia authority.  If such corporation publishes reports of condition at least
annually pursuant to law or the requirements of such authority, then for the
purposes of this Section 6.12 the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time an
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect herein specified in this Section.
 
32

--------------------------------------------------------------------------------

 
Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section 6.12 without the execution or filing of any paper or
any further act on the part of the parties hereto or such Authenticating Agent.
 
Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company.  The Trustee may at any time
terminate the agency of any Authenticating Agent with respect to the Debentures
by giving written notice of termination to such Authenticating Agent and to the
Company.  Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section 6.12, the Trustee may, and upon the request of the
Company shall, promptly appoint a successor Authenticating Agent eligible under
this Section 6.12, shall give written notice of such appointment to the Company
and shall mail notice of such appointment to all holders of Debentures as the
names and addresses of such holders appear on the Debenture Register.  Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all rights, powers, duties and responsibilities with
respect to the Debentures of its predecessor hereunder, with like effect as if
originally named as Authenticating Agent herein.
 
The Company agrees to pay to any Authenticating Agent from time to time
reasonable compensation for its services.  Any Authenticating Agent shall have
no responsibility or liability for any action taken by it as such in accordance
with the directions of the Trustee.
 
ARTICLE VII.
 
CONCERNING THE SECURITYHOLDERS
 
Section 7.1.                       Action by Securityholders.  Whenever in this
Indenture it is provided that the holders of a specified percentage in aggregate
principal amount of the Debentures may take any action (including the making of
any demand or request, the giving of any notice, consent or waiver or the taking
of any other action) the fact that at the time of taking any such action the
holders of such specified percentage have joined therein may be evidenced (a) by
any instrument or any number of instruments of similar tenor executed by such
Securityholders in person or by agent or proxy appointed in writing, or (b) by
the record of such holders of Debentures voting in favor thereof at any meeting
of such Securityholders duly called and held in accordance with the provisions
of Article VIII, or (c) by a combination of such instrument or instruments and
any such record of such a meeting of such Securityholders or (d) by any other
method the Trustee deems satisfactory.
 
If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, the Company may, at its option, as evidenced by an Officers’
Certificate, fix in advance a record date for such Debentures for the
determination of Securityholders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, but the Company shall have no obligation to do so.  If such a
record date is fixed, such request, demand, authorization, direction, notice,
consent, waiver or other action or revocation of the same may be given before or
after the record date, but only the Securityholders of record at the close of
business on the record date shall be deemed to be Securityholders for the
purposes of determining whether Securityholders of the requisite proportion of
outstanding Debentures have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other action or
revocation of the same, and for that purpose the outstanding Debentures shall be
computed as of the record date; provided, however, that no such authorization,
agreement or consent by such Securityholders on the record date shall be deemed
effective unless it shall become effective pursuant to the provisions of this
Indenture not later than 6 months after the record date.
 
33

--------------------------------------------------------------------------------

 
Section 7.2.                       Proof of Execution by
Securityholders.  Subject to the provisions of Section 6.1, 6.2 and 8.5, proof
of the execution of any instrument by a Securityholder or his agent or proxy
shall be sufficient if made in accordance with such reasonable rules and
regulations as may be prescribed by the Trustee or in such manner as shall be
satisfactory to the Trustee.  The ownership of Debentures shall be proved by the
Debenture Register or by a certificate of the Debenture registrar.  The Trustee
may require such additional proof of any matter referred to in this Section as
it shall deem necessary.
 
The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.6.
 
Section 7.3.                       Who Are Deemed Absolute Owners.  Prior to due
presentment for registration of transfer of any Debenture, the Company, the
Trustee, any Authenticating Agent, any paying agent, any transfer agent and any
Debenture registrar may deem the Person in whose name such Debenture shall be
registered upon the Debenture Register to be, and may treat him as, the absolute
owner of such Debenture (whether or not such Debenture shall be overdue) for the
purpose of receiving payment of or on account of the principal of, premium, if
any, and interest on such Debenture and for all other purposes; and neither the
Company nor the Trustee nor any Authenticating Agent nor any paying agent nor
any transfer agent nor any Debenture registrar shall be affected by any notice
to the contrary.  All such payments so made to any holder for the time being or
upon his order shall be valid, and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for moneys payable upon any
such Debenture.
 
Section 7.4.                       Debentures Owned by Company Deemed Not
Outstanding.  In determining whether the holders of the requisite aggregate
principal amount of Debentures have concurred in any direction, consent or
waiver under this Indenture, Debentures which are owned by the Company or any
other obligor on the Debentures or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company or any other obligor on the Debentures shall be disregarded and deemed
not to be outstanding for the purpose of any such determination; provided,
however, that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, consent or waiver, only Debentures
which a Responsible Officer of the Trustee actually knows are so owned shall be
so disregarded.  Debentures so owned which have been pledged in good faith may
be regarded as outstanding for the purposes of this Section 7.4 if the pledgee
shall establish to the satisfaction of the Trustee the pledgee’s right to vote
such Debentures and that the pledgee is not the Company or any such other
obligor or Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any such other
obligor.  In the case of a dispute as to such right, any decision by the Trustee
taken upon the advice of counsel shall be full protection to the Trustee.
 
Section 7.5.                       Revocation of Consents; Future Holders
Bound.  At any time prior to (but not after) the evidencing to the Trustee, as
provided in Section 7.1, of the taking of any action by the holders of the
percentage in aggregate principal amount of the Debentures specified in this
Indenture in connection with such action, any holder (in cases where no record
date has been set pursuant to Section 7.1) or any holder as of an applicable
record date (in cases where a record date has been set pursuant to Section 7.1)
of a Debenture (or any Debenture issued in whole or in part in exchange or
substitution therefor) the serial number of which is shown by the evidence to be
included in the Debentures the holders of which have consented to such action
may, by filing written notice with the Trustee at the Principal Office of the
Trustee and upon proof of holding as provided in Section 7.2, revoke such action
so far as concerns such Debenture (or so far as concerns the principal amount
represented by any exchanged or substituted Debenture).  Except as aforesaid any
such action taken by the holder of any Debenture shall be conclusive and binding
upon such holder and upon all future holders and owners of such Debenture, and
of any Debenture issued in exchange or substitution therefor or on registration
of transfer thereof, irrespective of whether or not any notation in regard
thereto is made upon such Debenture or any Debenture issued in exchange or
substitution therefor.
 
34

--------------------------------------------------------------------------------

 
ARTICLE VIII.
 
SECURITYHOLDERS’ MEETINGS
 
Section 8.1.                       Purposes of Meetings.  A meeting of
Securityholders may be called at any time and from time to time pursuant to the
provisions of this Article VIII for any of the following purposes:
 
(a)           to give any notice to the Company or to the Trustee, or to give
any directions to the Trustee, or to consent to the waiving of any default
hereunder and its consequences, or to take any other action authorized to be
taken by Securityholders pursuant to any of the provisions of Article V;
 
(b)           to remove the Trustee and nominate a successor trustee pursuant to
the provisions of Article VI;
 
(c)           to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 9.2; or
 
(d)           to take any other action authorized to be taken by or on behalf of
the holders of any specified aggregate principal amount of such Debentures under
any other provision of this Indenture or under applicable law.
 
Section 8.2.                       Call of Meetings by Trustee.  The Trustee may
at any time call a meeting of Securityholders to take any action specified in
Section 8.1, to be held at such time and at such place as the Trustee shall
determine.  Notice of every meeting of the Securityholders, setting forth the
time and the place of such meeting and in general terms the action proposed to
be taken at such meeting, shall be mailed to holders of Debentures affected at
their addresses as they shall appear on the Debentures Register and, if the
Company is not a holder of Debentures, to the Company.  Such notice shall be
mailed not less than 20 nor more than 180 days prior to the date fixed for the
meeting.
 
Section 8.3.                       Call of Meetings by Company or
Securityholders.  In case at any time the Company pursuant to a Board
Resolution, or the holders of at least 10% in aggregate principal amount of the
Debentures, as the case may be, then outstanding, shall have requested the
Trustee to call a meeting of Securityholders, by written request setting forth
in reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have mailed the notice of such meeting within 20 days after
receipt of such request, then the Company or such Securityholders may determine
the time and the place for such meeting and may call such meeting to take any
action authorized in Section 8.1, by mailing notice thereof as provided in
Section 8.2.
 
Section 8.4.                       Qualifications for Voting.  To be entitled to
vote at any meeting of Securityholders a Person shall (a) be a holder of one or
more Debentures with respect to which the meeting is being held or (b) a Person
appointed by an instrument in writing as proxy by a holder of one or more such
Debentures.  The only Persons who shall be entitled to be present or to speak at
any meeting of Securityholders shall be the Persons entitled to vote at such
meeting and their counsel and any representatives of the Trustee and its counsel
and any representatives of the Company and its counsel.
 
Section 8.5.                       Regulations.  Notwithstanding any other
provisions of this Indenture, the Trustee may make such reasonable regulations
as it may deem advisable for any meeting of Securityholders, in regard to proof
of the holding of Debentures and of the appointment of proxies, and in regard to
the appointment and duties of inspectors of votes, the submission and
examination of proxies, certificates and other evidence of the right to vote,
and such other matters concerning the conduct of the meeting as it shall think
fit.
 
35

--------------------------------------------------------------------------------

 
The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.3, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman.  A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote of the meeting.
 
Subject to the provisions of Section 7.4, at any meeting each holder of
Debentures with respect to which such meeting is being held or proxy therefor
shall be entitled to one vote for each $1,000.00 principal amount of Debentures
held or represented by him; provided, however, that no vote shall be cast or
counted at any meeting in respect of any Debenture challenged as not outstanding
and ruled by the chairman of the meeting to be not outstanding.  The chairman of
the meeting shall have no right to vote other than by virtue of Debentures held
by him or instruments in writing as aforesaid duly designating him as the Person
to vote on behalf of other Securityholders.  Any meeting of Securityholders duly
called pursuant to the provisions of Section 8.2 or 8.3 may be adjourned from
time to time by a majority of those present, whether or not constituting a
quorum, and the meeting may be held as so adjourned without further notice.
 
Section 8.6.                       Voting.  The vote upon any resolution
submitted to any meeting of holders of Debentures with respect to which such
meeting is being held shall be by written ballots on which shall be subscribed
the signatures of such holders or of their representatives by proxy and the
serial number or numbers of the Debentures held or represented by them.  The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in triplicate of all votes cast at the meeting.  A record in duplicate
of the proceedings of each meeting of Securityholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more Persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 8.2.  The record shall show the serial numbers of the
Debentures voting in favor of or against any resolution.  The record shall be
signed and verified by the affidavits of the permanent chairman and secretary of
the meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.
 
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
 
Section 8.7.                       Quorum; Actions.  The Persons entitled to
vote a majority in principal amount of the Debentures then outstanding shall
constitute a quorum for a meeting of Securityholders; provided, however, that if
any action is to be taken at such meeting with respect to a consent, waiver,
request, demand, notice, authorization, direction or other action which may be
given by the holders of not less than a specified percentage in principal amount
of the Debentures then outstanding, the Persons holding or representing such
specified percentage in principal amount of the Debentures then outstanding will
constitute a quorum.  In the absence of a quorum within 30 minutes of the time
appointed for any such meeting, the meeting shall, if convened at the request of
Securityholders, be dissolved.  In any other case the meeting may be adjourned
for a period of not less than 10 days as determined by the permanent chairman of
the meeting prior to the adjournment of such meeting.  In the absence of a
quorum at any such adjourned meeting, such adjourned meeting may be further
adjourned for a period of not less than 10 days as determined by the permanent
chairman of the meeting prior to the adjournment of such adjourned
meeting.  Notice of the reconvening of any adjourned meeting shall be given as
provided in Section 8.2, except that such notice need be given only once not
less than 5 days prior to the date on which the meeting is scheduled to be
reconvened.  Notice of the reconvening of an adjourned meeting shall state
expressly the percentage, as provided above, of the principal amount of the
Debentures then outstanding which shall constitute a quorum.
 
36

--------------------------------------------------------------------------------

 
Except as limited by the provisos in the first paragraph of Section 9.2, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
holders of a majority in principal amount of the Debentures then outstanding;
provided, however, that, except as limited by the provisos in the first
paragraph of Section 9.2, any resolution with respect to any consent, waiver,
request, demand, notice, authorization, direction or other action which this
Indenture expressly provides may be given by the holders of not less than a
specified percentage in principal amount of the Debentures then outstanding may
be adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid only by the affirmative vote of the holders of a
not less than such specified percentage in principal amount of the Debentures
then outstanding.
 
Any resolution passed or decision taken at any meeting of holders of Debentures
duly held in accordance with this Section shall be binding on all the
Securityholders, whether or not present or represented at the meeting.
 
ARTICLE IX.
 
SUPPLEMENTAL INDENTURES
 
Section 9.1.                       Supplemental Indentures without Consent of
Securityholders.  The Company, when authorized by a Board Resolution, and the
Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto, without the consent of the Securityholders, for
one or more of the following purposes:
 
(a)           to evidence the succession of another Person to the Company, or
successive successions, and the assumption by the successor Person of the
covenants, agreements and obligations of the Company, pursuant to Article XI
hereof;
 
(b)           to add to the covenants of the Company such further covenants,
restrictions or conditions for the protection of the holders of Debentures as
the Board of Directors shall consider to be for the protection of the holders of
such Debentures, and to make the occurrence, or the occurrence and continuance,
of a default in any of such additional covenants, restrictions or conditions a
default or an Event of Default permitting the enforcement of all or any of the
several remedies provided in this Indenture as herein set forth; provided,
however, that in respect of any such additional covenant restriction or
condition such supplemental indenture may provide for a particular period of
grace after default (which period may be shorter or longer than that allowed in
the case of other defaults) or may provide for an immediate enforcement upon
such default or may limit the remedies available to the Trustee upon such
default;
 
(c)           to cure any ambiguity or to correct or supplement any provision
contained herein or in any supplemental indenture which may be defective or
inconsistent with any other provision contained herein or in any supplemental
indenture, or to make such other provisions in regard to matters or questions
arising under this Indenture; provided that any such action shall not materially
adversely affect the interests of the holders of the Debentures;
 
37

--------------------------------------------------------------------------------

 
(d)           to add to, delete from, or revise the terms of Debentures,
including, without limitation, any terms relating to the issuance, exchange,
registration or transfer of Debentures, including to provide for transfer
procedures and restrictions substantially similar to those applicable to the
Capital Securities as required by Section 2.5 (for purposes of assuring that no
registration of Debentures is required under the Securities Act); provided,
however, that any such action shall not adversely affect the interests of the
holders of the Debentures then outstanding (it being understood, for purposes of
this proviso, that transfer restrictions on Debentures substantially similar to
those that were applicable to Capital Securities shall not be deemed to
materially adversely affect the holders of the Debentures);
 
(e)           to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Debentures and to add to or
change any of the provisions of this Indenture as shall be necessary to provide
for or facilitate the administration of the trusts hereunder by more than one
Trustee;
 
(f)           to make any change (other than as elsewhere provided in this
paragraph) that does not adversely affect the rights of any Securityholder in
any material respect; or
 
(g)           to provide for the issuance of and establish the form and terms
and conditions of the Debentures, to establish the form of any certifications
required to be furnished pursuant to the terms of this Indenture or the
Debentures, or to add to the rights of the holders of Debentures.
 
The Trustee is hereby authorized to join with the Company in the execution of
any such supplemental indenture, to make any further appropriate agreements and
stipulations which may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.
 
Any supplemental indenture authorized by the provisions of this Section 9.1 may
be executed by the Company and the Trustee without the consent of the holders of
any of the Debentures at the time outstanding, notwithstanding any of the
provisions of Section 9.2.
 
Section 9.2.                       Supplemental Indentures with Consent of
Securityholders.  With the consent (evidenced as provided in Section 7.1) of the
holders of not less than a majority in aggregate principal amount of the
Debentures at the time outstanding affected by such supplemental indenture
(voting as a class), the Company, when authorized by a Board Resolution, and the
Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of any supplemental indenture or of modifying in any manner the rights of the
holders of the Debentures; provided, however, that no such supplemental
indenture shall without the consent of the holders of each Debenture then
outstanding and affected thereby (i) change the fixed maturity of any Debenture,
or reduce the principal amount thereof or any premium thereon, or reduce the
rate or extend the time of payment of interest thereon, or reduce any amount
payable on redemption thereof or make the principal thereof or any interest or
premium thereon payable in any coin or currency other than that provided in the
Debentures, or impair or affect the right of any Securityholder to institute
suit for payment thereof or impair the right of repayment, if any, at the option
of the holder, or (ii) reduce the aforesaid percentage of Debentures the holders
of which are required to consent to any such supplemental indenture; provided
further, however, that if the Debentures are held by a trust or a trustee of
such trust, such supplemental indenture shall not be effective until the holders
of a majority in Liquidation Amount of Trust Securities shall have consented to
such supplemental indenture; provided further, however, that if the consent of
the Securityholder of each outstanding Debenture is required, such supplemental
indenture shall not be effective until each holder of the Trust Securities shall
have consented to such supplemental indenture.
 
38

--------------------------------------------------------------------------------

 
Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of Securityholders as aforesaid, the Trustee
shall join with the Company in the execution of such supplemental indenture
unless such supplemental indenture affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such supplemental
indenture.
 
Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Debenture
Register.  Any failure of the Trustee to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.
 
It shall not be necessary for the consent of the Securityholders under this
Section 9.2 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.
 
Section 9.3.                       Effect of Supplemental Indentures.  Upon the
execution of any supplemental indenture pursuant to the provisions of this
Article IX, this Indenture shall be and be deemed to be modified and amended in
accordance therewith and the respective rights, limitations of rights,
obligations, duties and immunities under this Indenture of the Trustee, the
Company and the holders of Debentures shall thereafter be determined, exercised
and enforced hereunder subject in all respects to such modifications and
amendments and all the terms and conditions of any such supplemental indenture
shall be and be deemed to be part of the terms and conditions of this Indenture
for any and all purposes.
 
Section 9.4.                       Notation on Debentures.  Debentures
authenticated and delivered after the execution of any supplemental indenture
pursuant to the provisions of this Article IX may bear a notation as to any
matter provided for in such supplemental indenture.  If the Company or the
Trustee shall so determine, new Debentures so modified as to conform, in the
opinion of the Board of Directors of the Company, to any modification of this
Indenture contained in any such supplemental indenture may be prepared and
executed by the Company, authenticated by the Trustee or the Authenticating
Agent and delivered in exchange for the Debentures then outstanding.
 
Section 9.5.                       Evidence of Compliance of Supplemental
Indenture to be Furnished to Trustee.  The Trustee, subject to the provisions of
Sections 6.1 and 6.2, shall, in addition to the documents required by
Section 14.6, receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any supplemental indenture executed pursuant hereto
complies with the requirements of this Article IX.  The Trustee shall receive an
Opinion of Counsel as conclusive evidence that any supplemental indenture
executed pursuant to this Article IX is authorized or permitted by, and conforms
to, the terms of this Article IX and that it is proper for the Trustee under the
provisions of this Article IX to join in the execution thereof.
 
ARTICLE X.
 
REDEMPTION OF SECURITIES
 
Section 10.1.                       Optional Redemption.  The Company shall have
the right (subject to the receipt by the Company of prior approval (i) if the
Company is a bank holding company, from the Federal Reserve, if then required
under applicable capital guidelines or policies of the Federal Reserve or
(ii) if the Company is a savings and loan holding company, from the OTS, if then
required under applicable capital guidelines or policies of the OTS) to redeem
the Debentures, in whole or in part, but in all cases in a principal amount with
integral multiples of $1,000.00, on any Interest Payment Date occurring on or
after the fifth anniversary of the Issue Date (the “Redemption Date”), at the
Redemption Price.
 
39

--------------------------------------------------------------------------------

 
Section 10.2.                       Special Event Redemption.  If a Special
Event shall occur and be continuing, the Company shall have the right (subject
to the receipt by the Company of prior approval (i) if the Company is a bank
holding company, from the Federal Reserve, if then required under applicable
capital guidelines or policies of the Federal Reserve or (ii) if the Company is
a savings and loan holding company, from the OTS, if then required under
applicable capital guidelines or policies of the OTS) to redeem the Debentures
in whole, but not in part, at any Interest Payment Date, within 120 days
following the occurrence of such Special Event (the “Special Redemption Date”)
at the Special Redemption Price.
 
Section 10.3.                       Notice of Redemption; Selection of
Debentures.  In case the Company shall desire to exercise the right to redeem
all, or, as the case may be, any part of the Debentures, it shall cause to be
mailed a notice of such redemption at least 30 and not more than 60 days prior
to the Redemption Date or the Special Redemption Date to the holders of
Debentures so to be redeemed as a whole or in part at their last addresses as
the same appear on the Debenture Register.  Such mailing shall be by first class
mail.  The notice if mailed in the manner herein provided shall be conclusively
presumed to have been duly given, whether or not the holder receives such
notice.  In any case, failure to give such notice by mail or any defect in the
notice to the holder of any Debenture designated for redemption as a whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Debenture.
 
Each such notice of redemption shall specify the CUSIP number, if any, of the
Debentures to be redeemed, the Redemption Date or the Special Redemption Date,
as applicable, the Redemption Price or the Special Redemption Price, as
applicable, at which Debentures are to be redeemed, the place or places of
payment, that payment will be made upon presentation and surrender of such
Debentures, that interest accrued to the date fixed for redemption will be paid
as specified in said notice, and that on and after said date interest thereon or
on the portions thereof to be redeemed will cease to accrue.  If less than all
the Debentures are to be redeemed the notice of redemption shall specify the
numbers of the Debentures to be redeemed.  In case the Debentures are to be
redeemed in part only, the notice of redemption shall state the portion of the
principal amount thereof to be redeemed and shall state that on and after the
date fixed for redemption, upon surrender of such Debenture, a new Debenture or
Debentures in principal amount equal to the unredeemed portion thereof will be
issued.
 
Prior to 10:00 a.m. Hartford, Connecticut time on the Redemption Date or Special
Redemption Date, as applicable, the Company will deposit with the Trustee or
with one or more paying agents an amount of money sufficient to redeem on the
Redemption Date or the Special Redemption Date, as applicable, all the
Debentures so called for redemption at the appropriate Redemption Price or
Special Redemption Price.
 
If all, or less than all, the Debentures are to be redeemed, the Company will
give the Trustee notice not less than 45 nor more than 60 days, respectively,
prior to the Redemption Date or Special Redemption Date, as applicable, as to
the aggregate principal amount of Debentures to be redeemed and the Trustee
shall select, in such manner as in its sole discretion it shall deem appropriate
and fair, the Debentures or portions thereof (in integral multiples of
$1,000.00) to be redeemed.
 
Section 10.4.                       Payment of Debentures Called for
Redemption.  If notice of redemption has been given as provided in Section 10.3,
the Debentures or portions of Debentures with respect to which such notice has
been given shall become due and payable on the Redemption Date or Special
Redemption Date, as applicable, and at the place or places stated in such notice
at the applicable Redemption Price or Special Redemption Price and on and after
said date (unless the Company shall default in the payment of such Debentures at
the Redemption Price or Special Redemption Price, as applicable) interest on the
Debentures or portions of Debentures so called for redemption shall cease to
accrue.  On presentation and surrender of such Debentures at a place of payment
specified in said notice, such Debentures or the specified portions thereof
shall be paid and redeemed by the Company at the applicable Redemption Price or
Special Redemption Price.
 
40

--------------------------------------------------------------------------------

 
Upon presentation of any Debenture redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Company, a new Debenture or Debentures
of authorized denominations, in principal amount equal to the unredeemed portion
of the Debenture so presented.
 
ARTICLE XI.
 
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
 
Section 11.1.                       Company May Consolidate, etc., on Certain
Terms.  Nothing contained in this Indenture or in the Debentures shall prevent
any consolidation or merger of the Company with or into any other Person
(whether or not affiliated with the Company) or successive consolidations or
mergers in which the Company or its successor or successors shall be a party or
parties, or shall prevent any sale, conveyance, transfer or other disposition of
the property or capital stock of the Company or its successor or successors as
an entirety, or substantially as an entirety, to any other Person (whether or
not affiliated with the Company, or its successor or successors) authorized to
acquire and operate the same; provided, however, that the Company hereby
covenants and agrees that, upon any such consolidation, merger (where the
Company is not the surviving corporation), sale, conveyance, transfer or other
disposition, the due and punctual payment of the principal of (and premium, if
any) and interest on all of the Debentures in accordance with their terms,
according to their tenor, and the due and punctual performance and observance of
all the covenants and conditions of this Indenture to be kept or performed by
the Company, shall be expressly assumed by supplemental indenture satisfactory
in form to the Trustee executed and delivered to the Trustee by the entity
formed by such consolidation, or into which the Company shall have been merged,
or by the entity which shall have acquired such property or capital stock.
 
Section 11.2.                       Successor Entity to be Substituted.  In case
of any such consolidation, merger, sale, conveyance, transfer or other
disposition and upon the assumption by the successor entity, by supplemental
indenture, executed and delivered to the Trustee and satisfactory in form to the
Trustee, of the due and punctual payment of the principal of and premium, if
any, and interest on all of the Debentures and the due and punctual performance
and observance of all of the covenants and conditions of this Indenture to be
performed or observed by the Company, such successor entity shall succeed to and
be substituted for the Company, with the same effect as if it had been named
herein as the Company, and thereupon the predecessor entity shall be relieved of
any further liability or obligation hereunder or upon the Debentures.  Such
successor entity thereupon may cause to be signed, and may issue in its own
name, any or all of the Debentures issuable hereunder which theretofore shall
not have been signed by the Company and delivered to the Trustee or the
Authenticating Agent; and, upon the order of such successor entity instead of
the Company and subject to all the terms, conditions and limitations in this
Indenture prescribed, the Trustee or the Authenticating Agent shall authenticate
and deliver any Debentures which previously shall have been signed and delivered
by the officers of the Company, to the Trustee or the Authenticating Agent for
authentication, and any Debentures which such successor entity thereafter shall
cause to be signed and delivered to the Trustee or the Authenticating Agent for
that purpose.  All the Debentures so issued shall in all respects have the same
legal rank and benefit under this Indenture as the Debentures theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Debentures had been issued at the date of the execution hereof.
 
Section 11.3.                       Opinion of Counsel to be Given to
Trustee.  The Trustee, subject to the provisions of Sections 6.1 and 6.2, shall
receive, in addition to the Opinion of Counsel required by Section 9.5, an
Opinion of Counsel as conclusive evidence that any consolidation, merger, sale,
conveyance, transfer or other disposition, and any assumption, permitted or
required by the terms of this Article XI complies with the provisions of this
Article XI.
 
41

--------------------------------------------------------------------------------

 
ARTICLE XII.
 
SATISFACTION AND DISCHARGE OF INDENTURE
 
Section 12.1.                       Discharge of Indenture.  When
 
 
(a)
the Company shall deliver to the Trustee for cancellation all Debentures
theretofore authenticated (other than any Debentures which shall have been
destroyed, lost or stolen and which shall have been replaced or paid as provided
in Section 2.6) and not theretofore canceled, or

 
 
(b)
all the Debentures not theretofore canceled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within 1 year or are to be called for redemption within 1 year
under arrangements satisfactory to the Trustee for the giving of notice of
redemption, and the Company shall deposit with the Trustee, in trust, funds,
which shall be immediately due and payable, sufficient to pay at maturity or
upon redemption all of the Debentures (other than any Debentures which shall
have been destroyed, lost or stolen and which shall have been replaced or paid
as provided in Section 2.6) not theretofore canceled or delivered to the Trustee
for cancellation, including principal and premium, if any, and interest due or
to become due to such date of maturity or redemption date, as the case may be,
but excluding, however, the amount of any moneys for the payment of principal
of, and premium, if any, or interest on the Debentures (1) theretofore repaid to
the Company in accordance with the provisions of Section 12.4, or (2) paid to
any state or to the District of Columbia pursuant to its unclaimed property or
similar laws,

 
and if in the case of either clause (a) or clause (b) the Company shall also pay
or cause to be paid all other sums payable hereunder by the Company, then this
Indenture shall cease to be of further effect except for the provisions of
Sections 2.5, 2.6, 2.8, 3.1, 3.2, 3.4, 6.6, 6.8, 6.9 and 12.4 hereof shall
survive until such Debentures shall mature and be paid.  Thereafter,
Sections 6.6 and 12.4 shall survive, and the Trustee, on demand of the Company
accompanied by an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with, and at the cost and
expense of the Company, shall execute proper instruments acknowledging
satisfaction of and discharging this Indenture.  The Company agrees to reimburse
the Trustee for any costs or expenses thereafter reasonably and properly
incurred by the Trustee in connection with this Indenture or the Debentures.
 
Section 12.2.                       Deposited Moneys to be Held in Trust by
Trustee.  Subject to the provisions of Section 12.4, all moneys deposited with
the Trustee pursuant to Section 12.1 shall be held in trust in a non-interest
bearing account and applied by it to the payment, either directly or through any
paying agent (including the Company if acting as its own paying agent), to the
holders of the particular Debentures for the payment of which such moneys have
been deposited with the Trustee, of all sums due and to become due thereon for
principal, and premium, if any, and interest.
 
42

--------------------------------------------------------------------------------

 
Section 12.3.                       Paying Agent to Repay Moneys Held.  Upon the
satisfaction and discharge of this Indenture all moneys then held by any paying
agent of the Debentures (other than the Trustee) shall, upon demand of the
Company, be repaid to it or paid to the Trustee, and thereupon such paying agent
shall be released from all further liability with respect to such moneys.
 
Section 12.4.                       Return of Unclaimed Moneys.  Any moneys
deposited with or paid to the Trustee or any paying agent for payment of the
principal of, and premium, if any, or interest on Debentures and not applied but
remaining unclaimed by the holders of Debentures for 2 years after the date upon
which the principal of, and premium, if any, or interest on such Debentures, as
the case may be, shall have become due and payable, shall, subject to applicable
escheatment laws, be repaid to the Company by the Trustee or such paying agent
on written demand; and the holder of any of the Debentures shall thereafter look
only to the Company for any payment which such holder may be entitled to
collect, and all liability of the Trustee or such paying agent with respect to
such moneys shall thereupon cease.
 
ARTICLE XIII.
 
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
 
OFFICERS AND DIRECTORS
 
Section 13.1.                       Indenture and Debentures Solely Corporate
Obligations.  No recourse for the payment of the principal of or premium, if
any, or interest on any Debenture, or for any claim based thereon or otherwise
in respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Company in this Indenture or in any supplemental indenture, or
in any such Debenture, or because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, stockholder,
employee, officer or director, as such, past, present or future, of the Company
or of any successor Person of the Company, either directly or through the
Company or any successor Person of the Company, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of this Indenture and the issue of the Debentures.
 
ARTICLE XIV.
 
MISCELLANEOUS PROVISIONS
 
Section 14.1.                       Successors.  All the covenants,
stipulations, promises and agreements of the Company in this Indenture shall
bind its successors and assigns whether so expressed or not.
 
Section 14.2.                       Official Acts by Successor Entity.  Any act
or proceeding by any provision of this Indenture authorized or required to be
done or performed by any board, committee or officer of the Company shall and
may be done and performed with like force and effect by the like board,
committee, officer or other authorized Person of any entity that shall at the
time be the lawful successor of the Company.
 
Section 14.3.                       Surrender of Company Powers.  The Company by
instrument in writing executed by authority of at least 2/3 (two-thirds) of its
Board of Directors and delivered to the Trustee may surrender any of the powers
reserved to the Company and thereupon such power so surrendered shall terminate
both as to the Company, and as to any permitted successor.
 
Section 14.4.                       Addresses for Notices, etc.  Any notice,
consent, direction, request, authorization, waiver or demand which by any
provision of this Indenture is required or permitted to be given, made,
furnished or served by the Trustee or by the Securityholders on or to the
Company may be given or served in writing by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Company, with the Trustee for the
 
43

--------------------------------------------------------------------------------

 
purpose) to the Company, One Turks Head Place, Providence, Rhode Island 020903,
Attention:  Linda H. Simmons.  Any notice, consent, direction, request,
authorization, waiver or demand by any Securityholder or the Company to or upon
the Trustee shall be deemed to have been sufficiently given or made, for all
purposes, if given or made in writing at the office of the Trustee, addressed to
the Trustee, 225 Asylum Street, Goodwin Square, Hartford, Connecticut  06103
Attention: Vice President, Corporate Trust Services Division, with a copy to the
Trustee, 1 Federal Street – 3rd Floor, Boston, Massachusetts  02110,
Attention:  Paul D. Allen, Corporate Trust Services Division.  Any notice,
consent, direction, request, authorization, waiver or demand on or to any
Securityholder shall be deemed to have been sufficiently given or made, for all
purposes, if given or made in writing at the address set forth in the Debenture
Register.
 
Section 14.5.                       Governing Law.  This Indenture and each
Debenture shall be deemed to be a contract made under the law of the State of
Rhode Island, and for all purposes shall be governed by and construed in
accordance with the law of said State, without regard to conflict of laws
principles thereof.
 
Section 14.6.                       Evidence of Compliance with Conditions
Precedent.  Upon any application or demand by the Company to the Trustee to take
any action under any of the provisions of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate stating that in the opinion of
the signers all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with and an Opinion of
Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
 
Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not in the opinion of such
person, such condition or covenant has been complied with.
 
Section 14.7.                       Table of Contents, Headings, etc.  The table
of contents and the titles and headings of the articles and sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
 
Section 14.8.                       Execution in Counterparts.  This Indenture
may be executed in any number of counterparts, each of which shall be an
original, but such counterparts shall together constitute but one and the same
instrument.
 
Section 14.9.                       Separability.  In case any one or more of
the provisions contained in this Indenture or in the Debentures shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Indenture or of such Debentures, but this Indenture and such Debentures
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein or therein.
 
Section 14.10.                                 Assignment.  The Company will
have the right at all times to assign any of its rights or obligations under
this Indenture to a direct or indirect wholly owned Subsidiary of the Company,
provided that, in the event of any such assignment, the Company will remain
liable for all such obligations.  Subject to the foregoing, this Indenture is
binding upon and inures to the benefit of the parties hereto and their
respective successors and assigns.  This Indenture may not otherwise be assigned
by the parties hereto.
 
44

--------------------------------------------------------------------------------

 
Section 14.11.                                 Acknowledgment of Rights.  The
Company agrees that, with respect to any Debentures held by the Trust or the
Institutional Trustee of the Trust, if the Institutional Trustee of the Trust
fails to enforce its rights under this Indenture as the holder of Debentures
held as the assets of such Trust after the holders of a majority in Liquidation
Amount of the Capital Securities of such Trust have so directed such
Institutional Trustee, a holder of record of such Capital Securities may, to the
fullest extent permitted by law, institute legal proceedings directly against
the Company to enforce such Institutional Trustee’s rights under this Indenture
without first instituting any legal proceedings against such trustee or any
other Person.  Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and such event is attributable to the failure of the
Company to pay interest (or premium, if any) or principal on the Debentures on
the date such interest (or premium, if any) or principal is otherwise payable
(or in the case of redemption, on the redemption date), the Company agrees that
a holder of record of Capital Securities of the Trust may directly institute a
proceeding against the Company for enforcement of payment to such holder
directly of the principal of (or premium, if any) or interest on the Debentures
having an aggregate principal amount equal to the aggregate Liquidation Amount
of the Capital Securities of such holder on or after the respective due date
specified in the Debentures.
 
ARTICLE XV.
 
SUBORDINATION OF DEBENTURES
 
Section 15.1.                       Agreement to Subordinate.  The Company
covenants and agrees, and each holder of Debentures by such Securityholder’s
acceptance thereof likewise covenants and agrees, that all Debentures shall be
issued subject to the provisions of this Article XV; and each holder of a
Debenture, whether upon original issue or upon transfer or assignment thereof,
accepts and agrees to be bound by such provisions.
 
The payment by the Company of the principal of, and premium, if any, and
interest on all Debentures shall, to the extent and in the manner hereinafter
set forth, be subordinated and junior in right of payment to the prior payment
in full of all Senior Indebtedness of the Company, whether outstanding at the
date of this Indenture or thereafter incurred; provided, however, that the
Debentures shall rank pari passu in right of payment with the Company’s
outstanding:  (1) Fixed Rate Junior Subordinated Deferrable Interest Debentures
due February 22, 2031 issued pursuant to an Indenture dated February 22, 2001 by
and between the Company and State Street Bank and Trust of Connecticut N.A.
(n/k/a U.S. Bank National Association); (2)  Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures due June 26, 2033 issued pursuant to
an Indenture dated June 26, 2003 by and between the Company and U.S. Bank
National Association; and (3) Floating Rate Junior Subordinated Deferrable
Interest Debentures due March 17, 2034 issued pursuant to an Indenture dated
March 17, 2004 by and between the Company and U.S. Bank National Association.
 
No provision of this Article XV shall prevent the occurrence of any default or
Event of Default hereunder.
 
Section 15.2.                       Default on Senior Indebtedness.  In the
event and during the continuation of any default by the Company in the payment
of principal, premium, interest or any other payment due on any Senior
Indebtedness of the Company following any grace period, or in the event that the
maturity of any Senior Indebtedness of the Company has been accelerated because
of a default and such acceleration has not been rescinded or canceled and such
Senior Indebtedness has not been paid in full, then, in either case, no payment
shall be made by the Company with respect to the principal (including
redemption) of, or premium, if any, or interest on the Debentures.
 
45

--------------------------------------------------------------------------------

 
In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.2, such payment shall, subject to Section 15.7, be held in trust
for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness or their respective representatives, or to the trustee or
trustees under any indenture pursuant to which any of such Senior Indebtedness
may have been issued, as their respective interests may appear, but only to the
extent that the holders of the Senior Indebtedness (or their representative or
representatives or a trustee) notify the Trustee in writing within 90 days of
such payment of the amounts then due and owing on the Senior Indebtedness and
only the amounts specified in such notice to the Trustee shall be paid to the
holders of Senior Indebtedness.
 
Section 15.3.                       Liquidation, Dissolution, Bankruptcy.  Upon
any payment by the Company or distribution of assets of the Company of any kind
or character, whether in cash, property or securities, to creditors upon any
dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, all amounts due upon all Senior Indebtedness of the Company
shall first be paid in full, or payment thereof provided for in money in
accordance with its terms, before any payment is made by the Company, on account
of the principal (and premium, if any) or interest on the Debentures.  Upon any
such dissolution or winding-up or liquidation or reorganization, any payment by
the Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the Securityholders or the
Trustee would be entitled to receive from the Company, except for the provisions
of this Article XV, shall be paid by the Company, or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Securityholders or by the Trustee under this Indenture
if received by them or it, directly to the holders of Senior Indebtedness (pro
rata to such holders on the basis of the respective amounts of Senior
Indebtedness held by such holders, as calculated by the Company) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay such Senior Indebtedness in full, in money or money’s worth,
after giving effect to any concurrent payment or distribution to or for the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Securityholders or to the Trustee.
 
In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Indebtedness is paid in full, or provision is made for such payment
in money in accordance with its terms, such payment or distribution shall be
held in trust for the benefit of and shall be paid over or delivered to the
holders of such Senior Indebtedness or their representative or representatives,
or to the trustee or trustees under any indenture pursuant to which any
instruments evidencing such Senior Indebtedness may have been issued, as their
respective interests may appear, as calculated by the Company, for application
to the payment of all Senior Indebtedness, remaining unpaid to the extent
necessary to pay such Senior Indebtedness in full in money in accordance with
its terms, after giving effect to any concurrent payment or distribution to or
for the benefit of the holders of such Senior Indebtedness.
 
For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Debentures to the payment of all Senior Indebtedness, that may at the time
be outstanding, provided that (i) such Senior Indebtedness is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Indebtedness are not, without the
consent of such holders, altered by such reorganization or readjustment.  The
consolidation of the Company with, or
 
46

--------------------------------------------------------------------------------

 
the merger of the Company into, another corporation or the liquidation or
dissolution of the Company following the conveyance or transfer of its property
as an entirety, or substantially as an entirety, to another corporation upon the
terms and conditions provided for in Article XI of this Indenture shall not be
deemed a dissolution, winding-up, liquidation or reorganization for the purposes
of this Section if such other corporation shall, as a part of such
consolidation, merger, conveyance or transfer, comply with the conditions stated
in Article XI of this Indenture.  Nothing in Section 15.2 or in this Section
shall apply to claims of, or payments to, the Trustee under or pursuant to
Section 6.6 of this Indenture.
 
Section 15.4.                       Subrogation.  Subject to the payment in full
of all Senior Indebtedness, the Securityholders shall be subrogated to the
rights of the holders of such Senior Indebtedness to receive payments or
distributions of cash, property or securities of the Company, applicable to such
Senior Indebtedness until the principal of (and premium, if any) and interest on
the Debentures shall be paid in full.  For the purposes of such subrogation, no
payments or distributions to the holders of such Senior Indebtedness of any
cash, property or securities to which the Securityholders or the Trustee would
be entitled except for the provisions of this Article XV, and no payment over
pursuant to the provisions of this Article XV to or for the benefit of the
holders of such Senior Indebtedness by Securityholders or the Trustee, shall, as
between the Company, its creditors other than holders of Senior Indebtedness of
the Company, and the holders of the Debentures be deemed to be a payment or
distribution by the Company to or on account of such Senior Indebtedness.  It is
understood that the provisions of this Article XV are and are intended solely
for the purposes of defining the relative rights of the holders of the
Securities, on the one hand, and the holders of such Senior Indebtedness, on the
other hand.
 
Nothing contained in this Article XV or elsewhere in this Indenture or in the
Debentures is intended to or shall impair, as between the Company, its creditors
other than the holders of Senior Indebtedness, and the holders of the
Debentures, the obligation of the Company, which is absolute and unconditional,
to pay to the holders of the Debentures the principal of (and premium, if any)
and interest on the Debentures as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Debentures and creditors of the Company, other than
the holders of Senior Indebtedness, nor shall anything herein or therein prevent
the Trustee or the holder of any Debenture from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article XV of the holders of such Senior
Indebtedness in respect of cash, property or securities of the Company, received
upon the exercise of any such remedy.
 
Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Indebtedness
and other indebtedness of the Company, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.
 
Section 15.5.                       Trustee to Effectuate Subordination.  Each
Securityholder by such Securityholder’s acceptance thereof authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.
 
 
47

--------------------------------------------------------------------------------

 
Section 15.6.                       Notice by the Company.  The Company shall
give prompt written notice to a Responsible Officer of the Trustee at the
Principal Office of the Trustee of any fact known to the Company that would
prohibit the making of any payment of monies to or by the Trustee in respect of
the Debentures pursuant to the provisions of this Article XV.  Notwithstanding
the provisions of this Article XV or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment of monies to or by the Trustee in
respect of the Debentures pursuant to the provisions of this Article XV, unless
and until a Responsible Officer of the Trustee at the Principal Office of the
Trustee shall have received written notice thereof from the Company or a holder
or holders of Senior Indebtedness or from any trustee therefor; and before the
receipt of any such written notice, the Trustee, subject to the provisions of
Article VI of this Indenture, shall be entitled in all respects to assume that
no such facts exist; provided, however, that if the Trustee shall not have
received the notice provided for in this Section at least 2 Business Days prior
to the date upon which by the terms hereof any money may become payable for any
purpose (including, without limitation, the payment of the principal of (or
premium, if any) or interest on any Debenture), then, anything herein contained
to the contrary notwithstanding, the Trustee shall have full power and authority
to receive such money and to apply the same to the purposes for which they were
received, and shall not be affected by any notice to the contrary that may be
received by it within 2 Business Days prior to such date.
 
The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a trustee
or representative on behalf of such holder), to establish that such notice has
been given by a holder of such Senior Indebtedness or a trustee or
representative on behalf of any such holder or holders.  In the event that the
Trustee determines in good faith that further evidence is required with respect
to the right of any Person as a holder of such Senior Indebtedness to
participate in any payment or distribution pursuant to this Article XV, the
Trustee may request such Person to furnish evidence to the reasonable
satisfaction of the Trustee as to the amount of such Senior Indebtedness held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article XV, and, if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.
 
Section 15.7.                       Rights of the Trustee; Holders of Senior
Indebtedness.  The Trustee in its individual capacity shall be entitled to all
the rights set forth in this Article XV in respect of any Senior Indebtedness at
any time held by it, to the same extent as any other holder of Senior
Indebtedness, and nothing in this Indenture shall deprive the Trustee of any of
its rights as such holder.
 
With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Article VI of this Indenture, the Trustee shall not
be liable to any holder of such Senior Indebtedness if it shall pay over or
deliver to Securityholders, the Company or any other Person money or assets to
which any holder of such Senior Indebtedness shall be entitled by virtue of this
Article XV or otherwise.
 
Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.6.
 
Section 15.8.                       Subordination May Not Be Impaired.  No right
of any present or future holder of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company, or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company, with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof that any such holder may have or otherwise
be charged with.
 
 
48

--------------------------------------------------------------------------------

 
Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness may, at any time and from time to time, without
the consent of or notice to the Trustee or the Securityholders, without
incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Debentures to the holders of such Senior
Indebtedness, do any one or more of the following:  (i) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, such
Senior Indebtedness, or otherwise amend or supplement in any manner such Senior
Indebtedness or any instrument evidencing the same or any agreement under which
such Senior Indebtedness is outstanding; (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing such
Senior Indebtedness; (iii) release any Person liable in any manner for the
collection of such Senior Indebtedness; and (iv) exercise or refrain from
exercising any rights against the Company, and any other Person.
 
Signatures appear on the following page
 

 
 
49

--------------------------------------------------------------------------------

 
  IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.
 

 
BANCORP RHODE ISLAND, INC.
         
By  ______________________________
 
Name:
 
Title:
         
U.S. BANK NATIONAL ASSOCIATION, as Trustee
         
By____________________________________
 
Name:
 
Title:



 


 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURE
 
[FORM OF FACE OF SECURITY]
 
THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED BY THE
UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL
DEPOSIT INSURANCE CORPORATION.
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT
TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS SECURITY FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH
MAY BE OBTAINED FROM THE COMPANY.
 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”),  OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY
 
A-1-1

--------------------------------------------------------------------------------

 
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE
OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST THEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT
EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3)
OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE
OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY
OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH
THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.
 
THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.
 
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
 
Floating Rate Junior Subordinated Deferrable Interest Debenture
 
of
 
Bancorp Rhode Island, Inc.
 
[__________]
 
Bancorp Rhode Island, Inc., a Rhode Island corporation (the “Company” which term
includes any successor Person under the Indenture hereinafter referred to), for
value received promises to pay to U.S. Bank National Association, not in its
individual capacity but solely as Institutional Trustee for BRI Statutory
Trust V (the “Holder”) or registered assigns, the principal sum of [eight
million two hundred forty-eight thousand dollars] ($[8,248,000.00]) on
____________,8 and to pay interest on said principal sum from (and including)
the original issue date hereof, or from the most recent Interest Payment Date
(as defined below) to which interest has been paid or duly provided for,
quarterly (subject to deferral as set forth herein) in arrears, on ________,
___________, ____________, and _____________9 of each year, or if such day is
not a Business Day, then the next succeeding Business Day (each such date, an
"Interest Payment Date"), (it being understood that interest accrues for any
such non-Business Day), commencing on ____________10 (the “First Interest
Payment Date”), at an annual rate equal to ____%11 beginning on (and including)
the date of original issuance and ending on  (but excluding) the First Interest
Payment Date and at an annual rate for each successive period
 
8 30 years after the Issue Date.
 
9 Quarterly interest payment dates.
 
10 Three months after the Issue Date.
 
11 Initial interest rate based on Coupon Rate calculation.
 
 
A-1-2

--------------------------------------------------------------------------------

 
beginning on (and including) the First Interest Payment Date, and each
succeeding Interest Payment Date, and ending on (but excluding) the next
succeeding Interest Payment Date (each a "Distribution Period"), equal to the
lesser of (a) 3-Month LIBOR, determined as described below, plus 7.98% or (b)
14.00% (the “Coupon Rate”), applied to the principal amount hereof, until the
principal hereof is paid or duly provided for or made available for payment, and
on any overdue principal and (without duplication and to the extent that payment
of such interest is enforceable under applicable law) on any overdue installment
of interest (including Additional Interest) at the Interest Rate in effect for
each applicable period, compounded quarterly, from the dates such amounts are
due until they are paid or made available for payment.  The amount of interest
payable for any period will be computed on the basis of the actual number of
days in the Distribution Period concerned divided by 360.  The interest
installment so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in the Indenture, be paid to the Person
in whose name this Debenture (or one or more Predecessor Securities) is
registered at the close of business on the regular record date for such interest
installment, which shall be fifteen days prior to the day on which the relevant
Interest Payment Date occurs.  Any such interest installment not so punctually
paid or duly provided for shall forthwith cease to be payable to the Holder on
such regular record date and may be paid to the Person in whose name this
Debenture (or one or more Predecessor Securities) is registered at the close of
business on a special record date.
 
“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Trustee in the following
order of priority:  (i) the rate (expressed as a percentage per annum) for U.S.
dollar deposits having a three-month maturity that appears on Telerate Page 3750
as of 11:00 a.m. (London time) on the related Determination Date (“Telerate Page
3750” means the display designated as “Page 3750” on the Dow Jones Telerate
Service or such other page as may replace Page 3750 on that service or such
other service or services as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits); (ii) if such rate cannot be
identified on the related Determination Date, the Trustee will request the
principal London offices of four leading banks in the London interbank market to
provide such banks’ offered quotations (expressed as percentages per annum) to
prime banks in the London interbank market for U.S. dollar deposits having a
three-month maturity as of 11:00 a.m. (London time) on such Determination
Date.  If at least two quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; (iii) if fewer than two such quotations are
provided as requested in clause (ii) above, the Trustee will request four major
New York City banks to provide such banks’ offered quotations (expressed as
percentages per annum) to leading European banks for loans in U.S. dollars as of
11:00 a.m. (London time) on such Determination Date.  If at least two such
quotations are provided, 3-Month LIBOR will be the arithmetic mean of such
quotations; and (iv) if fewer than two such quotations are provided as requested
in clause (iii) above, 3-Month LIBOR will be a 3-Month LIBOR determined with
respect to the Distribution Period immediately preceding such current
Distribution Period.  If the rate for U.S. dollar deposits having a three-month
maturity that initially appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on the related Determination Date is superseded on the Telerate Page 3750
by a corrected rate by 12:00 noon (London time) on such Determination Date, then
the corrected rate as so substituted on the applicable page will be the
applicable 3-Month LIBOR for such Determination Date.  As used herein,
“Determination Date” means the date that is two London Banking Days (i.e., a
business day in which dealings in deposits in U.S. dollars are transacted in the
London interbank market) preceding the commencement of the relevant Distribution
Period.
 
The Interest Rate for any Distribution Period will at no time be higher than the
maximum rate then permitted by Rhode Island law as the same may be modified by
United States law.
 
 
A-1-3

--------------------------------------------------------------------------------

 
All percentages resulting from any calculations on the Debentures will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).
 
The principal of and interest on this Debenture shall be payable at the office
or agency of the Trustee (or other paying agent appointed by the Company)
maintained for that purpose in any coin or currency of the United States of
America that at the time of payment is legal tender for payment of public and
private debts; provided, however, that payment of interest may be made by check
mailed to the registered holder at such address as shall appear in the Debenture
Register if a request for a wire transfer by such holder has not been received
by the Company or by wire transfer to an account appropriately designated by the
holder hereof.  Notwithstanding the foregoing, so long as the holder of this
Debenture is the Institutional Trustee, the payment of the principal of and
interest on this Debenture will be made in immediately available funds at such
place and to such account as may be designated by the Trustee.
 
So long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time, and without causing an Event of Default, to
defer payments of interest on the Debentures by extending the interest payment
period on the Debentures at any time and from time to time during the term of
the Debentures, for up to 20 consecutive quarterly periods (each such extended
interest payment period, an “Extension Period”), during which Extension Period
no interest (including Additional Interest) shall be due and payable (except any
Additional Sums that may be due and payable).  No Extension Period may end on a
date other than an Interest Payment Date.  During an Extension Period, interest
will continue to accrue on the Debentures, and interest on such accrued interest
will accrue at an annual rate equal to the Interest Rate in effect for such
Extension Period, compounded quarterly from the date such interest would have
been payable were it not for the Extension Period, to the extent permitted by
law (such interest referred to herein as “Additional Interest”).  At the end of
any such Extension Period the Company shall pay all interest then accrued and
unpaid on the Debentures (together with Additional Interest thereon); provided,
however, that no Extension Period may extend beyond the Maturity Date; provided
further, however, that during any such Extension Period, the Company shall not
and shall not permit any Affiliate to engage in any of the activities or
transactions described on the reverse side hereof and in the Indenture.  Prior
to the termination of any Extension Period, the Company may further extend such
period, provided that such period together with all such previous and further
consecutive extensions thereof shall not exceed 20 consecutive quarterly
periods, or extend beyond the Maturity Date.  Upon the termination of any
Extension Period and upon the payment of all accrued and unpaid interest and
Additional Interest, the Company may commence a new Extension Period, subject to
the foregoing requirements.  No interest or Additional Interest shall be due and
payable during an Extension Period, except at the end thereof, but each
installment of interest that would otherwise have been due and payable during
such Extension Period shall bear Additional Interest.  The Company must give the
Trustee notice of its election to begin or extend an Extension Period at least 5
Business Days prior to the regular record date (as such term is used in
Section 2.8 of the Indenture) immediately preceding the Interest Payment Date
with respect to which interest on the Debentures would have been payable except
for the election to begin or extend such Extension Period.
 
A-1-4

--------------------------------------------------------------------------------

 
The indebtedness evidenced by this Debenture is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Indebtedness, and this Debenture is issued subject to the
provisions of the Indenture with respect thereto.  Each holder of this
Debenture, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on his or her behalf to take
such action as may be necessary or appropriate to acknowledge or effectuate the
subordination so provided and (c) appoints the Trustee his or her
attorney-in-fact for any and all such purposes.  Each holder hereof, by his or
her acceptance hereof, hereby waives all notice of the acceptance of the
subordination provisions contained herein and in the Indenture by each holder of
Senior Indebtedness, whether now outstanding or hereafter incurred, and waives
reliance by each such holder upon said provisions.
 
This Debenture shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed by or on behalf of
the Trustee.
 
The provisions of this Debenture are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.
 

 
 
 
 
 
A-1-5

--------------------------------------------------------------------------------

 
 
 
 
 IN WITNESS WHEREOF, the Company has duly executed this certificate.
 

 
BANCORP RHODE ISLAND, INC.
         
By ____________________________
 
Name:
 
Title:



 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Debentures referred to in the within-mentioned Indenture.
 

 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
         
By:  ________________________________
 
Authorized Officer

 
 
 

 
 
A-1-6

--------------------------------------------------------------------------------

 
[FORM OF REVERSE OF DEBENTURE]


This Debenture is one of the floating rate junior subordinated deferrable
interest debentures of the Company, all issued or to be issued under and
pursuant to the Indenture dated as of _______________  (the “Indenture”), duly
executed and delivered between the Company and the Trustee, to which Indenture
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Trustee, the Company and
the holders of the Debentures.  The Debentures are limited in aggregate
principal amount as specified in the Indenture.
 
Upon the occurrence and continuation of a Special Event prior to the Interest
Payment Date occurring on the fifth anniversary of the date of the issuance of
the Debentures, the Company shall have the right to redeem the Debentures in
whole, but not in part, at any Interest Payment Date, within 120 days following
the occurrence of such Special Event, at the Special Redemption Price.
 
In addition, the Company shall have the right to redeem the Debentures, in whole
or in part, but in all cases in a principal amount with integral multiples of
$1,000.00, on any Interest Payment Date occurring on or after the fifth
anniversary of the date of the Indenture, at the Redemption Price.
 
Prior to 10:00 a.m. Hartford, Connecticut time on the Redemption Date or Special
Redemption Date, as applicable, the Company will deposit with the Trustee or
with one or more paying agents an amount of money sufficient to redeem on the
Redemption Date or the Special Redemption Date, as applicable, all the
Debentures so called for redemption at the appropriate Redemption Price or
Special Redemption Price.
 
If all, or less than all, the Debentures are to be redeemed, the Company will
give the Trustee notice not less than 45 nor more than 60 days, respectively,
prior to the Redemption Date or Special Redemption Date, as applicable, as to
the aggregate principal amount of Debentures to be redeemed and the Trustee
shall select, in such manner as in its sole discretion it shall deem appropriate
and fair, the Debentures or portions thereof (in integral multiples of
$1,000.00) to be redeemed.
 
Notwithstanding the foregoing, any redemption of Debentures by the Company shall
be subject to the receipt of any and all required regulatory approvals.
 
In case an Event of Default shall have occurred and be continuing, upon demand
of the Trustee, the principal of all of the Debentures shall become due and
payable in the manner, with the effect and subject to the conditions provided in
the Indenture.
 
The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Debentures at the time outstanding, to execute supplemental
indentures for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the holders of the
Debentures; provided, however, that no such supplemental indenture shall without
the consent of the holders of each Debenture then outstanding and affected
thereby (i) change the fixed maturity of any Debenture, or reduce the principal
amount thereof or any premium thereon, or reduce the rate or extend the time of
payment of interest thereon, or reduce any amount payable on redemption thereof
or make the principal thereof or any interest or premium thereon payable in any
coin or currency other than that provided in the Debentures, or impair or affect
the right of any Securityholder to institute suit for payment thereof or impair
the right of repayment, if any, at the option of the holder, or (ii) reduce the
aforesaid percentage of Debentures the holders of which are required to consent
to any such supplemental indenture.
 
A-1-7

--------------------------------------------------------------------------------

 
The Indenture also contains provisions permitting the holders of a majority in
aggregate principal amount of the Debentures at the time outstanding on behalf
of the holders of all of the Debentures to waive (or modify any previously
granted waiver of) any past default or Event of Default, and its consequences,
except a default (a) in the payment of principal of, premium, if any, or
interest on any of the Debentures, (b) in respect of covenants or provisions
hereof or of the Indenture which cannot be modified or amended without the
consent of the holder of each Debenture affected, or (c) in respect of the
covenants contained in Section 3.9 of the Indenture; provided, however, that if
the Debentures are held by the Trust or a trustee of such trust, such waiver or
modification to such waiver shall not be effective until the holders of a
majority in Liquidation Amount of Trust Securities of the Trust shall have
consented to such waiver or modification to such waiver, provided, further, that
if the consent of the holder of each outstanding Debenture is required, such
waiver shall not be effective until each holder of the Trust Securities of the
Trust shall have consented to such waiver.  Upon any such waiver, the default
covered thereby shall be deemed to be cured for all purposes of the Indenture
and the Company, the Trustee and the holders of the Debentures shall be restored
to their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.  Whenever any default or Event of Default
hereunder shall have been waived as permitted by the Indenture, said default or
Event of Default shall for all purposes of the Debentures and the Indenture be
deemed to have been cured and to be not continuing.
 
No reference herein to the Indenture and no provision of this Debenture or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and premium, if any, and
interest, including Additional Interest, on this Debenture at the time and place
and at the rate and in the money herein prescribed.
 
The Company has agreed that if Debentures are initially issued to the Trust or a
trustee of such Trust in connection with the issuance of Trust Securities by the
Trust (regardless of whether Debentures continue to be held by such Trust) and
(i) there shall have occurred and be continuing an Event of Default, (ii) the
Company shall be in default with respect to its payment of any obligations under
the Capital Securities Guarantee, or (iii) the Company shall have given notice
of its election to defer payments of interest on the Debentures by extending the
interest payment period as provided herein and such Extension Period, or any
extension thereof, shall be continuing, then the Company shall not, and shall
not allow any Affiliate of the Company to, (x) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock or its Affiliates’ capital
stock (other than payments of dividends or distributions to the Company) or make
any guarantee payments with respect to the foregoing or (y) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any debt securities of the Company or any Affiliate that rank pari passu in all
respects with or junior in interest to the Debentures (other than, with respect
to clauses (x) and (y) above,  (1) repurchases, redemptions or other
acquisitions of shares of capital stock of the Company in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of one or more employees, officers, directors or consultants, in
connection with a dividend reinvestment or stockholder stock purchase plan or in
connection with the issuance of capital stock of the Company (or securities
convertible into or exercisable for such capital stock) as consideration in an
acquisition transaction entered into prior to the applicable Extension Period,
if any, (2) as a result of any exchange or conversion of any class or series of
the Company’s capital stock (or any capital stock of a subsidiary of the
Company) for any class or series of the Company’s capital stock or of any class
or series of the Company’s indebtedness for any class or series of the Company’s
capital stock, (3) the purchase of fractional interests in shares of the
Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged, (4) any
declaration of a dividend in connection with any stockholders’ rights plan, or
the issuance of rights, stock or other property under any stockholders’ rights
plan, or the redemption or repurchase of rights pursuant thereto, (5) any
dividend in the form of stock, warrants, options or other rights where the
 
A-1-8

--------------------------------------------------------------------------------

 
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock and any cash payments in lieu of
fractional shares issued in connection therewith, or (6) payments under the
Capital Securities Guarantee).
 
The Debentures are issuable only in registered, certificated form without
coupons and in minimum denominations of $100,000.00 and any multiple of
$1,000.00 in excess thereof.  As provided in the Indenture and subject to the
transfer restrictions and limitations as may be contained herein and therein
from time to time, this Debenture is transferable by the holder hereof on the
Debenture Register of the Company.  Upon due presentment for registration of
transfer of any Debenture at the Principal Office of the Trustee or at any
office or agency of the Company maintained for such purpose as provided in
Section 3.2 of the Indenture, the Company shall execute, the Company or the
Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in the name of the transferee or
transferees a new Debenture for a like aggregate principal amount.  All
Debentures presented for registration of transfer or for exchange or payment
shall (if so required by the Company or the Trustee or the Authenticating Agent)
be duly endorsed by, or be accompanied by a written instrument or instruments of
transfer in form satisfactory to, the Company and the Trustee or the
Authenticating Agent duly executed by the holder or his attorney duly authorized
in writing.  No service charge shall be made for any exchange or registration of
transfer of Debentures, but the Company or the Trustee may require payment of a
sum sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.
 
Prior to due presentment for registration of transfer of any Debenture, the
Company, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Debenture registrar may deem the Person in whose name such
Debenture shall be registered upon the Debenture Register to be, and may treat
him as, the absolute owner of such Debenture (whether or not such Debenture
shall be overdue) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on such Debenture and for all other
purposes; and neither the Company nor the Trustee nor any Authenticating Agent
nor any paying agent nor any transfer agent nor any Debenture registrar shall be
affected by any notice to the contrary.  All such payments so made to any holder
for the time being or upon his order shall be valid, and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for moneys
payable upon any such Debenture.
 
No recourse for the payment of the principal of or premium, if any, or interest
on any Debenture, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in the Indenture or in any supplemental indenture, or in any such
Debenture, or because of the creation of any indebtedness represented thereby,
shall be had against any incorporator, stockholder, employee, officer or
director, as such, past, present or future, of the Company or of any successor
Person of the Company, either directly or through the Company or any successor
Person of the Company, whether by virtue of any constitution, statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise, it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the execution of the
Indenture and the issue of the Debentures.
 
Capitalized terms used and not defined in this Debenture shall have the meanings
assigned in the Indenture dated as of the date of original issuance of this
Debenture between the Trustee and the Company.
 
THE INDENTURE AND THE DEBENTURES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THEREOF.
 
A-1-9

--------------------------------------------------------------------------------

 
 
Exhibit E-1


Form of Opinion of Counsel to Company and Trust










[Closing Date]




Trust under the Will of Malcolm G. Chace, Jr.
c/o Point Gammon Corp.
121 South Main Street
Providence, RI 02903




Ladies and Gentlemen:
 
We have acted as counsel to Bancorp Rhode Island, Inc. (the “Company”), a Rhode
Island corporation, in connection with a certain Standby Commitment Letter
Agreement, dated August 5, 2009 (the “Commitment Agreement”), between the
Company and you (the “Purchaser”).  Pursuant to the Notice issued by the Company
to the Purchaser under the Commitment Agreement and the Commitment Agreement,
the Trust (as defined below) will issue and sell to the Purchaser,
[$8,000,000.00]1 aggregate principal amount of Floating Rate Capital Securities
(liquidation amount $1,000.00 per capital security) (the “Capital
Securities”).  We have also acted as special counsel for BRI Statutory Trust V
(the “Trust”), a Connecticut statutory trust formed pursuant to the Amended and
Restated Declaration of Trust (the “Declaration”) dated as of the date hereof,
among the Company, as Sponsor, [U.S. Bank National Association, a national
banking association (“U.S. Bank”)], in its capacity as Institutional Trustee
(the “Institutional Trustee”), and Merrill W. Sherman, Linda H. Simmons and
Margaret D. Farrell, each, an individual, (each, an “Administrator”) in
connection with the issuance by the Trust to the Purchaser of the Capital
Securities and the issuance by the Trust to the Company of its Common Securities
pursuant to the Declaration and the acquisition by the Trust from the Company of
Debentures, issued pursuant to the Indenture dated as of the date hereof (the
“Indenture”).


This opinion to you in accordance with Section 7.1(a)(i) of the Commitment
Agreement.  Capitalized terms not otherwise defined herein shall have the
meanings specified in, or defined by reference in or set forth in the Operative
Documents (as defined below).
 
For the purposes of this opinion we have made such examination of law as we have
deemed necessary.  The law covered by the opinions expressed herein is limited
to the law of the United States of America and the laws of the State of Rhode
Island and the State of Connecticut (as applied by courts located in such states
without regard to choice of law) and we express no opinion as to the laws of any
other jurisdiction.
 
1.  To be determined at time of closing.
 
 

--------------------------------------------------------------------------------

 
As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied
upon (i) the representations and warranties of the parties set forth in the
Operative Documents and (ii) certificates delivered to us by the management of
U.S. Bank.  We have also relied upon the opinion(s) of counsel to U.S. Bank and
other certifications and representations of management of U.S. Bank regarding
matters concerning U.S. Bank, including without limitation matters regarding the
power and authority of U.S. Bank to enter into the Operative Documents to which
it is a party and to perform its obligations thereunder.


We have examined the following documents to which the Company and/or the Trust
is a party, each of which is dated the date hereof, unless otherwise noted:
 
(i)           the Commitment Agreement;
 
(ii)           the Notice dated [________];
 
(iii)           the Declaration;
 
(iv)           the Indenture:
 
 
(v)
the Certificate of Common Securities;

 
(vi)           the Certificate of Capital Securities;
 
(vii)           the Debentures;
 
 
(viii)
the Guarantee Agreement;

 
 
(ix)
the Certificate of Trust filed with the Secretary of State of the State of
Connecticut on [_________]; and

 
 
(x)
a Certificate of Legal Existence for the Trust obtained from the Secretary of
State of the State of Connecticut dated [___________] (the “Certificate of Legal
Existence”).

 
The documents referenced in subparagraphs (iii) through (ix) above are
hereinafter referred to collectively as the “Operative Documents.”
 
We have also examined originals, or copies, certified or otherwise identified to
our satisfaction, of such other corporate and public records and agreements,
instruments, certificates and other documents as we have deemed necessary or
appropriate for the purposes of rendering this opinion.  For purposes of our
opinion rendered in paragraph 1 below, with respect to the legal existence of
the Trust, our opinion relies entirely upon and is limited by the Certificate of
Legal Existence, which is attached hereto as Exhibit A.
 
 
2

--------------------------------------------------------------------------------

 
We have assumed, with your permission, the genuineness of all signatures (other
than those on behalf of the Company, U.S. Bank, the Guarantee Trustee, Indenture
Trustee, Institutional Trustee and the Trust), the conformity of the originals
of all documents reviewed by us as copies, the authenticity and completeness of
all original documents reviewed by us in original or copy form and the legal
competence of each individual executing any document.
 
When an opinion set forth below is given to the best of our knowledge, or to our
knowledge, or with reference to matters of which we are aware or which are known
to us, or with another similar qualification, the relevant knowledge or
awareness is limited to the actual knowledge or awareness of the individual
lawyers in the firm who have participated directly and substantively in the
specific transactions to which this opinion relates and without any special or
additional investigation undertaken for the purposes of this opinion except as
indicated herein.
 
We express no opinion as to (i) the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any applicable
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor or any provisions of the Declaration or Commitment Agreement with
respect to indemnification and (ii) the accuracy or completeness of any exhibits
or schedules to the Operative Documents.  No opinion is given herein as to the
choice of law or internal substantive rules of law that any court or other
tribunal may apply to the transactions contemplated by the Operative
Documents.  Except as provided in opinions 17 and 18 below, no opinion is
expressed herein as to the application or effect of federal securities laws or
as to the securities or so-called “Blue Sky” laws of any state or other
jurisdiction.
 
Our opinion, with your permission, is further subject to the following
exceptions, qualifications and assumptions:
 
(a)           We have assumed without any independent investigation that
(i) each party to the Operative Documents, other than the Company, U.S. Bank,
the Guarantee Trustee, Indenture Trustee, Institutional Trustee, the Company and
the Trust, as applicable, at all times relevant thereto, is validly existing and
in good standing under the laws of the jurisdiction in which it is organized,
and is qualified to do business and in good standing under the laws of each
jurisdiction where such qualification is required generally or necessary in
order for such party to enforce its rights under such Operative Documents,
(ii) each party to the Operative Documents (other than the Company, U.S. Bank,
the Guarantee Trustee, Indenture Trustee, Institutional Trustee or the Trust),
at all times relevant thereto, had and has the full power, authority and legal
right under its articles or certificate of incorporation, partnership agreement,
trust agreement, by-laws, and other governing organizational documents, and the
applicable corporate, partnership, trust or other enterprise legislation and
other applicable laws, as the case may be to execute, deliver and to perform its
obligations under, the Operative Documents, and (iii) each party to the
Operative Documents other than the Company, U.S. Bank, the Guarantee Trustee,
Indenture Trustee, Institutional Trustee or the Trust has duly executed and
delivered each of such agreements and instruments to which it is a party and
that the execution and delivery of such agreements and instruments and the
transactions contemplated thereby have been duly authorized by proper corporate
or other organizational proceedings as to each such party.
 
(b)           We have assumed without any independent investigation (i) that the
Institutional Trustee, the Company and the Administrators have received the
agreed to and stated consideration for the incurrence of the obligations
applicable to it under the Declaration and each of the other Operative
Documents, (ii) that each of the Operative Documents (other than the
Declaration) is a valid, binding and enforceable obligation of each party
thereto other than the Company, the Trust, U.S. Bank and the Institutional
Trustee, as applicable; and, for the purposes of this opinion letter, we herein
also assume that each of the Operative Documents (other than the Declaration)
constitutes a valid, binding and enforceable obligation of U.S. Bank, the
Guarantee Trustee and the Indenture Trustee, as applicable.
 
3

--------------------------------------------------------------------------------

 
(c)           The enforcement of any obligations of U.S. Bank, and the
Administrators, as applicable, under the Declaration and the obligations of the
Company and the Trust under the Operative Documents may be limited by the
receivership, conservatorship and supervisory powers of depository institution
regulatory agencies generally, as well as by bankruptcy, insolvency,
reorganization, moratorium, marshaling or other laws and rules of law affecting
the enforcement generally of creditors’ rights and remedies (including such as
may deny giving effect to waivers of debtors’ or guarantors’ rights); and we
express no opinion as to the status under any fraudulent conveyance laws or
fraudulent transfer laws of any of the obligations of U.S. Bank, the Company,
the Administrators or the Trust under any of the Operative Documents.
 
(d)           We express no opinion as to the enforceability of any particular
provision of the Declaration or the other Operative Documents relating to
remedies after default.
 
(e)           We express no opinion as to the availability of any specific or
equitable relief of any kind.
 
(f)           The enforcement of any rights may in all cases be subject to an
implied duty of good faith and fair dealing and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
 
(g)           We express no opinion as to the enforceability of any particular
provision of any of the Operative Documents relating to (i) waivers of rights to
object to jurisdiction or venue, or consents to jurisdiction or venue,
(ii) waivers of rights to (or methods of) service of process, or rights to trial
by jury, or other rights or benefits bestowed by operation of law, (iii) waivers
of any applicable defenses, setoffs, recoupments, or counterclaims, (iv) waivers
or variations of provisions which are not capable of waiver or variation under
Sections 1-102, 9-602, 9-603 or other provisions of the Uniform Commercial Code
(“UCC”) of the State of Connecticut or applicable provisions of the UCC of the
State of Rhode Island, (v) the grant of powers of attorney to any person or
entity, or (vi) exculpation or exoneration clauses, indemnity clauses, and
clauses relating to releases or waivers of unmatured claims or rights.
 
(h)           We have made no examination of, and no opinion is given herein as
to the Trustee’s or the Trust’s title to or other ownership rights in, or the
existence of any liens, charges or encumbrances on, or adverse claims against,
any asset or property held by the Institutional Trustee or the Trust.  We
express no opinion as to the creation, validity, attachment, perfection or
priority of any mortgage, security interest or lien in any asset or property
held by the Institutional Trustee or the Trust.
 
(i)           We express no opinion as to the effect of events occurring,
circumstances arising, or changes of law becoming effective or occurring, after
the date hereof on the matters addressed in this opinion letter, and we assume
no responsibility to inform you of additional or changed facts, or changes in
law, of which we may become aware.
 
4

--------------------------------------------------------------------------------

 
(j)           We express no opinion as to any requirement that any party to the
Operative Documents (or any other persons or entities purportedly entitled to
the benefits thereof) qualify or register to do business in any jurisdiction in
order to be able to enforce its rights thereunder or obtain the benefits
thereof.
 
Based upon the foregoing and subject to the limitations and qualifications set
forth herein, we are of the opinion that:
 
1.           The Company is validly existing and in good standing under the laws
of the State of Rhode Island and is duly registered as a bank holding company
under the Bank Holding Company Act of 1956, as amended.  Each of the Significant
Subsidiaries is validly existing and in good standing under the laws of its
jurisdiction of organization.  Each of the Company and the Significant
Subsidiaries has full corporate power and authority to own or lease its
properties and to conduct its business as such business is currently conducted
in all material respects.  To the best of our knowledge, all outstanding shares
of capital stock of the Significant Subsidiaries have been duly authorized and
validly issued, and are fully paid and nonassessable except to the extent such
shares may be deemed assessable under 12 U.S.C. Section 1831o or 12 U.S.C.
Section 55, and are owned of record and beneficially, directly or indirectly, by
the Company.


2.           The Trust has been duly formed and is validly existing as a
statutory trust under the Connecticut Statutory Trust Act, Chapter 615 of
Title 34 of the Connecticut General Statutes, Section 500, et seq. (the “Act”).


3.           The Declaration constitutes a valid and binding obligation of U.S.
Bank and the Institutional Trustee enforceable against U.S. Bank and the
Institutional Trustee in accordance with the terms thereof.


4.           The Declaration constitutes a valid and binding obligation of the
Administrators, enforceable against the Administrators in accordance with its
terms.


5.           The Company and the Trust have the requisite corporate and trust
power, as applicable, and authority to (a) execute and deliver, and to perform
their respective obligations under, the Commitment Agreement and the Operative
Documents to which each is a party, and (b) perform their respective obligations
under the Commitment Agreement and such Operative Documents.


6.           Each of the Commitment Agreement and the Operative Documents to
which the Company and the Trust are a party have been duly authorized, executed
and delivered by the Company and the Trust, as applicable, and constitute a
valid and legally binding obligation of the Company and the Trust, as
applicable, enforceable in accordance with their respective terms.


7.           The Capital Securities have been duly authorized by the Trust under
the Declaration, and the Capital Securities, when duly executed and delivered to
the Purchaser in accordance with the Declaration and the Commitment Agreement,
will be validly issued, fully paid and nonassessable and will evidence undivided
beneficial interests in the assets of the Trust and will be entitled to the
benefits of the Declaration.  Under the Declaration, the issuance of the Capital
Securities is not subject to preemptive rights.

 
5

--------------------------------------------------------------------------------

 
8.           The Common Securities have been duly authorized by the Declaration,
and the Common Securities, when duly executed and delivered to the Company in
accordance with the Declaration and the Commitment Agreement and delivered and
paid for in accordance therewith, will be validly issued, fully paid and
nonassessable (subject to Section 9.1(b) of the Declaration which provides that
the Holder of Common Securities is liable for debts and obligations of the Trust
to the extent such debts and obligations are not satisfied out of the Trust’s
assets) and will evidence undivided beneficial interests in the assets of the
Trust and will be entitled to the benefits of the Declaration.


9.           The issuance, sale and delivery of the Debentures in accordance
with the terms and conditions of the Commitment Agreement and the Operative
Documents have been duly authorized by all necessary actions of the
Company.  The issuance, sale and delivery of the Debentures by the Company and
the issuance, sale and delivery of the Capital Securities and the Common
Securities by the Trust do not give rise to any preemptive or other rights to
subscribe for or to purchase any shares of capital stock or equity securities of
the Company or the Significant Subsidiaries pursuant to the corporate Articles
of Incorporation or Charter, By-Laws or other governing documents of the Company
or the Significant Subsidiaries, or, to the best of our knowledge, any agreement
or other instrument to which either the Company or the Subsidiaries is a party
or by which the Company or the Significant Subsidiaries may be bound.


10.           The Debentures have been duly authorized, executed and delivered
by the Company, are entitled to the benefits of the Indenture and are legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms.


11.           To the best of our knowledge, neither the Company, the Trust, nor
any of the Subsidiaries is in breach or violation of, or default under, with or
without notice or lapse of time or both, its Articles of Incorporation or
Charter, By-Laws or other governing documents (including without limitation, the
Declaration).


12.           The execution, delivery and performance of the Operative Documents
and the consummation of the transactions contemplated by the Commitment
Agreement and the Operative Documents do not and will not (i) result in the
creation or imposition of any material lien, claim, charge, encumbrance or
restriction upon any property or assets of the Company or the Subsidiaries, or
(ii) conflict with, constitute a material breach or violation of, or constitute
a material default under, with or without notice or lapse of time or both, any
of the terms, provisions or conditions of (A) the Articles of Incorporation or
Charter, By-Laws or other governing documents of the Company or the
Subsidiaries, or (B) to the best of our knowledge, any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease,
franchise, license or any other agreement or instrument to which the Company or
the Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or (C) any order, decree, judgment, franchise, license,
permit, rule or regulation of any court, arbitrator, government, or governmental
agency or instrumentality, domestic or foreign, known to us having jurisdiction
over the Company or the Subsidiaries or any of their respective properties
which, in the case of each of (i) or (ii) above, is material to the Company and
the Subsidiaries on a consolidated basis.

 
6

--------------------------------------------------------------------------------

 
13.           Neither the execution, delivery or performance by the Trust of the
Commitment Agreement or the Operative Documents to which it is a party, the
consummation by the Trust of the transactions contemplated thereby, nor
compliance by the Trust with any of the terms and provisions thereof,
(a) violates the Declaration, or, to the best of our knowledge, contravenes or
will contravene any provision of, or constitutes a default under, or results in
any breach of, or results in the creation of any lien (other than as permitted
under the Operative Documents) upon property of the Trust under, any indenture,
mortgage, chattel mortgage, deed of trust, conditional sales contract, bank loan
or credit agreement, license or other agreement or instrument, in each case
known to us, to which it is a party or by which it is bound or (b) violates any
applicable law of the State of Connecticut governing the Trust, or, to the best
of our knowledge, any judgment or order of any court or other tribunal, in each
case known to us, applicable to or binding on it.


14.           No consent, approval, order or authorization of, giving of notice
to, or registration with, or taking of any other action in respect of, any
governmental authority in the State of Connecticut regulating the Trust is
required for the execution, delivery, validity or performance of, or the
carrying out by, the Trust of any of the transactions contemplated by the
Operative Documents, other than any such consent, approval, order,
authorization, registration, notice or action as has been duly obtained, given
or taken.


15.           To the best of our knowledge (i) no action, suit or proceeding at
law or in equity is pending or threatened to which the Company, the Trust or the
Subsidiaries are or may be a party, and (ii) no action, suit or proceeding is
pending or threatened against or affecting the Company, the Trust or the
Subsidiaries or any of their properties, before or by any court or governmental
official, commission, board or other administrative agency, authority or body,
or any arbitrator, wherein an unfavorable decision, ruling or finding could
reasonably be expected to have a material adverse effect on the consummation of
the transactions contemplated by the Commitment Agreement and the Operative
Documents or the issuance and sale of the Capital Securities as contemplated
therein.


16.           Except for filings, registrations or qualifications that may be
required by applicable securities laws, no authorization, approval, consent or
order of, or filing, registration or qualification with, any person (including,
without limitation, any court, governmental body or authority) is required under
the laws of the States of Connecticut or Rhode Island in connection with the
transactions contemplated by the Commitment Agreement and the Operative
Documents in connection with the sale of the Capital Securities as contemplated
by the Commitment Agreement and the Operative Documents.


17.           Assuming the truth and accuracy of the representations and
warranties of the Purchaser in the Commitment Agreement, it is not necessary in
connection with the sale and delivery of the Capital Securities, the Debentures
and the Guarantee Agreement (or the Guarantee) to register the same under the
Securities Act of 1933, as amended, under the circumstances contemplated in the
Commitment Agreement.


 
7

--------------------------------------------------------------------------------

 
18.           Neither the Company nor the Trust is or after giving effect to the
offering and sale of the Capital Securities and the consummation of the
transactions described in the Commitment Agreement will be, an “investment
company” or an entity “controlled” by an “investment company,” in each case
within the meaning of the Investment Company Act of 1940, as amended, without
regard to Section 3(c) of such Act.


19.           The Purchaser, as the beneficial holder of the Capital Securities,
will be entitled to the same limitation of personal liability extended to
shareholders of domestic corporations organized under the laws of the State of
Connecticut.


This opinion is rendered solely for your benefit and your successors and assigns
in connection with the transactions contemplated by the Operative Documents and
may not be used or relied upon by any other person or for any other purpose.
 


 
Very truly yours,
 





 
 
 
 
8

--------------------------------------------------------------------------------

 
  Exhibit E-2


Form of Tax Opinion






Bancorp Rhode Island, Inc.
One Turks Head Place
Providence, Rhode Island 02903


BRI Statutory Trust V
c/o Bancorp Rhode Island, Inc.
One Turks Head Place
Providence, Rhode Island 02903


Trust under the Will of Malcolm G. Chace, Jr.
c/o Point Gammon Corp.
121 South Main Street
Providence, RI 02903


Ladies and Gentlemen:
 
We have acted as special tax counsel to Bancorp Rhode Island, Inc. and to BRI
Statutory Trust V in connection with the proposed issuance of (i) Floating Rate
Capital Securities, liquidation amount $1,000.00 per Capital Security (the
“Capital Securities”) of BRI Statutory Trust V, a statutory business trust
created under the laws of Connecticut (the “Trust”), pursuant to the terms of
the Amended and Restated Declaration of Trust dated as of the date hereof by
Bancorp Rhode Island, Inc., a Rhode Island corporation (the “Company”), [U.S.
Bank National Association], as institutional trustee, and Merrill W. Sherman,
Linda H. Simmons and Margaret D. Farrell, as Administrators (the “Trust
Agreement”), (ii) Junior Subordinated Deferrable Interest Debentures (the
“Corresponding Debentures”) of the Company issued pursuant to the terms of an
Indenture dated as of the date hereof from the Company to [U.S. Bank National
Association], as trustee (the “Indenture”), which Debentures are to be sold by
the Company to the Trust, and (iii) the Guarantee Agreement of the Company with
respect to the Capital Securities dated as of the date hereof (the “Guarantee”)
between the Company and [U.S. Bank National Association], as guarantee
trustee.  The Capital Securities and the Corresponding Debentures are to be
issued as contemplated by that certain Standby Commitment Letter Agreement dated
as of August 5, 2009 by and between the Company and the Purchaser (the
“Commitment Agreement”).
 
We have examined originals or copies, certified or otherwise identified to our
satisfaction, of documents, corporate records and other instruments as we have
deemed necessary or appropriate for purposes of this opinion including
(i) Commitment Agreement, (ii) the Indenture, (iii)  the Corresponding
Debentures, (iv) the Trust Agreement, (v) the Guarantee and (vi) the Certificate
of Capital Securities (collectively the “Documents”).  Furthermore, we have
relied upon certain representations made by the Company in the Documents and as
otherwise certified to us.  In such examination, we have assumed the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as certified or photostatic
copies, the authenticity of the originals of such latter documents, the
genuineness of all signatures and the correctness of all representations made
therein.  We have further assumed that there are no agreements or understandings
contemplated therein other than those contained in the Documents.
 
 

--------------------------------------------------------------------------------

 
Based upon the foregoing, and assuming full compliance with all the terms of the
final Documents and the accuracy of representations made by the Company and
delivered to us, we are of the opinion that:
 
 
(a)
The Corresponding Debentures will be classified as indebtedness of the Company
for U.S. federal income tax purposes.

 
 
(b)
The Trust will be characterized as a grantor trust and not as an association
taxable as a corporation for U.S. federal income tax purposes.

 
 
(c)
The Trust will not be subject to any tax, fee or other government charge under
the laws of the State of Connecticut or any political subdivision thereof,
except for fees and charges related to the formation or continued existence of
the Trust.

 
The opinions expressed above are based on existing provisions of the Internal
Revenue Code of 1986, as amended (the “Code”), existing Treasury regulations,
published interpretations by the Internal Revenue Service of the Code and such
Treasury regulations, with respect to the opinion in (c) above, the existing
laws of the State of Connecticut and applicable regulations and existing court
decisions, any of which could be changed at any time.  Any such changes may or
may not be retroactively applied, and may result in federal or Connecticut
income tax consequences that differ from those reflected in the opinions set
forth above.  We note that there is no authority directly on point dealing with
securities such as the Capital Securities or with transactions of the type
described herein, and that the authorities on which this opinion is based are
subject to various interpretations.  Further, you should be aware that opinions
of counsel have no official status and are not binding on the Internal Revenue
Service or the courts.  Accordingly, we can provide no assurance that the
interpretation of the federal or Connecticut income tax laws set forth in our
opinions will prevail if challenged by the IRS in an administrative or judicial
proceeding.
 
We have also assumed that each transaction contemplated herein will be carried
out strictly in accordance with the Documents.  Any variance in the facts may
result in Federal income tax or applicable state income tax consequences that
differ from those reflected in the opinions set forth above.
 
Additionally, we undertake no obligation to update this opinion in the event
there is either a change in the legal authorities, in the facts (including the
taking of any action by any party to any of the transactions described in the
Documents relating to such transactions) or in the Documents on which this
opinion is based, or an inaccuracy in any of the representations upon which we
have relied in rendering this opinion.
 
We express no opinion with respect to any matter not specifically addressed by
the foregoing opinions, including any federal, state, or local issue not
specifically referred to and discussed above including, without limitation, the
effect on the matters covered by this opinion of the laws of any other
jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
This letter is delivered for the benefit of the specified addressees and may not
be relied upon by any other person.  No portion of this letter may be quoted or
otherwise referred to in any document or delivered to any other person or entity
without the express written consent of Hinckley, Allen & Snyder LLP.  This
opinion letter is rendered as of the date set forth above.
 
 
 
 
Very truly yours,
 
 
 
 
3

--------------------------------------------------------------------------------

 


Exhibit F


Form of Quarterly Report


BANK HOLDING COMPANY
As of [March 31, June 30, September 30 or December 31], 20__


Tier 1 to Risk Weighted Assets
_________%
       
Ratio of Double Leverage
_________%
       
Non-Performing Assets to Loans and OREO
_________%
       
Ratio of Reserves to Non-Performing Loans
_________%
       
Ratio of Net Charge-Offs to Loans
_________%
       
Return on Average Assets (annualized)**
_________%
       
Net Interest Margin (annualized)**
_________%
       
Efficiency Ratio
_________%
       
Ratio of Loans to Assets
_________%
       
Ratio of Loans to Deposits
_________%
       
Total Assets
$_________
       
Year to Date Income
$_________
 



___________________
*A table describing the quarterly report calculation procedures is provided on
page D-2


** To annualize Return on Average Assets and Net Interest Margin do the
following:
1st Quarter-multiply income statement item by 4, then divide by balance sheet
item(s)
2nd Quarter-multiply income statement item by 2,then divide by balance sheet
item(s)
3rd Quarter-divide income statement item by 3, then multiply by 4, then divide
by balance sheet item(s)
4th Quarter-should already be an annual number
NO ADJUSTMENT SHOULD BE MADE TO BALANCE SHEET ITEMS
 
 
 

--------------------------------------------------------------------------------

 
 
Financial Definitions




Report Item
Corresponding FRY-9C or LP Line Items with
Line Item corresponding Schedules
 
Description of Calculation
“Tier 1 Capital” to
Risk Weighted
Assets
BHCK7206
Schedule HC-R
Tier 1 Risk Ratio:  Core Capital (Tier 1)/ Risk-
Adjusted Assets
Ratio of Double
Leverage
(BHCP0365)/(BHCP3210)
Schedule PC  in the LP
Total equity investments in subsidiaries divided
by the total equity capital.  This field is calculated
at the parent company level.  "Subsidiaries"
include bank, bank holding company, and
nonbank subsidiaries.
Non-Performing
Assets to Loans
and OREO
(BHCK5525-BHCK3506+BHCK5526-
BHCK3507+BHCK2744)/(BHCK2122+BHCK2
744) Schedules HC-C, HC-M & HC-N
Total Nonperforming Assets (NPLs+Foreclosed
Real Estate+Other Nonaccrual & Repossessed
Assets)/ Total Loans + Foreclosed Real Estate
Ratio of Reserves
to Non-Performing
Loans
(BHCK3123+BHCK3128)/(BHCK5525-
BHCK3506+BHCK5526-BHCK3507)
Schedules HC & HC-N
Total Loan Loss and Allocated Transfer Risk
Reserves/ Total Nonperforming Loans
(Nonaccrual + Restructured)
Ratio of Net
Charge-Offs
to Loans
(BHCK4635-BHCK4605)/(BHCK3516)
Schedules HI-B & HC-K
Net charge offs for the period as a percentage of
average loans.
Return on Assets
(BHCK4340/BHCK3368)
Schedules HI & HC-K
Net Income as a percentage of Assets.
Net Interest
Margin
(BHCK4519)/(BHCK3515+BHCK3365+BHCK
3516+BHCK3401+BHCKB985)
Schedules HI Memorandum and HC-K
(Net Interest Income Fully Taxable Equivalent, if
available / Average Earning Assets)
Efficiency Ratio
(BHCK4093)/(BHCK4519+BHCK4079)
Schedule HI
(Noninterest Expense)/ (Net  Interest Income
Fully Taxable Equivalent, if available, plus
Noninterest Income)
Ratio of Loans to
Assets
(BHCKB528+BHCK5369)/BHCK2170)
 
Schedule HC
Total Loans & Leases (Net of Unearned Income &
Gross of Reserve)/ Total Assets
Ratio of Loans to
Deposits
(BHCKB528+BHCK5369)/(BHDM6631+BHD
M6636+BHFN6631+BHFN6636)
 
Schedule HC
Total Loans & Leases (Net of Unearned Income &
Gross of Reserve)/ Total Deposits (Includes
Domestic and Foreign Deposits)
Total Assets
(BHCK2170)
 
Schedule HC
The sum of total assets.  Includes cash and
balances due from depository institutions;
securities; federal funds sold and securities
purchased under agreements to resell; loans and
lease financing receivables; trading assets;
premises and fixed assets; other real estate owned;
investments in unconsolidated subsidiaries and
associated companies; customer's liability on
acceptances outstanding; intangible assets; and
other assets.
Net Income
(BHCK4300)
Schedule HI
The sum of income (loss) before extraordinary
items and other adjustments and extraordinary
items; and other adjustments, net of income taxes.



 
 
2

--------------------------------------------------------------------------------
